 



EXHIBIT 10.1

 

SEQUOIA RESIDENTIAL FUNDING, INC.

Depositor

  

WELLS FARGO BANK, N.A.

 Master Servicer and Securities Administrator

 

and

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB

 Trustee

 



 



 

POOLING AND SERVICING AGREEMENT

 

dated as of January 1, 2013

 



 



 

SEQUOIA MORTGAGE TRUST 2013-1

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS  9     Section 1.01 Definitions 9 Section 1.02
Calculations Respecting Mortgage Loans  36       ARTICLE II DECLARATION OF
TRUST; ISSUANCE OF CERTIFICATES  36     Section 2.01 Creation and Declaration of
Trust Fund; Conveyance of Mortgage Loans  36 Section 2.02 Acceptance of Trust
Fund by Trustee; Review of Documentation for Trust Fund  37 Section 2.03
Representations and Warranties of the Depositor  38 Section 2.04 Discovery of
Seller Breach; Repurchase of Mortgage Loans  39 Section 2.05 Obligations in
Respect of Alleged Breach of Originator Representations and Warranties  40
Section 2.06 Intention of Parties  43 Section 2.07 Controlling Holder Assumption
of Purchase Agreement and Servicing Agreement Rights  44       ARTICLE III THE
CERTIFICATES  46     Section 3.01 The Certificates  46 Section 3.02 Registration
 46 Section 3.03 Transfer and Exchange of Certificates  47 Section 3.04
Cancellation of Certificates  50 Section 3.05 Replacement of Certificates  50
Section 3.06 Persons Deemed Owners  51 Section 3.07 Temporary Certificates  51
Section 3.08 Appointment of Paying Agent  51 Section 3.09 Book-Entry
Certificates  51       ARTICLE IV ADMINISTRATION OF THE TRUST FUND  53    
Section 4.01 Custodial Accounts; Distribution Account  53 Section 4.02 Reports
to Trustee and Certificateholders  54 Section 4.03 Rule 17g-5 Compliance  57
Section 4.04 Rule 15Ga-1 Compliance  58       ARTICLE V DISTRIBUTIONS TO HOLDERS
OF CERTIFICATES  59     Section 5.01 Distributions Generally  59 Section 5.02
Distributions From the Distribution Account  59 Section 5.03 Allocation of
Losses  61 Section 5.04 Servicer Obligations  63 Section 5.05 Advances by Master
Servicer  63 Section 5.06 Master Servicer Compensating Interest Payments  63    
  ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF
DEFAULT  63     Section 6.01 Duties of Trustee and the Securities Administrator
 63 Section 6.02 Certain Matters Affecting the Trustee and the Securities
Administrator  66 Section 6.03 Trustee and Securities Administrator Not Liable
for Certificates  67 Section 6.04 Trustee and Securities Administrator May Own
Certificates  68 Section 6.05 Eligibility Requirements for Trustee and
Securities Administrator  68 Section 6.06 Resignation and Removal of Trustee and
the Securities Administrator  68 Section 6.07 Successor Trustee and Successor
Securities Administrator  69 Section 6.08 Merger or Consolidation of Trustee or
Securities Administrator  70 Section 6.09 Appointment of Co-Trustee, Separate
Trustee or Custodian  70 Section 6.10 Authenticating Agents  71

 

2

 

 

Section 6.11 Indemnification of the Trustee, the Securities Administrator and
the Master Servicer  72 Section 6.12 Fees and Expenses of the Securities
Administrator, the Certificate Registrar, the Paying Agent, Authenticating
Agent, the Trustee and the Custodian  73 Section 6.13 Collection of Monies  74
Section 6.14 Events of Default; Trustee to Act; Appointment of Successor  74
Section 6.15 Additional Remedies of Trustee Upon Event of Default  77 Section
6.16 Waiver of Defaults  77 Section 6.17 Notification to Holders  78 Section
6.18 Directions by Certificateholders and Duties of Trustee During Event of
Default  78 Section 6.19 Action Upon Certain Failures of the Master Servicer and
Upon Event of Default  78 Section 6.20 Preparation of Tax Returns and Other
Reports  78 Section 6.21 Reporting to the Commission  79 Section 6.22 Annual
Statements of Compliance  84 Section 6.23 Annual Assessments of Compliance  84
Section 6.24 Accountant’s Attestation  85 Section 6.25 Intention of the Parties
and Interpretation; Indemnification  86       ARTICLE VII PURCHASE OF MORTGAGE
LOANS AND TERMINATION OF THE TRUST FUND  87     Section 7.01 Purchase of
Mortgage Loans; Termination of Trust Fund Upon Purchase or Liquidation of All
Mortgage Loans  87 Section 7.02 Procedure Upon Redemption and Termination of
Trust Fund  88 Section 7.03 Additional Trust Fund Termination Requirements  88  
    ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS  89     Section 8.01 Limitation on
Rights of Holders  89 Section 8.02 Access to List of Holders  90 Section 8.03
Acts of Holders of Certificates  90       ARTICLE IX ADMINISTRATION AND
SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER  91     Section 9.01 Duties
of the Master Servicer; Enforcement of Servicer’s and Master Servicer’s
Obligations  91 Section 9.02 Assumption of Master Servicing by Trustee  93
Section 9.03 Representations, Warranties and Covenants of the Master Servicer
 94 Section 9.04 Compensation to the Master Servicer  96 Section 9.05 Merger or
Consolidation  96 Section 9.06 Resignation of Master Servicer  96 Section 9.07
Assignment or Delegation of Duties by the Master Servicer 97 Section 9.08
Limitation on Liability of the Master Servicer and Others  97 Section 9.09
Indemnification; Third-Party Claims  97 Section 9.10 Master Servicer Fidelity
Bond and Master Servicer Errors and Omissions Insurance Policy  98       ARTICLE
X REMIC ADMINISTRATION  98     Section 10.01 REMIC Administration  98 Section
10.02 Prohibited Transactions and Activities  100 Section 10.03 Indemnification
With Respect to Prohibited Transactions or Loss of REMIC Status  100
Section 10.04 REO Property  100

 



3

 

 

ARTICLE XI MISCELLANEOUS PROVISIONS  101     Section 11.01 Binding Nature of
Agreement; Assignment  101 Section 11.02 Entire Agreement  101 Section 11.03
Amendment  101 Section 11.04 Voting Rights  103 Section 11.05 Provision of
Information  103 Section 11.06 Governing Law  103 Section 11.07 Notices  103
Section 11.08 Severability of Provisions  105 Section 11.09 Indulgences; No
Waivers  105 Section 11.10 Headings Not to Affect Interpretation  105 Section
11.11 Benefits of Agreement  105 Section 11.12 Special Notices to the Rating
Agencies  106 Section 11.13 Conflicts  107 Section 11.14 Counterparts  107
Section 11.15 No Petitions  107

 

ATTACHMENTS

 

Exhibit A Forms of Certificates Exhibit B Form of Residual Certificate Transfer
Affidavit (Transferee) Exhibit C Residual Certificate Transfer Affidavit
(Transferor) Exhibit D Form of Custodial Agreement Exhibit E-1 Form of Rule 144A
Transfer Certificate Exhibit E-2 Form of Purchaser’s Letter for Qualified
Institutional Buyer Exhibit F Form of Purchaser’s Letter for Institutional
Accredited Investor Exhibit G Form of ERISA Transfer Affidavit Exhibit H-1 List
of Purchase Agreements Exhibit H-2 List of Servicing Agreements Exhibit I
Additional Disclosure Notification Exhibit J Back-Up Certificate to Form 10-K
Certificate Exhibit K Servicing Criteria to Be Addressed in Assessment of
Compliance Exhibit L Additional Form 10-D Disclosure Exhibit M Additional Form
10-K Disclosure Exhibit N Additional Form 8-K Disclosure Exhibit O Form of
Certification for NRSROs and Depositor

   

Schedule A Mortgage Loan Schedule

 

4

 

 

This POOLING AND SERVICING AGREEMENT, dated as of January 1, 2013 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), CHRISTIANA TRUST, A DIVISION OF
WILMINGTON SAVINGS FUND SOCIETY, FSB, a federal savings bank, as trustee (the
“Trustee”), and WELLS FARGO BANK, N.A., a national banking association, in its
dual capacities as master servicer (the “Master Servicer”) and securities
administrator (the “Securities Administrator”).

 

PRELIMINARY STATEMENT

 

The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, each Purchase Agreement, each
Servicing Agreement and in this Agreement and by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee herein, with respect to
the Mortgage Loans and the other property constituting the Trust Fund, are for
the benefit of the Holders from time to time of the Certificates.  The
Depositor, the Master Servicer, the Securities Administrator and the Trustee are
entering into this Agreement, and the Trustee is accepting the Trust Fund
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

 

As provided herein, the Trustee, at the direction of the Securities
Administrator, shall elect that the Trust Fund be treated for federal income tax
purposes as comprising three real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Lower-Tier REMIC,” the “Middle-Tier REMIC”
and the “Upper-Tier REMIC,” respectively). Each Certificate, other than the
Class R Certificate and Class LT-R Certificate, is hereby designated as a
regular interest in the Upper-Tier REMIC, as described herein. The Class R
Certificate represents and is hereby designated as the sole class of residual
interest in the Upper-Tier REMIC.

 

The Class LT-R Certificate evidences ownership of each of the sole class of
residual interest in the Lower-Tier REMIC (the “LT-R Interest”) and the sole
class of residual interest in the Middle-Tier REMIC (the “MT-R Interest”). The
Lower-Tier REMIC shall hold as its assets all property of the Trust Fund, other
than the interests in any REMIC formed hereby. Each Lower-Tier Interest other
than the LT-R Interest shall be uncertificated and is hereby designated as a
regular interest in the Lower-Tier REMIC and the LT-R Interest is hereby
designated as the sole Class of residual interest in the Lower-Tier REMIC.

 

The Middle-Tier REMIC shall hold as its assets the Lower-Tier Interests other
than the LT-R Interest. Each Middle-Tier Interest other than the MT-R Interest
shall be uncertificated and is hereby designated as a regular interest in the
Middle-Tier REMIC and the MT-R Interest is hereby designated as the sole Class
of residual interest in the Middle-Tier REMIC.

 

The Upper-Tier REMIC shall hold as its assets the Middle-Tier Interests other
than the MT-R Interest. The REMICs shall be administered for tax purposes as
provided in this Preliminary Statement and in Article X.

 

5

 

 

The Lower-Tier REMIC Interests

 

The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:

 

Lower-Tier

REMIC Interest

Designation

 

 

 Interest Rate

 

Initial Class

Principal
Amount

  Corresponding
Pool LT-Y1   (1)   (3)   Pool 1 LT-Y2   (2)   (4)   Pool 2 LT-Z1   (1)   (5)  
Pool 1 LT-Z2   (2)   (6)   Pool 2 LT-R   (7)   (7)   Pool 1 & Pool 2            
 

(1)         The interest rate with respect to any Distribution Date (and the
related Accrual Period) for this Lower-Tier Interest shall be a per annum rate
equal to the Net WAC Rate for Pool 1 for such Distribution Date.

 

(2)         The interest rate with respect to any Distribution Date (and the
related Accrual Period) for this Lower-Tier Interest shall be a per annum rate
equal to the Net WAC Rate for Pool 2 for such Distribution Date.

 

(3)         This interest has an initial Class Principal Amount equal to the
product of (i) 0.5 and (ii) an amount equal to the initial Subordinated
Percentage multiplied by the Aggregate Stated Principal Balance of Pool 1 as of
the Cut-off Date.

 

(4)         This interest has an initial Class Principal Amount equal to the
product of (i) 0.5 and (ii) an amount equal to the initial Subordinated
Percentage multiplied by the Aggregate Stated Principal Balance of Pool 2 as of
the Cut-off Date.

 

(5)         This interest has an initial Class Principal Amount equal to the
excess of the Aggregate Stated Principal Balance of Pool 1 as of the Cut-off
Date over the initial Class Principal Amount of the Class LT-Y1 Interest.

 

(6)         This interest has an initial Class Principal Amount equal to the
excess of the Aggregate Stated Principal Balance of Pool 2 as of the Cut-off
Date over the initial Class Principal Amount of the Class LT-Y2 Interest.

 

(7)         The LT-R Interest is the sole class of residual interest in the
Lower-Tier REMIC. It has an initial Class Principal Balance of zero and does not
bear interest.

 

On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the applicable interest rate described above
having accrued on the Class Principal Amount for the related Lower-Tier Interest
immediately before such Distribution Date. On each Distribution Date, Interest
Shortfalls shall be allocated among the Lower-Tier Interests in the same
proportion that interest has accrued on such Lower-Tier Interests.

 

On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:

 



6

 

 

(i)         An amount equal to the Lower-Tier REMIC Y Principal Distribution
Amount shall be distributed to the LT-Y1 and LT-Y2 Interests, and allocated
among them in accordance with such definition.

 

(ii)         An amount equal to the Lower-Tier REMIC Z Principal Distribution
Amount shall be distributed to the LT-Z1 and LT-Z2 Interests, and allocated
among them in accordance with such definition.

 

In addition, on each Distribution Date, Realized Losses and Certificate
Writedown Amounts shall be allocated to each Lower-Tier Interest in accordance
with the definition of Lower-Tier REMIC Realized Losses.

 

The Middle-Tier REMIC Interests

 

The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Middle-Tier
Interests:

 

Middle-Tier

REMIC Interest

Designation

 

 

 Interest Rate

 

Initial Class

Principal
Amount

  Corresponding
Class of
Certificate(s) Corresponding
Pool MT-A1   (1)   (4)   1-A1, 1-AX Pool 1 MT-A2   (2)   (4)   2-A1, 2-AX Pool 2
MT-B   (3)   (4)   B-1, B-2,
B -3,B-4, B-5 Pool 1 & Pool 2 MT-R   (5)   (5)   N/A Pool 1 & Pool 2

 

 



 

(1)

The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Middle-Tier Interest will be a per annum rate equal to the Net
WAC Rate for Pool 1 for such Distribution Date.

 

(2)

The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Middle-Tier Interest will be a per annum rate equal to the Net
WAC Rate for Pool 2 for such Distribution Date.

 

(3) The interest rate with respect to any Distribution Date (and the related
Accrual Period) for this Middle-Tier Interest will be a per annum rate equal to
the Net WAC Rate, which represents the weighted average of the rates on the
LT-Y1 Interest and LT-Y2 Interest.      (4)

This interest has an initial Class Principal Amount equal to the aggregate
initial Class Principal Amount of its Corresponding Class(es) of Certificates
(other than any interest-only certificates).

 

(5) Amounts allocated to the Class LT-R Interest pursuant to Sections
5.02(a)(vi) and 5.02(d) shall be excluded from the Available Distribution Amount
for the Middle-Tier REMIC. The MT-R Interest is the sole class of residual
interest in the Middle-Tier REMIC. It has an initial Class Principal Balance of
zero and does not bear interest. 

 

On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Middle-Tier Interests based on the applicable interest rate described above
having accrued on the Class Principal Amount for the related Middle-Tier
Interest immediately before such Distribution Date. On each Distribution Date,
Interest Shortfalls shall be allocated to each Middle-Tier Interest to the same
extent that such Interest Shortfalls are allocated to the Corresponding
Class(es) of Certificates.

 



7

 

 

On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Middle-Tier Interests as follows:

 

  (i)

first, an amount equal to the remaining Available Distribution Amount for Pool 1
plus any Available Distribution Amount for Pool 2 that has been reallocated to
Pool 1 pursuant to Section 5.02(h) or as a Principal Transfer Amount pursuant to
Section 5.02(i), to the Middle-Tier Interest MT-A1 until its Class Principal
Amount equals the Class Principal Amount of the Class 1-A1 Certificate
immediately after taking account of the distributions to such Class of
Certificates pursuant to Section 5.02;

 

  (ii)

second, an amount equal to the remaining Available Distribution Amount for Pool
2 plus any Available Distribution Amount for Pool 1 that has been reallocated to
Pool 2 pursuant to Section 5.02(h) or as a Principal Transfer Amount pursuant to
Section 5.02(i), to the Middle-Tier Interest MT-A2, until its Class Principal
Amount equals the Class Principal Amount of the Class 2-A1 Certificate
immediately after taking account of the distributions to such Class of
Certificates pursuant to Section 5.02;

 

  (iii)

third, from the remaining Available Distribution Amount for Pool 1 and Pool 2,
to the MT-B Interest until its Class Principal Amount equals the sum of the
Class Principal Amounts for the Class B-1, B-2, B-3, B-4 and B-5 Certificates
immediately after taking account of the distributions to such Classes of
Certificates pursuant to Section 5.02; and

 

  (iv) finally, to the MT-R Interest, any remaining amounts.

 

On each Distribution Date, Realized Losses, Certificate Writedown Amounts and
Subsequent Recoveries shall be allocated to each Middle-Tier Interest as further
provided in Sections 5.03(f) and (g).

 

The Certificates and the Upper-Tier REMIC

 

The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder. The Class 1-A1, Class 1-AX, Class 2-A1, Class
2-AX, Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates
represent regular interests in the Upper-Tier REMIC; the Class R Certificate
represents the sole class of residual interest in the Upper-Tier REMIC. The
Class LT-R Certificate evidences each of the sole class of residual interest in
the Middle-Tier REMIC and the sole class of residual interest in the Lower-Tier
REMIC and does not represent an interest in the Upper-Tier REMIC.

  

Class
Designation  Certificate
Interest Rate   Initial
Class Principal
Amount or
Class Notional
Amount   Minimum
Denominations or
Percentage Interest  Class 1-A1   (1)   $151,646,000   $100,000  Class 1-AX 
 (2)    (3)  $1,000,000  Class 2-A1   (4)   $217,189,000   $100,000  Class 2-AX 
 (5)    (6)  $1,000,000  Class B-1   (7)   $10,146,000   $100,000  Class B-2 
 (7)   $6,764,000   $100,000  Class B-3   (7)   $4,576,000   $100,000  Class
B-4   (7)   $3,382,000   $100,000  Class B-5   (7)   $4,178,279   $100,000 
Class R   (8)    (8)   100%



 



8

 

 



 



(1)

The Certificate Interest Rate of the Class 1-A1 Certificates will be an annual
rate equal to the lesser of (a) 1.450% and (b) the Net WAC Rate for Pool 1. 

    (2)

The Certificate Interest Rate of the Class 1-AX Certificates will be an annual
rate equal to the excess, if any, of the Net WAC Rate for Pool 1 over 1.450%. 

    (3)

The Class 1-AX Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class 1-AX Certificates is
equal to the Class Principal Amount of the Class 1-A1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
1-AX Certificates is $151,646,000. 

    (4) The Certificate Interest Rate on the Class 2-A1 Certificates will be an
annual rate equal to the lesser of (i) 1.855% and (ii) the Net WAC Rate for Pool
2.

 

(5) The Certificate Interest Rate of the Class 2-AX Certificates will be an
annual rate equal to the excess, if any, of the Net WAC Rate for Pool 2 over
1.855%.

 

(6)

The Class 2-AX Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class 2-AX Certificates is
equal to the Class Principal Amount of the Class 2-A1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
2-AX Certificates is $217,189,000.

 

(7)

The Certificate Interest Rate on this Class of Certificates will be an annual
rate equal to the Aggregate Net WAC Rate, which represents a pass through of the
interest rate on the MT-B Interest.

 

(8) Amounts allocated to the Class MT-R Interest pursuant to Sections
5.02(a)(vi) and 5.02(d) shall be excluded from the Available Distribution Amount
for the Upper-Tier REMIC. The initial Class Principal Balance for the Class R
Certificate is zero and it does not bear interest.

 

As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $397,881,279.50.

 

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.

  

ARTICLE I

DEFINITIONS

 



Section 1.01         Definitions.  The following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

10-K Filing Deadline:  As defined in Section 6.21(b)(i) hereof.

  

Accepted Master Servicing Practices:  With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions which master service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located.



 



9

 

 



Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.

 

Accountant’s Attestation:  As defined in Section 6.24.

 

Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.

 

Acknowledgements:  The Assignment of Representations and Warranties Agreements
and the Assignment, Assumption and Recognition Agreements, each dated January
15, 2013, assigning rights under the Purchase Agreements and the Servicing
Agreements, respectively, from the Seller to the Depositor and from the
Depositor to the Trustee, for the benefit of the Certificateholders,
acknowledged by the Master Servicer, and providing certain rights to the
Controlling Holder.

 

Additional Form 10-D Disclosure:  As defined in Section 6.21(a)(i).

 

Additional Form 10-K Disclosure:  As defined in Section 6.21(b)(i).

 

Additional Servicer: Each affiliate of a Servicer that services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or a
Servicer, who services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which an Item 1123 Certificate is
required to be delivered). For clarification purposes, the Master Servicer and
the Securities Administrator are Additional Servicers.

 

Advance:  The payments required to be made by the Master Servicer or the
applicable Servicer (other than Cenlar FSB) or the Servicing Administrator with
respect to any Distribution Date pursuant to this Agreement or the Servicing
Agreements, as applicable, the amount of any such payment being equal to the
aggregate of the payments of principal and interest (net of the Master Servicing
Fee and the applicable Servicing Fee) on the Mortgage Loans that were due on the
related Due Date and not received as of the close of business on the related
Determination Date, less the aggregate amount of any such delinquent payments
that the Master Servicer, the applicable Servicer (other than Cenlar FSB) or the
Servicing Administrator have determined would constitute Nonrecoverable Advances
if advanced.

 

Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.

 

Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

 Aggregate Expense Rate:  The sum of the Master Servicing Fee Rate and the
applicable Servicing Fee Rate.



 



10

 



 



Aggregate Net WAC Rate: With respect to the Mortgage Pools in the aggregate and
any Distribution Date, the weighted average of the Net WAC Rate for each
Mortgage Pool, weighted on the basis of the Pool Subordinate Amount for such
Mortgage Pool, immediately prior to such Distribution Date.

 

Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans (or, with respect to any
Mortgage Pool, all Mortgage Loans in such Mortgage Pool) that were outstanding
as of the most recent Due Date.

 

Aggregate Subordinate Percentage: As to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Class
Principal Amount of the Subordinate Certificates prior to any distributions of
principal or allocations of Realized Losses on such Distribution Date, and the
denominator of which is the aggregate Stated Principal Balance of all of the
Mortgage Loans as of the preceding Distribution Date. The initial Aggregate
Subordinate Percentage is 7.30%.

 

Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.

 

Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.

 

Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
lower payment priorities than such Class.

 

Apportioned Principal Balance: As to any Class of Subordinate Certificates and
any Distribution Date, the Class Principal Amount of that Class of Subordinate
Certificates prior to distributions of principal or allocations of Realized
Losses on such Distribution Date multiplied by a fraction, the numerator of
which is the applicable Pool Subordinate Amount for that date and the
denominator of which is the sum of the Pool Subordinate Amounts (in the
aggregate) for that date.

 

Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be the lesser of:  (i) the value (or the
Reconciled Market Value if more than one appraisal is received) thereof as
determined by a Qualified Appraiser at the time of origination of the Mortgage
Loan, and (ii) the purchase price paid for the related Mortgaged Property by the
Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the
case of a Refinancing Mortgage Loan, such value (or the Reconciled Market Value
if more than one appraisal is received) of the Mortgaged Property is based
solely upon the value determined by an appraisal or appraisals made for the
originator of such Refinancing Mortgage Loan at the time of origination of such
Refinancing Mortgage Loan by a Qualified Appraiser.

 

Appraiser Independence Requirements: The Appraiser Independence Requirements
effective as of October 15, 2010, as amended and in effect from time to time.

 

Assessment of Compliance:  As defined in Section 6.23(a).

 

Authenticating Agent:  Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.

 

Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor or the Servicing Administrator, as applicable.



 



11

 

 



Available Distribution Amount:  With respect to any Distribution Date and any
Mortgage Pool, the sum of the following amounts with respect to the Mortgage
Loans included in the applicable Mortgage Pool: (i) all scheduled payments of
interest (net of the Servicing Fees, the Servicing Administrator Fee and the
Master Servicing Fee) and principal due during the related Due Period, together
with any Advances in respect thereof; (ii) Insurance Proceeds received during
the related Prepayment Period; (iii) Liquidation Proceeds received during the
related Prepayment Period (net of unreimbursed expenses incurred in connection
with a liquidation or foreclosure and unreimbursed Advances and Servicing
Advances, if any); (iv) Subsequent Recoveries received during the related
Prepayment Period; (v) all Principal Prepayments, together with any accrued
interest thereon, identified as having been received on the Mortgage Loans
during the related Prepayment Period, plus any amounts received from the
Servicers (other than Cenlar FSB), the Servicing Administrator or the Master
Servicer in respect of Prepayment Interest Shortfalls on such Mortgage Loans;
(vi) amounts received with respect to such Distribution Date as the Substitution
Amount and the Repurchase Price in respect of a Deleted Mortgage Loan or a
Mortgage Loan purchased by an Originator or the Seller as of such Distribution
Date as a result of a breach of a representation or warranty; and (vii) the
Clean-up Call Price paid by the Master Servicer to purchase the Mortgage Loans
and terminate the Trust Fund, if applicable; minus

 

(A) amounts applied to reimburse Advances and Servicing Advances previously made
and other amounts as to which the Servicers (other than Cenlar FSB) and the
Servicing Administrator are entitled to be reimbursed pursuant to the Servicing
Agreements; (B) amounts applied to reimburse Advances and Servicing Advances
previously made as to which the Master Servicer is entitled to be reimbursed
pursuant to this Agreement; and (C) an amount equal to the sum of all related
fees, charges and other costs, including indemnification amounts and costs of
arbitration (other than the Master Servicing Fee and amounts required to be paid
by the Master Servicer from the Master Servicing Fee) payable or reimbursable to
the Master Servicer, the Securities Administrator and the Trustee from the Trust
Fund under this Agreement and the Custodian under the Custodial Agreement, that
are allocable to the related Mortgage Pool or, if such fees, charges and costs
are not allocable to a specific Mortgage Pool, the applicable Pool Percentage
multiplied by the sum of such fees, charges and costs, subject to an aggregate
maximum amount of $300,000 annually (per year from the Closing Date to the first
anniversary of the Closing Date and each subsequent anniversary year thereafter)
to be paid to such parties collectively, whether from collections from Pool 1 or
Pool 2, in the order claims for payment of such amounts are received by the
Securities Administrator; provided, however, that if a claim is presented for an
amount that, when combined with the amount of prior claims paid during that
year, would exceed $300,000, then only a portion of such claim will be paid that
will make the total amount paid during that year equal to $300,000 and the
excess remaining unpaid, together with any additional claims received during
that year, will be deferred until the following anniversary year and if the
total amount of such deferred claims exceeds $300,000 then payment in such
following anniversary year (and each subsequent anniversary year as may be
needed until such deferred claims are paid in full) shall be apportioned among
the Master Servicer, the Securities Administrator, the Custodian and the
Trustee, in proportion to the aggregate amount of deferred claims submitted by
such entity as of the last day of the prior year; provided that, in no event
will the aggregate amount reimbursable to the Trustee exceed $125,000 annually
(per year from the Closing Date to the first anniversary of the Closing Date and
each subsequent anniversary year thereafter).

 

Back-Up Certificate:  As defined in Section 6.21(e).

 

Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.

 

Bankruptcy Code:  The United States Bankruptcy Code, as amended.



 



12

 

 



Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.

 

Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class
B-2 and Class B-3.

 

Book-Entry Termination:  As defined in Section 3.09(c).

 

Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banking institutions in the States of California,
Delaware, Maryland, Minnesota, Missouri or New York are authorized or obligated
by law or executive order to be closed or (iv) a day on which the New York Stock
Exchange or the Federal Reserve Bank of New York is closed.

 

Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.

 

Certificate Group:  Each of the Pool 1 Certificates and the Pool 2 Certificates.

 

Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.

 

Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 

Certificate Principal Amount:  With respect to any Certificate (other than the
Class 1-AX, Class 2-AX, Class R and Class LT-R Certificates) and any
Distribution Date, the maximum specified dollar amount of principal to which the
Holder thereof is then entitled hereunder, such amount being equal to the
initial principal amount set forth on the face of such Certificate, less (i) the
amount of all principal distributions previously made with respect to such
Certificate; (ii) the principal portion of all Realized Losses previously
allocated to such Certificate; and (iii) any Certificate Writedown Amount
previously allocated to such Certificate; provided, however, that on any
Distribution Date on which a Subsequent Recovery is distributed, the Certificate
Principal Amount of any Certificate then outstanding to which a Certificate
Writedown Amount or Realized Loss amount has been applied will be increased
sequentially, in order of seniority, by an amount equal to the lesser of (A) the
principal portion of any Certificate Writedown Amount or Realized Loss amount
previously allocated to that Certificate to the extent not previously recovered
and (B) the principal portion of any Subsequent Recovery allocable to such
Certificate after application (for this purpose) to more senior Classes of
Certificates pursuant to this Agreement; and provided further that on any
Distribution Date on which the Aggregate Stated Principal Balance of the
Mortgage Loans exceeds the aggregate Certificate Principal Amount, such excess
(including any excess attributable to the allocation of Principal Forbearance
Amounts) will be allocated to increase the Certificate Principal Amount of any
Certificate then outstanding to which a Certificate Writedown Amount or Realized
Loss amount has previously been allocated, sequentially in order of seniority
(and with respect to the Class 1-A1 Certificates and the Class 2-A1
Certificates, to the Class of Certificates related to the Mortgage Pool that
sustained such Certificate Writedown Amount or Realized Losses), up to the
principal amount of such Certificate Writedown Amount or Realized Loss to the
extent not previously recovered. The Class 1-AX, Class 2-AX, Class R and Class
LT-R Certificates are issued without Certificate Principal Amounts.



 



13

 

 



Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Securities Administrator will
act as the initial Certificate Registrar.

 

Certificate Writedown Amount:  (a) With respect to any allocation thereof to a
Class of Subordinate Certificates, the amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Class 1-AX, Class 2-AX,
Class R and Class LT-R Certificates) on any Distribution Date (after giving
effect to distributions of principal and allocations of Realized Losses on that
Distribution Date) exceeds the Aggregate Stated Principal Balance of the
Mortgage Loans for the Distribution Date and (b) with respect to any allocation
thereof to a Class of Senior Certificates after the Credit Support Depletion
Date, the amount of the principal portion of the Realized Losses for the related
Mortgage Pool.

 

Certificateholder:  The meaning provided in the definition of “Holder.”

 

Certification:  As defined in the Custodial Agreement.

 

Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.

 

Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.

 

Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest and the
MT-R Interest.

 

Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.

 

Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.

 

Class Principal Amount: With respect to each Class of Certificates (other than
the Class 1-AX, Class 2-AX, Class R and Class LT-R Certificates), the aggregate
of the Certificate Principal Amounts of all Certificates of such Class at the
date of determination. With respect to each Middle-Tier Interest, the initial
Class Principal Amount as shown or described in the table set forth in the
Preliminary Statement to this Agreement for the Middle-Tier REMIC, as reduced by
principal distributed with respect to such Middle-Tier Interest and Realized
Losses or Certificate Writedown Amounts allocated to such Middle-Tier Interest
at the date of determination. With respect to each Lower-Tier Interest, the
initial Class Principal Amount as shown or described in the table set forth in
the Preliminary Statement to this Agreement for the Lower-Tier REMIC, as reduced
by principal distributed with respect to such Lower-Tier Interest and Realized
Losses or Certificate Writedown Amounts allocated to such Lower-Tier Interest at
the date of determination.

 

Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class prior to any distributions of
principal, allocations of Realized Losses or allocations of Certificate
Writedown Amounts on that Distribution Date by the aggregate of the Class
Principal Amounts of all Classes of Certificates (other than the Class 1-AX,
Class 2-AX, Class R and Class LT-R Certificates) prior to any distributions of
principal, allocations of Realized Losses or allocations of Certificate
Writedown Amounts on that Distribution Date.



 



14

 

 



Clean-up Call:  The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 10% of the
Aggregate Stated Principal Balance as of the Cut-off Date, in accordance with
Section 7.01(d) of this Agreement.

 

Clean-up Call Price:  The price paid by the Master Servicer pursuant to
Section 7.01(d) of this Agreement, which is equal to the sum of (i) 100% of the
aggregate outstanding principal balance of the Mortgage Loans plus accrued
interest thereon, to, but not including, the first day of the month in which the
Clean-up Call Price is to be distributed and (ii) the fair market value of any
REO Property; provided, however, that such purchase price may be increased as is
necessary, as determined by the Depositor, to avoid disqualification of any
REMIC created under this Agreement as a REMIC.

 

Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.

 

Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

Closing Date:  January 15, 2013.

 

Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

 

Commission:  U.S. Securities and Exchange Commission.

  

Controlling Holder:  At any time, the Holder of the majority of the Class
Principal Amount of the Class B-5 Certificates or, if the Class Principal Amount
of the Class B-5 Certificates has been reduced to zero, the holder of the
majority of the Class Principal Amount of the Class B-4 Certificates. If the
Class Principal Amount of the Class B-4 Certificates has been reduced to zero,
then no entity will have any rights under this Agreement as a Controlling
Holder. Neither the Depositor nor the Seller shall be a Controlling Holder.

 

Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.

 

Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.

 

Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.

 

Cooperative Shares:  Shares issued by a Cooperative Corporation.



 



15

 

 



Corporate Trust Office:  With respect to the Trustee, the corporate trust office
of the Trustee located at 500 Delaware Avenue, 11th Floor, Wilmington, Delaware,
19801, Attention: Corporate Trust - Sequoia Mortgage Trust 2013-1, or at such
other address as the Trustee may designate from time to time by notice to the
Certificateholders, the Depositor, the Master Servicer and the Securities
Administrator or the principal corporate trust office of any successor
Trustee.  With respect to the Certificate Registrar and presentment of
Certificates for registration of transfer, exchange or final payment, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services Sequoia Mortgage Trust 2013-1.

 

Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.

 

Credit File Certification: As defined in the Custodial Agreement.

 

Credit File Exception Report: As defined in the Custodial Agreement.

 

Credit Support Depletion Date:  The first Distribution Date, if any, on which
the aggregate of the Class Principal Amounts of the Subordinate Certificates has
been reduced to zero.

 

Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class prior to
any distributions of principal, allocations of Realized Losses or allocations of
Certificate Writedown Amounts prior to such Distribution Date.

 

Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement with
respect to the Mortgage Loans.

 

Custodial Agreement:  The Custodial Agreement, dated as of January 1, 2013,
among the Depositor, the Seller, the Trustee, Wells Fargo Bank, N.A., as
Custodian and Wells Fargo Bank, N.A., as Master Servicer, as amended from time
to time.  A copy of the Custodial Agreement is attached hereto as Exhibit D.

 

Custodian:  A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents, the Trustee Mortgage Files and
the Trustee Credit Files and listed on the Mortgage Loan Schedule as the
Custodian of such Mortgage Documents, Trustee Mortgage Files and Trustee Credit
Files.  The initial Custodian is Wells Fargo Bank, N.A.

 

Cut-off Date:  January 1, 2013.

 

Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.

 

Defective Mortgage Loan:  The meaning specified in Section 2.04.

 

Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.

 

Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class B-4, Class
B-5, Class LT-R and Class R Certificates.



 



16

 

 



Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with a Purchase Agreement or
Servicing Agreement.

 

Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.

 

Demand: As defined in Section 4.04(a).

 

Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.

 

Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer and such Servicer's Advance obligations pursuant to the
related Servicing Agreement, the Determination Date is the date set forth in the
related Servicing Agreement.

 

Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.

 

Distribution Account:  The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01.  Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.

 

Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in February 2013.

 

Distribution Date Statement:  As defined in Section 4.02.

 

Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement, exclusive of any days of grace.

 

Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.

 

Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
each Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of each Rating Agency with respect to
long-term unsecured debt obligations at the time any amounts are held on deposit
therein. Eligible Accounts may bear interest, and may include, if otherwise
qualified under this definition, accounts maintained with the Trustee or the
Paying Agent.  If the rating of the short-term or long-term unsecured debt
obligations of the depository institution or trust company that maintains the
account or accounts is no longer in the highest rating category of each Rating
Agency with respect to short-term unsecured debt obligations or in one of the
two highest rating categories of each Rating Agency with respect to long-term
unsecured debt obligations, the funds on deposit therewith in connection with
this transaction shall be transferred to an Eligible Account within 30 days of
such downgrade.



 



17

 

 



Eligible Investments:  At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category with respect to short-term obligations, in each case
at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by each Rating Agency at the time of such
investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;

 

provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.

 

ERISA-Restricted Certificate:  The Class B-1, Class B-2 and Class B-3
Certificates that have not been the subject of an ERISA-Qualifying Underwriting,
the Class B-4, Class B-5, Class R and Class LT-R Certificates and any Class
1-A1, Class 1-AX, Class 2-A1 or Class 2-AX Certificate (or Class B-1, Class B-2
or Class B-3 Certificate that has been underwritten) that does not satisfy the
applicable rating requirement under the Underwriter’s Exemption.



 



18

 

 



Escrow Account:  As defined in Section 1.01 of each Servicing Agreement.

 

Event of Default:  Any one of the conditions or circumstances enumerated in
Section 6.14.

 

Exception Report:  As defined in the Custodial Agreement.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

Fannie Mae:  Fannie Mae or any successor thereto.

 

FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.

 

FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.

 

Fitch:  Fitch, Inc., or any successor in interest.

 

Form 8-K Disclosure Information:  As defined in Section 6.21(c)(i).

 

Freddie Mac:  Freddie Mac, or any successor thereto.

 

Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee, the Master Servicer, the
Securities Administrator or either Servicer, or any Affiliate thereof shall be
deemed not to be outstanding in determining whether the requisite percentage
necessary to take such action or effect such consent has been obtained, and, in
determining whether the Trustee shall be protected in taking such action or in
relying upon such consent, only Certificates which a Responsible Officer of the
Trustee actually knows to be so owned shall be disregarded.  The Trustee, the
Certificate Registrar and the Securities Administrator may request and
conclusively rely on certifications by the Master Servicer, the Securities
Administrator or either Servicer in determining whether any Certificates are
registered to an Affiliate of the Master Servicer, the Securities Administrator
or either Servicer.

 

HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.

 

Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

 

Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.



 



19

 

 



Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.

 

Insured Expenses:  Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.

 

Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.  

 

Interest-Only Certificates:  The Class 1-AX and Class 2-AX Certificates.

 

Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on all
prior Distribution Dates exceeds (ii) amounts distributed in respect of interest
to such Class on prior Distribution Dates.

  

Interest Transfer Amount: With respect to any Distribution Date and for any
Undercollateralized Group, an amount equal to one month’s interest on the
applicable Principal Transfer Amount at such Mortgage Pool’s Net WAC Rate, plus
any shortfall of interest on the Senior Certificates of such Undercollateralized
Group from prior Distribution Dates.

 

Item 1123 Certificate:  As defined in Section 6.22.

 

KBRA:  Kroll Bond Rating Agency, Inc., or any successor in interest.

 

Latest Possible Maturity Date:  The Distribution Date occurring in February
2043.

 

Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the applicable
Servicer has determined that all recoverable Liquidation Proceeds and Insurance
Proceeds have been received.

 

Liquidation Proceeds:  All cash amounts, including Insurance Proceeds, received
in connection with the partial or complete liquidation of defaulted Mortgage
Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other net proceeds received in connection with the disposition
of an REO Property.

 

Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.

 

Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.

 

Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

Lower-Tier REMIC Realized Losses: Realized Losses and Certificate Writedown
Amounts derived from Pool 1 and Pool 2 shall be allocated (1) to the LT-Y1 and
LT-Y2 as provided for in the definition of Lower-Tier REMIC Y Principal
Distribution Amount and (2) any remaining Realized Losses for Pool 1 and Pool 2,
respectively, shall be allocated to the LT-Z1 and LT-Z2, respectively.

 





20

 

 



Lower-Tier REMIC Y Principal Distribution Amount: On each Distribution Date, the
following amounts shall be deemed distributed in respect of principal on the
LT-Y1 and LT-Y-:

 

(1)        if, after the calculation of all distributions to be made to and
Realized Losses to be applied to the principal balance of the Certificates, the
ratio of the resulting Pool Subordinate Amount for Pool 1 to the resulting Pool
Subordinate Amount for Pool 2 would be less than or equal to such ratio as in
effect immediately before such Distribution Date, from the Available
Distribution Amount for Pool 1 remaining after distributions of interest on the
LT-Y1 and LT-Z1 to the LT-Y1 the minimum amount necessary to reduce the
principal balance of the LT-Y1 to an amount whose ratio to the principal balance
of the LT-Y2 after distributions on such Distribution Date will be equal to the
ratio of the Pool Subordinate Amount for Pool 1 to the Pool Subordinate Amount
for Pool 2 immediately after such Distribution Date;

 

(2)        if, after the calculation of all distributions to be made to and
Realized Losses to be applied to the principal balance of the Certificates, the
ratio of the resulting Pool Subordinate Amount for Pool 1 to the resulting Pool
Subordinate Amount for Pool 2 would be greater than such ratio as in effect
immediately before such Distribution Date, from the Available Distribution
Amount for Pool 2 remaining after distributions of interest on the LT-Y2 and
LT-Z2 to the LT-Y2 the minimum amount necessary to reduce the principal balance
of the LT-Y2 to an amount such that the ratio of the principal balance of the
LT-Y1 after the distributions on such Distribution Date to the principal balance
of the LT-Y2 so reduced is equal to the ratio of the Pool Subordinate Amount for
Pool 1 to the Pool Subordinate Amount for Pool 2 immediately after such
Distribution Date; and

 

(3)        if, after making the distributions set forth in (1) and (2) above,
the sum of the principal balances of the LT-Y1 and LT-Y2 is greater than half of
the Subordinated Percentage of the Aggregate Stated Principal Balance, amounts
from the remaining Pool 1 and Pool 2 Available Distribution Amounts shall be
distributed respectively to the LT-Y1 and LT-Y2 pro-rata according to their
respective Class Principal Amounts as reduced by the distributions pursuant to
(1) and (2) above sufficient to reduce such sum to half of the Subordinated
Percentage of the Aggregate Stated Principal Balance after accounting for
distributions on such Distribution Date.

 

The amounts distributed to the LT-Y1 and LT-Y2, respectively, pursuant to
paragraphs (1) through (3) above shall be known as the Lower-Tier REMIC Y-1
Principal Distribution Amount and the Lower-Tier REMIC Y-2 Principal
Distribution Amount, respectively. In the event that there are insufficient
funds in the Available Distribution Amounts for Pool 1 or Pool 2 to accomplish
the principal reductions on the LT-Y1 and LT-Y2 as provided for pursuant to this
definition, Realized Losses from Pool 1 or Pool 2 shall be allocated
respectively to the LT-Y1 and LT-Y2 in amounts sufficient to accomplish such
principal reductions.

 

Lower-Tier REMIC Z Principal Distribution Amount: On each Distribution Date, the
amounts of the Available Distribution Amounts for Pool 1 and Pool 2,
respectively, remaining following the distributions to the LT-Y1 and LT-Y2
pursuant to the definition of Lower-Tier REMIC Y Principal Distribution Amount
shall be deemed distributed to the LT-Z1 and LT-Z2, respectively, in respect of
the principal thereof.

 

LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.

 

Master Servicer:  Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.

 

Master Servicer Compensating Interest Payment:  As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Prepayment Interest Shortfalls for such date (to the extent such
Prepayment Interest Shortfalls are required to be paid but are not actually paid
by the Servicers (other than Cenlar FSB) or the Servicing Administrator as a
Servicer Compensating Interest Payment).



 



21

 

 



Master Servicing Fee:  With respect to any Distribution Date, an amount equal to
the product of one-twelfth of the Master Servicing Fee Rate and the Stated
Principal Balance of each Mortgage Loan as of the first day of the related Due
Period.

 

Master Servicing Fee Rate:  0.02125% per annum.

 

Master Servicing Transfer Costs:  All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively.

 

Middle-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.

 

Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.

 

Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.

 

Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.

 

Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of January 15, 2013, between the Seller and the Depositor.

 

Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicers from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund. 

 

Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.

  

Mortgage Pool: Either of Pool 1 or Pool 2.

 

Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.



 



22

 

 



Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.

 

Mortgagor:  The obligor on a Mortgage Note.

 

MT-R Interest:  The residual interest in the Middle-Tier REMIC, as described in
the Preliminary Statement to this Agreement.

 

Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, related Servicing Fees, Servicing
Administrator Fees and/or Master Servicing Fees and any other accrued and unpaid
servicing fees received and retained in connection with the liquidation of such
Mortgage Loan or Mortgaged Property.

 

Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.

 

Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Master Servicer Compensating Interest
Payment paid by the Master Servicer and Servicer Compensating Interest Payment
paid by the applicable Servicer (other than Cenlar FSB) and/or the Servicing
Administrator in respect of such shortfall for such Due Period.

  

Net WAC Rate:  With respect to either Mortgage Pool and any Distribution Date,
an annual rate, expressed as a percentage, equal to the weighted average of the
Net Mortgage Rates of the Mortgage Loans in such Mortgage Pool as of the first
day of the related Due Period, minus (i) a fraction, the numerator of which
equals the amount of any fees, charges and other costs allocable to the related
Mortgage Pool or, if such costs are not allocable to a specific Mortgage Pool, a
pro rata portion of such fees, charges and other costs based on the aggregate
Stated Principal Balance of the Mortgage Loans in that Mortgage Pool, including
indemnification amounts and costs of arbitration (other than the Master
Servicing Fee and amounts required to be paid by the Master Servicer from the
Master Servicing Fee) paid or reimbursed to the Master Servicer, the Securities
Administrator and the Trustee from the Trust Fund under this Agreement and the
Custodian under the Custodial Agreement during the prior calendar month, that
are subject to an aggregate maximum amount of $300,000 annually, and the
denominator of which equals the aggregate Stated Principal Balance of the
Mortgage Loans in the related Mortgage Pool, multiplied by (ii) twelve.

 

Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.

 

Non-permitted Foreign Holder:  As defined in Section 3.03(f).

 

Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer, a Servicer (other
than Cenlar FSB) and/or the Servicing Administrator (as certified in an
Officer’s Certificate of the Master Servicer, a Servicer (other than Cenlar FSB)
and/or the Servicing Administrator, as applicable), which in the good faith
judgment of such party, shall not be ultimately recoverable by such party from
the related Mortgagor, related Liquidation Proceeds or otherwise.

 

Non-Upper-Tier REMIC:  As defined in Section 10.01(d).

 

Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.



 



23

 

 



Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.

 

NRSRO:  Any nationally recognized statistical rating organization for purposes
of Rule 17g-5 under the Exchange Act.

 

NRSRO Certification:  A certification in the form of Exhibit O hereto.

 

Officer’s Certificate:  (a) With respect to the Depositor, a certificate signed
by two Authorized Officers of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator,
(c) with respect to a Servicer, a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President, a Managing Director, a
Vice President (however denominated), an Assistant Vice President, the
Treasurer, the Secretary, one of the Assistant Treasurers or Assistant
Secretaries of a Servicer, or any other duly authorized officers or agents of a
Servicer and (d) with respect to the Servicing Administrator, a certificate
signed by an Authorized Officer of the Servicing Administrator, and in each case
delivered to the Trustee, the Securities Administrator or the Master Servicer,
as required hereby.

 

Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC.

 

Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:



 

Class B-1   7.30% Class B-2   4.75% Class B-3   3.05% Class B-4   1.90% Class
B-5   1.05%

 



Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.

 

Originator:  Each of American Pacific Mortgage Corporation, Bay Equity, LLC,
Boston Private Bank & Trust Company, Castle & Cooke Mortgage, LLC, Cherry Creek
Mortgage Co., Inc., Cole Taylor Bank, Colonial Savings, F.A., Cornerstone
Mortgage Company, EverBank, Evergreen Moneysource Mortgage Company dba Evergreen
Home Loans, Fairway Independent Mortgage Corporation, Fidelity Bank dba Fidelity
Bank Mortgage, First Republic Bank, Flagstar Capital Markets Corporation,
Franklin American Mortgage Company, Fremont Bank, GFI Mortgage Bankers,
Incorporated, GuardHill Financial Corporation, Guild Mortgage Company, Leader
Bank, N.A., Megastar Financial Corporation, Monarch Bank, Mortgage Master, Inc.,
Paramount Equity Mortgage, PHH Mortgage Corporation, Plaza Home Mortgage,
Incorporated, Primary Residential Mortgage, Inc., PrimeLending, a PlainsCapital
Company, Prospect Mortgage, LLC, Provident Savings Bank, Rockland Trust Company,
SCBT, N.A., Simonich Corporation, dba BOC Mortgage, Sterling Savings Bank,
Stifel Bank and Trust, United Shore Financial Services, LLC, Wintrust Mortgage,
a division of Barrington Bank and Trust Company, N.A., and WJ Bradley Mortgage
Capital, LLC, each as seller under the related Purchase Agreement, and any
successor thereto.



 



24

 

 



Overcollateralized Group: On any Distribution Date, if there is an
Undercollateralized Group, the Certificate Group which is not an
Undercollateralized Group.

 

Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Securities Administrator under this Agreement.

 

Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.

 

Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.

 

Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. 

 

Pool 1: The aggregate of the Mortgage Loans identified on the Mortgage Loans
Schedule as being included in Pool 1.

 

Pool 1 Certificates: The Class 1-A1 and Class 1-AX Certificates.

 

Pool 2: The aggregate of the Mortgage Loans identified on the Mortgage Loans
Schedule as being included in Pool 2.

 

Pool 2 Certificates: The Class 2-A1 and Class 2-AX Certificates.

 

Pool Percentage: With respect to each Mortgage Pool and any Distribution Date, a
fraction, expressed as a percentage, the numerator of which is the Aggregate
Stated Principal Balance of the Mortgage Loans in such Mortgage Pool as the
first day of the month preceding the month in which such Distribution Date
occurs and the denominator of which is the Aggregate Stated Principal Balance of
all of the Mortgage Loans as of the first day of the month preceding the month
in which such Distribution Date occurs.

 

Pool Subordinate Amount: With respect to each Mortgage Pool and any Distribution
Date, the excess of the Aggregate Stated Principal Balance of the Mortgage Loans
in such Mortgage Pool as of the first day of the month preceding the month in
which such Distribution Date occurs over the sum of the Class Principal Amounts
of the Pool 1 Certificates or the Pool 2 Certificates, as applicable,
immediately before such Distribution Date.



 



25

 



 

Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.

 

Prepayment Period:  With respect to each Mortgage Loan serviced by Cenlar FSB
and (i) each Distribution Date other than the first Distribution Date, the
period commencing on the 15th day of the month preceding the month in which the
Distribution Date occurs through the 14th day of the month in which the
Distribution Date occurs and (ii) the first Distribution Date, the period
commencing January 1, 2013 through February 14, 2013. With respect to each
Mortgage Loan serviced by First Republic Bank and any Distribution Date, the
calendar month preceding the month in which the Distribution Date occurs. With
respect to each Mortgage Loan serviced by EverBank and PHH Mortgage Corporation
and any Distribution Date, the period commencing on the 2nd day of the month
preceding the month in which the Distribution Date occurs through the 1st day of
the month in which the Distribution Date occurs.

 

Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.

 

Principal Distribution Amount:  With respect to any Mortgage Pool and any
Distribution Date, the sum of (a) the principal portion of each Scheduled
Payment on the related Mortgage Loans (before taking into account any Deficient
Valuations or Debt Service Reductions) due on the related Due Date, whether or
not received, (b) the principal portion of each Principal Prepayment on the
related Mortgage Loans made by a Mortgagor during the related Prepayment Period;
(c) the principal portion of each other unscheduled collection on the related
Mortgage Loans, including any Subsequent Recoveries, Insurance Proceeds and Net
Liquidation Proceeds (other than with respect to any related Mortgage Loan that
became a Liquidated Mortgage Loan during the related Prepayment Period) received
during the related Prepayment Period; (d) that portion of the Repurchase Price
representing principal of any Mortgage Loans in such Mortgage Pool repurchased
by an Originator or the Seller in accordance with a Purchase Agreement or by the
Seller in accordance with Section 2.04 herein, in each case to the extent
received during the related Prepayment Period; (e) the principal portion of any
related Substitution Amount received during the related Prepayment Period; and
(f) on the Distribution Date on which the Trust Fund is to be terminated
pursuant to Article VII hereof, that portion of the Clean-up Call Price in
respect of principal for such Mortgage Pool.

 

Principal Forbearance Amount:  With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan, if any, that has been deferred and that does not accrue interest.

 

Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan that is received in advance of its scheduled Due Date and
that is not accompanied by an amount of interest representing scheduled interest
due on any date or dates in any month or months subsequent to the month of
prepayment.

 

Principal Transfer Amount: For any Distribution Date and for any
Undercollateralized Group, an amount equal to the lesser of (i) the excess, if
any, of the aggregate Class Principal Amount of the Senior Certificates related
to that Undercollateralized Group computed as of the close of the prior
Distribution Date over the Aggregate Stated Principal Balance of the Mortgage
Loans in the related Mortgage Pool as of the first day of the month in which the
prior Distribution Date occurs and (ii) all amounts otherwise distributable as
principal on the Subordinate Certificates.

 

Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.

 

26

 

 

Prospectus:  The prospectus supplement dated January 14, 2013 and the
accompanying prospectus dated September 13, 2012, relating to the Class 1-A1,
Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class B-3
Certificates, together with any supplement thereto.

 

Purchase Agreement: Each agreement listed on Exhibit H-1, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 

Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Appraiser Independence Requirements) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.

 

Qualified Substitute Mortgage Loan:  A mortgage loan substituted by an
Originator or the Seller, as applicable, for a Deleted Mortgage Loan in
accordance with the applicable Purchase Agreement or the Mortgage Loan Purchase
and Sale Agreement, as applicable, which must, on the date of such substitution,
(a) have an outstanding principal balance, after deduction of all scheduled
payments due in the month of substitution (or in the case of a substitution of
more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal
balance), not in excess of the Stated Principal Balance of the Deleted Mortgage
Loan (the amount of any shortfall will be paid by the Originator or the Seller,
as applicable, and distributed to Trust Fund in the month of substitution), (b)
have a Mortgage Rate not less than, and not more than one percentage point
greater than, the Mortgage Rate of the Deleted Mortgage Loan, (c) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (d) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan and (e) comply as
of the date of substitution with each representation and warranty relating to
the Mortgage Loans set forth in the applicable Purchase Agreement.

 

Rapid Prepayment Conditions: As to any Distribution Date, if (1) the Aggregate
Subordinate Percentage on such date is less than the Aggregate Subordinate
Percentage on the Closing Date; or (2) the outstanding Stated Principal Balance
of (a) the Mortgage Loans in any Mortgage Pool that are 60 days or more
Delinquent (including any such Mortgage Loan in foreclosure or bankruptcy status
or which have converted to REO Property) and (b) any Mortgage Loan in Pool 1 or
Pool 2 subject to a Servicing Modification within the 12 months prior to that
Distribution Date (averaged over the preceding six month period), as a
percentage of the Pool Subordinate Amount of such Mortgage Pool, is greater than
or equal to 50%.

 

Rating Agency:  Each of Fitch, KBRA and Moody’s; provided, however, that
references to a “Rating Agency” as used in the definition of “Eligible Account”
and “Eligible Investments” shall not include KBRA unless KBRA rates the
applicable entity or investment.

 

Rating Agency Information:  The notices, information, reports, certifications
and oral and written statements required to be provided to each Rating Agency
pursuant to this Agreement or Rule 17g-5 under the Exchange Act.

 

Realized Loss:  (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid by the borrower to Certificateholders up to the Due
Date in the month in which Liquidation Proceeds are required to be distributed
on the Stated Principal Balance of such Liquidated Mortgage Loan from time to
time, minus (iii) the Net Liquidation Proceeds received during the month in
which such liquidation occurred, to the extent not previously applied as
recoveries of interest at the Net Mortgage Rate and to principal of the
Liquidated Mortgage Loan;

 

27

 

 

(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation;

 

(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by the related Servicer and any Principal Forbearance Amount; and

 

(d) with respect to each Class of Certificates, the amount by which the Class
Principal Amount is reduced as a result of clauses (a), (b) or (c) above.

 

Reconciled Market Value:  The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.

 

Record Date:  With respect to any Distribution Date, the last Business Day of
the month preceding the month of such Distribution Date.

 

Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.

 

Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.

 

Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on an exhibit to each Servicing Agreement and Exhibit K
hereto.  Multiple parties can have responsibility for the same Relevant
Servicing Criteria.  With respect to a Servicing Function Participant engaged by
the Master Servicer, the Securities Administrator or any Servicer, the term
“Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing
Criteria applicable to such parties.

 

Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.

 

REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.

 

REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.

 

REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.

 

28

 

 

Reportable Event:  As defined in Section 6.21(c)(i).

 

Reporting Servicer:  As defined in Section 6.21(b)(i).

 

Repurchase Price: With respect to any Mortgage Loan and the applicable
Originator, the “Repurchase Price” as defined in the applicable Purchase
Agreement or Servicing Agreement or in the case of the Seller, the “Repurchase
Price” as defined in the Mortgage Loan Purchase and Sale Agreement.

 

Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.

 

Responsible Officer:  With respect to any party, any officer in the corporate
trust, servicing or master servicing department or similar group of such party
with direct responsibility for the administration of this Agreement and also,
with respect to a particular matter related to this transaction, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

Restricted Certificate: Any Class B-4, Class B-5, Class R or Class LT-R
Certificate.

 

Rule 15Ga-1 Information: As defined in Section 4.04(a).

 

Rule 17g-5 Information Provider: The Securities Administrator.

 

Rule 17g-5 Website:  The website maintained by the Securities Administrator
pursuant to Section 4.03.

 

S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor in interest.

 

Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.

 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator. Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.

 

Seller:  Redwood Residential Acquisition Corporation, a Delaware corporation.

 

Senior Certificate:  Any one of the Class 1-A1, Class 1-AX, Class 2-A1 and Class
2-AX Certificates, as applicable.

 

Senior Percentage:  With respect to each Distribution Date and (i) Pool 1, the
percentage equivalent of a fraction, the numerator of which is the Class
Principal Amount of the Class 1-A1 Certificates prior to any distributions of
principal, allocations of Realized Losses or allocations of Certificate
Writedown Amounts on such Distribution Date, and the denominator of which is the
Aggregate Stated Principal Balance of all of the Mortgage Loans in Pool 1 as of
the preceding Distribution Date and (ii) Pool 2, the percentage equivalent of a
fraction, the numerator of which is the Class Principal Amount of the Class 2-A1
Certificates prior any distributions of principal, allocations of Realized
Losses or allocations of Certificate Writedown Amounts on such Distribution
Date, and the denominator of which is the Aggregate Stated Principal Balance of
all of the Mortgage Loans as of the preceding Distribution Date.

 

29

 

 

Senior Prepayment Percentage:  With respect to either Mortgage Pool and any
Distribution Date occurring before the Distribution Date in February 2018,
100%.  Except as provided herein, the Senior Prepayment Percentage for either
Mortgage Pool and any Distribution Date occurring in or after February 2018
shall be as follows:

 

(i) in or after February 2018 to and including January 2019, the related Senior
Percentage plus 70% of the related Subordinate Percentage for that Distribution
Date;

 

(ii) in or after February 2019 to and including January 2020, the related Senior
Percentage plus 60% of the related Subordinate Percentage for that Distribution
Date;

 

(iii) in or after February 2020 to and including January 2021, the related
Senior Percentage plus 40% of the related Subordinate Percentage for that
Distribution Date;

 

(iv) in or after February 2021 to and including January 2022, the related Senior
Percentage plus 20% of the related Subordinate Percentage for that Distribution
Date; and

 

(v) in or after February 2022, the related Senior Percentage for that
Distribution Date;

 

provided, however, that there shall be no reduction in the Senior Prepayment
Percentage for either Mortgage Pool (other than as a result of a reduction of
the related Senior Percentage) on any Distribution Date unless the Step-Down
Test is satisfied; and provided, further, that if on any such Distribution Date
on or after the Distribution Date in February 2018, the Senior Percentage for a
Mortgage Pool exceeds the initial Senior Percentage such Mortgage Pool, the
Senior Prepayment Percentage for each Mortgage Pool for that Distribution Date
shall again equal 100%.

 

If on any Distribution Date the allocation to the Pool 1 or Pool 2 Certificates
then entitled to distributions of principal of Principal Prepayments and other
amounts in the percentage required above would reduce the aggregate Class
Principal Amount of those certificates to below zero, the related Senior
Prepayment Percentage of those amounts for such Distribution Date shall be
limited to the percentage necessary to reduce the related Class Principal Amount
to zero.

 

Senior Principal Distribution Amount:  With respect to each Mortgage Pool and
any Distribution Date, the sum of:

 

(1)           the related Senior Percentage of all amounts described in clause
(a) of the definition of “Principal Distribution Amount” for that Distribution
Date;

 

(2)           the related Senior Prepayment Percentage of the amounts described
in clauses (b), (c), (d), (e) and (f) of the definition of “Principal
Distribution Amount”;

 

(3)           with respect to each related Mortgage Loan that became a
Liquidated Mortgage Loan during the related Prepayment Period, the lesser of:

 

(x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and

 

(y)           the related Senior Prepayment Percentage of the Stated Principal
Balance of that Mortgage Loan; and

 

30

 

 

(4)          any amounts described in clauses (1) through (3) above that remain
unpaid with respect to the related Senior Certificates from prior Distribution
Dates;

 

plus the sum of:

 

(1)the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(h); and

 

(2)the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(i);

 

provided, however, that

 

(A)if on any Distribution Date the allocation to the Class 1-A1 or Class 2-A1
Certificates of the related Principal Prepayments and other amounts in the
percentage required above would reduce the related Class Principal Amount of
those Certificates to below zero, the distribution to the Class of Certificates
of the related Senior Prepayment Percentage of those amounts for such
Distribution Date shall be limited to the percentage necessary to reduce the
related Class Principal Amount thereof to zero;

 

(B)until the aggregate of the Class Principal Amounts of the Class 1-A1 and
Class 2-A1 Certificates is reduced to zero, if on any Distribution Date the
aggregate of the Class Principal Amounts of the Subordinate Certificates is less
than or equal to 1.20% of the Stated Principal Balance of the Mortgage Loans as
of the Closing Date, the Senior Principal Distribution Amounts for such
Distribution Date and each succeeding Distribution Date will include all
principal collections on the Mortgage Loans in the related Mortgage Pool
distributable on that Distribution Date, and the Subordinate Principal
Distribution Amounts will be zero; and

 

(C)until the Class Principal Amount of each of the Class 1-A1 and Class 2-A1
Certificates is reduced to zero, if on any Distribution Date, the Aggregate
Subordinate Percentage for such Distribution Date is less than 7.30%, the Senior
Principal Distribution Amounts for such Distribution Date will include all
principal collections on the Mortgage Loans in the related Mortgage Pool
distributable on that Distribution Date, and the Subordinate Principal
Distribution Amounts will be zero.

 

Servicer:  Each Servicer under a Servicing Agreement.

 

Servicer Compensating Interest Payment:  As to any Distribution Date and any
Servicer (other than Cenlar FSB) and the Servicing Administrator, the lesser of
(1) the Servicing Fee for such Servicer (other than Cenlar FSB) or the aggregate
of Cenlar FSB’s Servicing Fee and the Servicing Administrator Fee (in the case
of the Servicing Administrator) for such date and (2) any Prepayment Interest
Shortfalls with respect to any Mortgage Loans serviced by such Servicer (or in
the case of the Servicing Administrator, the Mortgage Loans serviced by Cenlar
FSB) for such date.

 

Servicer Remittance Date:  As to any Mortgage Loan serviced by Cenlar FSB, the
20th day of each calendar month or, if such 20th day is not a Business Day, the
next succeeding Business Day, and as to any Mortgage Loan serviced by EverBank,
First Republic Bank or PHH Mortgage Corporation, the 18th day of each calendar
month or, if such 18th day is not a Business Day, the next succeeding Business
Day, in each case commencing in February 2013.  

 

Servicing Administrator: Redwood Residential Acquisition Corporation, as
servicing administrator under the Cenlar FSB Servicing Agreement.

 

31

 

 

Servicing Administrator Fee:  As to any Distribution Date and each Mortgage Loan
serviced by Cenlar FSB, an amount equal to the difference, if positive, between
the Servicing Fee with respect to such Mortgage Loan and the servicing
compensation payable to Cenlar FSB under the applicable Servicing Agreement.

 

Servicing Advances:  As defined in the applicable Servicing Agreement.

 

Servicing Agreement:  Each agreement listed on Exhibit H-2, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 

Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.

 

Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period. The Servicing Fee payable with respect to the Mortgage Loans
serviced by Cenlar FSB will be allocated by Cenlar FSB between the Servicing
Administrator and Cenlar FSB as provided in the related Servicing Agreement.

 

Servicing Fee Rate:   For each Servicer, a per annum rate equal to 0.25% (or, in
the case of the Mortgage Loans serviced by PHH Mortgage Corporation that provide
for interest at a fixed rate for an initial period from origination and an
adjustable rate thereafter, 0.375%); or such other rate as may be agreed to by
the Master Servicer pursuant to Section 9.01(b) of this Agreement and the
related Servicing Agreement; provided that, with respect to each Mortgage Loan
serviced by First Republic Bank, the Servicing Fee Rate will be increased by the
amount of any increase in the Mortgage Rate for any such Mortgage Loan pursuant
to the terms of the related Mortgage Note due to the termination of an automatic
debit or direct deposit account; provided further, that the Master Servicer
shall have no obligation to confirm or verify any such increase in the Servicing
Fee Rate for any such Mortgage Loan serviced by First Republic Bank.

 

Servicing Function Participant:  Any Subservicer or Subcontractor, other than
each Servicer, the Servicing Administrator, the Master Servicer, the Securities
Administrator or the Trustee, that is participating in the servicing function
within the meaning of Regulation AB, unless such Person’s activities relate only
to 5% or less of the Mortgage Loans.

 

Servicing Modification:  Any reduction of the Mortgage Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the Stated Principal Balance
of a Mortgage Loan by adding to the Stated Principal Balance unpaid principal
and interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer of such Mortgage Loan, default is reasonably foreseeable in
accordance with the related Servicing Agreement.

 

Servicing Officer:  Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Master
Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.

 

Sponsor: RWT Holdings, Inc., a Delaware corporation.

 

Startup Day:  The day designated as such pursuant to Section 10.01(b) hereof.

 

32

 

 

Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
For the avoidance of doubt, the Stated Principal Balance of any Mortgage Loan
that has been prepaid in full or has become a Liquidated Mortgage Loan during
the related Prepayment Period shall be zero.

 

Step-Down Test:  As to any Distribution Date, the test will be satisfied if both
of the following conditions are met:

 

First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO Property or
bankruptcy status) and all Mortgage Loans subject to a Servicing Modification
within the twelve months prior to that Distribution Date, averaged over the
preceding six month period, as a percentage of the aggregate Class Principal
Amount of the Subordinate Certificates on such Distribution Date (without giving
effect to any payments on such Distribution Date), does not equal or exceed 50%;
and

 

Second, cumulative Realized Losses with respect to the Mortgage Loans plus, with
respect to any Mortgage Loans that have been the subject of a Servicing
Modification, any interest due on such Mortgage Loans that has been written off
by the related Servicer, do not exceed (a) with respect to each Distribution
Date occurring in the period from February 2018 to and including January 2019,
20% of the Original Subordinate Class Principal Amount, (b) with respect to each
Distribution Date occurring in the period from February 2019 to and including
January 2020, 25% of the Original Subordinate Class Principal Amount, (c) with
respect to each Distribution Date occurring in the period from February 2020 to
and including January 2021, 30% of the Original Subordinate Class Principal
Amount, (d) with respect to each Distribution Date in the period from February
2021 to and including January 2022, 35% of the Original Subordinate Class
Principal Amount and (e) with respect to the Distribution Date occurring in
February 2022 and thereafter, 40% of the Original Subordinate Class Principal
Amount.

  

Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.

 

Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3, Class B-4
or Class B-5 Certificates.

 

Subordinate Class Percentage: As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.

 

Subordinate Percentage:  With respect to any Distribution Date and a Mortgage
Pool, the difference between 100% and the related Senior Percentage for such
Distribution Date. The initial Subordinate Percentage for each of Pool 1 and
Pool 2 is 7.30%.

  

Subordinate Prepayment Percentage:  With respect to any Distribution Date, the
difference between 100% and the Senior Prepayment Percentage for that
Distribution Date.

 

Subordinate Principal Distribution Amount:  With respect to each Mortgage Pool
and any Distribution Date, an amount equal to the sum of:

 

33

 

 

(1)           the related Subordinate Percentage of all amounts described in
clause (a) of the definition of “Principal Distribution Amount” for that
Distribution Date;

 

(2)           the related Subordinate Prepayment Percentage of all amounts
described in clauses (b), (c), (d), (e) and (f) of the definition of “Principal
Distribution Amount” for that Distribution Date; and

 

(3)           with respect to each related Mortgage Loan that became a
Liquidated Mortgage Loan during the related Prepayment Period, the amount of the
Net Liquidation Proceeds allocated to principal received with respect thereto
remaining after application thereof pursuant to clause (3) of the definition of
“Senior Principal Distribution Amount” for that Distribution Date; and

 

(4)           any amounts described in clauses (1) through (3) for any previous
Distribution Date that remain unpaid

 

minus the sum of:

 

(1)the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(h); and

 

(2)the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(i).

 

Notwithstanding the above, with respect to any Class of Subordinate Certificates
(other than the Class B-1 Certificates), if on any Distribution Date the sum of
the Class Subordination Percentage of such Class and the aggregate Class
Subordinate Percentages of all Classes of Subordinate Certificates which have
lower payment priorities than that Class is less than the Original Applicable
Credit Support Percentage for that Class, no distribution of principal will be
made to any such Classes on such Distribution Date. Instead, the Subordinate
Principal Distribution Amounts on that Distribution Date will be allocated among
the more senior Classes of Subordinate Certificates, pro rata, based on their
respective Class Principal Amounts.

 

Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amounts of all Classes of Subordinate Certificates that have a lower
payment priority than that Class is less than or equal to 1.20% of the Stated
Principal Balance of the Mortgage Loans as of the Closing Date, the portion of
the Subordinate Principal Distribution Amount otherwise distributable to such
Class or Classes on such Distribution Date and each succeeding Distribution Date
will be allocated among the Subordinate Certificates with a higher payment
priority then entitled to principal, pro rata, based on their respective Class
Principal Amounts and any remaining Subordinate Principal Distribution Amount
will be included in the related Senior Principal Distribution Amount for such
Distribution Date.

 

In addition, until the Class Principal Amount of each of the Class 1-A1 and
Class 2-A1 Certificates is reduced to zero, if on any Distribution Date, the
Aggregate Subordinate Percentage for such Distribution Date is less than 7.30%,
the Senior Principal Distribution Amounts for such Distribution Date will
include all principal collections on the Mortgage Loans in the related Mortgage
Pool distributable on that Distribution Date, and the Subordinate Principal
Distribution Amounts will be zero.

 

In addition, until the Class Principal Amount of each of the Class 1-A1 and
Class 2-A1 Certificates is reduced to zero, if on any Distribution Date the
aggregate of the Class Principal Amounts of the Subordinate Certificates is less
than or equal to 1.20% of the Stated Principal Balance of the Mortgage Loans as
of the Closing Date, each Senior Principal Distribution Amount on such
Distribution Date and each succeeding Distribution Date will include all
principal collections on the Mortgage Loans in the related Mortgage Pool
distributable on that Distribution Date, and each Subordinate Principal
Distribution Amount will be zero.

 

34

 

 

Subsequent Recovery:  Any amount recovered by a Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses relating to such Liquidated Mortgage Loan as well as any other
previously Liquidated Mortgage Loans) with respect to which a Realized Loss was
incurred after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.

 

Subservicer:  Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions that are
identified in Item 1122(d) of Regulation AB required to be performed under this
Agreement, any related Servicing Agreement or any sub-servicing agreement.

 

Substitution Amount:  For any month in which an Originator or the Seller
substitutes one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans pursuant to a Purchase Agreement or the Mortgage Loan
Purchase and Sale Agreement, as applicable, the amount by which the aggregate
Repurchase Price of all such Deleted Mortgage Loans exceeds the aggregate Stated
Principal Balance of the Qualified Substitute Mortgage Loans, together with one
month's interest at the applicable Net Mortgage Rate.

 

Tax Matters Person:  With respect to each of the Lower Tier REMIC, the Middle
Tier REMIC and the Upper Tier REMIC, the “tax matters person” as specified in
the REMIC Provisions which shall initially be the party described as such in
Section 10.01(k).

 

TIA:  The Trust Indenture Act of 1939, as amended, and the rules and regulations
thereunder.

 

TIA Applicability Determination: A determination by the Depositor, of which it
informs the Trustee, that the TIA applies to this Agreement or that
qualification under the TIA or any similar federal statute is required.

 

Trust Fund:  As defined in Section 2.01 herein.

 

Trustee:  Christiana Trust, a division of Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee, or any successor in
interest, or if any successor trustee or any co-trustee shall be appointed as
herein provided, then such successor trustee and such co-trustee, as the case
may be.

 

Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.

 

Trustee Credit Files:  With respect to each Mortgage Loan, the electronic images
of certain Mortgage Documents to be retained in the custody and possession of
the Trustee or the Custodian on behalf of the Trustee pursuant to the Custodial
Agreement.

 

UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.

  

Undercollateralized Group: With respect to any Distribution Date, any
Certificate Group with respect to which the aggregate Class Principal Amount of
such Certificate Group is greater than the Aggregate Stated Principal Balance of
the Mortgage Loans in the related Mortgage Pool prior to any distributions of
principal or allocations of Realized Losses on such Distribution Date.

 

Underwriter:  Barclays Capital Inc.

 

35

 

 

Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) FAN 04-03E,
as most recently amended and restated by PTE 2007-5 (72 Fed. Reg. 13130 (March
20, 2007)) or any substantially similar administrative exemption granted by the
U.S. Department of Labor to the Underwriters.

 

Underwriting Agreement:  The Underwriting Agreement, dated January [__], 2013,
among the Seller, the Depositor, Redwood Trust, Inc. and the Underwriter.

 

Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 98.00% of all Voting
Interests shall be allocated to the Class 1-A1, Class 2-A1, Class B-1, Class
B-2, Class B-3, Class B-4 and Class B-5 Certificates in proportion to their
respective Certificate Principal Amounts.  At all times during the term of this
Agreement, 1.00% of all Voting Interests shall be allocated to the Class 1-AX
Certificates and 1.00% of all Voting Interests shall be allocated to the Class
2-AX Certificates. Voting Interests shall be allocated among the Certificates of
each Class based on their Percentage Interests and no Certificate with a
principal amount equal to zero will have any voting rights.  The Class R
Certificates and Class LT-R Certificate shall not have any voting rights.

 

Section 1.02               Calculations Respecting Mortgage Loans.

 

Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer.  The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.

 

ARTICLE II

 

DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES

 

Section 2.01               Creation and Declaration of Trust Fund; Conveyance of
Mortgage Loans.

 

Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in trust,
all right, title and interest of the Depositor in and to the Trust Fund
consisting of: (i) the Mortgage Loans, including the Mortgage Notes, the
Mortgages, and the right to all payments of principal and interest received on
or with respect to the Mortgage Loans after the Cut-off Date (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date; (ii) all of the Depositor’s right,
title and interest, if any, in and to all amounts from time to time credited to
and the proceeds of the Distribution Account, any Custodial Accounts or any
Escrow Account established with respect to the Mortgage Loans; (iii) with
respect to the Mortgage Loans, to the extent set forth in the Acknowledgements,
the Depositor’s rights under the Purchase Agreements and the Servicing
Agreements and all of the Depositor’s rights under the Mortgage Loan Purchase
and Sale Agreement; (iv) all of the Depositor’s right, title and interest, if
any, in REO Property and the proceeds thereof; (v) all of the Depositor’s rights
under any Insurance Policies related to the Mortgage Loans; and (vi) the
Depositor’s security interest in any collateral pledged to secure the Mortgage
Loans, including the Mortgaged Properties (collectively, the “Trust Fund”); and
the Trustee declares that, subject to the Custodian's review provided for in
Section 2.02, it has received and shall hold the Trust Fund, as trustee, in
trust, for the benefit and use of the Holders of the Certificates and for the
purposes and subject to the terms and conditions set forth in this Agreement,
and, concurrently with such receipt, has caused to be executed, authenticated
and delivered to or upon the order of the Depositor, in exchange for the Trust
Fund, all of the Certificates in the authorized denominations specified by the
Depositor pursuant to Section 3.01(b).

 

36

 

 

The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.

 

Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and the Trustee Credit
Files, the release of Mortgage Documents, and the preparation and delivery of
the certifications relating to the Trustee Mortgage Files and the Trustee Credit
Files shall be performed by the Custodian pursuant to the terms and conditions
of the Custodial Agreement. In addition, the Trustee is hereby directed to
execute, not in its individual capacity but solely as Trustee hereunder, and
deliver the Acknowledgements and the Custodial Agreement. The Master Servicer,
the Depositor, the Securities Administrator and the Certificateholders (by their
acceptance of such Certificates) acknowledge and agree that the Trustee is
executing and delivering the Custodial Agreement and the Acknowledgements solely
in its capacity as Trustee and not in its individual capacity.

 

In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files and the Trustee Credit Files.

 

Section 2.02               Acceptance of Trust Fund by Trustee; Review of
Documentation for Trust Fund.

 

(a)           The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Certification and Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3.2 of the Custodial Agreement and the
exceptions set forth on the Exception Report.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.

 

The Trustee, by execution and delivery hereof and the below-referenced delivery
to the Trustee of the Credit File Certification and the Credit File Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Credit Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3A.2 of the Custodial Agreement and the
exceptions set forth on the Credit File Exception Report.  The Custodian, on
behalf of the Trustee, will execute and deliver to the Trustee and the Depositor
a Credit File Certification and a Credit File Exception Report on the Closing
Date in the respective forms required by the Custodial Agreement.

 

(b)           Within 270 days after the Closing Date, the Custodian, on behalf
of the Trustee, will, for the benefit of Holders of the Certificates, review
each related Trustee Mortgage File and Trustee Credit File to ascertain that all
required documents set forth in the Custodial Agreement have been received and
appear on their face to conform with the requirements set forth in the Custodial
Agreement.

 

(c)           Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.

 

(d)           Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.

 

37

 

 

(e)           Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgements,
together with the Purchase Agreements, the Servicing Agreements and the Mortgage
Loan Purchase and Sale Agreement.

 

Section 2.03               Representations and Warranties of the Depositor.  

 

(a)           The Depositor hereby represents and warrants to the Trustee, for
the benefit of the Certificateholders, and to the Master Servicer and the
Securities Administrator, as of the Closing Date or such other date as is
specified, that:

 

(i)           the Depositor is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;

 

(ii)           the execution and delivery by the Depositor of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;

 

(iii)           the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;

 

(iv)           this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the
Trustee, the Master Servicer and the Securities Administrator, constitutes a
valid and binding obligation of the Depositor enforceable against it in
accordance with its terms except as such enforceability may be subject to (A)
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally and (B) general principles of
equity regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

(v)           there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;

 

(vi)           immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;

 

38

 

 

(vii)           This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;

 

(viii)          The Mortgage Notes constitute “instruments” within the meaning
of the applicable UCC;

 

(ix)           Other than the security interest or ownership interest granted to
the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans.  The Depositor has not authorized the filing of and is not aware of any
financing statement against the Depositor that includes a description of the
collateral covering the Mortgage Loans other than a financing statement relating
to the security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;

 

(x)           None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and

 

(xi)           The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.

 

The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.

 

Section 2.04               Discovery of Seller Breach; Repurchase of Mortgage
Loans.

 

(a)           Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i) represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the Depositor and the
Trustee intend that the Mortgage Loans (including any Qualified Substitute
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties.  The Depositor, for the benefit of the Trustee and the
Certificateholders, hereby assigns any rights it has against the Seller with
respect to such representations and warranties to the Trustee, and the Seller
acknowledges that it has agreed to comply with the provisions of this Section
2.04 in respect of a breach of any of such representations and warranties.

 

39

 

 

It is understood and agreed that the representations and warranties set forth in
Section 2 of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and Trustee Credit Files and the sale and
assignment of each Mortgage Loan to the Trustee and shall continue throughout
the term of this Agreement.  Upon discovery by the Depositor or the Seller of
the breach by the Seller of any representation or warranty under the Mortgage
Loan Purchase and Sale Agreement in respect of any Mortgage Loan, which
materially adversely affects the value of that Mortgage Loan or the interest
therein of the Certificateholders (a “Defective Mortgage Loan”) (each of such
parties hereby agreeing to give written notice thereof to the Trustee and the
other of such parties), the Trustee, or its designee, shall promptly notify the
Depositor in writing of such breach and request that the Depositor cure or cause
the cure of such breach within 90 days from the earlier of the date that the
Depositor discovered or was notified of such breach, and if the Depositor does
not cure or cause the cure of such breach in all material respects during such
period, the Trustee shall enforce the Seller’s obligation under the Mortgage
Loan Purchase and Sale Agreement to repurchase at the Repurchase Price or
substitute that Mortgage Loan from the Trust Fund or, other than with respect to
a breach of the representation and warranty as to good, valid and marketable
title, make an indemnification payment with respect to such Mortgage Loan on or
prior to the Determination Date following the expiration of such 90-day period;
provided, however, that, in connection with any such breach that could not
reasonably have been cured within such 90-day period, the Seller shall be
required to repurchase or substitute or make an indemnification payment with
respect to the Mortgage Loan no later than 120 days after its discovery or
notice of such breach, and provided further, that, if such breach would cause
the Mortgage Loan to be other than a “qualified mortgage” (as defined in the
Code), then notwithstanding the previous provisions of this paragraph, the
Seller shall be required to repurchase or substitute the Defective Mortgage Loan
within 60 days from the date the defect was discovered and the Seller shall not
have the option to make an indemnification payment with respect to such Mortgage
Loan. Each determination as to whether there has been such a breach shall be
conducted on a Mortgage Loan-by-Mortgage Loan basis. The Repurchase Price for
the repurchased Mortgage Loan shall be deposited in the Distribution Account,
and the Trustee, or its designee, upon receipt of written certification of such
deposit, shall release to the Seller the related Trustee Mortgage File and
Trustee Credit File and shall execute and deliver such instruments of transfer
or assignment, in each case without recourse, representation or warranties, as
either party shall furnish to the Trustee and as shall be necessary to vest in
such party any Mortgage Loan released pursuant hereto and the Trustee, or its
designee, shall have no further responsibility with regard to such Trustee
Mortgage File and Trustee Credit File (it being understood that the Trustee
shall have no responsibility for determining the sufficiency of such assignment
for its intended purpose).  It is understood and agreed that the obligation of
the Seller to cure, to cause the cure of or to repurchase or substitute or make
an indemnification payment with respect to any Mortgage Loan as to which such a
breach has occurred and is continuing shall constitute the sole remedy against
such party respecting such omission, defect or breach available to the Trustee
on behalf of the Certificateholders. Costs and expenses incurred by the Trustee
pursuant to this Section 2.04, to the extent not reimbursed by the Seller, shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Master Servicer, the Securities Administrator, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in connection with any actions of the Seller relating to a
repurchase of a Mortgage Loan other than in compliance with the terms of this
Section 2.04 and the Mortgage Loan Purchase and Sale Agreement, to the extent
that any such action causes an Adverse REMIC Event.

  

Section 2.05               Obligations in Respect of Alleged Breach of
Originator Representations and Warranties.

 

(a)           (i)          The Trustee shall be obligated to pursue an action
against an Originator in respect of any alleged breach of a representation and
warranty set forth in the applicable Purchase Agreement or against the Seller if
the Seller has an obligation to cure a breach, repurchase or substitute for or
make an indemnification payment with respect to a Mortgage Loan under the
Mortgage Loan Purchase and Sale Agreement upon its receipt of (1) (A) written
direction to do so by the Holders of more than 50% of the Aggregate Voting
Interests of the Senior Certificates, for so long as there is a Controlling
Holder under this Agreement or (B) written direction to do so by the Holders of
more than 50% of the Aggregate Voting Interests of the Certificates, if there is
no Controlling Holder under this Agreement and (2) an agreement by Holders
directing the Trustee to take such action to provide in advance to the Trustee
funds to pay for any fees, costs and expenses incurred by the Trustee, and to
provide any indemnification reasonably requested by the Trustee. The Trustee
shall provide notice to the Controlling Holder prior to taking any such action.
However, Certificateholders shall not have the right to require the Trustee to
pursue any action with respect to any Mortgage Loan as to which a final and
binding decision by an arbitrator has already been issued, regardless of the
particular claims made. In connection with any such action described in this
Section 2.05(a)(i), the Trustee shall seek reimbursement for its fees, costs and
expenses from the applicable Originator under the terms of the related Purchase
Agreement or from the Seller under the terms of the Mortgage Loan Purchase and
Sale Agreement if directed to do so by the Certificateholders that provided such
funds to the Trustee pursuant to the agreement described in clause (2) above. If
the Trustee recovers any such fees, costs and expenses from the Originator or
the Seller, as applicable, the Trustee shall pay such amounts to such
Certificateholders. To the extent the Trustee is not reimbursed by the
Originator or the Seller, as applicable, or the applicable Certificateholders,
the Trustee shall be reimbursed by the Trust Fund, subject to the limitation in
clause (C) of the definition of Available Distribution Amount.

 

40

 

 

(ii)           In addition, if the Trustee receives written notice, from a
Person in a position to have knowledge of the facts and circumstances stated in
such notice, of any breach of a representation or warranty regarding a Mortgage
Loan made by an Originator or the Seller, which would give rise to an obligation
to cure such breach, or repurchase, substitute for or make an indemnification
payment with respect to any related Mortgage Loan as described herein, then,
unless a final and binding decision by an arbitrator has been issued with
respect to such Mortgage Loan, the Trustee in reliance on such notice shall (i)
demand that the applicable Originator or the Seller, if the Seller has such an
obligation, cure such breach, or repurchase, substitute for or make an
indemnification payment with respect to the related Mortgage Loan, and (ii)
notify the Certificateholders of the Trustee’s receipt of such notice and of the
Trustee’s submission of such demand. If the Originator or Seller, as applicable,
responds to the demand within 60 days of the date of the demand, the Trustee
will negotiate with such party so long as such party is pursuing negotiations in
good faith. If the Originator or Seller does not respond within 60 days of the
date of the demand, or if the demand is not resolved within 180 days of such
date, then the Trustee will not be required to pursue further action in
connection with such demand unless it has received (i) (a) written direction to
do so by the Holders of more than 50% of the Aggregate Voting Interests of the
Senior Certificates, if there is a Controlling Holder under this Agreement or
(b) written direction to do so by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates, if there is no longer a Controlling Holder
under this Agreement and (ii) an agreement by Holders directing the Trustee to
take such action to provide in advance to the Trustee funds to pay for any fees,
costs and expenses incurred by the Trustee, and provide any indemnification
reasonably requested by the Trustee. Prior to taking any action at the direction
of Certificateholders, the Trustee will notify the Controlling Holder, if any.
The Trustee shall seek to recover its fees, costs and expenses from the
Originator under the terms of the applicable Purchase Agreement or from the
Seller under the terms of the Mortgage Loan Purchase and Sale Agreement if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it will be obligated to pay such amounts to such Certificateholders.
To the extent not reimbursed by the Originator or the Seller, as applicable, or
the fees, costs and expenses of applicable Certificateholders, the Trustee shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

41

 

 

 

(b)           (i)         The Master Servicer shall promptly notify the
Controlling Holder (if any) and the Trustee of each Mortgage Loan that becomes
Delinquent for more than 120 days. The Controlling Holder or, if there is no
longer a Controlling Holder, the Trustee, shall engage a third party to review
each Mortgage Loan that has been Delinquent for more than 120 days, other than
any such Mortgage Loan that was the subject of a previous arbitration proceeding
under the related Purchase Agreement or under the Mortgage Loan Purchase and
Sale Agreement, to review whether any breaches of the representations and
warranties given by an Originator under the related Purchase Agreement have
occurred or if the Seller has an obligation to cure a breach, repurchase or
substitute for or make an indemnification payment with respect to a Mortgage
Loan under the Mortgage Loan Purchase and Sale Agreement. Such third party shall
be a recognized third party with experience performing due diligence on
residential mortgage loans and shall not be the same party that performed the
pre-offering review of the Mortgage Loans. Any such review shall include, at a
minimum, a review as to whether the Mortgage Loan was underwritten in accordance
with the Originator's underwriting standards in effect at the time of
origination, whether the Mortgage Loan was originated in accordance with all
applicable laws and regulations, and whether any fraud may have occurred in
connection with the origination of the Mortgage Loan. The third party shall
report its findings and provide an attestation that its review and report have
not been influenced or affected by interested parties. If, as a result of such
review, there is evidence that a breach of a representation or warranty may have
occurred requiring the Originator or the Seller to cure such breach, repurchase
or substitute for or make an indemnification payment with respect to the related
Mortgage Loan, then the Controlling Holder or the Trustee, as applicable, will
enforce such obligation, including participating in an arbitration proceeding
pursuant to the related Purchase Agreement or the Mortgage Loan Purchase and
Sale Agreement, if necessary. If the Controlling Holder is the same entity as or
an Affiliate of the party against which an enforcement action is to be taken,
then the Trustee will enforce the remedy obligation of such party. If the
Trustee is obligated to take such an action, the Trustee shall first (i) demand
that the applicable Originator or the Seller, if the Seller has such an
obligation, cure such breach, or repurchase, substitute for or make an
indemnification payment with respect to the related Mortgage Loan, and (ii)
notify the Certificateholders of the Trustee’s submission of such demand. If the
Originator or Seller, as applicable, responds to the demand within 60 days of
the date of the demand, the Trustee will negotiate with such party so long as
such party is pursuing negotiations in good faith. If the Originator or Seller
does not respond within 60 days of the date of the demand, or if the demand is
not resolved within 180 days of such date, then the Trustee will not be required
to pursue further action in connection with such demand unless it has received
(i) (a) written direction to do so by the Holders of more than 50% of the
Aggregate Voting Interests of the Senior Certificates, if there is a Controlling
Holder under this Agreement or (b) written direction to do so by the Holders of
more than 50% of the Aggregate Voting Interests of the Certificates, if there is
no longer a Controlling Holder under this Agreement and (ii) an agreement by
Holders directing the Trustee to take such action to provide in advance to the
Trustee funds to pay for any fees, costs and expenses incurred by the Trustee,
and provide any indemnification reasonably requested by the Trustee. In
connection with any such action against an Originator or the Seller, the Trustee
shall pursue reimbursement for its fees, costs and expenses from such Originator
under the terms of the related Purchase Agreement or from the Seller under the
terms of the Mortgage Loan Purchase and Sale Agreement, if directed to do so by
the Certificateholders that provided such funds to the Trustee as described
above. If the Trustee recovers any such fees, costs and expenses, it will be
obligated to pay these amounts to such Certificateholders. To the extent not
reimbursed by the Originator or the Seller, as applicable, or the applicable
Certificateholders, the Trustee shall be reimbursed by the Trust Fund, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(ii)          If, as a result of a review of a Mortgage Loan conducted pursuant
to Section 2.05(b)(i) above, the Controlling Holder or the Trustee, as
applicable, concludes that a breach of a representation or warranty that would
require the Originator or the Seller to cure, repurchase or substitute for or
make an indemnification payment with respect to the related Mortgage Loan has
not occurred, then such party shall notify the Securities Administrator in
writing and the Certificateholders shall be notified of this decision and
provided details of the review pursuant to a Distribution Date Statement;
provided, that the Securities Administrator shall only be required to include
such notification and any related details on any Distribution Date Statement to
the extent it has received the same. The Certificateholders may direct the
Trustee to enforce a remedy obligation despite such a determination by either
the Controlling Holder or the Trustee if, within thirty days of notification of
the Certificateholders, (i) the Trustee receives written direction to do so by
the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates and (ii) the Holders directing the Trustee to enforce the remedy
obligation agree to provide in advance to the Trustee funds to pay for any costs
and expenses incurred by the Trustee and to provide any indemnification
reasonably requested by the Trustee. In connection with any such action against
an Originator or the Seller, the Trustee shall pursue reimbursement for its
fees, costs and expenses from such Originator under the terms of the related
Purchase Agreement or from the Seller under the terms of the Mortgage Loan
Purchase and Sale Agreement, if directed to do so by the Certificateholders that
provided such funds to the Trustee as described above. If the Trustee recovers
any such fees, costs and expenses, it will be obligated to pay such amounts to
such Certificateholders. To the extent not reimbursed by the originator or the
seller, as applicable, or the applicable Certificateholders, the Trustee shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

42

 

 

(c)           If an Originator has breached a representation under the related
Purchase Agreement stating that a Mortgage Loan is a “qualified mortgage” (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered. The Trustee will release the applicable
Mortgage Loan upon receipt of the sale price in accordance with the procedures
set forth in Section 2.04(a) hereof.

 

Section 2.06                Intention of Parties.

 

(a)           Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.

 

However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.

 

(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or filings to
the Trustee.  Without limiting the generality of the foregoing, the Depositor
shall prepare and forward for filing, or shall cause to be forwarded for filing,
at the expense of the Depositor, all filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor or the
Trustee, (B) any change of location of the Seller or the Depositor, or (C) any
change under the relevant UCC or other applicable laws.  Neither of the Seller
nor the Depositor shall organize under the law of any jurisdiction other than
the State under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under the laws of an additional
jurisdiction) without giving 30 days prior written notice of such action to its
immediate and intermediate transferee, including the Trustee.  Before effecting
such change, the Seller or the Depositor proposing to change its jurisdiction of
organization shall prepare and file in the appropriate filing office any
financing statements or other statements necessary to continue the perfection of
the interests of its immediate and mediate transferees, including the Trustee,
in the Mortgage Loans.  In connection with the transactions contemplated by this
Agreement, each of the Seller and the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this paragraph (b).

 

43

 

 

Section 2.07              Controlling Holder Assumption of Purchase Agreement
and Servicing Agreement Rights.

 

(a)            [Reserved].

 

(b)            By its purchase of the applicable Class of Subordinate
Certificates, the Controlling Holder assumes the rights and all related
responsibilities of the Trustee as “Purchaser” under each Purchase Agreement and
Servicing Agreement as set forth in the “Controlling Holder Rights” section of
each applicable Acknowledgement, and shall be entitled to exercise such rights
in its sole discretion. The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) none of the Master
Servicer, the Securities Administrator or the Trustee shall have any liability
with respect to any acts or omissions of the Controlling Holder in the exercise
of such rights, and (iii) none of the Master Servicer, the Securities
Administrator or the Trustee shall have any duty or obligation to exercise any
such rights in the place or stead of the Controlling Holder (so long as there is
a Controlling Holder) or to monitor or oversee the exercise of any such rights
by the Controlling Holder. The Controlling Holder agrees that it shall exercise
its rights in such a manner as will maximize returns to all Classes of
Certificateholders taken as a whole.

 

(c)            Each of the Master Servicer, the Securities Administrator and the
Trustee shall cooperate with the Controlling Holder as may be reasonably
necessary for the Controlling Holder to exercise its rights hereunder and under
the Purchase Agreements and the Servicing Agreements; provided, however, that,
except as otherwise provided in Section 2.05, the Trustee shall not be required
to take any legal action or participate in or facilitate any arbitration
proceeding or other litigation relating to the Mortgage Loans or the obligations
of the Originators or Servicers with respect thereto unless and until it is
directed in writing by the Controlling Holder and it is assured of the recovery
of its expenses from the Controlling Holder.

 

(d)            The Controlling Holder shall indemnify each of the Master
Servicer, the Securities Administrator and the Trustee and hold it harmless from
and against any claim, loss, liability, damage, cost or expense (including,
without limitation, reasonable legal fees and expenses) incurred or expended by
the Master Servicer, the Securities Administrator or the Trustee (without
negligence or willful misconduct on the part of the Master Servicer, the
Securities Administrator or the Trustee) with respect to claims of a third party
arising from any act or omission of the Controlling Holder in the exercise of
its rights as Controlling Holder hereunder and under the Purchase Agreements and
the Servicing Agreements.

 

(e)            If the Controlling Holder transfers its ownership interest in any
Class of Certificates in a manner resulting in there being no Controlling Holder
under this Agreement or a change in the Controlling Holder, it shall so notify
the Master Servicer, the Securities Administrator and the Trustee. If the
Depositor has actual knowledge of a change in Controlling Holder or that there
is no Controlling Holder under this Agreement, it shall so notify the Master
Servicer, the Securities Administrator and the Trustee.

 

Section 2.08           Obligations in Respect of Proposed Eminent Domain
Mortgage Loan Acquisition

 

(a)            The Master Servicer or the Trustee shall promptly notify the
Controlling Holder (if any), and the Master Servicer or the Trustee, as
applicable, if it has received notice that any governmental entity intends to
acquire a Mortgage Loan through the exercise of its power of eminent domain. The
Controlling Holder shall obtain or cause to be obtained or, if there is no
longer a Controlling Holder, the Trustee shall cause the related Servicer to
obtain, a valuation on the related property in the form of a broker’s price
opinion or another valuation method that it deems appropriate. The Controlling
Holder, if any, may also engage a third party to review each such Mortgage Loan
to determine whether the payment offered by such governmental entity for the
Mortgage Loan is the fair market value (the “Fair Value”) of such Mortgage Loan.
Any such third party reviewer must be a recognized third party with experience
performing valuations of residential mortgage loans. The Controlling Holder, if
any, also may engage legal counsel to assess the legality of such governmental
entity’s proposed exercise of its power of eminent domain to acquire the
Mortgage Loan to determine whether there are bona fide legal grounds for
contesting such acquisition (without regard to issues relating to the amount of
compensation to be paid) (each such determination referred to herein as a
“legality determination”). If, as a result of such review, the Controlling
Holder determines that the offered payment does not constitute the Fair Value of
the Mortgage Loan or that there may be bona fide legal grounds to contest such
proposed acquisition, then the Controlling Holder may contest such acquisition
through appropriate legal proceedings.

 

44

 

 

(b)            If, as a result of a review conducted pursuant to Section 2.08(a)
above, the Controlling Holder concludes that it will not contest the proposed
acquisition, then the Controlling Holder shall notify the Securities
Administrator and the Trustee in writing and the Securities Administrator shall
notify the Certificateholders of this decision and provide details of the review
pursuant to a Distribution Date Statement; provided, that the Securities
Administrator shall only be required to include such notification and any
related details on any Distribution Date Statement to the extent it has received
the same. After such notification has been delivered, notwithstanding such a
determination by the Controlling Holder, the Certificateholders may direct the
Trustee to contest an acquisition of a Mortgage Loan through exercise of the
power of eminent domain, or the amount of the offered payment for such Mortgage
Loan, if, within thirty days of notification of the Certificateholders, (i) the
Trustee receives written direction to do so by the Holders of more than 50% of
the Aggregate Voting Interests of the Certificates and (ii) the Holders
directing the Trustee to take such action agree to provide in advance to the
Trustee funds to pay for any fees, costs and expenses incurred by the Trustee
and to provide any indemnification reasonably requested by the Trustee. In
connection with any such action, the Trustee shall pursue reimbursement for its
fees, costs and expenses from the governmental entity, if directed to do so by
the Certificateholders that provided such funds to the Trustee as described
above. If the Trustee recovers any such fees, costs and expenses, it shall be
obligated to pay such amounts to such Certificateholders unless the
Certificateholders directing the Trustee have not satisfied their obligations to
pay the fees, costs, expenses and indemnities of the Trustee in taking such
action, in which case such amounts shall be retained by the Trustee for such
purposes. To the extent not reimbursed by the governmental entity or the
Certificateholders, the Trustee shall be reimbursed by the Trust Fund for any
costs incurred by it in connection with the performance of such duties, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(c)            If there is no longer a Controlling Holder, the Trustee shall
notify the Certificateholders that it has received notice that a governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain and of the results of the valuation on the related property
obtained. The Trustee shall take such other actions with respect to the action
of the governmental authority as are consistent with the instructions of the
Certificateholders, provided the Trustee shall have no duty or obligation to
take such actions except (i) in accordance with the written direction by the
Holders of more than 50% of the Aggregate Voting Interests of the Certificates
and (ii) an agreement by Holders directing the Trustee to take such action to
provide in advance to the Trustee funds to pay for any fees, costs and expenses
incurred by the Trustee, and provide any indemnification reasonably requested by
the Trustee. In connection with any such action, the Trustee shall pursue
reimbursement for its fees, costs and expenses from such governmental entity if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it shall be obligated to reimburse such amounts to such
Certificateholders unless the Certificateholders directing the Trustee have not
satisfied their obligations to pay the fees, costs, expenses and indemnities of
the Trustee in taking such action, in which case such amounts shall be retained
by the Trustee for such purposes. To the extent not reimbursed by the
governmental entity or the Certificateholders, the Trustee shall be reimbursed
by the Trust Fund for any costs incurred by it in connection with the
performance of such duties, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

For the avoidance of doubt, neither the Controlling Holder nor The trustee shall
be liable for any legality determination or determination of Fair Value made as
described above, or any actions taken by them with respect to or in reliance on
such determinations.

 

(d)            In performing its duties under this Section 2.08, each of the
Controlling Holder and the Trustee may rely upon, and shall be protected in
acting or refraining from acting upon, any legality determination by a
nationally recognized law firm and any determination of Fair Value by a
recognized third party with experience in performing valuations of residential
mortgage loans.

 

45

 

 

ARTICLE III

 

THE CERTIFICATES

 

Section 3.01           The Certificates. 

 

(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.

 

(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the
Trustee.  Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.  

 

(c)           The Class B-4, Class B-5, Class R and Class LT-R Certificates are
offered and sold in reliance on the exemption from registration under Rule 144A
under the Securities Act and shall be issued with the applicable legends set
forth in Exhibit A. The Class B-4 and Class B-5 Certificates shall be issued
initially as Definitive Certificates and the Class R and Class LT-R Certificates
shall be issued only as Definitive Certificates.  

 

Section 3.02           Registration. 

 

The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”).  A registration
book shall be maintained for the Certificates collectively.  The Certificate
Registrar may at any time resign by giving at least 30 days' advance written
notice of resignation to the Trustee, the Depositor and the Master Servicer. The
Trustee may at any time remove the Certificate Registrar by giving written
notice of such removal to such Certificate Registrar, the Depositor and the
Master Servicer. Upon receiving a notice of resignation or upon such a removal,
the Trustee may appoint a bank or trust company to act as successor certificate
registrar, shall give written notice of such appointment to the Depositor and
the Master Servicer and shall mail notice of such appointment to all Holders of
Certificates. Any successor certificate registrar upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Certificate Registrar. The Certificate Registrar may
appoint, by a written instrument delivered to the Holders and the Master
Servicer, any bank or trust company to act as co-registrar under such conditions
as the Certificate Registrar may prescribe; provided, however, that the
Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.

 

46

 

 

Section 3.03           Transfer and Exchange of Certificates. 

 

(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.

 

(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.

 

(c)           By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.

 

The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:

 

(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and

 

(ii)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is being made to an “accredited
investor” under Rule 501(a)(1), (2), (3) or (7) under the Securities Act, or to
any Person all of the equity owners in which are such accredited investors, by a
transferor who furnishes to the Certificate Registrar a letter of the transferee
substantially in the form of Exhibit F hereto.

 

(d) (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Securities Administrator, has
received (A) a certificate substantially in the form of Exhibit G hereto (or
Exhibit B, in the case of a Residual Certificate) from such transferee or (B) in
the case of an ERISA-Restricted Certificate that is not a Residual Certificate,
an Opinion of Counsel satisfactory to the Certificate Registrar to the effect
that the purchase and holding of such a Certificate will not constitute or
result in prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar, the Trustee, the Master
Servicer, the Depositor or the Securities Administrator to any obligation in
addition to those undertaken in this Agreement; provided, however, that the
Certificate Registrar will not require such certificate or opinion in the event
that, as a result of a change of law or otherwise, counsel satisfactory to the
Certificate Registrar has rendered an opinion to the effect that the purchase
and holding of an ERISA-Restricted Certificate (other than a Residual
Certificate) by a Plan or a Person that is purchasing or holding such a
Certificate with the assets of a Plan will not constitute or result in a
prohibited transaction under Title I of ERISA or Section 4975 of the Code.  Each
Transferee of an ERISA-Restricted Certificate that is a Book-Entry Certificate
shall be deemed to have made the representations set forth in Exhibit G.  The
preparation and delivery of the certificate and opinions referred to above shall
not be an expense of the Trust Fund, the Certificate Registrar, the Trustee, the
Master Servicer, the Depositor or the Securities Administrator.

 

47

 

 

Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer
restrictions.  The Certificate Registrar shall be under no liability to any
Person for any registration of transfer of any ERISA-Restricted Certificate that
is in fact not permitted by this Section 3.03(d) and none of the Securities
Administrator, the Trustee or the Paying Agent shall have any liability for
making any payments due on such Certificate to the Holder thereof or taking any
other action with respect to such Holder under the provisions of this Agreement
so long as the transfer was registered by the Certificate Registrar in
accordance with the foregoing requirements.  The Securities Administrator, on
behalf of the Trustee, shall be entitled, but not obligated, to recover from any
Holder of any ERISA-Restricted Certificate that was in fact a Plan or a Person
acting on behalf of, or an entity holding “plan assets” of, a Plan any payments
made on such ERISA-Restricted Certificate at and after either such time.  Any
such payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.

 

(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.

 

(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable.  No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.

 

(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).

 

48

 

 

Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C.  In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder.  Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Depositor, the Certificate Registrar, the Trustee,
the Securities Administrator and the Paying Agent shall be under no liability to
any Person for any registration or transfer of a Residual Certificate to a
Disqualified Organization, agent or nominee thereof or Non-permitted Foreign
Holder or for the Paying Agent making any payments due on such Residual
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement, so long as the transfer was
effected in accordance with this Section 3.03(f), unless a Responsible Officer
of the Certificate Registrar shall have actual knowledge at the time of such
transfer or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder.  The Certificate Registrar shall be entitled, but not obligated,
to recover from any Holder of a Residual Certificate that was a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the
time it became a Holder or any subsequent time it became a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all
payments made on such Residual Certificate at and after either such times (and
all costs and expenses, including but not limited to attorneys’ fees, incurred
in connection therewith).  Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.

 

If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar, the
Securities Administrator, the Trustee and the Paying Agent shall be under no
liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).

 

The following legend shall appear on all Residual Certificates:

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT (1) SUCH TRANSFEREE IS
NOT EITHER (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF,
ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A
COOPERATIVE DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (D) AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING
OF SECTION 775 OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C) OR (D) BEING HEREINAFTER REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (E) AN AGENT OF A DISQUALIFIED ORGANIZATION AND (2) NO
PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO IMPEDE THE ASSESSMENT OR
COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO
THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US
PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CLASS [R] [LT-R]
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS [R] [LT-R]
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

49

 

 

(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.

 

(h)           Neither the Seller nor the Depositor shall be the Holder of any
Subordinate Certificates.

 

Section 3.04           Cancellation of Certificates. 

 

Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.

 

Section 3.05           Replacement of Certificates. 

  

If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount.  Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee, the Depositor,
the Certificate Registrar or the Securities Administrator) connected
therewith.  Any replacement Certificate issued pursuant to this Section 3.05
shall constitute complete and indefeasible evidence of ownership in the
applicable Trust Fund, as if originally issued, whether or not the lost, stolen
or destroyed Certificate shall be found at any time.

 

If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent and the Trustee or
any agent shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expenses incurred
by the Depositor, the Securities Administrator, the Certificate Registrar, the
Paying Agent, the Trustee or any agent in connection therewith.

 



50

 



 

Section 3.06         Persons Deemed Owners.

 

Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Securities
Administrator, the Master Servicer, the Trustee, the Certificate Registrar, the
Paying Agent or any agent of any of them shall be affected by notice to the
contrary.

 

Section 3.07         Temporary Certificates.

 

(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.

 

(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.

 

Section 3.08         Appointment of Paying Agent.

 

The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints the Securities Administrator as the initial Paying
Agent.  The Trustee shall cause any Paying Agent, other than the Securities
Administrator or itself, to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and the Securities
Administrator, and the Securities Administrator as initial Paying Agent hereby
agrees with the Trustee, that such Paying Agent will hold all sums held by it
for the payment to the Certificateholders in an Eligible Account (which shall be
the Distribution Account) in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to the Certificateholders.  All
funds remitted by the Securities Administrator to any such Paying Agent for the
purpose of making distributions shall be paid to the Certificateholders on each
Distribution Date and any amounts not so paid shall be returned on such
Distribution Date to the Securities Administrator.  If the Paying Agent is not
the Securities Administrator, the Securities Administrator shall cause to be
remitted to the Paying Agent on or before the Business Day prior to each
Distribution Date, by wire transfer in immediately available funds, the funds to
be distributed on such Distribution Date. Any Paying Agent shall be either a
bank or trust company or otherwise authorized under law to exercise corporate
trust powers.

 

Section 3.09         Book-Entry Certificates.

 

(a)           Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c).  Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):

 

51

 

 

(i)           the provisions of this Section 3.09 shall be in full force and
effect;

 

(ii)          the Certificate Registrar, the Securities Administrator, the
Paying Agent and the Trustee shall deal with the Clearing Agency for all
purposes (including the making of distributions on the Book-Entry Certificates)
as the authorized representatives of the Certificate Owners and the Clearing
Agency and shall be responsible for crediting the amount of such distributions
to the accounts of such Persons entitled thereto, in accordance with the
Clearing Agency’s normal procedures;

 

(iii)         to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and

 

(iv)         the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.

 

(b)         Whenever notice or other communication to the Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator or the Trustee, as the case may be, shall give all such
notices and communications specified herein to be given to Holders of the
Book-Entry Certificates to the Clearing Agency.

 

(c)          If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners.  Upon surrender to the
Certificate Registrar of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Certificate Registrar shall issue the Definitive
Certificates.  None of the Depositor, the Certificate Registrar, the Securities
Administrator, the Paying Agent or the Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.

 

52

 

 

ARTICLE IV

ADMINISTRATION OF THE TRUST FUND

 

Section 4.01         Custodial Accounts; Distribution Account.

 

(a)          On or prior to the Closing Date, each Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
related Servicing Agreements, into which all Scheduled Payments and unscheduled
payments with respect to the Mortgage Loans, net of any deductions or
reimbursements permitted under the related Servicing Agreement, shall be
deposited.  On each Servicer Remittance Date, the Servicers will remit to the
Securities Administrator, for deposit into the Distribution Account, all amounts
so required to be deposited into such account in accordance with the terms of
the related Servicing Agreement.

 

(b)          The Securities Administrator, as Paying Agent for the Trustee,
shall establish and maintain an Eligible Account entitled “Distribution Account
of Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee for the benefit of Sequoia Mortgage Trust 2013-1 Holders of Mortgage
Pass-Through Certificates.”  The Securities Administrator shall hold the
Distribution Account and all money and other property therein in trust for the
benefit of the Certificateholders. The Securities Administrator shall, promptly
upon receipt from the Servicers on each Servicer Remittance Date, deposit into
the Distribution Account and retain on deposit until the related Distribution
Date the following amounts:

 

(i)           the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Custodial Accounts in accordance with
the Servicing Agreements;

 

(ii)          any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the Servicers
or the Servicing Administrator; and

 

(iii)         any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.

 

(c)          In the event the Master Servicer or a Servicer has remitted in
error to the Distribution Account any amount not required to be remitted in
accordance with the definition of Available Distribution Amount, it may at any
time direct the Securities Administrator to withdraw such amount from the
Distribution Account for repayment to the Master Servicer or Servicer, as
applicable, by delivery of an Officer’s Certificate to the Securities
Administrator and the Trustee which describes the amount deposited in error.

 

(d)          On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02.  The Securities Administrator may, with
the consent of the Depositor, from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee, the Custodian, the
Servicers or the Servicing Administrator any amounts permitted to be paid or
reimbursed to such Person from funds in the Distribution Account pursuant to
clauses (A) and (B) of the definition of Available Distribution Amount.

53

 

 

(e)          Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Securities Administrator, which shall
mature not later than the Distribution Date and any such Eligible Investment
shall not be sold or disposed of prior to its maturity. All such Eligible
Investments shall be made in the name of the Trustee in trust for the benefit of
the Trustee and Holders of the Sequoia Mortgage Trust 2013-1 Certificates. All
income and gain realized from any Eligible Investment in the Distribution
Account shall be compensation to the Securities Administrator. The Securities
Administrator shall deposit the amount of any losses incurred in respect of any
such investments out of its own funds, without any right of reimbursement
therefor, immediately as realized.

 

Section 4.02         Reports to Trustee and Certificateholders.

 

On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee and each Certificateholder a written report
setting forth the following information (on the basis of Mortgage Loan level
information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):

 

(a)           the amount of the distributions, separately identified, with
respect to each Class of Certificates;

 

(b)           the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;

 

(c)           the amount of the distributions set forth in clause (a) allocable
to interest;

 

(d)           the amount of any unpaid Interest Shortfall, Net Prepayment
Interest Shortfalls and Relief Act Shortfalls with respect to each Class of
Certificates;

 

(e)           the Class Principal Amount of each Class of Certificates (other
than the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;

 

(f)            the Aggregate Stated Principal Balance of each Mortgage Pool
(separately and in the aggregate) at the beginning and at the end of the related
Prepayment Period, the Mortgage Rates (in incremental ranges) and the weighted
average remaining term of the Mortgage Loans;

 

(g)           the aggregate Substitution Amount and the aggregate Repurchase
Price deposited into the Distribution Account with respect to the Mortgage
Loans, which information may be presented in a footnote;

 

(h)           the Senior Percentage and the Subordinate Percentage for each
Mortgage Pool for the following Distribution Date;

 

(i)            the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for each Mortgage Pool for the following Distribution Date;

 

(j)            in the aggregate and with respect to each Mortgage Pool, the
amount of the Master Servicing Fee and the Servicing Fee paid to or retained by
the Master Servicer and each Servicer, respectively, and the amount of any fees
paid to the Securities Administrator, Custodian and the Trustee;

 

(k)           the aggregate amount of Advances for the related Due Period;

 

(l)            in the aggregate and with respect to each Mortgage Pool, the
number and Stated Principal Balance of the Mortgage Loans that were (A)
Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59 days, (2)
60 to 89 days and (3) 90 or more days, (B) in foreclosure and Delinquent (1) 30
to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C) in bankruptcy as
of the close of business on the last day of the calendar month preceding that
Distribution Date;

 

54

 

 

(m)          the amount of cash flow received for such Distribution Date, and
the sources thereof;

 

(n)           for any Mortgage Loan as to which the related Mortgaged Property
was an REO Property during the preceding calendar month, the principal balance
of such Mortgage Loan as of the close of business on the last day of the related
Due Period;

 

(o)           in the aggregate and with respect to each Mortgage Pool, the
aggregate number and principal balance of any REO Properties as of the close of
business on the last day of the preceding Due Period;

 

(p)           in the aggregate and with respect to each Mortgage Pool, the
amount of Realized Losses incurred during the preceding calendar month;

 

(q)           in the aggregate and with respect to each Mortgage Pool, the
cumulative amount of Realized Losses incurred since the Closing Date;

 

(r)           the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;

 

(s)           the Certificate Interest Rate for each Class of Certificates, the
Net WAC Rate for each Mortgage Pool and the Aggregate Net WAC Rate for that
Distribution Date;

 

(t)            the amount of any Principal Transfer Amounts or Interest Transfer
Amounts paid to an Undercollateralized Group;

 

(u)          any Servicing Modifications with respect to any Mortgage Loan
during the related Due Period;

 

(v)           the applicable Record Date, Accrual Period and calculation date
for each Class of Certificates and such Distribution Date;

 

(w)          the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;

 

(x)           the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;

 

(y)          in the aggregate and with respect to each Mortgage Pool, the amount
of Advances and Servicing Advances reimbursed during the related Due Period;

 

(z)           in the aggregate and with respect to each Mortgage Pool, the
amount of any Subsequent Recoveries;

 

(aa)         in the aggregate and with respect to each Mortgage Pool, the amount
of any fees, charges and costs paid or reimbursed to the Master Servicer and the
Custodian from the Distribution Account pursuant to this Agreement or the
Custodial Agreement;

 

(bb)        in the aggregate and with respect to each Mortgage Pool, the amounts
of any Master Servicer Compensating Interest Payments and Servicer Compensating
Interest Payments for such Distribution Date;

 

55

 

 

(cc)         whether the Step-Down Test has been satisfied for such Distribution
Date;

 

(dd)        the status and outcome of the Mortgage Loan review conducted
pursuant to Section 2.05(b); and

 

(ee)         the status and outcome of the review conducted pursuant to Section
2.08(b), as reported to the Securities Administrator.         

 

On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Securities Administrator and Bloomberg.

 

In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required to be reported on Form
10-D by Item 1121(a) and (b) (§229.1121) of Regulation AB.

 

The Securities Administrator shall make such reports, any Form 10-K's and Form
10-D's relating to the Certificates filed under the Exchange Act and such other
loan level information as the Depositor and the Securities Administrator shall
agree available each month via the Securities Administrator’s website at
http://www.ctslink.com. Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at 1-866-846-4526.
Certificateholders and other parties that are unable to use the website are
entitled to have a paper copy mailed to them via first class mail by contacting
the Securities Administrator and indicating such. In preparing or furnishing the
foregoing information to the Certificateholders, the Securities Administrator
shall be entitled to rely conclusively on the accuracy of the information or
data regarding the Mortgage Loans and the related REO Properties that has been
provided to the Securities Administrator by the Master Servicer and the
Servicers, and the Securities Administrator shall not be obligated to verify,
recompute, reconcile or recalculate any such information or data.

 

Upon request, within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall cause to be furnished to each Person
who at any time during the calendar year was a Certificateholder, a statement
containing the information listed above aggregated for such calendar year or
applicable portion thereof during which such Person was a
Certificateholder.  Such obligation of the Securities Administrator shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Securities Administrator pursuant to any
requirements of the Code as from time to time in effect.

 

Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator), the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Securities Administrator’s actual expenses incurred in providing such reports
and access and such expenses shall not be paid by the Trust Fund and (ii) the
Securities Administrator shall provide such information and documentation only
to the extent that the Securities Administrator would not be in violation of any
applicable privacy laws.

 

56

 

 

Section 4.03         Rule 17g-5 Compliance.

 

(a)          The Rule 17g-5 Information Provider shall, upon receipt of an NRSRO
certification in the form of Exhibit O, make available on its Rule 17g-5 Website
solely to the Depositor, each Rating Agency and to any NRSRO the following
items, but only to the extent such items are delivered to it by electronic mail
to rmbs17g5informationprovider@wellsfargo.com, specifically with a subject
reference of “SEMT 2013-1” and an identification of the type of information
being provided in the body of such notice, or any other delivery method
established or approved by the Rule 17g-5 Information Provider if or as may be
necessary or beneficial:

 

(i)any Rating Agency Information provided to the Rule 17g-5 Information Provider
in accordance with Sections 6.06, 6.07, 6.14, 9.01, 9.02, 11.03 and 11.12 of
this Agreement, as well as reports prepared in accordance with Sections 6.21,
6.22, 6.23 and 6.24 (provided that the Rule 17g-5 Information Provider shall not
be required to post to its Rule 17g-5 Website any such information previously
posted to and available on the Securities Administrator’s website);

 

(ii)any notice of any amendment that modifies the procedures herein relating to
Exchange Act Rule 17g-5 pursuant to this Agreement; and

 

(iii)a summary of any oral conversation with a Rating Agency regarding any
Mortgage Loan, any Mortgaged Property or any REO Property, to the extent
required to be provided pursuant to Rule 17g-5.

 

The foregoing information shall be made available by the Rule 17g-5 Information
Provider on its Rule 17g-5 Website. Such information shall be posted to the Rule
17g-5 Website on the same Business Day as it is received, provided that such
information is received by 12:00 p.m. (eastern time) or, if received after
12:00 p.m., on the next Business Day. The Rule 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the requirements
of this Agreement, or otherwise is or is not anything other than what it
purports to be. The Rule 17g-5 Information Provider shall not be deemed to have
obtained actual knowledge of any information by virtue of the receipt and
posting of such information to the Rule 17g-5 Website. Further, notwithstanding
anything to the contrary herein, in the event the Depositor determines that any
information previously posted to the Rule 17g-5 Website should not have been
posted thereto pursuant to the terms of this Agreement, the Depositor shall
direct the Rule 17g-5 Information Provider in writing to remove such information
from the Rule 17g-5 Website, such written notice to specify the information to
be so removed. The Rule 17g-5 Information Provider (i) shall have no obligation
or duty to verify, confirm or otherwise determine the accuracy of the
information contained in such written direction, (ii) shall be entitled to rely
fully upon such written direction and (iii) shall not be held liable in
connection with removing any such information from the Rule 17g-5 Website upon
the receipt of such written direction.

 

The Rule 17g-5 Information Provider shall provide a mechanism to notify any
party that has submitted an NRSRO Certification each time the Rule 17g-5
Information Provider posts an additional document to the Rule 17g-5 Website.

 

In connection with providing access to the Rule 17g-5 Website, the Rule 17g-5
Information Provider may require registration and the acceptance of a
disclaimer. The Rule 17g-5 Information Provider shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, has no obligation to review such
information, and assumes no responsibility for such information. The Rule 17g-5
Information Provider shall not be liable for its failure to make any information
available to each Rating Agency or NRSROs unless such information was delivered
to the Rule 17g-5 Information Provider at the email address specified in writing
to the Depositor, with a subject heading of “SEMT 2013-1” and sufficient detail
to indicate that such information is required to be posted on the Rule 17g-5
Website.

 

57

 

 

If any NRSRO that has previously submitted an NRSRO Certification and whose
NRSRO Certification has been accepted, notifies the Rule 17g-5 Information
Provider that it is unable to access information posted to the Rule 17g-5
Website and such access issue is determined to be the result of a problem with
the Rule 17g-5 Website, if such access issue is not resolved within one Business
Day of such determination, the Rule 17g-5 Information Provider shall so notify
the Depositor.

 

(b)          Each of the Master Servicer and the Trustee hereby agrees that,
except as otherwise expressly permitted herein, it shall not communicate with
(including verbally) or provide information to a Rating Agency without the prior
consent of and consultation with the Depositor, and that any permitted
communication by it to a Rating Agency will be made by it only in the manner
prescribed by the procedures established by the Depositor to ensure compliance
with Rule 17g-5 under the Exchange Act, including to the extent set forth
herein, providing any such communications to the Depositor for posting on the
Rule 17g-5 Website pursuant to this Section 4.03 prior to communicating with
such Rating Agency.

 

Section 4.04         Rule 15Ga-1 Compliance.

 

(a)           To the extent a Responsible Officer of the Master Servicer
receives a demand for the repurchase or substitution of a Mortgage Loan based on
a breach of a representation or warranty made by the Seller or the Originator of
such Mortgage Loan (each, a “Demand”), the Master Servicer agrees (i) if such
Demand is in writing, promptly to forward such Demand to the Trustee, and (ii)
if such Demand is oral, to instruct the requesting party to submit such Demand
in writing to the Trustee. To the extent a Responsible Officer of the Trustee
receives a Demand, it shall provide the Depositor with prompt written notice of
such Demand.

 

(b)          In connection with the repurchase or substitution of a Mortgage
Loan pursuant to a Demand, any dispute with respect to a Demand, or the
withdrawal or final rejection of a Demand (i) the Master Servicer agrees, to the
extent a Responsible Officer of the Master Servicer has actual knowledge
thereof, promptly to notify the Trustee in writing, and (ii) the Trustee agrees,
to the extent a Responsible Officer of the Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.

 

(c)           With respect to Rule 15Ga-1 of the Exchange Act, to the extent in
its possession, the Trustee shall provide the Depositor with any applicable
information relating to a Demand (the “Rule 15Ga-1 Information”) in a timely
manner so as to enable the Depositor to meet its reporting obligations under
Rule 15Ga-1. The Depositor shall be entitled conclusively to rely on the Rule
15Ga-1 Information provided to it by the Trustee in connection with the
compilation by the Depositor of the Rule 15Ga-1 Information required to be
reported on Form 10-D. For the avoidance of doubt, the Depositor shall have sole
responsibility for compiling the Rule 15Ga-1 Information required to be reported
on Form 10-D, and the Securities Administrator shall be entitled conclusively to
rely on any Rule 15Ga-1 Information provided to it by the Depositor for
inclusion on each Form 10-D. Other than with respect to the obligations of the
Trustee in this Section 4.04, the Trustee shall have no responsibility or
liability in connection with any filing required to be made by the Depositor
pursuant to Rule 15Ga-1 of the Exchange Act.

 

58

 

 

ARTICLE V

DISTRIBUTIONS TO HOLDERS OF CERTIFICATES

 

Section 5.01         Distributions Generally.

 

(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V.  Such distributions shall be made
by check mailed to each Certificateholder’s address as it appears on the
Certificate Register of the Certificate Registrar or, upon written request made
to the Securities Administrator at least five Business Days prior to the related
Record Date by any Certificateholder owning an aggregate initial Certificate
Principal Amount or Notional Amount of at least $1,000,000, or in the case of
any Residual Certificate, a Percentage Interest of not less than 100%, by wire
transfer in immediately available funds to an account specified in the request
and at the expense of such Certificateholder; provided, however, that the final
distribution in respect of any Certificate shall be made only upon presentation
and surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office; provided, further, that the foregoing provisions shall not apply to any
Class of Certificates as long as such Certificate remains a Book-Entry
Certificate in which case all payments made shall be made through the Clearing
Agency and its Clearing Agency Participants.  Wire transfers will be made at the
expense of the Holder requesting such wire transfer by deducting a wire transfer
fee from the related distribution.  Notwithstanding such final payment of
principal of any of the Certificates, each Certificate will remain outstanding
until the termination of each REMIC and the payment in full of all other amounts
due with respect to the Certificates and at such time such final payment in
retirement of any Certificate will be made only upon presentation and surrender
of such Certificate at the Certificate Registrar’s Corporate Trust Office.  If
any payment required to be made on the Certificates is to be made on a day that
is not a Business Day, then such payment will be made on the next succeeding
Business Day.

 

(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).

 

Section 5.02         Distributions From the Distribution Account.

 

(a)           Subject to Sections 5.02(b), (h) and (i), on each Distribution
Date, the Available Distribution Amount for the related Mortgage Pool (in the
case of the Senior Certificates) and for the Mortgage Pools in the aggregate (in
the case of the Subordinate Certificates), to the extent received by the
Securities Administrator, shall be withdrawn by the Paying Agent from funds in
the Distribution Account and allocated among the Classes of Senior Certificates
and Subordinate Certificates in the following order of priority:

 

(i)            from the Available Distribution Amount for Pool 1, pro rata, to
the Class 1-A1 Certificates, the Interest Distribution Amount and any accrued
but unpaid Interest Shortfalls, and to the Class 1-AX Certificates, the Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls;

 

(ii)           from the Available Distribution Amount for Pool 1 remaining after
application of priority (i) above,  to the Class 1-A1 Certificates, the related
Senior Principal Distribution Amount, until its Class Principal Amount has been
reduced to zero;

 

(iii)          from the Available Distribution Amount for Pool 2, pro rata, to
the Class 2-A1 Certificates, the Interest Distribution Amount and any accrued
but unpaid Interest Shortfalls, and to the Class 2-AX Certificates, the Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls;

 

(iv)          from the Available Distribution Amount for Pool 2 remaining after
application of priority (iii) above,  to the Class 2-A1 Certificates, the
related Senior Principal Distribution Amount, until its Class Principal Amount
has been reduced to zero;

 

(v)          from the remaining Available Distribution Amount for Pool 1 and
Pool 2 in the aggregate remaining after application of priorities, (i), (ii),
(iii) and (iv) above, in the following order of priority:

 

(1)  to the Class B-1 Certificates, the Interest Distribution Amount and any
accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;

 

59

 

 

(2)  to the Class B-1 Certificates, such Class’s Subordinate Class Percentage of
the aggregate Subordinate Principal Distribution Amounts for each of Pool 1 and
Pool 2 payable to such Class on such date, until its Class Principal Amount has
been reduced to zero;

 

(3)  to the Class B-2 Certificates, the Interest Distribution Amount and any
accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;

 

(4)  to the Class B-2 Certificates, such Class’s Subordinate Class Percentage of
the aggregate Subordinate Principal Distribution Amounts for each of Pool 1 and
Pool 2 payable to such Class on such date, until its Class Principal Amount has
been reduced to zero;

 

(5)  to the Class B-3 Certificates, the Interest Distribution Amount and any
accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;

 

(6)  to the Class B-3 Certificates, such Class’s Subordinate Class Percentage of
the aggregate Subordinate Principal Distribution Amounts for each of Pool 1 and
Pool 2 payable to such Class on such date, until its Class Principal Amount has
been reduced to zero;

 

(7)  to the Class B-4 Certificates, the Interest Distribution Amount and any
accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;

 

(8)  to the Class B-4 Certificates, such Class’s Subordinate Class Percentage of
the aggregate Subordinate Principal Distribution Amounts for each of Pool 1 and
Pool 2 payable to such Class on such date, until its Class Principal Amount has
been reduced to zero;

 

(9)  to the Class B-5 Certificates, the Interest Distribution Amount and any
accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;

 

(10)  to the Class B-5 Certificates, such Class’s Subordinate Class Percentage
of the aggregate Subordinate Principal Distribution Amounts for each of Pool 1
and Pool 2 payable to such Class on such date, until its Class Principal Amount
has been reduced to zero; and

 

(vi)          To the Class LT-R Certificates and the Class R Certificates, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).

 

(b)          Notwithstanding the priority of distributions set forth in Section
5.02(a), on each Distribution Date on and after the Credit Support Depletion
Date, the Available Distribution Amount for Pool 1 and Pool 2 shall be combined
and distributed to the remaining Classes of Pool 1 and Pool 2 Certificates,
first, to pay the Interest Distribution Amount and any accrued but unpaid
Interest Shortfalls, concurrently on a pro rata basis (based on the amount of
Current Interest payable to each such Class); second, to pay principal on a pro
rata basis (based on the Class Principal Amount of each such Class); and third,
to the Class R and Class LT-R Certificates, any remaining Available Distribution
Amount from Pool 1 and Pool 2 (in the aggregate) allocated as provided in
Section 5.02(d).

 

(c)          Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a lower payment priority than such Class is less than
the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes. The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having higher payment priorities than such Class, pro
rata, based on the Class Principal Amounts of the respective Classes immediately
prior to such Distribution Date and shall be distributed in the sequential order
provided in Section 5.02(a) above.

 

60

 

 

(d)           Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(vi) on any Distribution Date shall be allocated among the REMIC
residual interests represented thereby such that each such interest is allocated
the excess of funds available to the related REMIC over required distributions
to the regular interests in such REMIC on such Distribution Date; provided,
however, that the Class LT-R Interest shall be entitled to any amounts
representing net gain resulting from the sale of any REO Properties or other
Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.

 

(e)           For purposes of distributions provided in Section 5.02(a), each
Mortgage Pool shall “relate” to the Senior Certificates of the applicable
related Certificate Group.

 

(f)           For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.

 

(g)          Amounts distributed to the Certificates (other than the Class LT-R
Certificate) pursuant to this Section shall be deemed to have first been
distributed from the Lower Tier REMIC to the Middle Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement, and then from
the Middle Tier REMIC to the Upper Tier REMIC in respect of the Middle Tier
REMIC regular interests in accordance with the distribution provisions for the
Middle Tier REMIC set forth in the Preliminary Statement.

 

(h)          Notwithstanding the priority of distributions set forth in Section
5.02(a), if on any Distribution Date prior to the Credit Support Depletion Date
(1) either one of the Rapid Prepayment Conditions is satisfied on such date and
(2) the aggregate of the Class Principal Amounts of the Senior Certificates
relating to one of the Mortgage Pools has been reduced to zero or will be
reduced to zero after giving effect to distributions on such Distribution Date
(without giving effect to the provisions of Section this Section 5.02(h) or
Section 5.02(i)), then that portion of the Available Distribution Amount for
each Mortgage Pool described in Section 5.02(a)(ii) or 5.02(a)(iv), as
applicable, that represents principal collections on the Mortgage Loans shall be
applied as an additional distribution to the remaining Classes of Senior
Certificates in the other Certificate Group, in reduction of, and in proportion
to, the Class Principal Amounts thereof.

 

(i)            If, on any Distribution Date, any Certificate Group would
constitute an Undercollateralized Group and the other Certificate Group would
constitute an Overcollateralized Group, then notwithstanding Section 5.02(a)(ii)
and 5.02(a)(iv), the Available Distribution Amount for an Overcollateralized
Group, to the extent remaining following distributions of interest and principal
to the related Senior Certificates of that Certificate Group (without giving
effect to the provisions of Section 5.02(h) or this Section 5.02 (i)) shall be
distributed, up to the sum of the Interest Transfer Amount and the Principal
Transfer Amount for the Undercollateralized Group, to the Senior Certificates
related to the Undercollateralized Group, in payment of accrued but unpaid
interest, if any, and then to such Senior Certificates as principal, in the same
order and priority as such Certificates would receive other distributions of
principal.

 

Section 5.03         Allocation of Losses.

 

(a)           On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by each Servicer.

 

(b)           On each Distribution Date, the Securities Administrator shall
allocate the principal portion of Realized Losses as follows:

 

61

 

 

first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-5
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and

 

second, in the case of a Mortgage Loan in Pool 1 that sustained such Realized
Loss, to the Class 1-A1 Certificates, and in the case of a Mortgage Loan in Pool
2 that sustained such Realized Loss, to the Class 2-A1 Certificates, in each
case, until the Class Principal Amount of such Class of Senior Certificates is
reduced to zero.

 

(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the highest numerical Class
designation shall be reduced on each Distribution Date by the Certificate
Writedown Amount and if no Subordinate Certificates are then outstanding, the
Class Principal Amount of the Class 1-A1 or Class 2-A1 Certificates, as
applicable, relating to the Mortgage Pool that sustained such losses shall be
reduced by the Certificate Writedown Amount.

 

(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.

 

(e)           Subsequent Recoveries in respect of the Mortgage Loans in a
Mortgage Pool shall be distributed to the Certificates still outstanding, in
accordance with Section 5.02, and the Class Principal Amount of each Class of
Certificates then outstanding that has been reduced due to application of a
Certificate Writedown Amount or Realized Loss relating to such Mortgage Pool (in
the case of any Senior Certificates) will be increased, sequentially in order of
seniority, by the lesser of (i) the amount of such Subsequent Recovery (reduced
by any amounts applied for this purpose to more senior ranking Certificates) and
(ii) the Realized Loss amount previously allocated to such Class.

 

(f)           Realized Losses and any Certificate Writedown Amounts allocated by
this Section to a Class of Certificates shall be allocated to the Middle-Tier
Interest that corresponds to both such Class of Certificates and to the Pool
giving rise to such Realized Losses or Certificate Writedown Amounts, as
applicable, and shall reduce the Class Principal Amount of such Middle-Tier
Interest by the same amount that the Class Principal Amount of the Corresponding
Class of Certificates is reduced pursuant to the provisions of this Section as a
result of the Realized Losses or Certificate Writedown Amounts derived from such
corresponding Pool. Realized Losses and any Certificate Writedown Amounts shall
be allocated to the Lower-Tier Interests in the manner set forth in the
definition for Lower-Tier REMIC Realized Losses. Subsequent Recoveries
distributed to a Class of Certificates pursuant to the provisions of subsection
5.03(e) shall be deemed to have been distributed to the Middle-Tier Interest
that corresponds to both such Class of Certificates and to the Pool giving rise
to such Subsequent Recoveries. Such Subsequent Recoveries shall be deemed to
have been distributed to the Lower-Tier Interest Z-1 or Z-2 that corresponds to
the Pool giving rise to such Subsequent Recoveries. To the extent that the Class
Principal Amount of any Class of Certificates has been increased on account of
Subsequent Recoveries pursuant to the provisions of subsection 5.03(e), the
Class Principal Amount of the corresponding Middle-Tier Interest shall be
increased by the same amount that the Class Principal Amount of such Class of
Certificates is increased pursuant to the provisions of this Section as a result
of the Subsequent Recoveries derived from such Pool and the Class Principal
Amount of the Lower-Tier Interests Z-1 and Z-2 shall be increased by the same
amount as derives from Pool 1 or Pool 2, respectively.

 

(g)           Any Class of Certificates, Middle-Tier Interest or Lower-Tier
Interest whose Class Principal Amount has been reduced to zero due to the
allocation of Realized Losses will nonetheless remain outstanding under this
Agreement and will continue to be entitled to receive Subsequent Recoveries
until the termination of the Trust Fund; provided, however, that no such Class
of Certificates will have voting rights with respect to matters under this
Agreement requiring or permitting actions to be taken by any Certificateholders.

 

62

 

 

Section 5.04         Servicer Obligations.

 

In the event of any inconsistency between this Agreement and a Servicing
Agreement with respect to obligations of a Servicer, the provisions of the
applicable Servicing Agreement shall govern such obligations.

 

Section 5.05         Advances by Master Servicer.

 

If any Servicer (other than Cenlar FSB) or the Servicing Administrator fails to
remit any Advance required to be funded under the applicable Servicing
Agreement, the Master Servicer shall itself fund, or shall cause the successor
Servicer or successor Servicing Administrator to fund, such Advance. If the
Master Servicer determines that an Advance is required, it shall on the Business
Day preceding the related Distribution Date immediately following such
Determination Date remit to the Securities Administrator from its own funds (or
funds advanced by the applicable Servicer or the Servicing Administrator) for
deposit in the Distribution Account immediately available funds in an amount
equal to such Advance. The Master Servicer, each Servicer (other than Cenlar
FSB) and the Servicing Administrator shall be entitled to be reimbursed for all
Advances funded by it. Notwithstanding anything to the contrary herein, in the
event the Master Servicer determines in its reasonable judgment that an Advance
is nonrecoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an Advance is nonrecoverable, it
shall, on or prior to the related Distribution Date, deliver an Officer’s
Certificate to the Trustee to such effect.

 

Section 5.06         Master Servicer Compensating Interest Payments.

 

The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.

 

ARTICLE VI

CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT

 

Section 6.01         Duties of Trustee and the Securities Administrator.

 

(a)           The Trustee, except during the continuance of an Event of Default,
and the Securities Administrator each undertake to perform their respective
duties and only such duties as are specifically set forth in this
Agreement.  Any permissive right of the Trustee and the Securities Administrator
provided for in this Agreement shall not be construed as a duty of the Trustee
or the Securities Administrator, as the case may be. If an Event of Default has
occurred and has not otherwise been cured or waived, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.

 

(b)           Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished to the Trustee or the
Securities Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement.  Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument is found not to conform to the form
required by this Agreement in a material manner the Trustee or the Securities
Administrator, as applicable, shall take such action as it deems appropriate to
cause the instrument to be corrected, and if the instrument is not corrected to
the Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator, as applicable, will provide notice thereof to the
Certificateholders and take such further action as directed by the
Certificateholders pursuant to Sections 6.02(d) and 6.02(f).

 

63

 

 

(c)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful misconduct.
No provision of this Agreement shall be construed to relieve the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct; provided, however, that:

 

(i)           The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;

 

(ii)           For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;

 

(iii)         For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment on a Distribution Date when required to do so) unless a
Responsible Officer of the Securities Administrator has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Securities Administrator at the at the address provided in
Section 11.07, and such notice references the Holders of the Certificates and
this Agreement;

 

(iv)          No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the Servicing Agreements or the Custodial Agreement; and

 

(v)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be responsible for any act or omission
of the Master Servicer (other than, in the case of the Securities Administrator,
as provided in the next sentence), the Depositor, the Seller, the Servicers, the
Custodian or the Controlling Holder. If the Master Servicer is the Securities
Administrator, the Securities Administrator shall be responsible for any act or
omission of the Master Servicer.

 

(d)           The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the applicable Servicer (with a copy to
the Master Servicer) upon receipt any such complaint, claim, demand, notice or
other document (i) which is delivered to the Corporate Trust Office of the
Trustee, (ii) of which a Responsible Officer has actual knowledge, and (iii)
which contains information sufficient to permit the Trustee to make a
determination that the real property to which such document relates is a
Mortgaged Property.

 

64

 

 

(e)           None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Certificateholders of any Class holding Certificates which evidence, as to
such Class, Percentage Interests aggregating not less than 25% as to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, the Securities Administrator or the Master Servicer or exercising any
trust or power conferred upon the Trustee, the Securities Administrator or the
Master Servicer under this Agreement.

 

(f)           Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer or any Servicer under this
Agreement or any Servicing Agreement except, with respect to the Master
Servicer, during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights, duties, powers and privileges of, the Master
Servicer in accordance with the terms of this Agreement.

 

(g)           Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to record, file, or deposit
this Agreement or any agreement referred to herein or any financing statement or
continuation statement evidencing a security interest, or to maintain any such
recording or filing or depositing or to undertake any rerecording, refiling or
redepositing of any thereof, (B) to procure or maintain any insurance, (C) to
pay or discharge any tax, assessment, or other governmental charge or penalty or
any lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Fund other than from funds available in the
Distribution Account, or (D) to confirm or verify the contents of any reports or
certificates of the Master Servicer or any Servicer delivered to the Trustee or
the Securities Administrator pursuant to this Agreement or any Servicing
Agreement believed by the Trustee or the Securities Administrator, as
applicable, to be genuine and to have been signed or presented by the proper
party or parties.

 

(h)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or other officers
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.

 

(i)            Notwithstanding anything in this Agreement to the contrary, none
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar shall be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including, but not limited to, lost
profits), even if the Trustee, the Securities Administrator, the Paying Agent or
the Certificate Registrar, as applicable, has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(j)            Neither the Trustee nor the Securities Administrator (regardless
of the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.

 

65

 

 

(k)          The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee,
the Securities Administrator, the Paying Agent or the Certificate Registrar and,
in the absence of bad faith on the part of the Trustee, the Securities
Administrator, the Paying Agent or the Certificate Registrar, the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, as
applicable, may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such party that conform to the requirements of this Agreement.

 

Section 6.02         Certain Matters Affecting the Trustee and the Securities
Administrator.

 

Except as otherwise provided in Section 6.01:

 

(a)           Before taking or refraining from taking any actions hereunder,
each of the Trustee and the Securities Administrator may request, and may rely
and shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

 

(b)           Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

 

(c)           Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;

 

(d)           Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of an Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.

 

(e)           Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the Custodian, the Paying Agent, the Authenticating
Agent, the Securities Administrator or the Certificate Registrar under this
Agreement or the Custodial Agreement, as applicable;

 

66

 

 

(f)           Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the request, order or direction of any of the Certificateholders pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Securities Administrator, as applicable, security
or indemnity reasonably satisfactory to the Trustee or the Securities
Administrator against the costs, expenses and liabilities which may be incurred
therein or thereby;

 

(g)          The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;

 

(h)           Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety in respect of the execution of the Trust
Fund created hereby or the powers granted hereunder; and

 

(i)            Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Trustee Mortgage Files and the Trustee Credit Files) as to the occurrence
of any condition requiring the repurchase of any Mortgage Loan pursuant to this
Agreement, the Mortgage Loan Purchase and Sale Agreement, the Purchase
Agreements or the Servicing Agreements, as applicable, or the eligibility of any
Mortgage Loan for purposes of this Agreement including, without limitation,
whether any mortgage loan is a Qualified Substitute Mortgage Loan, except as set
forth in Section 2.05 with respect to the Trustee.

 

In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.

 

Section 6.03         Trustee and Securities Administrator Not Liable for
Certificates.

 

The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement or the Certificates (other than the certificate of authentication on
the Certificates) or of any Mortgage Loan or related document, save that the
Trustee and the Securities Administrator represent that, assuming due execution
and delivery by the other parties hereto, this Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms except that such
enforceability may be subject to (A) applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally, and (B) general principles of equity regardless of whether such
enforcement is considered in a proceeding in equity or at law.  The recitals
contained herein and in the Certificates (other than the signature of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness. Neither the Trustee
nor the Securities Administrator shall be accountable for the use or application
by the Depositor of any of the Certificates or of the proceeds of such
Certificates, or of funds paid to the Depositor in consideration of the sale of
the Mortgage Loans to the Trustee by the Depositor or for the use or application
of any funds deposited into the Distribution Account or any other fund or
account maintained with respect to the Certificates.  Neither the Trustee nor
the Securities Administrator shall be responsible for the legality or validity
of this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued
hereunder.  Neither the Trustee nor the Securities Administrator shall have any
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to record this Agreement.

 

67

 

 

Section 6.04         Trustee and Securities Administrator May Own Certificates.

 

Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.

 

Section 6.05         Eligibility Requirements for Trustee and Securities
Administrator.

 

The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer, any Servicer or the Servicing Administrator.  If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then, for the purposes of this Section, the
combined capital and surplus of such corporation or national banking association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  In case at any time the Trustee shall
cease to be eligible in accordance with provisions of this Section, the Trustee
shall resign immediately in the manner and with the effect specified in Section
6.06.

 

The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization, (ii) be rated at least “A/F1” by Fitch and at least “A2/P-1” by
Moody’s, or if not rated by Fitch or Moody’s, the equivalent rating by KBRA or
S&P, and (iii) not be the Depositor, an Affiliate of the Depositor or, other
than in the case of the initial Securities Administrator, the originator or
servicer of any of the Mortgage Loans.

 

Section 6.06         Resignation and Removal of Trustee and the Securities
Administrator.

 

(a)           Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer.  Upon receiving such notice
of resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer.  If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable.  In the case of any such
resignation by the Securities Administrator, if no successor securities
administrator shall have been appointed and shall have accepted appointment
within 60 days after the Securities Administrator ceases to be the Securities
Administrator pursuant to this Section 6.06, then the Trustee shall perform the
duties of the Securities Administrator pursuant to this Agreement and shall be
entitled to the fees of the Securities Administrator for so long as the Trustee
performs such duties; provided, however, that the Trustee may engage a qualified
entity to perform the duties of the Securities Administrator under
Sections 6.21, 6.22, 6.23, 6.24 and 11.16 of this Agreement. The successor
trustee shall notify each Rating Agency through the Rule 17g-5 Information
Provider, the Servicers, the Servicing Administrator and the Master Servicer of
any change of Trustee and the successor securities administrator shall notify
each Rating Agency through the Rule 17g-5 Information Provider, the Servicers,
the Servicing Administrator and the Master Servicer of any change of Securities
Administrator.

 

68

 

 

(b)           If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Securities Administrator fails to provide a Back-up Certificate,
Assessment of Compliance or an Accountant’s Attestation required under Sections
6.21, 6.23 and 6.24, respectively, by March 15 of each year in which Exchange
Act reports are required, (iv) the Trustee or the Securities Administrator
becomes incapable of acting, or is adjudged a bankrupt or insolvent, or a
receiver of the Trustee or the Securities Administrator of its property is
appointed, or any public officer takes charge or control of the Trustee or the
Securities Administrator or of the property or affairs of either for the purpose
of rehabilitation, conservation or liquidation, (v) a tax is imposed or
threatened with respect to the Trust Fund by any state in which the Trustee or
the Trust Fund held by the Trustee is located, or (vi) the continued use of the
Trustee or the Securities Administrator would result in a downgrading of the
rating by a Rating Agency of any Class of Certificates with a rating; then, in
each such case, the Depositor shall remove the Trustee or the Securities
Administrator, as applicable, and the Depositor shall appoint a successor
trustee or successor securities administrator, as applicable, by written
instrument, one copy of which instrument shall be delivered to the Trustee or
Securities Administrator so removed, one copy to the successor trustee or
successor securities administrator, as applicable, and one copy to the Master
Servicer. If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Depositor shall direct the Trustee to remove the
Master Servicer in accordance with the provisions of Section 6.14, and the
Trustee promptly upon such direction shall remove the Master Servicer in
accordance therewith.

 

(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable, and one copy to the Master Servicer. The Depositor shall
thereupon appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.

 

(d)           Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.

 

Section 6.07         Successor Trustee and Successor Securities Administrator.

 

(a)           Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein.  The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Trustee Mortgage Files and Trustee Credit
Files and documents and statements related to each Trustee Mortgage File and
Trustee Credit File held by it hereunder, the predecessor trustee shall duly
assign, transfer, deliver and pay over to the successor trustee the entire Trust
Fund, together with all necessary instruments of transfer and assignment or
other documents properly executed necessary to effect such transfer and the
predecessor trustee or the predecessor securities administrator, as applicable,
shall deliver such of the records or copies thereof maintained by the
predecessor trustee or predecessor securities administrator, as applicable, in
the administration hereof as may be requested by the successor trustee and shall
thereupon be discharged from all duties and responsibilities under this
Agreement.  In addition, the Depositor and the predecessor trustee or
predecessor securities administrator, as applicable, shall execute and deliver
such other instruments and do such other things as may reasonably be required to
more fully and certainly vest and confirm in the successor trustee or successor
securities administrator, as applicable, all such rights, powers, duties and
obligations. The predecessor securities administrator shall also deliver to the
Depositor the Back-up Certificate with respect to the portion of the calendar
year in which the predecessor securities administrator acted as Securities
Administrator hereunder.

 

69

 

 

(b)           No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.

 

(c)           Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to each Rating Agency through the Rule
17g-5 Information Provider.  The expenses of such mailing shall be borne by the
the predecessor trustee or predecessor securities administrator, as applicable;
provided, if such party has been removed without cause, such expenses will be
borne by the Trust Fund.

 

Section 6.08         Merger or Consolidation of Trustee or Securities
Administrator.

 

Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the corporate trust business of
the Trustee or Securities Administrator, shall be the successor to the Trustee
or Securities Administrator hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, provided that such Person shall be
eligible under the applicable provisions of Section 6.05.

 

Section 6.09         Appointment of Co-Trustee, Separate Trustee or Custodian.

 

(a)           Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  The obligation of the Master Servicer to make Advances pursuant
to Section 5.05 hereof shall not be affected or assigned by the appointment of a
co-trustee.

 

(b)           Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

(i)           all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;

 

70

 

 

(ii)           all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;

 

(iii)           no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and

 

(iv)          the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.

 

(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee.  Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.

 

(d)           Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

 

(e)           No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.

 

(f)           The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.

 

(g)           The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).

 

Section 6.10         Authenticating Agents.

 

(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such appointment.  Wherever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Trustee by an Authenticating
Agent.  Each Authenticating Agent must be a national banking association or a
corporation organized and doing business under the laws of the United States of
America or of any state, having a combined capital and surplus of at least
$15,000,000, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by federal or state authorities.

 

71

 

 

(b)           Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.

 

(c)           Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the
Depositor.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Depositor.  Upon receiving a notice of resignation
or upon such a termination, or in case at any time any Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section
6.10, the Trustee may appoint a successor authenticating agent, shall give
written notice of such appointment to the Depositor and shall mail notice of
such appointment to all Holders of Certificates.  Any successor authenticating
agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers, duties and responsibilities of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent.  No successor
authenticating agent shall be appointed unless eligible under the provisions of
this Section 6.10.  No Authenticating Agent shall have responsibility or
liability for any action taken by it as such at the direction of the Trustee or
in accordance with the provisions of this Agreement.

 

Section 6.11         Indemnification of the Trustee, the Securities
Administrator and the Master Servicer.

 

Subject to the limitations described in clause (C) of the definition of
Available Distribution Amount, Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, both in its individual capacity and in its capacity
as Trustee hereunder, and Wells Fargo Bank, N.A., both in its individual
capacity and in its capacities as Securities Administrator, Certificate
Registrar, Paying Agent, Authenticating Agent and Master Servicer hereunder, and
each of their respective directors, officers, employees and agents shall be
indemnified and held harmless by, and entitled to reimbursement from, the Trust
Fund for any claim, loss, liability, damage, cost or expense, including without
limitation any reasonable legal fees and expenses and any extraordinary or
unanticipated expense, incurred or expended (without negligence or willful
misconduct on its or their part) in connection with, (a) investigating,
preparing for, defending itself or themselves against, or prosecuting for itself
or themselves or for the sake of the Trust Fund any legal proceeding, whether
pending or threatened, that is related directly or indirectly in any way to the
Trust Fund, this Agreement, the Purchase Agreements, the Servicing Agreements,
the Mortgage Loan Purchase and Sale Agreement, the Custodial Agreement, the
Mortgage Loans or other assets of the Trust Fund, or the Certificates (including
without limitation the initial offering, any secondary trading and any transfer
and exchange of the Certificates), (b) the acceptance or administration of the
trusts created hereunder, (c) the performance or exercise or the lack of
performance or exercise of any or all of its or their powers, duties, rights,
responsibilities, or privileges hereunder, including without limitation
(i) complying with any new or updated laws or regulations directly related to
the performance by the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, of its obligations under this Agreement and (ii) addressing any
bankruptcy in any way related to or affecting this Agreement, the Purchase
Agreements, the Servicing Agreements, the Custodial Agreement, the Mortgage Loan
Purchase and Sale Agreement or any party to such agreements, including, as
applicable, all costs incurred in connection with the use of default specialists
within or outside Christiana Trust, a division of Wilmington Savings Fund
Society, FSB (in the case of Christiana Trust, a division of Wilmington Savings
Fund Society, FSB personnel, such costs to be calculated using standard market
rates), in the case of the Trustee, or Wells Fargo Bank, N.A. (in the case of
Wells Fargo Bank, N.A. personnel, such costs to be calculated using standard
market rates), in the case of the Master Servicer and the Securities
Administrator. As of the Startup Day, no such indemnifications or expense
reimbursements are expected to be paid from the Trust Fund and it is intended
that if such payments are ever made that they be characterized for purposes of
the REMIC Provisions as "unanticipated expenses" within the meaning of Treasury
Regulation Section 1.860G-1(b)(3)(ii).

 

72

 

 

In connection with any claim as to which indemnification is to be sought
hereunder:

 

(i)           the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, shall give the Depositor written notice thereof promptly after the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, shall have
knowledge thereof; provided that failure of the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer, as applicable, to provide such written notice
shall not relieve the Trust Fund of the obligation to indemnify the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, under this Section
6.11;

 

(ii)           while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, shall cooperate and
consult fully with the Depositor in preparing such defense; and

 

(iii)           notwithstanding anything to the contrary in this Section 6.11,
the Trust Fund shall not be liable for settlement of any such claim by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer, as applicable, entered
into without the prior consent of the Depositor, which consent shall not be
unreasonably withheld.

 

The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable.

 

Section 6.12         Fees and Expenses of the Securities Administrator, the
Certificate Registrar, the Paying Agent, Authenticating Agent, the Trustee and
the Custodian.

 

(a)           Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent and the Authenticating Agent hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.

 

(b)          As compensation for its services hereunder, the Trustee shall be
entitled to receive a monthly fee equal to 0.0013% per annum on the Stated
Principal Balance of the Mortgage Loans as of the first day of the related Due
Period, which shall be paid by the Master Servicer pursuant to a separate
agreement between the Trustee and the Master Servicer. Each successor master
servicer and each successor trustee hereby agree to be bound by the terms of
such agreement. Any costs and expenses incurred by the Trustee shall be
reimbursed in accordance with Section 6.11.

 

(c)          The Master Servicer shall pay, from the Master Servicing Fee, the
fees and expenses of the Custodian as specified in the Custodial Agreement, and
if the Custodial Agreement is terminated, the Master Servicer shall pay such
fees and expenses of any successor custodian pursuant to a new custodial
agreement to be entered into among the Depositor, the Seller, the Trustee, the
successor custodian and the Master Servicer.

 

73

 

 

Section 6.13         Collection of Monies.

 

Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement.  The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.

 

Section 6.14         Events of Default; Trustee to Act; Appointment of
Successor.

 

(a)          The occurrence of any one or more of the following events shall
constitute an “Event of Default”:

 

(i)           Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by the Holders of
not less than 25% of the Class Principal Amount (or Class Notional Amount) of
each Class of Certificates affected thereby;

 

(ii)          Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (vii) and (viii) below) on the part of the Master
Servicer contained in this Agreement which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer by the Trustee
or the Securities Administrator, or to the Master Servicer, the Securities
Administrator and the Trustee by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates (or in the case of a breach of its
obligation to provide an Item 1123 Certificate, an Assessment of Compliance or
an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and 6.24,
immediately without a cure period);

 

(iii)         A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of
60 days or a Rating Agency reduces or withdraws or threatens to reduce or
withdraw the rating of the Certificates because of the financial condition or
loan servicing capability of such Master Servicer;

 

(iv)         The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;

 

(v)         The Master Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;

 

(vi)        The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof;

 

(vii)        If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates;

 

74

 

 

(viii)       A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and Certificateholders holding more than 50% of
the Aggregate Voting Interests of the Certificates;

 

(ix)         The purchase or holding of any Certificates by the Master Servicer
or any master servicer transferee that is an insured depository institution (as
such term is defined in the Federal Deposit Insurance Act) such that the Master
Servicer or such master servicer transferee is required to consolidate any
assets of the issuing entity on its financial statements under U.S. generally
accepted accounting principles;

 

(x)          Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.

 

If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (i) more than 50% of the Class Principal Amount (or Class Notional
Amount) of each Class of Certificates, or (ii) 50% of the aggregate Class
Principal Amount of the Subordinate Certificates, or upon the occurrence of an
Event of Default described in clause (x) of this Section, shall, terminate all
of the rights and obligations of the Master Servicer hereunder and in and to the
Mortgage Loans and the proceeds thereof; provided, however, that in the case of
the preceding clause (ii), the Trustee shall provide written notice to all of
the Certificateholders within two Business Days of receiving such direction and
shall not terminate the Master Servicer if, within 30 days of sending such
written notice, the Trustee has received contrary instructions from
Certificateholders evidencing more than 50% of the Aggregate Voting Interests of
the Certificateholders. On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary. If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Trustee shall direct the Depositor to remove the
Securities Administrator in accordance with the provisions of Section 6.06(b),
and the Depositor promptly upon such direction shall remove the Securities
Administrator in accordance therewith.

 

Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination. The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables. For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.

 

75

 

 



 



When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and each Rating Agency through the Rule 17g-5 Information Provider
of the nature and extent of such Event of Default. The Trustee or the Securities
Administrator shall promptly give written notice to the Master Servicer upon the
Master Servicer’s failure to fund Advances as required under this Agreement.

     

(b)          On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case, another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. The
Trustee shall have no responsibility for any act or omission of the Master
Servicer other than any act or omission performed by the Trustee in its capacity
as a successor master servicer. In addition, the Trustee shall have no liability
relating to the representations and warranties of the Master Servicer set forth
in Section 9.03. In the Trustee’s capacity as successor master servicer, the
Trustee shall have the same limitations on liability herein granted to the
Master Servicer. As compensation for acting as successor master servicer
hereunder, the Trustee shall be entitled to receive all compensation payable to
the Master Servicer under this Agreement, including the Master Servicing Fee,
subject to Section 6.14(d).

 

(c)          Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.

 

The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and transferring to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or which should
have been deposited by the Master Servicer in the Distribution Account and any
other account or fund maintained with respect to the Certificates or thereafter
be received with respect to the Mortgage Loans. Neither the Trustee nor any
other successor master servicer shall be deemed to be in default hereunder by
reason of any failure to make, or any delay in making, any distribution
hereunder or any portion thereof caused by (i) the failure of the predecessor
master servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the predecessor master servicer to cooperate
as required by this Agreement, (iii) the failure of the predecessor master
servicer to deliver the Mortgage Loan data to the Securities Administrator as
required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the predecessor master servicer. No successor
master servicer (other than the Trustee, with respect to the failure of the
Trustee to cooperate as set forth in subclause (ii) below) shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any distribution hereunder or any portion thereof caused by (i) the failure of
the Securities Administrator to deliver, or any delay in delivering cash,
documents or records to it related to such distribution, or (ii) the failure of
Trustee or the Securities Administrator to cooperate as required by this
Agreement.

 

76

 



 

Any successor master servicer shall execute and deliver to the Depositor, the
Seller and the predecessor master servicer the certification required pursuant
to the first sentence of Section 6.20(e).

 

(d)          In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder. 

 

(e)          To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account, subject to the limitations described in
clause (C) of the definition of Available Distribution Amount.

 

Section 6.15         Additional Remedies of Trustee Upon Event of Default. 

 

During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust Fund, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default. 

 

Section 6.16         Waiver of Defaults. 

 

More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer or the Servicing Administrator under
the related Servicing Agreement or Event of Default by the Master Servicer in
the performance of its obligations hereunder, except that a default in the
making of any Advances or any required deposit to the Distribution Account that
would result in a failure of the Paying Agent to make any required payment of
principal of or interest on the Certificates may only be waived with the consent
of 100% of the Certificateholders.  Upon any such waiver of a past default, such
default shall cease to exist, and any event of default under a Servicing
Agreement or Event of Default hereunder arising therefrom shall be deemed to
have been remedied for every purpose of the related Servicing Agreement and/or
this Agreement, as applicable.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived. 

 

77

 



 

Section 6.17         Notification to Holders. 

 

Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator are not the same Person, shall
promptly notify the Securities Administrator in writing, and (ii) shall promptly
mail notice thereof by first class mail to the Certificateholders at their
respective addresses appearing on the Certificate Register.  The Trustee shall
also, within 45 days after the date when a Responsible Officer of the Trustee
has actual knowledge of the occurrence of any Event of Default, give written
notice thereof to the Securities Administrator and the Certificateholders,
unless such Event of Default shall have been cured or waived prior to the
issuance of such notice and within such 45-day period.

  

Section 6.18         Directions by Certificateholders and Duties of Trustee
During Event of Default. 

 

Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders. 

 

Section 6.19         Action Upon Certain Failures of the Master Servicer and
Upon Event of Default.

 

In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.

 

Section 6.20         Preparation of Tax Returns and Other Reports.

 

(a)           The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust Fund, based upon information calculated in accordance
with this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof.  If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession).  The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law. The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.  

 



78

 



 

(b)           The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method.  The Securities Administrator shall
also file a Form 8811 as required.  The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor.  The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders.  The Master Servicer shall cause each Servicer to provide
the Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.

 

Section 6.21         Reporting to the Commission.

 

Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days.  The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.”  The
Securities Administrator shall be entitled to rely on such representations in
preparing and/or filing any such report.

 

(a)           Reports Filed on Form 10-D.

 

(i)           Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act.  The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto.  Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit L hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.

 

(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (1) the parties set forth thereon shall be
required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com, with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Securities Administrator and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable together with an additional
disclosure notification in the form of Exhibit I hereto (an “Additional
Disclosure Notification”) and (2) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
on Form 10-D pursuant to this paragraph.

 



79

 

 

(iii)           After preparing the Form 10-D, the Securities Administrator
shall forward electronically a copy of the Form 10-D to the Depositor for
review.  The Securities Administrator will provide a copy of the Form 10-D to
the Depositor by the 11th calendar day after the related Distribution Date. On
the 12th calendar day after the related Distribution Date, the Depositor will
provide any changes or approval to the Securities Administrator (which may be
furnished electronically).  In the absence of receipt of any written changes or
approval, the Securities Administrator shall be entitled to assume that such
Form 10-D is in final form and the Securities Administrator may proceed with the
filing of the Form 10-D.  No later than the 13th calendar day after the related
Distribution Date, a duly authorized representative of the Depositor shall sign
the Form 10-D and return an electronic or fax copy of such signed Form 10-D
(with an original executed hard copy to follow by overnight mail) to the
Securities Administrator.  If a Form 10-D cannot be filed on time or if a
previously filed Form 10-D needs to be amended, the Securities Administrator
will follow the procedures set forth in subsection (d)(ii) of this Section
6.21.  Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-D prepared and filed by the
Securities Administrator.  Each party to this Agreement acknowledges that the
performance by the Securities Administrator of its duties under this Section
6.21(a) related to the timely preparation and filing of Form 10-D is contingent
upon such parties strictly observing all applicable deadlines in the performance
of their duties.  The Securities Administrator shall not have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare, execute and/or timely file such Form 10-D, where such
failure results from the Securities Administrator’s inability or failure to
obtain or receive, on a timely basis, any information from any other party
needed to prepare, arrange for execution or file such Form 10-D, not resulting
from its own negligence, bad faith or willful misconduct.

 

(b)           Reports Filed on Form 10-K.

 

(i)           On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2014, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act.  Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custodial
Agreement and the related Servicing Agreement, (1) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer, the Servicing
Administrator and the Securities Administrator as described under Section 6.22,
(2)(A) the Assessment of Compliance with servicing criteria for each Servicer,
the Custodian, each Servicing Function Participant, the Master Servicer, the
Servicing Administrator, the Securities Administrator and any Servicing Function
Participant engaged by such parties (each, a “Reporting Servicer”), as described
under Section 6.23 and the Custodial Agreement and (B) if any Reporting
Servicer’s Assessment of Compliance identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if any
Reporting Servicer’s Assessment of Compliance is not included as an exhibit to
such Form 10-K, disclosure that such report is not included and an explanation
why such report is not included, (3)(A) the Accountant’s Attestation for each
Reporting Servicer, as described under Section 6.24 and (B) if any Accountant’s
Attestation identifies any material instance of noncompliance, disclosure
identifying such instance of noncompliance, or if any such Accountant’s
Attestation is not included as an exhibit to such Form 10-K, disclosure that
such report is not included and an explanation why such report is not included,
and (4) the certification required under Rule 13a-14(d) and 15d-14(d) under the
Exchange Act executed by the Depositor (provided, however, that the Securities
Administrator, at its discretion, may omit from the Form 10-K any annual
compliance statement, Assessment of Compliance or Accountant’s Attestation that
is not required to be filed with such Form 10-K pursuant to Regulation AB). Any
disclosure or information in addition to (1) through (4) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be
reported by the parties set forth on Exhibit M hereto to the Depositor and the
Securities Administrator and reviewed and approved or disapproved by the
Depositor pursuant to the following paragraph and the Securities Administrator
will have no duty or liability for any failure hereunder to determine or prepare
any Additional Form 10-K Disclosure, except as set forth in the next paragraph.

 

80

 



 

(ii)           As set forth on Exhibit M hereto, no later than March 15
following each fiscal year that the Trust Fund is subject to the Exchange Act
reporting requirements, commencing in March 2014, (1) the parties set forth on
Exhibit M shall be required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, a
notice in the form of Exhibit I hereto, along with, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Securities Administrator and
such party, the form and substance of any Additional Form 10-K Disclosure, if
applicable, together with any applicable Additional Disclosure Notification and
(2) the Depositor will approve, as to form and substance, or disapprove, as the
case may be, the inclusion of the Additional Form 10-K Disclosure or information
in the Additional Disclosure Notification on Form 10-K. The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Additional Form 10-K
Disclosure or information from the Additional Disclosure Notification in Form
10-K pursuant to this paragraph.

 

(iii)           After preparing the Form 10-K, the Securities Administrator
shall forward electronically a copy of the Form 10-K to the Depositor for
review. Within three (3) business days of receipt, but in no event later than
March 25, the Depositor shall notify the Securities Administrator in writing
(which may be furnished electronically) of any changes to or approval of such
Form 10-K.  In the absence of any written changes or approval, the Securities
Administrator shall be entitled to assume that such Form 10-K is in final
form.  No later than the close of business on the 4th Business Day prior to the
10-K Filing Deadline, a senior officer in charge of securitization of the
Depositor shall sign the Form 10-K and related certifications required under the
Exchange Act and return an electronic or fax copy of such documents (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator.  If a Form 10-K cannot be filed on time or if a previously filed
Form 10-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d).  Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 10-K
prepared and filed by the Securities Administrator.  The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(b) related to the timely preparation and
filing of Form 10-K is contingent upon such parties (and the Custodian, the
Servicers and any Additional Servicer or Servicing Function Participant)
strictly observing all applicable deadlines in the performance of their
duties.  The Securities Administrator shall not have any liability for any loss,
expense, damage or claim arising out of or with respect to any failure to
properly prepare and/or timely file such Form 10-K, where such failure results
from the Securities Administrator’s inability or failure to obtain or receive,
on a timely basis, any information from any other party needed to prepare,
arrange for execution or file such Form 10-K, not resulting from its own
negligence, bad faith or willful misconduct.

 

(c)           Reports Filed on Form 8-K.

 

(i)           Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates.  Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit N hereto to the Depositor and the Securities Administrator and reviewed
and approved or disapproved by the Depositor pursuant to the following paragraph
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information or any
Form 8-K, except as set forth in the next paragraph.

 

81

 



 

(ii)           As set forth on Exhibit N hereto, for so long as the Trust Fund
is subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (1) the parties to this transaction shall be required to
provide to the Securities Administrator (at cts.sec.notifications@wellsfargo.com
with a copy by facsimile to 410-715-2380) and the Depositor, to the extent known
by a Responsible Officer thereof, a notice in the form of Exhibit I attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (2) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph. The Securities Administrator has no duty
under this Agreement to monitor or enforce the performance by the parties listed
in Exhibit N of their duties under this paragraph and will not solicit from such
parties any Form 8-K Disclosure Notification.

 

(iii)           After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd Business Day after
the Reportable Event, the Depositor shall notify the Securities Administrator in
writing (which may be furnished electronically) of any changes to or approval of
such Form 8-K. In the absence of receipt of any written changes or approval, the
Securities Administrator shall be entitled to assume that such Form 8-K is in
final form and the Securities Administrator may proceed with the filing of the
Form 8-K. No later than noon (New York City time) on the 4th Business Day after
the Reportable Event, a duly authorized officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d). Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(c) related to the timely preparation and
filing of Form 8-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties. The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.

 

(d)           Delisting; Amendments; Late Filings.

 

(i)           If the Depositor determines that the requirements for suspension
of the Trust Fund’s Exchange Act reporting requirements set forth in Rule
15d-22(b) of the Exchange Act and any other applicable regulation are satisfied,
it shall so notify the Securities Administrator. Following receipt of such
notice, the Securities Administrator shall prepare and file a Form 15 Suspension
Notification with respect to the Trust Fund under the Exchange Act (a “Form
15”).  Subsequent to the filing of a Form 15, if the Depositor determines that
the Trust Fund has once again become subject to the Exchange Act reporting
requirements, then it shall promptly notify the Securities Administrator, and
the Securities Administrator shall recommence preparing and filing required
Exchange Act reports. Prior to January 30 of the following calendar year, the
Securities Administrator shall, if directed to do so by the Depositor, in
accordance with industry standards, prepare and file a Form 15.

  

In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (1) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (2) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (3) the Securities Administrator, as directed by
the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (2) above); (4) the Depositor shall be responsible
for notifying the other parties to the transaction of such offering and that the
obligations of such parties to provide information in connection with the
Depositor’s  Exchange Act reporting requirements have been reinstated; and (5)
the Depositor shall be responsible for all reasonable fees and expenses incurred
by the Securities Administrator in connection with such offering, including its
review and approval of any offering document and any amendment to any
transaction document made in connection with such offering.

 



82

 

 

(ii)           In the event that the Securities Administrator is unable to
timely file with the Commission all or any required portion of any Form 8-K,
10-D or 10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor.  In the case of Form 10-D and 10-K, the parties to
this Agreement will cooperate to prepare and file a Form 12b-25 and a 10-D/A or
10-K/A, as applicable, pursuant to Rule 12b-25 of the Exchange Act.  In the case
of Form 8-K, the Securities Administrator will, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D.  In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended to
include additional disclosure in connection with any additional Form 10-D
disclosure (other than for the purpose of restating any Distribution Date
Statement), additional Form 10-K or Form 8-K disclosure information, the
Securities Administrator will electronically notify the Depositor and the
affected parties and the Securities Administrator shall prepare and file, and
such parties will cooperate in the preparation and filing of any necessary Form
8-K/A, 10-D/A or 10-K/A.  Any Form 15, Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K shall be signed by a senior officer in charge of securitization of
the Depositor.  The parties to this Agreement acknowledge that the performance
by the Securities Administrator of its duties under this Section 6.21(d) related
to the timely preparation and filing of a Form 12b-25 or any amendment to
Form 8-K, 10-D or 10-K is contingent upon each such party performing its duties
under this Section.  The Securities Administrator shall have no liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful
misconduct.

 

Notwithstanding anything to the contrary herein, the Securities Administrator
shall not file any Form 8-K, Form 10-D or Form 10-K as to which it has received
from the Depositor a notice to the effect that, upon review of the proposed
filing, the Depositor does not approve of such filing.

 

(e)          Sarbanes-Oxley Certification Back-up.

 

In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, each Servicer,
pursuant to the applicable Servicing Agreement, the Master Servicer and the
Securities Administrator shall provide, and each Servicer, pursuant to the
applicable Servicing Agreement, the Master Servicer and the Securities
Administrator shall cause any Servicing Function Participant engaged by it to
provide, to the Depositor, by March 15 following each year in which the Trust
Fund is subject to the reporting requirements of the Exchange Act and otherwise
within a reasonable period of time upon request, a certification (each, a
“Back-Up Certificate”), in the form attached hereto as Exhibit J (or in such
other form attached to the applicable Servicing Agreement), upon which the
Depositor and its officers, directors and Affiliates can reasonably rely. In the
event that a Servicer, the Master Servicer, the Securities Administrator or any
Servicing Function Participant engaged by any such party is terminated or
resigns pursuant to the terms of this Agreement, the applicable Servicing
Agreement or any applicable sub-servicing agreement, as the case may be, such
party shall provide a Back-Up Certificate to the Depositor pursuant to this
Section 6.21(e) with respect to the period of time it was subject to this
Agreement, the applicable Servicing Agreement or any applicable sub-servicing
agreement, as the case may be.

 



83

 

 

The Master Servicer shall enforce any obligation of the Servicers, to the extent
set forth in the related Servicing Agreement, to deliver to the Master Servicer
the Back-Up Certificate as may be required pursuant to the related Servicing
Agreement.

 

Section 6.22         Annual Statements of Compliance.

 

(a)          The Master Servicer, the Securities Administrator, the Servicing
Administrator and each Servicer shall deliver or otherwise make available (and
the Master Servicer, the Securities Administrator, the Servicing Administrator
and each Servicer shall cause any Additional Servicer engaged by it to deliver
or otherwise make available) to the Depositor, the Trustee and the Securities
Administrator on or before March 1 of each year, commencing in March 2014, an
Officer’s Certificate (an “Item 1123 Certificate”) stating, as to the signer
thereof, that (A) a review of such party’s activities during the preceding
calendar year or portion thereof and of such party’s performance under this
Agreement, or such other applicable agreement in the case of an Additional
Servicer, has been made under such officer’s supervision and (B) to the best of
such officer’s knowledge, based on such review, such party has fulfilled all its
obligations under this Agreement, the Servicing Agreement or such other
applicable agreement in the case of an Additional Servicer, in all material
respects throughout such year or portion thereof, or, if there has been a
failure to fulfill any such obligation in any material respect, specifying each
such failure known to such officer and the nature and status thereof. Promptly
after receipt of each such Item 1123 Certificate, the Depositor shall review
such Item 1123 Certificate and, if applicable, consult with each such party, as
applicable, as to the nature of any failures by such party, in the fulfillment
of any of such party’s obligations hereunder or, in the case of an Additional
Servicer, under such other applicable agreement.

 

(b)          In the event the Master Servicer, the Securities Administrator or
any Additional Servicer engaged by any such party is terminated or resigns
pursuant to the terms of this Agreement, or any applicable agreement in the case
of an Additional Servicer, as the case may be, such party shall provide an
Item 1123 Certificate pursuant to this Section 6.22 or as required under such
other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.

 

(c)          The Master Servicer shall enforce any obligation of any Servicer
and the Servicing Administrator, to the extent set forth in the related
Servicing Agreement, to deliver to the Depositor an Item 1123 Certificate.

 

Section 6.23         Annual Assessments of Compliance.

 

(a)         On or before March 1 of each calendar year, commencing in March
2014, the Master Servicer, the Servicing Administrator, the Securities
Administrator, the Custodian and each Servicer, each at its own expense, shall
furnish or otherwise make available, and each such party shall cause any
Servicing Function Participant engaged by it to furnish or otherwise make
available, each at its own expense, to the Securities Administrator, the Trustee
and the Depositor, a report on an assessment of compliance with the Relevant
Servicing Criteria (an “Assessment of Compliance”) that contains (A) a statement
by such party of its responsibility for assessing compliance with the Relevant
Servicing Criteria, (B) a statement that such party used the Relevant Servicing
Criteria to assess compliance with the Relevant Servicing Criteria, (C) such
party’s Assessment of Compliance with the Relevant Servicing Criteria as of and
for the fiscal year covered by the Form 10-K required to be filed pursuant to
Section 6.21(b), including, if there has been any material instance of
noncompliance with the Relevant Servicing Criteria, a discussion of each such
failure and the nature and status thereof, and (D) a statement that a registered
public accounting firm has issued an Accountant’s Attestation on such party’s
Assessment of Compliance with the Relevant Servicing Criteria as of and for such
period.

 



84

 

 

(b)          No later than the end of each fiscal year for the Trust Fund for
which a 10-K is required to be filed, each Servicer, the Servicing Administrator
and the Master Servicer shall each forward to the Securities Administrator the
name of each Servicing Function Participant engaged by it and what Relevant
Servicing Criteria will be addressed in the Assessment of Compliance prepared by
such Servicing Function Participant (provided, however, that the Master Servicer
need not provide such information to the Securities Administrator so long as the
Master Servicer and the Securities Administrator are the same Person). When the
Master Servicer, each Servicer and the Servicing Administrator (or any Servicing
Function Participant engaged by them) submit their Assessments of Compliance to
the Securities Administrator, such parties will also at such time include the
Assessments of Compliance (and Accountant’s Attestation), pursuant to
Sections 6.23 and 6.24, of each Servicing Function Participant engaged by it.

 

(c)          Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Servicing Administrator, the Securities Administrator, a
Servicer, the Custodian and any Servicing Function Participant engaged by such
parties as to the nature of any material instance of noncompliance with the
Relevant Servicing Criteria by each such party, and (ii) the Securities
Administrator shall confirm that the Assessments of Compliance, taken
individually, address the Relevant Servicing Criteria for each party as set
forth on Exhibit K or the applicable exhibit to each Servicing Agreement in
respect of each Servicer and the Servicing Administrator and notify the
Depositor of any exceptions.  

 

(d)          In the event the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated,
assigns its rights and obligations under or resigns pursuant to, the terms of
this Agreement, or any other applicable agreement, as the case may be, such
party shall provide an Assessment of Compliance pursuant to this Section 6.23,
or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement or the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the time frame
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  The
Master Servicer shall include all Assessments of Compliance received by it from
the Servicers, the Servicing Administrator and the Custodian with its own
Assessment of Compliance to be submitted to the Securities Administrator
pursuant to this Section.

 

(f)          The obligations of each party to provide assessments of compliance
and attestations under this Section 6.23 and Section 6.24 shall terminate upon
the filing of a Form 15 suspension notice on behalf of the Trust Fund, but shall
become effective after such a filing if the Trust Fund is required to continue
to file reports under the Exchange Act as contemplated in Section 6.21(d)(i).



 

Section 6.24         Accountant’s Attestation.

 

(a)          On or before March 1 of each calendar year, commencing in 2014, the
Master Servicer, the Servicing Administrator, the Securities Administrator, the
Custodian and each Servicer, each at its own expense, shall cause, and each such
party shall cause any Servicing Function Participant engaged by it to cause,
each at its own expense, a registered public accounting firm (which may also
render other services to the Master Servicer, the Servicing Administrator, the
Securities Administrator, a Servicer or such other Servicing Function
Participants, as the case may be) and that is a member of the American Institute
of Certified Public Accountants to furnish a report (the “Accountant’s
Attestation”) to the Securities Administrator and to the Depositor, to the
effect that (i) it has obtained a representation regarding certain matters from
the management of such party, which includes an assertion that such party has
complied with the Relevant Servicing Criteria, and (ii) on the basis of an
examination conducted by such firm in accordance with standards for attestation
engagements issued or adopted by the PCAOB, it is expressing an opinion as to
whether such party’s compliance with the Relevant Servicing Criteria was fairly
stated in all material respects, or it cannot express an overall opinion
regarding such party’s Assessment of Compliance with the Relevant Servicing
Criteria.  In the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion.  Such report must be available for general use and
not contain restricted use language.

 



85

 

 

(b)          Promptly after receipt of each Accountant’s Attestation from the
Master Servicer, each Servicer, the Servicing Administrator, the Securities
Administrator, the Custodian or any Servicing Function Participant engaged by
such parties, (i) the Depositor shall review such reports and, if applicable,
consult with such parties as to the nature of any defaults by such parties, in
the fulfillment of any of each such party’s obligations hereunder or under any
other applicable agreement, and (ii) the Securities Administrator shall confirm
that each Assessment of Compliance is coupled with an Accountant’s Attestation
meeting the requirements of this Section and notify the Depositor of any
exceptions.

 

(c)          The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers, the Servicing Administrator and the Custodian
with its own Accountant’s Attestation to be submitted to the Securities
Administrator pursuant to this Section.

 

(d)          In the event the Master Servicer, the Servicing Administrator, the
Securities Administrator, the Custodian, any Servicer or any Servicing Function
Participant engaged by any such party, is terminated, assigns its rights and
duties under, or resigns pursuant to the terms of, this Agreement, the Custody
Agreement or a Servicing Agreement, as the case may be, such party shall at its
own expense cause a registered public accounting firm to provide an Accountant’s
Attestation pursuant to this Section 6.24, or other applicable agreement,
notwithstanding any such termination, assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement and the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the timeframe
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  

 

Section 6.25         Intention of the Parties and Interpretation;
Indemnification.

 

Each of the parties acknowledges and agrees that the purpose of Sections 6.21,
6.22, 6.23 and 6.24 of this Agreement is to facilitate compliance by the
Depositor with the provisions of Regulation AB promulgated by the Commission
under the Exchange Act (17 C.F.R. §§ 229.1100 - 229.1123), as such may be
amended from time to time and subject to such clarification and interpretive
advice as may be issued by the staff of the Commission from time to
time.  Therefore, each of the parties agrees that (a) the obligations of the
parties hereunder shall be interpreted in such a manner as to accomplish that
purpose, (b) the parties’ obligations hereunder will be supplemented and
modified as necessary to be consistent with any such amendments, interpretive
advice or guidance, convention or consensus among active participants in the
asset-backed securities markets, advice of counsel, or otherwise in respect of
the requirements of Regulation AB, (c) each party shall comply with the
reasonable requests made by the Depositor for delivery of such additional or
different information as the Depositor may determine in good faith is necessary
to comply with the provisions of Regulation AB, which information is available
to such party without unreasonable effort or expense and within such timeframe
as may be reasonably requested, and (d) no amendment of this Agreement shall be
required to effect any such changes in the parties’ obligations as are necessary
to accommodate evolving interpretations of the provisions of Regulation AB.

 

86

 



 

Each of the Master Servicer, the Securities Administrator, the Custodian and any
Servicing Function Participant engaged by any such party shall indemnify and
hold harmless the Depositor and its Affiliates and each of their directors,
officers, employees, agents, and affiliates from and against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (a) any breach by such party of any of its obligations hereunder, including
particularly its obligations to provide any Statement of Compliance, Assessment
of Compliance or Accountant’s Attestation required under Sections 6.22, 6.23 and
6.24, respectively, or any information, data or materials required to be
included in any Exchange Act report or (b) any material misstatement or material
omission in any Statement of Compliance, Assessment of Compliance, Accountant’s
Attestation delivered by it or by any Servicing Function Participation engaged
by it pursuant to this Agreement or any Additional Form 10-D Disclosure,
Additional Form 10-K Disclosure or Form 8-K Disclosure concerning such
party.  If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor or its Affiliates, as the case may
be, then each such party agrees that it shall contribute to the amount paid or
payable by the Depositor and its Affiliates, as applicable, as a result of any
claims, losses, damages or liabilities incurred by such party, in such
proportion as is appropriate to reflect the relative fault of the indemnified
party on the one hand and the indemnifying party on the other.  This
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.

 

ARTICLE VII

PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND

 

Section 7.01         Purchase of Mortgage Loans; Termination of Trust Fund Upon
Purchase or Liquidation of All Mortgage Loans.

 

(a)          The respective obligations and responsibilities of the Trustee, the
Securities Administrator and the Master Servicer created hereby (other than the
obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
and (iii) the Distribution Date immediately following the Latest Possible
Maturity Date; provided, however, that in no event shall the Trust Fund created
hereby continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the Court of St. James’s, living on the date hereof.  Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.

 

(b)          In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03. 

  

(c)          The Depositor, the Master Servicer, each Servicer, the Servicing
Administrator, the Securities Administrator and the Custodian shall be
reimbursed from the Clean-up Call Price for any Advances, Servicing Advances,
accrued and unpaid Servicing Fees and Master Servicing Fees or other amounts
with respect to the related Mortgage Loans that are reimbursable to such parties
under this Agreement, the related Servicing Agreement or the Custodial Agreement
prior to distributions to any Certificateholder.

 

(d)          On any date on which the Aggregate Stated Principal Balance is less
than ten percent (10%) of the Aggregate Stated Principal Balance as of the
Cut-off Date, the Master Servicer may terminate the Trust Fund by purchasing all
of the Mortgage Loans and all property acquired in respect of any Mortgage Loan
for the Clean-up Call Price. The Master Servicer shall provide to the Securities
Administrator not less than thirty (30) days prior written notice of its intent
to exercise its purchase and termination right under this Section 7.01(d) and
comply with the requirements of this Article VII to effect a “qualified
liquidation” under the REMIC Provisions. The Depositor, the Securities
Administrator and the Trustee hereby consent to any such exercise.

 



87

 

 

Section 7.02         Procedure Upon Redemption and Termination of Trust Fund. 

 

(a)           If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder.  Such notice shall specify (A) the
Distribution Date upon which final distribution on the Certificates of all
amounts required to be distributed to Certificateholders pursuant to Section
5.02 will be made upon presentation and surrender of the Certificates at the
Certificate Registrar’s Corporate Trust Office, and (B) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distribution
being made only upon presentation and surrender of the Certificates at the
office or agency of the Certificate Registrar therein specified.  The Securities
Administrator shall give such notice to the Trustee, the Master Servicer and the
Certificate Registrar at the time such notice is given to Holders of the
Certificates.  Upon any such termination, the duties of the Certificate
Registrar with respect to the Certificates shall terminate.

 

Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.

 

(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders.  If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such
Holders.  No interest shall accrue on any amount held by the Securities
Administrator and not distributed to a Certificateholder due to such
Certificateholder’s failure to surrender its Certificate(s) for payment of the
final distribution thereon in accordance with this Section.

  

(c)           Any reasonable expenses incurred by the Securities Administrator
or the Trustee in connection with any redemption or termination or liquidation
of the Trust Fund shall be reimbursed from proceeds received from the
liquidation of the Trust Fund.

 

Section 7.03         Additional Trust Fund Termination Requirements. 

 

(a)           Any termination of the Trust Fund in connection with the Clean-up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Securities Administrator and the Trustee receive an Opinion of
Counsel (at the expense of the party exercising any right of termination),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust Fund to comply with the requirements of this Section 7.03
will not result in an Adverse REMIC Event:

 

(i)           Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee, at the
direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;

 

88

 

 



(ii)           Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the Mortgage
Loans to the purchaser thereof as instructed by the party exercising the
Clean-up Call;

 

(iii)           On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and

 

(iv)           In no event may the final payment on or credit to the
Certificates or the final distribution or credit to the Holders of the Residual
Certificates be made after the 89th day from the date on which the plan of
complete liquidation is adopted.

 

(b)           By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or any Servicer.

  

ARTICLE VIII

RIGHTS OF CERTIFICATEHOLDERS

 

Section 8.01         Limitation on Rights of Holders. 

  

(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee, the
Master Servicer or the operation and management of the Trust Fund, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association,
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

 

(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder, the Securities Administrator and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of or by availing itself of any provision of this Agreement to affect,
disturb or prejudice the rights of the Holders of any other of such
Certificates, or to obtain or seek to obtain priority over or preference to any
other such Holder, or to enforce any right under this Agreement, except in the
manner herein provided and for the benefit of all Certificateholders.  For the
protection and enforcement of the provisions of this Section, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

 



89

 

 

Section 8.02         Access to List of Holders. 

 

(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a request by
the Trustee in writing, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Certificateholders of each Class as
of the most recent Record Date.

 

(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.

  

(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.

 

Section 8.03         Acts of Holders of Certificates. 

 

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer.  Such instrument or instruments (as the action embodies therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agents shall be sufficient for
any purpose of this Agreement and conclusive in favor of the Trustee, the
Securities Administrator and the Master Servicer, if made in the manner provided
in this Section.  Each of the Trustee, the Securities Administrator and the
Master Servicer shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.

 



90

 

 

(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.

  

ARTICLE IX

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER

 

Section 9.01         Duties of the Master Servicer; Enforcement of Servicer’s
and Master Servicer’s Obligations.

 

(a)          The Master Servicer, on behalf of the Trustee and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers and the Servicing Administrator under the Servicing
Agreements. In performing its obligations hereunder, the Master Servicer shall
act in a manner consistent with Accepted Master Servicing Practices.
Furthermore, the Master Servicer shall consult with each Servicer and the
Servicing Administrator as necessary from time to time to carry out the Master
Servicer’s obligations hereunder, shall receive and review all reports,
information and other data provided to the Master Servicer by each Servicer and
shall enforce the obligation of each Servicer and the Servicing Administrator
duly and punctually to perform and observe the covenants, duties, obligations
and conditions to be performed or observed by such Servicer or the Servicing
Administrator under the related Servicing Agreement. The Master Servicer shall
independently and separately monitor each Servicer’s servicing activities and
the activities of the Servicing Administrator with respect to each related
Mortgage Loan in respect of the provisions of the applicable Servicing
Agreement, reconcile the reports and other data provided to the Master Servicer
pursuant to the previous sentence on a monthly basis based on the Mortgage Loan
data provided to the Master Servicer by or on behalf of the Depositor on the
Closing Date (upon which data the Master Servicer shall be entitled to rely and
with respect to which the Master Servicer shall have no obligation to confirm or
verify) and coordinate corrective adjustments to the records of each Servicer
and the Master Servicer, and based on such reconciled and corrected information,
the Master Servicer shall provide such information to the Securities
Administrator as shall be necessary in order for it to prepare the statements
specified in Section 4.02, and prepare any other information and statements
required to be forwarded by the Master Servicer hereunder. The Master Servicer
shall reconcile the results of its Mortgage Loan monitoring with the actual
remittances of each Servicer to the Distribution Account pursuant to the related
Servicing Agreement. The Master Servicer shall, in accordance with each
Servicing Agreement, oversee matters relating to the servicing of defaulted
Mortgage Loans, including approving certain Mortgage Loan modifications,
reviewing environmental reports related to foreclosed Mortgage Properties to
determine whether to proceed with a foreclosure, approving certain actions
relating to the management of REO Property and approving the release of the
original borrower of a Mortgage Loan in connection with Mortgage Loan
assumptions. The Master Servicer shall not approve any modification of a
Mortgage Loan to extend the maturity date of such Mortgage Loan past the Latest
Possible Maturity Date of the Certificates. In its review of the activities of
any Servicer and the Servicing Administrator, the Master Servicer may rely upon
an Officer’s Certificate of such Servicer or the Servicing Administrator (or
similar document signed by an officer of such Servicer or the Servicing
Administrator), and such Servicer’s or the Servicing Administrator’s Assessment
of Compliance and related Accountant’s Attestation or other accountants’ report
provided to the Master Servicer pursuant to the related Servicing Agreement,
with regard to such Servicer’s or the Servicing Administrator’s compliance with
the terms of its Servicing Agreement. Subject to Section 9.08, the Master
Servicer shall not be responsible or liable for the day-to-day servicing
activities of any Servicer or for any unlawful act or omission, breach,
negligence, fraud, willful misconduct or bad faith of any Servicer.

 



91

 

 

Upon the occurrence of an event that, unless cured, would constitute grounds for
termination of a Servicer under the related Servicing Agreement, the Master
Servicer shall promptly notify the Trustee and the Depositor thereof, and shall
specify in such notice the action, if any, the Master Servicer is taking in
respect of such default. So long as any such event of default shall be
continuing, the Master Servicer may, and shall, if it determines such action to
be in the best interests of Certificateholders, (i) terminate all of the rights
and powers of such Servicer pursuant to the applicable provisions of the
Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such
default as is permitted thereunder. Notwithstanding the immediately preceding
sentence, if the event of default is the failure of a Servicer or the Servicing
Administrator to remit any payment required to be made under the terms of the
applicable Servicing Agreement, and such failure continues unremedied for the
duration of the applicable grace period, then the Master Servicer shall
terminate all of the rights and powers of such Servicer or the Servicing
Administrator pursuant to the applicable provisions of the related Servicing
Agreement, unless any waiver described under Section 6.16 shall have been
obtained; provided that, upon the occurrence of such an event of default by the
Servicing Administrator, the Master Servicer may, at its option, terminate all
of the rights and powers of Cenlar FSB pursuant to the Cenlar FSB Servicing
Agreement unless such a waiver has been obtained.

  

(b)          Upon any termination by the Master Servicer of the rights and
powers of a Servicer or the Servicing Administrator pursuant to the related
Servicing Agreement, the rights and powers of the Servicer or the Servicing
Administrator with respect to the related Mortgage Loans shall vest in the
Master Servicer and the Master Servicer shall be the successor in all respects
to such Servicer or the Servicing Administrator in its capacity as Servicer or
Servicing Administrator with respect to such Mortgage Loans under the related
Servicing Agreement, unless or until the Master Servicer shall have appointed,
with the consent of the Trustee, such consent not to be unreasonably withheld, a
successor to the Servicer or the Servicing Administrator; provided that, with
respect to the appointment of a successor servicer, in accordance with the
applicable provisions of the related Servicing Agreement, such successor
servicer shall be a Fannie Mae- or Freddie Mac-approved Person that is a member
in good standing of MERS; provided, further, that no Trustee consent shall be
required if the successor servicer or successor servicing administrator is a
Person that was a Servicer on the Closing Date; provided, further, that it is
understood and agreed by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to a successor servicer or a successor servicing administrator
(including the Master Servicer). Upon appointment of a successor servicer or
successor servicing administrator, as authorized under this Section 9.01(b),
unless the successor servicer or successor servicing administrator shall have
assumed the obligations of the terminated Servicer or the terminated Servicing
Administrator, as applicable, under such Servicing Agreement, the Master
Servicer, the Trustee and such successor servicer shall enter into a servicing
agreement in a form substantially similar to the affected Servicing Agreement or
into an agreement with such successor servicing administrator in a form mutually
agreed upon by the parties thereto. In connection with any such appointment, the
Master Servicer may make such arrangements for the compensation of such
successor servicer or successor servicing administrator as it and such successor
shall agree. The Master Servicer in its sole discretion shall have the right to
agree to compensation of a successor servicer in excess of that permitted to a
Servicer under the Servicing Agreements if such increase is, in its good faith
and judgment, necessary or advisable to engage a successor servicer.
Notwithstanding anything herein to the contrary, in no event shall the Master
Servicer be liable for any Servicing Fee or for any differential between the
amount of the Servicing Fee paid to the original servicer and the amount
necessary to induce any successor servicer to act as successor servicer
hereunder.  To the extent the successor servicer assumes the obligations of the
terminated Servicer under the applicable Servicing Agreement, the Master
Servicer may amend such Servicing Agreement to effect such change to the
Servicing Fee without the consent of the Certificateholders.

 



92

 

 

The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer or the Servicing Administrator, the appointment of a
successor servicer or successor servicing administrator or the transfer and
assumption of the servicing or the servicing administration by the Master
Servicer) at its own expense and shall be reimbursed therefor initially (i) by
the terminated Servicer or terminated Servicing Administrator, as applicable,
(ii) from a general recovery resulting from such enforcement only to the extent,
if any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loans, (iii) from a specific recovery of costs, expenses or attorney’s
fees against the party against whom such enforcement is directed, or (iv) to the
extent that such amounts described in (i)-(iii) above are not received by the
Master Servicer within 30 days of the Master Servicer's request for
reimbursement therefor, from the Trust Fund, as provided in Section 9.04. To the
extent the Master Servicer recovers amounts described in (i)-(iii) above
subsequent to its reimbursement from the Trust Fund pursuant to (iv) above, then
the Master Servicer promptly will reimburse such amounts to the Trust Fund.

 

If the Master Servicer assumes the servicing or servicing administration with
respect to any of the Mortgage Loans, it will not assume liability for the
representations and warranties of any Servicer or the Servicing Administrator
being replaced or for the errors or omissions of such Servicer or the Servicing
Administrator.

 

(c)          Upon any termination of the rights and powers of any Servicer or
the Servicing Administrator pursuant to the applicable Servicing Agreement, the
Master Servicer shall promptly notify the Trustee, the Securities Administrator
and each Rating Agency through the Rule 17g-5 Information Provider, specifying
in such notice that the Master Servicer or any successor servicer or successor
servicing administrator, as the case may be, has succeeded the Servicer or the
Servicing Administrator, as applicable, under the related Servicing Agreement,
which notice shall also specify the name and address of any such successor
servicer or successor servicing administrator .

 

Section 9.02         Assumption of Master Servicing by Trustee.

 

(a)          In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and each
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to each Servicing Agreement,
shall be deemed to have assumed all of the replaced Master Servicer's interest
therein to the same extent as if such Servicing Agreement had been assigned to
the assuming party; provided that the replaced Master Servicer shall not thereby
be relieved of any liability or obligations of such replaced Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee or any successor master servicer
therefor, and hereby agrees to indemnify and hold harmless the Trustee or any
successor master servicer from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee or
any successor master servicer as a result of such liability or obligations of
the replaced Master Servicer and in connection with the Trustee’s or such
successor master servicer’s assumption (but not its performance, except to the
extent that costs or liability of the Trustee or any successor master servicer
are created or increased as a result of negligent or wrongful acts or omissions
of the replaced Master Servicer prior to its replacement as Master Servicer) of
the Master Servicer’s obligations, duties or responsibilities thereunder.

 

(b)          The replaced Master Servicer shall, upon request of the Trustee but
at the expense of such replaced Master Servicer, deliver to the assuming party
all documents and records relating to each Servicing Agreement and the related
Mortgage Loans and an accounting of amounts collected and held by it, and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Servicing Agreement to the assuming party.

 



93

 

 

Section 9.03         Representations, Warranties and Covenants of the Master
Servicer.

 

(a)          The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Certificateholders, as of the Closing Date that:

    

(i)          it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;

 

(ii)         the execution and delivery of this Agreement by the Master Servicer
and its performance and compliance with the terms of this Agreement will not
(A) violate the Master Servicer’s charter or bylaws, (B) violate any law or
regulation or any administrative decree or order to which it is subject or
(C) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which the Master Servicer is
a party or by which it is bound or to which any of its assets are subject, which
violation, default or breach would materially and adversely affect the Master
Servicer’s ability to perform its obligations under this Agreement;

 

(iii)        this Agreement constitutes, assuming due authorization, execution
and delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

 

(iv)        the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;

 

(v)         the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;

 

(vi)        no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

 

(vii)       the Master Servicer, or an affiliate thereof the primary business of
which is the servicing of conventional residential mortgage loans, is a Fannie
Mae- or Freddie Mac-approved seller/servicer;

 

(viii)      no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and

 

(ix)         the consummation of the transactions contemplated by this Agreement
are in the ordinary course of business of the Master Servicer.

 



94

 

 

(b)          It is understood and agreed that the representations and warranties
set forth in this Section shall survive the execution and delivery of this
Agreement. In addition to any indemnity required pursuant to Section 6.25
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.

  

Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.

 

The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.

 

(c)          The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles (“Consolidate” or “Consolidation”). The Master
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.

 

If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate. If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Master Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer. The terms and conditions of any sale under
this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such discretion.
The Master Servicer shall indemnify and hold harmless the Depositor and the
Trust Fund from and against any and all losses, liabilities, claims, costs or
expenses incurred by such parties as a result of such holding or purchase by the
Master Servicer resulting in a Consolidation.

 

(d)          The Master Servicer covenants and agrees that it shall not transfer
its master servicing rights and duties under this Agreement to an insured
depository institution, as such term is defined in the Federal Deposit Insurance
Act (an “insured depository institution”, and any such insured depository
institution in such capacity, a “master servicer transferee”) unless the Master
Servicer shall have received a representation from the master servicer
transferee that the acquisition of such master servicing rights and duties will
not cause the master servicer transferee to be required to Consolidate any
assets of the Trust Fund on its financial statements. Any master servicer
transferee shall be deemed to have represented by virtue of its acquisition of
such master servicing rights and duties that such acquisition will not cause
Consolidation. Any master servicer transferee whose acquisition of such master
servicing rights and duties was effected in violation of the restrictions in
this Section 9.03(d) shall indemnify and hold harmless the Master Servicer, the
Depositor and the Trust Fund from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such
acquisition.

 



95

 

 

Section 9.04         Compensation to the Master Servicer.

 

The Master Servicer shall be entitled to be paid from the Trust Fund, and shall
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) all amounts necessary
to reimburse itself for any previously unreimbursed Advances, Servicer Advances
and Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) in accordance with the second paragraph of
Section 9.01(b), the cost of any enforcement action taken by it under Section
9.01 hereof, including, without limitation, any costs incurred in connection
with the termination of a Servicer or the Servicing Administrator, the
appointment of a successor servicer or successor servicing administrator or the
transfer and assumption of the servicing or servicing administration by the
Master Servicer. The Master Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

  

In addition, the Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.

 

Section 9.05         Merger or Consolidation.

 

Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.

 

Section 9.06         Resignation of Master Servicer.

 

Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and such conflict cannot be cured. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel that shall be Independent to such effect
delivered to the Trustee. No such resignation shall become effective until the
Trustee shall have assumed, or a successor master servicer shall have been
appointed by the Trustee and until such successor shall have assumed, the Master
Servicer’s responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.

 

If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).

     



96

 

 

Section 9.07         Assignment or Delegation of Duties by the Master Servicer.

 

Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder. Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee. If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of the Master
Servicing Fee and other compensation payable to the Master Servicer pursuant
hereto shall thereafter be payable to such successor master servicer. Such
successor master servicer shall also pay the fees of the Trustee and the
Securities Administrator, as provided herein, and of the Custodian, as provided
in the Custodial Agreement.

 

Section 9.08         Limitation on Liability of the Master Servicer and Others.

 

Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.

 

The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers under this Agreement.

 

Section 9.09         Indemnification; Third-Party Claims.

 

In addition to any indemnity required pursuant to Section 6.25 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
(to the extent that the Master Servicer and the Securities Administrator are not
the same Person) and the Trustee, and hold them harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, liability, fees and expenses that the Depositor,
the Securities Administrator or the Trustee may sustain as a result of the
Master Servicer’s willful misfeasance, bad faith or negligence in the
performance of its duties hereunder or by reason of its reckless disregard for
its obligations and duties under this Agreement. The Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee shall immediately notify
the Master Servicer if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans entitling the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) or the Trustee to indemnification under
this Section 9.09, whereupon the Master Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim.

 

97

 

  

Section 9.10         Master Servicer Fidelity Bond and Master Servicer Errors
and Omissions Insurance Policy.

 

The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.

 

ARTICLE X

REMIC ADMINISTRATION

 

Section 10.01         REMIC Administration. 

 

(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued.  The regular interests and residual interest in
each REMIC shall be as designated in the Preliminary Statement to this
Agreement.

 

(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for each REMIC for purposes of Treasury Regulation
1.86OG-1(a)(4) will be the Latest Possible Maturity Date.

 

(c)           The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The Securities
Administrator shall pay any and all tax-related expenses (not including taxes)
of each REMIC, including but not limited to any professional fees or expenses
related to audits or any administrative or judicial proceedings with respect to
such REMIC that involve the Internal Revenue Service or state tax authorities,
but only to the extent that (i) such expenses are ordinary or routine expenses,
including expenses of a routine audit but not expenses of litigation (except as
described in (ii)); or (ii) such expenses or liabilities (including taxes and
penalties) are attributable to the negligence or willful misconduct of the
Securities Administrator in fulfilling its duties hereunder (including its
duties as tax return preparer).  The Securities Administrator shall be entitled
to reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account; provided, however, the Securities Administrator shall not
be entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports required under Section 6.20 and
this Section.

 

(d)           The Securities Administrator shall prepare and file, and the
Trustee shall sign, as instructed by the Securities Administrator, all of each
REMIC’s federal and appropriate state tax and information returns as such
REMIC’s direct representative.  The expenses of preparing and filing such
returns shall be borne by the Securities Administrator.  In preparing such
returns, the Securities Administrator shall, with respect to each REMIC created
hereunder other than the Upper-Tier REMIC (each such REMIC, a “Non-Upper-Tier
REMIC”):  (i) treat the accrual period for interests in such Non-Upper-Tier
REMIC as the calendar month; (ii) account for distributions made from such
Non-Upper-Tier REMIC as made on the first day of each succeeding calendar month;
(iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c); and (iv) account for income and expenses related to such
Non-Upper-Tier REMIC in the manner resulting in the lowest amount of excess
inclusion income possible accruing to the Holder of the residual interest in
such Non-Upper-Tier REMIC.

 

98

 

  

(e)           The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such information as is necessary for the Trustee to
provide to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.

 

(f)           The Trustee, the Securities Administrator, the Master Servicer and
the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status.  None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC
Event.  In addition, prior to taking any action with respect to any REMIC or the
assets therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders.  The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.

 

(g)           Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual Certificate in any such REMIC or, if
no such amounts are available, out of other amounts held in the Distribution
Account, and shall reduce amounts otherwise payable to holders of regular
interests in any such REMIC, as the case may be.

 

(h)           The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.

 

(i)           No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.

 

(j)           None of the Trustee, the Securities Administrator nor the Master
Servicer shall enter into any arrangement by which any REMIC will receive a fee
or other compensation for services.

 



99

 

 

(k)           The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder of the Class R Certificate (or, if there is more than one such Holder,
the Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the “tax matters
person” for each such REMIC.

 

Section 10.02         Prohibited Transactions and Activities. 

 

None of the Depositor, the Master Servicer or the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Fund, (iii) the termination of each REMIC pursuant to Article VII of this
Agreement, (iv) a repurchase of Mortgage Loans pursuant to Article II of this
Agreement or (v) a sale of a Mortgage Loan to a governmental entity acquiring
such Mortgage Loan through the exercise of its power of eminent domain pursuant
to Section 2.08 of this Agreement, nor acquire any assets for any REMIC, nor
sell or dispose of any investments in the Distribution Account for gain, nor
accept any contributions to any REMIC after the Closing Date, unless it has
received an Opinion of Counsel (at the expense of the party causing such sale,
disposition, or substitution) that such disposition, acquisition, substitution,
or acceptance will not (a) result in an Adverse REMIC Event, (b) adversely
affect the distribution of interest or principal on the Certificates or (c)
result in the encumbrance of the assets transferred or assigned to the Trust
Fund (except pursuant to the provisions of this Agreement).

 

Section 10.03         Indemnification With Respect to Prohibited Transactions or
Loss of REMIC Status.

 

Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties on which
the Securities Administrator or the Master Servicer, as applicable, has
relied.  Notwithstanding the foregoing, however, in no event shall the
Securities Administrator or the Master Servicer have any liability (1) for any
action or omission that is taken in accordance with and in compliance with the
express terms of, or which is expressly permitted by the terms of, this
Agreement or under any Servicing Agreement, (2) for any Losses other than
arising out of malfeasance, willful misconduct or negligent performance by the
Securities Administrator or the Master Servicer, as applicable, of its duties
and obligations set forth herein, and (3) for any special or consequential
damages to Certificateholders of the related Residual Certificate (in addition
to payment of principal and interest on the Certificates).

 

Section 10.04         REO Property.

 

(a)          Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not result in an Adverse REMIC Event.

 

100

 

 



 

(b)            The Depositor shall cause the applicable Servicer (to the extent
provided in the related Servicing Agreement) to make reasonable efforts to sell
any REO Property for its fair market value. In any event, however, the Depositor
shall, or shall cause the applicable Servicer (to the extent provided in the
related Servicing Agreement) to, dispose of any REO Property within three years
of its acquisition by the Trust Fund unless the Depositor or the applicable
Servicer (on behalf of the Trust Fund) has received an extension from the
Internal Revenue Service to the effect that, under the REMIC Provisions and any
relevant proposed legislation and under applicable state law, the REMIC may hold
REO Property for a longer period without causing an Adverse REMIC Event. If such
an extension has been received, then the Depositor, acting on behalf of the
Trustee hereunder, shall, or shall cause the applicable Servicer to, continue to
attempt to sell the REO Property for its fair market value for such period
longer than three years as such extension permits (the “Extended Period”). If
such an extension has not been received and the Depositor or the applicable
Servicer, acting on behalf of the Trust Fund hereunder, is unable to sell the
REO Property within 33 months after its acquisition by the Trust Fund, or if
such an extension has been received and the Depositor or the applicable Servicer
is unable to sell the REO Property within the period ending three months before
the close of the Extended Period, the Depositor shall cause the applicable
Servicer, before the end of the three year period or the Extended Period, as
applicable, to (i) purchase such REO Property at a price equal to the REO
Property’s fair market value or (ii) auction the REO Property to the highest
bidder (which may be the applicable Servicer) in an auction reasonably designed
to produce a fair price prior to the expiration of the three-year period or the
Extended Period, as the case may be.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

Section 11.01                Binding Nature of Agreement; Assignment. 

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

Section 11.02                Entire Agreement. 

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

 

Section 11.03                Amendment. 

 

(a)           This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the consent of any of the
Holders, (i) to cure any ambiguity or mistake, (ii) to cause the provisions
herein to conform to or be consistent with or in furtherance of the statements
made with respect to the Certificates, the Trust Fund or this Agreement in the
Prospectus, or to correct or supplement any provision herein which may be
inconsistent with any other provisions herein or with the provisions of any
Servicing Agreement, (iii) to make any other provisions with respect to matters
or questions arising under this Agreement, (iv) to add, delete, or amend any
provisions to the extent necessary or desirable to comply with any requirements
imposed by the Code and the REMIC Provisions, (v) if necessary in order to avoid
a violation of any applicable law or regulation or (vi) if a TIA Applicability
Determination has been made, to modify, eliminate or add to the provisions of
this Agreement to the extent necessary to (A) effect the qualification of this
Agreement under the TIA or under any similar federal statute and to add any
other provisions as may be expressly required by the TIA, and (B) modify other
provisions of this Agreement to the extent necessary to make such provisions
consistent with, and conform to, the modifications made pursuant to clause (A);
provided that, with respect to clause (vi), the parties hereto are deemed to
have agreed, to the extent permitted under the TIA, that this Agreement
expressly excludes any non-mandatory provisions under the TIA that (x) would
conflict with the provisions of this Agreement or (y) increase the obligations,
liabilities or scope of responsibility of any party hereto.  No such amendment
effected pursuant to the preceding sentence shall, as evidenced by an Opinion of
Counsel, result in an Adverse REMIC Event, nor shall such amendment effected
pursuant to clause (iii) of such sentence adversely affect in any material
respect the interests of any Holder.  Prior to entering into any amendment
without the consent of Holders pursuant to this paragraph, the Trustee shall be
provided with an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this Agreement
and, with respect to an amendment effected pursuant to clause (v) above, to the
effect that such amendment is necessary in order to avoid a violation of such
applicable law. 

 

101

 

 

(b)           This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.

 

(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and each Rating Agency through the Rule 17g-5 Information
Provider. The Securities Administrator and the Certificate Registrar shall
cooperate with the Trustee in connection with the Trustee's obligations under
this Section 11.03.

 

(d)           It shall not be necessary for the consent of Holders under this
Section 11.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.

 

(e)           Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee shall not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement. In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to any Servicing Agreement unless prior written notice of the
substance of such amendment has been delivered to each Rating Agency through the
Rule 17g-5 Information Provider.

 

(f)           Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement.  The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.

 

102

 

 

Section 11.04               Voting Rights. 

 

Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Master Servicer, the Securities Administrator, the Trustee, any Servicer or
any Affiliate thereof are not to be counted so long as such Certificates are
owned by the Depositor, the Master Servicer, the Securities Administrator, the
Trustee, any Servicer or any Affiliate thereof.

 

Section 11.05                Provision of Information. 

 

(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act.  Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.

 

(b)           The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the written request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other document incorporated by reference in the Prospectus.  Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.

 

(c)          On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention:  Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.

 

Section 11.06                Governing Law. 

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 11.07                Notices. 

 

(a)            All demands, notices and communications required to be delivered
to the Depositor, the Seller, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) mailed
by registered mail, postage prepaid, (iii) delivered by overnight courier, or
(iv) transmitted via email, telegraph or facsimile, in each instance at the
address listed below, or such other address as may hereafter be furnished by any
party to the other parties in writing:

 

For posting by the Rule 17g-5 Information Provider:

 

rmbs17g5informationprovider@wellsfargo.com

 

In the case of the Depositor:

 

103

 

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Facsimile number (415) 381-1773

Electronic mail address: Sequoia.Notices@redwoodtrust.com

Attention:  Sequoia Mortgage Trust 2013-1

 

In the case of the Seller:

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Facsimile number (415) 381-1773

Electronic mail address: Sequoia.Notices@redwoodtrust.com

Attention:  Sequoia Mortgage Trust 2013-1

 

In the case of the Master Servicer and the Securities Administrator:

 

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, Maryland 21046

 

(or, for overnight deliveries:

9062 Old Annapolis Road

Columbia, Maryland 21045)

 

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-1

 

In the case of the Certificate Registrar:

 

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Facsimile number: 1-866-614-1273

Electronic mail address: g=cts-spg-team-a-5@wellsfargo.com

Attention: Corporate Trust Services — Sequoia Mortgage Trust 2013-1

 

In the case of the Trustee:

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, DE 19801

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-1

 

Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.

 

104

 

 

(b)            Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.

 

All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com. Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Securities
Administrator on the Securities Administrator 's website, in each instance, as
soon as reasonably practicable.

 

(c)            The Depositor hereby covenants that it shall provide written
notice to the Trustee, which written notice may be via electronic mail, once the
Servicers have furnished to the Mortgagors, in accordance with the applicable
Servicing Agreements, the notices required to be furnished under Section 404 of
the Helping Families Save Their Homes Act of 2009, as amended and in effect from
time to time.

 

Section 11.08                Severability of Provisions. 

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

Section 11.09                Indulgences; No Waivers. 

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

Section 11.10                Headings Not to Affect Interpretation. 

 

The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.

 

Section 11.11                Benefits of Agreement. 

 

Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.

 

105

 

 

Section 11.12                Special Notices to the Rating Agencies. 

 

(a)           The Depositor shall give prompt notice to each Rating Agency
through the Rule 17g-5 Information Provider of the occurrence of any of the
following events of which it has notice:

 

(i)            any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);

 

(ii)            any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;

 

(iii)            the occurrence of any Event of Default and any waiver of any
Event of Default pursuant to Section 6.14;

 

(iv)            any notice of termination given to the Master Servicer pursuant
to Section 6.14 and any resignation of the Master Servicer hereunder;

 

(v)            the termination of any successor to any Master Servicer pursuant
to Section 6.14;

 

(vi)            the making of a final payment pursuant to Section 7.01; and

 

(vii)            any termination of the rights and obligations of a Servicer or
the Servicing Administrator under any Servicing Agreement and any transfer of
servicing or servicing administration under any Servicing Agreement.

 

(b)           All notices to the Rating Agencies provided for in this Section
shall be in writing and sent first to the Rule 17g-5 Information Provider and
then by first class mail, telecopy, electronic mail or overnight courier, as
follows:

 

If to Fitch, to:

Fitch, Inc.

One State Street Plaza, 28th Floor

New York, NY 10004

Attn: SEMT 2013-1

 

If to KBRA, to:

Kroll Bond Rating Agency, Inc.

845 Third Avenue

New York, NY 10022

Electronic Mail: mbssurveillance@krollbondratings.com

Attention: RMBS Surveillance

 

If to Moody’s, to:

Moody’s Investors Service

7 World Trade Center @ 250 Greenwich St.

New York, NY 10007

Electronic Mail: servicerreports@moodys.com

Attn: Residential Mortgages

 

(c)           The Securities Administrator shall provide or make available to
each Rating Agency through the Rule 17g-5 Information Provider reports prepared
pursuant to Section 4.02 and the reports filed on Form 10-K pursuant to Section
6.21(b)(i)(1) through (4).  In addition, the Securities Administrator shall, at
the expense of the Trust Fund, make available to each Rating Agency through the
Rule 17g-5 Information Provider such information as each Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator;
provided, the Securities Administrator shall not be required to post to the Rule
17g-5 Website any information previously posted to and available on the
Securities Administrator’s website.

 

106

 

 

Section 11.13                Conflicts. 

 

To the extent that the terms of this Agreement conflict with the terms of any
Servicing Agreement, the related Servicing Agreement shall govern.

 

Section 11.14                Counterparts. 

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.

 

Section 11.15                No Petitions.

 

The Trustee and the Master Servicer, by entering into this Agreement, and each
Certificateholder, by accepting a Certificate, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in any
institution against the Depositor of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.

 

107

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

 

SEQUOIA RESIDENTIAL FUNDING, INC., as Depositor   By: /s/ John Isbrandtsen  
Name: John Isbrandtsen Title: Authorized Officer   CHRISTIANA TRUST, a division
of Wilmington Savings Fund Society, FSB, as Trustee   By: /s/ Jeffrey R.
Everhart   Name: Jeffrey R. Everhart Title: AVP   WELLS FARGO BANK, N.A., as
Master Servicer   By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby Title: VP
  WELLS FARGO BANK, N.A., as Securities Administrator and Rule 17g-5 Information
Provider   By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby Title: VP

 

 

 

 

Solely for purposes of Section 2.04 and Section 2.06(b) accepted and agreed to
by:   REDWOOD RESIDENTIAL ACQUISITION CORPORATION, as Seller   By: /s/ John
Isbrandtsen     Name: John Isbrandtsen     Authorized Signatory     Solely for
purposes of Section 2.07 accepted and agreed to by:   SEQUOIA MORTGAGE FUNDING
CORPORATION, as Controlling Holder   By: /s/ John Isbrandtsen     Name: John
Isbrandtsen     Authorized Signatory  

 

 

 

 

EXHIBIT A

 

FORMS OF CERTIFICATES

 

 



THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

A-1

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 1-A1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class 1-A1 Principal
Amount of this Certificates: $151,646,000 Certificates: $151,646,000    
Certificate Interest Rate: Adjustable Cut-off Date: January 1, 2013     Final
Scheduled Distribution   Date: February 2043       NUMBER 1 CUSIP: 81744W AA8

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class 1-A1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

  

4

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

5

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

6

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor       Authorized Officer   Signature Guaranteed            
Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

  

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.

 

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 



 

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 2-A1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class 2-A1 Principal
Amount of this Certificates: $217,189,000 Certificates: $217,189,000    
Certificate Interest Rate: Adjustable Cut-off Date: January 1, 2013     Final
Scheduled Distribution Date: February 2043       NUMBER 1 CUSIP: 81744W AC4

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class 2-A1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

 

4

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

5

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

6

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor       Authorized Officer   Signature Guaranteed            
Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

  

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.

 



 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 



 

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 1-AX

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class 1-AX Notional
Amount of this Certificates: $151,646,000 Certificates: $151,646,000    
Certificate Interest Rate:  Adjustable Cut-off Date: January 1, 2013     Final
Scheduled Distribution Date: February 2043       NUMBER 1 CUSIP: 81744W AB6

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class 1-AX Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    



 

4

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 



5

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, B-1, Class B-2 and Class B-3
Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 



6

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor             Authorized Officer   Signature Guaranteed        
    Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

 



 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
________________________________________________________

 

 

 

This information is provided by
___________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.

  

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

 

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 2-AX

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class 2-AX Notional
Amount of this Certificates: $217,189,000 Certificates: $217,189,000    
Certificate Interest Rate: Adjustable Cut-off Date: January 1, 2013     Final
Scheduled Distribution   Date: February 2043       NUMBER 1 CUSIP:   81744W AD2

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class 2-AX Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

  



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

 



4

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

5

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

6

 

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor             Authorized Officer   Signature Guaranteed        
    Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

 

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent. 

 

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

 

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-1 Principal
Amount of this Certificates: $10,146,000 Certificates: $10,146,000    
Certificate Interest Rate: Adjustable Cut-off Date: January 1, 2013     Final
Scheduled Distribution   Date: February 2043       NUMBER 1 CUSIP:  81744W AE0

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    



 

4

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

5

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

6

 

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor             Authorized Officer   Signature Guaranteed        
    Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

  



 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 



the assignee named above, or ______________________________________ as its
agent.



 

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

 

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-2 Principal
Amount of this Certificates: $6,764,000 Certificates: $6,764,000     Certificate
Interest Rate: Adjustable Cut-off Date: January 1, 2013     Final Scheduled
Distribution   Date: February 2043       NUMBER 1 CUSIP:   81744W AF7

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

 



4

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

5

 





 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

6

 

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.

 

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

 

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal

Amount of the Class B-3

Certificates: $4,576,000

 

Certificate Interest Rate: Adjustable

 

Final Scheduled Distribution

Date: February 2043

 

NUMBER 1

Initial Certificate

Principal Amount of this

Certificates: $4,576,000

 

Cut-off Date: January 1, 2013

 

 

 

 

CUSIP: 81744W AG5

 

2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 



3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

 

4

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

5

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

6

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

 

 

 



DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.

  

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 



 

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

  

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

2

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal

Amount of the Class B-4

Certificates: $3,382,000

 

Certificate Interest Rate: Adjustable

 

Final Scheduled Distribution

Date: February 2043

 

NUMBER 1

Initial Certificate

Principal Amount of this

Certificates: $3,382,000

 

Cut-off Date: January 1, 2013

 

 

 

 

CUSIP: 81744W AH3

 

3

 

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

4

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

  

5

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

6

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 



7

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

8

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.

 

 

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

 

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

2

 

 



 



SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-5 Principal
Amount of this Certificates: $4,178,279 Certificates: $4,178,279     Certificate
Interest Rate: Adjustable     Cut-off Date: January 1, 2013     Final Scheduled
Distribution   Date: February 2043       NUMBER 1 CUSIP: 81744W AJ9

  

3

 

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-5 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

4

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    

 

5

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 

6

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 

7

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

8

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor       Authorized Officer   Signature Guaranteed            
Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

  

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.



 



 

 

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 



 

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE
DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE
FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE
OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE
FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 



2

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Percentage Interest of this   Certificate: 100%     Cut-off Date: January 1,
2013 Certificate Interest Rate: Adjustable       Final Scheduled Distribution  
Date: February 2043     CUSIP:  81744W AK6 NUMBER 1  

  

3

 

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

4

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    



 

5

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of any Residual Certificate, a Percentage Interest of 100%, by wire
transfer in immediately available funds to an account specified in such request
and at the expense of such Certificateholder requesting such wire transfer by
deducting a wire transfer fee from the related distribution; provided, however,
that the final distribution in respect of any Certificate shall be made only
upon presentation and surrender of such Certificate at the Corporate Trust
Office (as defined below); provided, further, that the foregoing provisions
shall not apply to any Certificate as long as such Certificate remains a
Book-Entry Certificate, in which case all payments made shall be made through
the Clearing Agency and its Clearing Agency Participants. Notwithstanding such
final payment of principal of any of the Certificates, each Residual Certificate
will remain outstanding until the termination of the related REMIC or REMICs and
the payment in full of all other amounts due with respect to the Residual
Certificates and at such time such final payment in retirement of any Residual
Certificate will be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 



6

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 



7

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

8

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor             Authorized Officer   Signature Guaranteed        
    Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

  

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.





 

 

 

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 



 

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE
DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE
FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE
OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE
FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

 



2

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Percentage Interest of this   Certificate: 100%     Cut-off Date: January 1,
2013 Certificate Interest Rate: Adjustable       Final Scheduled Distribution  
Date: February 2043     CUSIP:  81744W AL4 NUMBER 1  

  

3

 

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2013 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

4

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,     as
Trustee         By:         AUTHORIZED SIGNATORY         Dated:    

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:        
AUTHORIZED SIGNATORY         Dated:    



 

5

 

 

SEQUOIA MORTGAGE TRUST 2013-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2013 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class 1-A1, Class
1-AX, Class 2-A1, Class 2-AX, Class R, Class LT-R, Class B-1, Class B-2, Class
B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of
any Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2013-1 or at such other address as the Securities Administrator may designate
from time to time.

 



6

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
1-AX and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class R and Class LT-R Certificates will each be issued as
a single Certificate representing the entire Percentage Interest in that Class
and will be maintained in physical form. The Certificates shall remain
outstanding until the final Distribution Date for the Certificates.

 



7

 

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

8

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 



to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 



 

 

 





 

 





Dated: __________________________________________         Signature by or on
behalf of Assignor       Authorized Officer   Signature Guaranteed            
Name of Institution   NOTICE: The signature(s) of this assignment must
correspond with the name(s) on the face of this Certificate without alteration
or any change whatsoever.  The signature must be guaranteed by a participant in
the Securities Transfer Agents Medallion Program, the New York Stock Exchange
Medallion Signature Program or the Stock Exchanges Medallion Program.  Notarized
or witnessed signatures are not acceptable as guaranteed signatures.

  

 

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of
_____________________________________________________________________________________

 

account number _______________________ or, if mailed by check, to
___________________________________________

 

 

 

Applicable reports and statements should be mailed to
_______________________________________________________

 

 

 

This information is provided by
_________________________________________________________________

 

the assignee named above, or ______________________________________ as its
agent.



  

 

 

 

EXHIBIT B

 

FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)

 

 STATE OF )   )           ss.:  COUNTY OF )

 

[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:

 

  1. That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.

 

  2. That the Purchaser’s Taxpayer Identification Number is [           ].

 

  3. That the Purchaser is not a “disqualified organization” within the meaning
of Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the
“Code”) and will not be a “disqualified organization” as of [date of transfer],
and that the Purchaser is not acquiring a Residual Certificate (as defined in
the Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit.  For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.

 

  4. That the Purchaser is not, and on __________________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a “Plan”) or a
person acting on behalf of any such Plan or investing the assets of any such
Plan to acquire a Residual Certificate.         5. That the Purchaser hereby
acknowledges that under the terms of the Pooling and Servicing Agreement, dated
as of January 1, 2013 (the “Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and Christiana Trust, a division of Wilmington Savings
Fund Society, FSB, as Trustee with respect to Sequoia Mortgage Trust 2013-1
Mortgage Pass-Through Certificates, no transfer of the Residual Certificates
shall be permitted to be made to any person unless the Certificate Registrar has
received a certificate from such transferee containing the representations in
paragraphs 3 and 4 hereof.

 

B-1

 

 

  6. That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).

 

  7. That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.

 

  8. That the Purchaser will not transfer a Residual Certificate to any person
or entity (i) as to which the Purchaser has actual knowledge that the
requirements set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are
not satisfied or that the Purchaser has reason to believe does not satisfy the
requirements set forth in paragraph 7 hereof, and (ii) without obtaining from
the prospective Purchaser an affidavit substantially in this form and providing
to the Certificate Registrar a written statement substantially in the form of
Exhibit C to the Agreement.

 

  9. That the Purchaser understands that, as the holder of a Residual
Certificate, the Purchaser may incur tax liabilities in excess of any cash flows
generated by the interest and that the Purchaser has and expects to have
sufficient net worth and/or liquidity to pay in full any tax liabilities
attributable to ownership of a Residual Certificate and intends to pay taxes
associated with holding such Residual Certificate as they become due.

 

  10. That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S.
Person that holds a Residual Certificate in connection with the conduct of a
trade or business within the United States and has furnished the transferor and
the Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.

 

  11. The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.

 

  12. That the Purchaser agrees to such amendments of the Agreement as may be
required to further effectuate the restrictions on transfer of any Residual
Certificate to such a “disqualified organization,” an agent thereof, a
Book-Entry Nominee, or a person that does not satisfy the requirements of
paragraph 7 and paragraph 10 hereof.

 

  13. That the Purchaser consents to the designation of the Securities
Administrator to act as agent for the “tax matters person” of each REMIC created
by the Trust Fund pursuant to the Agreement.

 

B-2

 

 

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.

 

    [name of Purchaser]  

 

By:     Name: Title:

 

Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.

 

Subscribed and sworn before me this _____ day of __________ 20__.

 

NOTARY PUBLIC

 

______________________________

 

COUNTY OF_____________________

 

STATE OF______________________

 

My commission expires the _____ day of __________ 20__.

 

B-3

 

 

EXHIBIT C

 

RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)

 

    Date

 

Re:Sequoia Mortgage Trust 2013-1

Mortgage Pass-Through Certificates

 

_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate.  In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.

 

Very truly yours,

 

    Name:   Title:  

 

C-1

 

 

EXHIBIT D

 

FORM OF CUSTODIAL AGREEMENT

 

See Exhibit 10.21

 

D-2

 

 

EXHIBIT E-1

 

FORM OF RULE 144A TRANSFER CERTIFICATE

 

Re:          Sequoia Mortgage Trust 2013-1

Mortgage Pass-Through Certificates

  

Reference is hereby made to the Pooling and Servicing Agreement, dated as of
January 1, 2013 (the “Pooling and Servicing Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, as Trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling and
Servicing Agreement.

 

This letter relates to $__________ initial Certificate Principal Amount or Class
Notional Amount, as applicable, of Class _____ Certificates which are held in
the form of Definitive Certificates registered in the name of  ______________
(the “Transferor”). The Transferor has requested a transfer of such Definitive
Certificates for Definitive Certificates of such Class registered in the name of
[insert name of transferee].

 

In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.

 

    [Name of Transferor]  

 

By:     Name:   Title:  

 

Dated: ___________, ____

 

E-1-1

 

 

EXHIBIT E-2

 

FORM OF PURCHASER’S LETTER FOR

QUALIFIED INSTITUTIONAL BUYER

                                

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2013-1
Mortgage Pass-Through Certificates, Class [___] (the “Restricted Certificates”),
we confirm that:

 

(1) We understand that the Restricted Certificates have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell any Restricted Certificates we
will do so only (A) to the Depositor, (B) to “qualified institutional buyers”
(within the meaning of Rule 144A under the Securities Act) in accordance with
Rule 144A under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
and Servicing Agreement, dated as of January 1, 2013 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as Trustee, a signed letter in the form
of this letter; and we further agree, in the capacities stated above, to provide
to any person purchasing any of the Restricted Certificates from us a notice
advising such purchaser that resales of the Restricted Certificates are
restricted as stated herein.

 

(2) We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.

 

(3) We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 

(4) We are a QIB and we are acquiring the Restricted Certificates purchased by
us for our own account or for one or more accounts (each of which is a QIB) as
to each of which we exercise sole investment discretion.

 

(5) We have received such information as we deem necessary in order to make our
investment decision.

 

E-2-1

 

 

(6) If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

  

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

    [Purchaser]  

 

By:     Name: Title:

 

E-2-2

 

 

EXHIBIT F

 

FORM OF PURCHASER’S LETTER FOR

INSTITUTIONAL ACCREDITED INVESTOR

  

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________ Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2013-1
Mortgage Pass-Through Certificates, Class [___], (the “Restricted
Certificates”), we confirm that:

 

(1) We understand that the Restricted Certificates have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell any Restricted Certificates we
will do so only (A) to the Depositor, (B) to “qualified institutional buyers”
(within the meaning of Rule 144A under the Securities Act) in accordance with
Rule 144A under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling and Servicing Agreement, dated as of
January 1, 2013 (the “Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB as Trustee, a signed letter in the form of this letter; and we
further agree, in the capacities stated above, to provide to any person
purchasing any of the Restricted Certificates from us a notice advising such
purchaser that resales of the Restricted Certificates are restricted as stated
herein.

 

(2) We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.

 

(3) We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 

(4) We are an Institutional Accredited Investor and we are acquiring the
Restricted Certificates purchased by us for our own account or for one or more
accounts (each of which is an Institutional Accredited Investor) as to each of
which we exercise sole investment discretion.

 

(5) We have received such information as we deem necessary in order to make our
investment decision.

 

(6) If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 

F-1

 

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

    [Purchaser]

 

By:     Name: Title:

 

F-2

 

 

EXHIBIT G

FORM OF ERISA TRANSFER AFFIDAVIT

  

STATE OF NEW YORK )   )           ss.: COUNTY OF NEW YORK  )

 

The undersigned, being first duly sworn, deposes and says as follows:

 

1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.

 

2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, the Depositor and the Trustee, and upon which the
Certificate Registrar, the Trustee, the Master Servicer, the Depositor and the
Securities Administrator shall be entitled to rely, to the effect that the
purchase or holding of such Certificate by the Investor will not constitute or
result in any non-exempt prohibited transactions under Title I of ERISA or
Section 4975 of the Code and will not subject the Certificate Registrar or the
Trustee to any obligation in addition to those undertaken by such entities in
the Pooling and Servicing Agreement, dated as of January 1, 2013 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee, by which opinion of counsel shall not be an expense of the Trust Fund
or the above parties.

 

Capitalized terms used but not defined herein have the meanings given in the
Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.

 

    [Investor]  

 

By:     Name: Title:

 

ATTEST:

 

G-1

 

 

STATE OF )   )           ss.: COUNTY OF )

 

Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.

 

Subscribed and sworn before me this _____ day of _________ 20___.

 

    NOTARY PUBLIC

 

My commission expires the

_____ day of __________ 20___.

 

G-2

 

 

EXHIBIT H-1

 

LIST OF PURCHASE AGREEMENTS

 

1.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between Redwood Residential Acquisition Corporation (“RRAC”) and American
Pacific Mortgage Corporation, as modified by the related Acknowledgement.

 

2.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and Bay Equity, LLC, as modified by the related Acknowledgement.

 

3.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Boston Private Bank & Trust Company, as modified by the related
Acknowledgement.

 

4.Flow Mortgage Loan Purchase and Sale Agreement, dated as of November 1, 2011,
between RRAC and Castle & Cooke Mortgage, LLC, as modified by the related
Acknowledgement.

 

5.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Cherry Creek Mortgage Co., Inc., as modified by the related
Acknowledgement.

 

6.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Cole Taylor Bank, as modified by the related Acknowledgement.

 

7.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Colonial Savings, F.A., as modified by the related
Acknowledgement.

 

8.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Cornerstone Mortgage Company, as modified by the related
Acknowledgement.

 

9.Mortgage Loan Purchase Agreement, dated as of November 20, 2012, between
Barclays Bank PLC and EverBank, as modified by the Assignment, Assumption and
Recognition Agreement dated as of January 15, 2013 among Barclays Bank PLC, RRAC
and EverBank, as further modified by the related Acknowledgement.

 

10.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Evergreen Moneysource Mortgage Company dba Evergreen Home
Loans, as modified by the related Acknowledgement.

 

11.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Fairway Independent Mortgage Corporation, as modified by the
related Acknowledgement.

 

12.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2012,
between RRAC and Fidelity Bank dba Fidelity Bank Mortgage, as modified by the
related Acknowledgement.

 

13.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between RRAC and First Republic Bank, as modified by the related
Acknowledgement.

 

14.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 23, 2011,
between RRAC and Flagstar Capital Markets Corporation, as modified by the
related Acknowledgement.

 

15.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Franklin American Mortgage Company, as modified by the related
Acknowledgement.

 

16.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Fremont Bank, as modified by the related Acknowledgement.

 

H-1

 

 

17.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and GFI Mortgage Bankers, Incorporated, as modified by the related
Acknowledgement.

 

18.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and GuardHill Financial Corporation, as modified by the related
Acknowledgement.

 

19.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Guild Mortgage Company, as modified by the related
Acknowledgement.

 

20.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Leader Bank, N.A., as modified by the related Acknowledgement.

 

21.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Megastar Financial Corporation, as modified by the related
Acknowledgement.

 

22.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Monarch Bank, as modified by the related Acknowledgement.

 

23.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2012,
between RRAC and Mortgage Master, Inc., as modified by the related
Acknowledgement.

 

24.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Paramount Equity Mortgage, as modified by the related
Acknowledgement.

 

25.Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.

 

26.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Plaza Home Mortgage, Incorporated, as modified by the related
Acknowledgement.

 

27.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Primary Residential Mortgage, Inc., as modified by the related
Acknowledgement.

 

28.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and PrimeLending, a PlainsCapital Company, as modified by the
related Acknowledgement.

 

29.Mortgage Loan Purchase and Interim Servicing Agreement, dated as of November
16, 2011, between Barclays Bank PLC and PrimeLending, a PlainsCapital Company,
as modified by the Assignment, Assumption and Recognition Agreement dated as of
January 15, 2013 among Barclays Bank PLC, RRAC and PrimeLending, a PlainsCapital
Company, as further modified by the related Acknowledgement.

 

30.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2011,
between RRAC and Prospect Mortgage, LLC, as modified by the related
Acknowledgement.

 

31.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Provident Savings Bank, as modified by the related
Acknowledgement.

 

32.Mortgage Loan Purchase and Interim Servicing Agreement, dated as of May 7,
2012, between Barclays Bank PLC and Provident Savings Bank, as modified by the
Assignment, Assumption and Recognition Agreement dated as of January 15, 2013
among Barclays Bank PLC, RRAC and Provident Savings Bank, as further modified by
the related Acknowledgement.

 

33.Flow Mortgage Loan Purchase and Sale Agreement, dated as of November 10,
2012, between RRAC and Rockland Trust Company, as modified by the related
Acknowledgement.

 



H-2

 





 

34.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Simonich Corporation, dba BOC Mortgage, as modified by the
related Acknowledgement.

 

35.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling Savings Bank, as modified by the related
Acknowledgement.

 

36.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Stifel Bank and Trust, as modified by the related
Acknowledgement.

 

37.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and United Shore Financial Services, LLC, as successor in interest
to Shore Financial Services, Inc., as modified by the related Acknowledgement.

 

38.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2011,
between RRAC and Wintrust Mortgage, a division of Barrington Bank and Trust
Company, N.A., as modified by the related Acknowledgement.

 

39.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and WJ Bradley Mortgage Capital, LLC, as modified by the related
Acknowledgement.

 

H-3

 

 

EXHIBIT H-2

 

LIST OF SERVICING AGREEMENTS

 

1.Flow Mortgage Loan Servicing Agreement, dated as of August 1, 2011, between
Redwood Residential Acquisition Corporation (“RRAC”) and Cenlar FSB, as amended
by Amendment No. 1 to the Flow Mortgage Loan Servicing Agreement, dated November
3, 2011, and as modified by the related Acknowledgement.

 

2.Mortgage Loan Purchase Agreement, dated as of November 20, 2012, between
Barclays Bank PLC and EverBank, as modified by the Assignment, Assumption and
Recognition Agreement dated as of January 15, 2013 among Barclays Bank PLC, RRAC
and EverBank, as further modified by the related Acknowledgement.

 

3.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between RRAC and First Republic Bank, as modified by the related
Acknowledgement.

 

4.Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.

 

H-4

 

 

EXHIBIT I

 

ADDITIONAL DISCLOSURE NOTIFICATION

 

Additional Disclosure Notification

 

Wells Fargo Bank, N.A., as securities administrator

Fax: 410-715-2380

Email: cts.sec.notifications@wellsfargo.com

 

Sequoia Residential Funding, Inc.

Fax: 415-381-1773

Email: Sequoia.Notices@redwoodtrust.com

 

Attn:  Corporate Trust Services—Sequoia Mortgage Trust 2013-1, Mortgage
Pass-Through Certificates, Series 2013-1—SEC REPORT PROCESSING

 

RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required

 

Ladies and Gentlemen:

 

In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, dated as of January 1, 2013 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, as Trustee, with respect to Sequoia
Mortgage Trust 2013-1 Mortgage Pass-Through Certificate, the undersigned, as
[          ], hereby notifies you that certain events have come to our attention
that [will] [may] need to be disclosed on Form [10-D][10-K][8-K].

 

Description of Additional Form [10-D][10-K][8-K] Disclosure:

 

List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:

 

Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].

 

[NAME OF PARTY],

as [role]

 

By:     Name:     Title:    

 

I-1

 

 

EXHIBIT J

 

BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE

 

Sequoia Mortgage Trust 2013-1 (the “Trust”)

Mortgage Pass-Through Certificates

 



Re:          The Pooling and Servicing Agreement, dated as of January 1, 2013
(the “Pooling and Servicing Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and Christiana Trust, a division of Wilmington Savings
Fund Society, FSB, as Trustee with respect to Sequoia Mortgage Trust 2013-1
Mortgage Pass-Through Certificates.

 

I, __________________________, the _________________________ of [NAME OF
COMPANY] (the “Company”) certify to the Depositor and its officers, directors
and affiliates, and with the knowledge and intent that they will rely upon this
certification, that:

 

(1)         I have reviewed the annual report on Form 10-K for the fiscal year
[____] (the “Annual Report”), and all reports on Form 10-D required to be filed
in respect of period covered by the Annual Report (collectively with the Annual
Report, the “Reports”), of the Trust Fund;

 

(2)         To my knowledge, (a) the Reports, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Company’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;

 

(3)         To my knowledge, the distribution information required to be
provided by the Company under the Pooling and Servicing Agreement has been
provided to the Securities Administrator for inclusion in the Reports is
included in the Reports;

 

(4)         I am responsible for reviewing the activities performed by the
Company under the Pooling and Servicing Agreement, and based on my knowledge and
the compliance review conducted in preparing the assessment of compliance of the
Company required by the Pooling and Servicing Agreement, and except as disclosed
in the Reports, the Company has fulfilled its obligations under the Pooling and
Servicing Agreement in all material respects; and

 

(5)         The report on assessment of compliance with servicing criteria
applicable to the Company for asset-backed securities of the Company and each
Subcontractor utilized by the Company and the related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in the Annual Report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to the
Annual Report. Any material instances of non-compliance are described in such
report and have been disclosed in the Annual Report.

 

In giving the certifications above, the Company has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]

 

Date:

 

By:    

 

[Signature]

[Title]

 

J-1

 

 

EXHIBIT K

 

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:

 

Regulation

AB

Reference

Servicing Criteria

Master

Servicer

Securities

Administrator

Custodian             General Servicing Considerations                
1122(d)(1)(i) Policies and procedures are instituted to monitor any performance
or other triggers and events of default in accordance with the transaction
agreements. X X   1122(d)(1)(ii) If any material servicing activities are
outsourced to third parties, policies and procedures are instituted to monitor
the third party’s performance and compliance with such servicing activities. X  
  1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained. N/A N/A N/A 1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements. X       Cash Collection and Administration      
1122(d)(2)(i) Payments on pool assets are deposited into the appropriate bank
collection accounts and related bank clearing accounts no more than two business
days following receipt, or such other number of days specified in the
transaction agreements. X X   1122(d)(2)(ii) Disbursements made via wire
transfer on behalf of an obligor or to an investor are made only by authorized
personnel. X X   1122(d)(2)(iii) Advances of funds or guarantees regarding
collections, cash flows or distributions, and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the
transaction agreements. X    

 

K-1

 

 

1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of over collateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements. X X   1122(d)(2)(v) Each collection account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act. X X   1122(d)(2)(vi) Unissued checks are
safeguarded so as to prevent unauthorized access. X     1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements. X                
Investor Remittances and Reporting       1122(d)(3)(i) Reports to investors,
including those to be filed with the Commission, are maintained in accordance
with the transaction agreements and applicable Commission requirements.
Specifically, such reports (A) are prepared in accordance with timeframes and
other terms set forth in the transaction agreements; (B) provide information
calculated in accordance with the terms specified in the transaction agreements;
(C) are filed with the Commission as required by its rules and regulations; and
(D) agree with investors’ or the trustee’s records as to the total unpaid
principal balance and number of pool assets serviced by the Servicer. X    
1122(d)(3)(ii) Amounts due to investors are allocated and remitted in accordance
with timeframes, distribution priority and other terms set forth in the
transaction agreements.   X  

 

K-2

 

 

1122(d)(3)(iii) Disbursements made to an investor are posted within two business
days to the Servicer’s investor records, or such other number of days specified
in the transaction agreements. X     1122(d)(3)(iv) Amounts remitted to
investors per the investor reports agree with cancelled checks, or other form of
payment, or custodial bank statements. X       Pool Asset Administration      
1122(d)(4)(i) Collateral or security on pool assets is maintained as required by
the transaction agreements or related pool asset documents.     X 1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements     X 1122(d)(4)(iii) Any additions, removals or
substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements. N/A N/A N/A
1122(d)(4)(iv) Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents. N/A N/A N/A 1122(d)(4)(v) The Servicer’s records regarding
the pool assets agree with the Servicer’s records with respect to an obligor’s
unpaid principal balance. N/A N/A N/A 1122(d)(4)(vi) Changes with respect to the
terms or status of an obligor's pool assets (e.g., loan modifications or
re-agings) are made, reviewed and approved by authorized personnel in accordance
with the transaction agreements and related pool asset documents. N/A N/A N/A
1122(d)(4)(vii) Loss mitigation or recovery actions (e.g., forbearance plans,
modifications and deeds in lieu of foreclosure, foreclosures and repossessions,
as applicable) are initiated, conducted and concluded in accordance with the
timeframes or other requirements established by the transaction agreements. N/A
N/A N/A

 

K-3

 

 

1122(d)(4)(viii) Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment). N/A N/A N/A 1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents. N/A N/A N/A
1122(d)(4)(x) Regarding any funds held in trust for an obligor (such as escrow
accounts): (A) such funds are analyzed, in accordance with the obligor’s pool
asset documents, on at least an annual basis, or such other period specified in
the transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements. N/A N/A N/A 1122(d)(4)(xi) Payments made on behalf
of an obligor (such as tax or insurance payments) are made on or before the
related penalty or expiration dates, as indicated on the appropriate bills or
notices for such payments, provided that such support has been received by the
servicer at least 30 calendar days prior to these dates, or such other number of
days specified in the transaction agreements. N/A N/A N/A 1122(d)(4)(xii) Any
late payment penalties in connection with any payment to be made on behalf of an
obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission. N/A N/A N/A
1122(d)(4)(xiii) Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements. N/A N/A N/A
1122(d)(4)(xiv) Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements. X    
1122(d)(4)(xv) Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth
in the transaction agreements. N/A N/A N/A

 

K-4

 

 

EXHIBIT L

 

ADDITIONAL FORM 10-D DISCLOSURE

 

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D Party Responsible Item 1:
Distribution and Pool Performance Information   Information included in the
Distribution Date Statement

Master Servicer

Securities Administrator

Any information required by 1121 which is NOT included on the Distribution Date
Statement

Depositor

 

Item 2: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:

  ▪ Issuing Entity (Trust Fund) Trustee, Master Servicer, Securities
Administrator and Depositor ▪ Sponsor (Seller) Seller (if a party to the Pooling
and Servicing Agreement) or Depositor ▪ Depositor Depositor ▪ Trustee Trustee ▪
Securities Administrator Securities Administrator ▪ Master Servicer Master
Servicer ▪ Custodian Custodian ▪ 1110(b) Originator Depositor ▪ Any 1108(a)(2)
Servicer (other than the Master Servicer or the Securities Administrator)
Servicer (as to itself) ▪ Any other party contemplated by 1100(d)(1) Depositor

Item 3:  Sale of Securities and Use of Proceeds

 

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.

Depositor

 

L-1

 

 

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D Party Responsible

Item 4:  Defaults Upon Senior Securities

 

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

Securities Administrator

Trustee

Item 5:  Submission of Matters to a Vote of Security Holders

 

Information from Item 4 of Part II of Form 10-Q

Securities Administrator

Trustee

Item 6:  Significant Obligors of Pool Assets

 

Item 1112(b) – Significant Obligor Financial Information*

Depositor *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Item.  

Item 7:  Significant Enhancement Provider Information

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

  ▪ Determining applicable disclosure threshold Depositor ▪ Requesting required
financial information (including any required accountants’ consent to the use
thereof) or effecting incorporation by reference Depositor Item 1115(b) –
Derivative Counterparty Financial Information*   ▪ Determining current maximum
probable exposure Depositor ▪ Determining current significance percentage
Depositor ▪ Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference
Depositor *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Items.  

 

L-2

 

 

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D Party Responsible

Item 8:  Other Information

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

Any party responsible for the applicable Form 8-K Disclosure item Item
9:  Exhibits   Distribution Date Statement to Certificateholders Securities
Administrator Exhibits required by Item 601 of Regulation S-K, such as material
agreements Depositor

 

L-3

 

 

EXHIBIT M

 

ADDITIONAL FORM 10-K DISCLOSURE

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K Party Responsible Item 1B:
Unresolved Staff Comments Depositor

Item 9B:  Other Information

Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported

Any party responsible for disclosure items on Form 8-K Item 15:  Exhibits,
Financial Statement Schedules

Securities Administrator

Depositor

Reg AB Item 1112(b):  Significant Obligors of Pool Assets   Significant Obligor
Financial Information* Depositor *This information need only be reported on the
Form 10-D for the distribution period in which updated information is required
pursuant to the Item.   Reg AB Item 1114(b)(2):  Credit Enhancement Provider
Financial Information   ▪ Determining applicable disclosure threshold Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.   Reg AB
Item 1115(b):  Derivative Counterparty Financial Information   ▪ Determining
current maximum probable exposure Depositor ▪ Determining current significance
percentage Depositor ▪ Requesting required financial information (including any
required accountants’ consent to the use thereof) or effecting incorporation by
reference Depositor *This information need only be reported on the Form 10-D for
the distribution period in which updated information is required pursuant to the
Items.  

 

M-1

 

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K Party Responsible

Reg AB Item 1117: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:

  ▪ Issuing Entity (Trust Fund) Trustee, Master Servicer, Securities
Administrator and Depositor ▪ Sponsor (Seller) Seller (if a party to the Pooling
and Servicing Agreement) or Depositor ▪ Depositor Depositor ▪ Trustee Trustee ▪
Securities Administrator Securities Administrator ▪ Master Servicer Master
Servicer ▪ Custodian Custodian ▪ 1110(b) Originator Depositor ▪ Any 1108(a)(2)
Servicer (other than the Master Servicer or the Securities Administrator)
Servicer (as to itself) ▪ Any other party contemplated by 1100(d)(1) Depositor
Reg AB Item 1119:  Affiliations and Relationships   Whether (a) the Sponsor
(Seller), Depositor or Issuing Entity is an affiliate of the following parties,
and (b) to the extent known and material, any of the following parties are
affiliated with one another:

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer Master Servicer ▪ Securities Administrator Securities
Administrator ▪ Trustee

Depositor/Sponsor as to (a)

Trustee as to (b)

▪ Any other 1108(a)(3) servicer Servicer (as to itself) ▪ Any 1110 Originator
Depositor/Sponsor ▪ Any 1112(b) Significant Obligor Depositor/Sponsor ▪ Any 1114
Credit Enhancement Provider Depositor/Sponsor ▪ Any 1115 Derivative Counterparty
Provider Depositor/Sponsor ▪ Any other 1101(d)(1) material party
Depositor/Sponsor

 

M-2

 

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K Party Responsible Whether
there are any “outside the ordinary course business arrangements” other than
would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer Master Servicer ▪ Securities Administrator Securities
Administrator ▪ Trustee Depositor/Sponsor ▪ Any other 1108(a)(3) servicer
Servicer (as to itself) ▪ Any 1110 Originator Depositor/Sponsor ▪ Any 1112(b)
Significant Obligor Depositor/Sponsor ▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor ▪ Any 1115 Derivative Counterparty Provider Depositor/Sponsor
▪ Any other 1101(d)(1) material party Depositor/Sponsor Whether there are any
specific relationships involving the transaction or the pool assets between (a)
the Sponsor (Seller), Depositor or Issuing Entity on the one hand, and (b) any
of the following parties (or their affiliates) on the other hand, that exist
currently or within the past two years and that are material:

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer Master Servicer ▪ Securities Administrator Securities
Administrator ▪ Trustee Depositor/Sponsor ▪ Any other 1108(a)(3) servicer
Servicer (as to itself) ▪ Any 1110 Originator Depositor/Sponsor ▪ Any 1112(b)
Significant Obligor Depositor/Sponsor ▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor ▪ Any 1115 Derivative Counterparty Provider Depositor/Sponsor
▪ Any other 1101(d)(1) material party Depositor/Sponsor

 

M-3

 

 

EXHIBIT N

 

ADDITIONAL FORM 8-K DISCLOSURE

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K Party Responsible

Item 1.01- Entry into a Material Definitive Agreement

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custody agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

All parties (as to themselves)

Item 1.02- Termination of a Material Definitive Agreement

 

Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

Examples: servicing agreement, custody agreement.

All parties (as to themselves)

Item 1.03- Bankruptcy or Receivership

 

Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:

Depositor ▪ Sponsor (Seller) Depositor/Sponsor (Seller) ▪ Depositor Depositor ▪
Master Servicer Master Servicer ▪ Affiliated Servicer Servicer (as to itself) ▪
Other Servicer servicing 20% or more of the pool assets at the time of the
report Servicer (as to itself) ▪ Other material servicers Servicer (as to
itself) ▪ Trustee Trustee ▪ Securities Administrator Securities Administrator ▪
Significant Obligor Depositor

 

N-1

 

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K Party Responsible ▪ Credit
Enhancer (10% or more) Depositor ▪ Derivative Counterparty Depositor ▪ Custodian
Custodian

Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.

Depositor

Master Servicer

Securities Administrator

Item 3.03- Material Modification to Rights of Security Holders

 

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.

Securities Administrator

Depositor

Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”.

Depositor Item 6.01- ABS Informational and Computational Material Depositor

Item 6.02- Change of Servicer or Securities Administrator

 

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.

Master Servicer/Securities Administrator/Depositor/

Servicer (as to itself)/Trustee

Reg AB disclosure about any new servicer or master servicer is also required.
Servicer (as to itself)/Master Servicer/Depositor Reg AB disclosure about any
new Trustee is also required. Depositor/Securities Administrator

 

N-2

 

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K Party Responsible

Item 6.03- Change in Credit Enhancement or External Support

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.

Depositor/Securities Administrator Reg AB disclosure about any new enhancement
provider is also required. Depositor Item 6.04- Failure to Make a Required
Distribution Securities Administrator

Item 6.05- Securities Act Updating Disclosure

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

Depositor If there are any new servicers or originators required to be disclosed
under Regulation AB as a result of the foregoing, provide the information called
for in Items 1108 and 1110 respectively. Depositor Item 7.01- Reg FD Disclosure
All parties (as to themselves)

Item 8.01- Other Events

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.

Depositor Item 9.01- Financial Statements and Exhibits Responsible party for
reporting/disclosing the financial statement or exhibit

 

N-3

 

 

EXHIBIT O

 

FORM OF CERTIFICATION FOR NRSROs AND DEPOSITOR

[Date]

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: RMBS – SEMT 2013-1

 

Attention:Sequoia Mortgage Trust 2013-1,

Mortgage Pass-Through Certificates, Series 2013-1

 

In accordance with the requirements for obtaining certain information pursuant
to the Pooling and Servicing Agreement, dated as of January 1, 2013 (the
“Pooling and Servicing Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee with respect to the above-referenced certificates (the
“Certificates”), the undersigned hereby certifies and agrees as follows:

 

With respect to any Nationally Recognized Statistical Rating Organization
(“NRSRO”):

 

1.The undersigned, an NRSRO, has provided the Depositor with the appropriate
certifications under Exchange Act Rule 17g-5(e).

2.The undersigned has access to the Depositor's 17g-5 website, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Depositor's 17g-5 website shall also be applicable
to information obtained from the Rule 17g-5 Website.

3.The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses any information on the Rule 17g-5 Website maintained by
the Securities Administrator.

 

With respect to the Depositor:

 

1.The undersigned is the Depositor under the Pooling and Servicing Agreement.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Pooling and Servicing Agreement.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

O-1

 

 

SCHEDULE A

 

MORTGAGE LOAN SCHEDULE

 

 

 

 

 

 



  1 2 3 4 5 6 7 8 9 10   Primary 
Servicer Servicing Fee
% Servicing Fee—
Flatdollar Servicing Advance 
Methodology Originator Loan
Group Loan Number Amortization
Type Lien
Position HELOC
Indicator 1 1002338 0.002500     1002338 Group 1 978000019 2 1 0 2 1002338
0.002500     1002338 Group 1 978000078 2 1 0 3 1000383 0.002500     9999999
Group 1 1000001102 2 1 0 4 1000383 0.002500     9999999 Group 1 1010007709 1 1 0
5 1000383 0.002500     9999999 Group 1 1030004301 1 1 0 6 1000383 0.002500    
9999999 Group 1 1030006057 1 1 0 7 1000383 0.002500     9999999 Group 1
1030006720 1 1 0 8 1000383 0.002500     9999999 Group 1 1030006758 1 1 0 9
1000383 0.002500     1000536 Group 1 1050004792 1 1 0 10 1000383 0.002500    
1000536 Group 1 1050005552 1 1 0 11 1000383 0.002500     1000536 Group 1
1050006234 1 1 0 12 1000383 0.002500     1000536 Group 1 1050006673 1 1 0 13
1000383 0.002500     1000536 Group 1 1050006956 1 1 0 14 1000383 0.002500    
1008498 Group 1 1150001687 2 1 0 15 1000383 0.002500     1008498 Group 1
1150005173 1 1 0 16 1000383 0.002500     9999999 Group 1 1160006884 1 1 0 17
1000383 0.002500     9999999 Group 1 1220006393 1 1 0 18 1000383 0.002500    
1001105 Group 1 1250006369 1 1 0 19 1000383 0.002500     9999999 Group 1
1360007448 1 1 0 20 1000383 0.002500     9999999 Group 1 1540006767 1 1 0 21
1000383 0.002500     9999999 Group 1 1750002994 2 1 0 22 1000383 0.002500    
9999999 Group 1 1750005794 2 1 0 23 1002338 0.002500     1002338 Group 1
3000002108 2 1 0 24 1000634 0.002500     1000634 Group 1 3500007188 1 1 0 25
1000634 0.002500     1000634 Group 1 3500007189 1 1 0 26 1000634 0.002500    
1000634 Group 1 3500007190 1 1 0 27 1000634 0.002500     1000634 Group 1
3500007191 1 1 0 28 1000634 0.002500     1000634 Group 1 3500007192 2 1 0 29
1000634 0.002500     1000634 Group 1 3500007199 2 1 0 30 1000634 0.002500    
1000634 Group 1 3500007203 2 1 0 31 1000634 0.002500     1000634 Group 1
3500007204 2 1 0 32 1000634 0.002500     1000634 Group 1 3500007206 2 1 0 33
1000634 0.002500     1000634 Group 1 3500007207 2 1 0 34 1000634 0.002500    
1000634 Group 1 3500007210 2 1 0 35 1000634 0.002500     1000634 Group 1
3500007214 2 1 0 36 1000634 0.002500     1000634 Group 1 3500007216 2 1 0 37
1000634 0.002500     1000634 Group 1 3500007217 2 1 0 38 1000634 0.002500    
1000634 Group 1 3500007218 2 1 0 39 1000634 0.002500     1000634 Group 1
3500007219 2 1 0 40 1000634 0.002500     1000634 Group 1 3500007220 2 1 0 41
1000634 0.002500     1000634 Group 1 3500007221 2 1 0 42 1000634 0.002500    
1000634 Group 1 3500007222 2 1 0 43 1000634 0.002500     1000634 Group 1
3500007225 2 1 0 44 1000634 0.002500     1000634 Group 1 3500007226 2 1 0 45
1000634 0.002500     1000634 Group 1 3500007228 2 1 0 46 1000634 0.002500    
1000634 Group 1 3500007229 2 1 0 47 1000634 0.002500     1000634 Group 1
3500007232 2 1 0 48 1000634 0.002500     1000634 Group 1 3500007233 2 1 0 49
1000634 0.002500     1000634 Group 1 3500007235 2 1 0 50 1000634 0.002500    
1000634 Group 1 3500007238 2 1 0 51 1000634 0.002500     1000634 Group 1
3500007244 2 1 0 52 1000634 0.002500     1000634 Group 1 3500007245 2 1 0 53
1000634 0.002500     1000634 Group 1 3500007246 2 1 0 54 1000634 0.002500    
1000634 Group 1 3500007248 2 1 0 55 1000634 0.002500     1000634 Group 1
3500007249 2 1 0 56 1000634 0.002500     1000634 Group 1 3500007253 2 1 0 57
1000634 0.002500     1000634 Group 1 3500007255 2 1 0 58 1000634 0.002500    
1000634 Group 1 3500007257 2 1 0 59 1000634 0.002500     1000634 Group 1
3500007260 2 1 0 60 1000634 0.002500     1000634 Group 1 3500007262 2 1 0 61
1000634 0.002500     1000634 Group 1 3500007266 2 1 0 62 1000634 0.002500    
1000634 Group 1 3500007267 2 1 0 63 1000634 0.002500     1000634 Group 1
3500007270 2 1 0 64 1000634 0.002500     1000634 Group 1 3500007271 2 1 0 65
1000634 0.002500     1000634 Group 1 3500007274 2 1 0 66 1000634 0.002500    
1000634 Group 1 3500007276 2 1 0 67 1000634 0.002500     1000634 Group 1
3500007279 2 1 0 68 1000634 0.002500     1000634 Group 1 3500007280 2 1 0 69
1000634 0.002500     1000634 Group 1 3500007281 2 1 0 70 1000634 0.002500    
1000634 Group 1 3500007283 2 1 0 71 1000634 0.002500     1000634 Group 1
3500007284 2 1 0 72 1000634 0.002500     1000634 Group 1 3500007285 1 1 0 73
1000634 0.002500     1000634 Group 1 3500007286 1 1 0 74 1000634 0.002500    
1000634 Group 1 3500007288 1 1 0 75 1000634 0.002500     1000634 Group 1
3500007289 1 1 0 76 1000634 0.002500     1000634 Group 1 3500007290 1 1 0 77
1000634 0.002500     1000634 Group 1 3500007291 1 1 0 78 1000634 0.002500    
1000634 Group 1 3500007292 1 1 0 79 1000634 0.002500     1000634 Group 1
3500007294 1 1 0 80 1000634 0.002500     1000634 Group 1 3500007295 1 1 0 81
1000634 0.002500     1000634 Group 1 3500007297 1 1 0 82 1000634 0.002500    
1000634 Group 1 3500007299 1 1 0 83 1000634 0.002500     1000634 Group 1
3500007300 1 1 0 84 1000634 0.002500     1000634 Group 1 3500007301 1 1 0 85
1000634 0.002500     1000634 Group 1 3500007304 1 1 0 86 1000634 0.002500    
1000634 Group 1 3500007305 1 1 0 87 1000634 0.002500     1000634 Group 1
3500007306 1 1 0 88 1000634 0.002500     1000634 Group 1 3500007307 1 1 0 89
1000634 0.002500     1000634 Group 1 3500007308 1 1 0 90 1000634 0.002500    
1000634 Group 1 3500007309 1 1 0 91 1000634 0.002500     1000634 Group 1
3500007310 1 1 0 92 1000634 0.002500     1000634 Group 1 3500007315 1 1 0 93
1000634 0.002500     1000634 Group 1 3500007316 1 1 0 94 1000634 0.002500    
1000634 Group 1 3500007317 1 1 0 95 1000634 0.002500     1000634 Group 1
3500007319 1 1 0 96 1000634 0.002500     1000634 Group 1 3500007322 1 1 0 97
1000634 0.002500     1000634 Group 1 3500007323 1 1 0 98 1000634 0.002500    
1000634 Group 1 3500007324 1 1 0 99 1000634 0.002500     1000634 Group 1
3500007327 1 1 0 100 1000634 0.002500     1000634 Group 1 3500007328 1 1 0 101
1000634 0.002500     1000634 Group 1 3500007329 1 1 0 102 1000634 0.002500    
1000634 Group 1 3500007330 1 1 0 103 1000634 0.002500     1000634 Group 1
3500007332 1 1 0 104 1000634 0.002500     1000634 Group 1 3500007333 1 1 0 105
1000634 0.002500     1000634 Group 1 3500007334 1 1 0 106 1000634 0.002500    
1000634 Group 1 3500007335 1 1 0 107 1000634 0.002500     1000634 Group 1
3500007337 1 1 0 108 1000634 0.002500     1000634 Group 1 3500007339 1 1 0 109
1000634 0.002500     1000634 Group 1 3500007340 1 1 0 110 1000634 0.002500    
1000634 Group 1 3500007341 1 1 0 111 1000634 0.002500     1000634 Group 1
3500007342 1 1 0 112 1000634 0.002500     1000634 Group 1 3500007343 1 1 0 113
1000634 0.002500     1000634 Group 1 3500007344 1 1 0 114 1000634 0.002500    
1000634 Group 1 3500007345 1 1 0 115 1000634 0.002500     1000634 Group 1
3500007346 1 1 0 116 1000634 0.002500     1000634 Group 1 3500007349 1 1 0 117
1000634 0.002500     1000634 Group 1 3500007351 1 1 0 118 1000634 0.002500    
1000634 Group 1 3500007353 1 1 0 119 1000634 0.002500     1000634 Group 1
3500007354 1 1 0 120 1000634 0.002500     1000634 Group 1 3500007355 1 1 0 121
1000634 0.002500     1000634 Group 1 3500007357 1 1 0 122 1000634 0.002500    
1000634 Group 1 3500007358 1 1 0 123 1000634 0.002500     1000634 Group 1
3500007360 1 1 0 124 1000634 0.002500     1000634 Group 1 3500007361 1 1 0 125
1000634 0.002500     1000634 Group 1 3500007364 1 1 0 126 1000634 0.002500    
1000634 Group 1 3500007367 1 1 0 127 1000634 0.002500     1000634 Group 1
3500007368 1 1 0 128 1000634 0.002500     1000634 Group 1 3500007369 1 1 0 129
1000634 0.002500     1000634 Group 1 3500007370 1 1 0 130 1000634 0.002500    
1000634 Group 1 3500007371 1 1 0 131 1000634 0.002500     1000634 Group 1
3500007372 1 1 0 132 1000634 0.002500     1000634 Group 1 3500007374 1 1 0 133
1000634 0.002500     1000634 Group 1 3500007375 1 1 0 134 1000634 0.002500    
1000634 Group 1 3500007376 1 1 0 135 1000634 0.002500     1000634 Group 1
3500007377 1 1 0 136 1000634 0.002500     1000634 Group 1 3500007378 1 1 0 137
1000634 0.002500     1000634 Group 1 3500007379 1 1 0 138 1000634 0.002500    
1000634 Group 1 3500007380 1 1 0 139 1000634 0.002500     1000634 Group 1
3500007382 1 1 0 140 1000634 0.002500     1000634 Group 1 3500007383 1 1 0 141
1000634 0.002500     1000634 Group 1 3500007384 1 1 0 142 1000634 0.002500    
1000634 Group 1 3500007385 1 1 0 143 1000634 0.002500     1000634 Group 1
3500007388 1 1 0 144 1000634 0.002500     1000634 Group 1 3500007389 1 1 0 145
1000634 0.002500     1000634 Group 1 3500007390 1 1 0 146 1000634 0.002500    
1000634 Group 1 3500007391 1 1 0 147 1000634 0.002500     1000634 Group 1
3500007396 1 1 0 148 1000634 0.002500     1000634 Group 1 3500007397 1 1 0 149
1000634 0.002500     1000634 Group 1 3500007398 1 1 0 150 1000634 0.002500    
1000634 Group 1 3500007399 1 1 0 151 1000634 0.002500     1000634 Group 1
3500007400 1 1 0 152 1000634 0.002500     1000634 Group 1 3500007402 1 1 0 153
1000634 0.002500     1000634 Group 1 3500007403 1 1 0 154 1000634 0.002500    
1000634 Group 1 3500007404 1 1 0 155 1000634 0.002500     1000634 Group 1
3500007405 1 1 0 156 1000634 0.002500     1000634 Group 1 3500008935 1 1 0 157
1000634 0.002500     1000634 Group 1 3500008936 1 1 0 158 1000634 0.002500    
1000634 Group 1 3500008937 1 1 0 159 1000634 0.002500     1000634 Group 1
3500008938 1 1 0 160 1000634 0.002500     1000634 Group 1 3500008939 1 1 0 161
1000634 0.002500     1000634 Group 1 3500008941 2 1 0 162 1000634 0.002500    
1000634 Group 1 3500008942 2 1 0 163 1000634 0.002500     1000634 Group 1
3500008943 2 1 0 164 1000634 0.002500     1000634 Group 1 3500008944 1 1 0 165
1000634 0.002500     1000634 Group 1 3500008945 1 1 0 166 1000634 0.002500    
1000634 Group 1 3500008946 1 1 0 167 1000634 0.002500     1000634 Group 1
3500008978 2 1 0 168 1000634 0.002500     1000634 Group 1 3500008980 2 1 0 169
1000634 0.002500     1000634 Group 1 3500008981 2 1 0 170 1000634 0.002500    
1000634 Group 1 3500008982 2 1 0 171 1000634 0.002500     1000634 Group 1
3500008984 2 1 0 172 1000634 0.002500     1000634 Group 1 3500008985 2 1 0 173
1000634 0.002500     1000634 Group 1 3500008987 2 1 0 174 1000634 0.002500    
1000634 Group 1 3500008988 2 1 0 175 1000634 0.002500     1000634 Group 1
3500008989 2 1 0 176 1000634 0.002500     1000634 Group 1 3500008991 2 1 0 177
1000634 0.002500     1000634 Group 1 3500008993 2 1 0 178 1000634 0.002500    
1000634 Group 1 3500008997 2 1 0 179 1000634 0.002500     1000634 Group 1
3500008999 2 1 0 180 1000634 0.002500     1000634 Group 1 3500009002 2 1 0 181
1000634 0.002500     1000634 Group 1 3500009003 2 1 0 182 1000634 0.002500    
1000634 Group 1 3500009004 2 1 0 183 1000634 0.002500     1000634 Group 1
3500009006 2 1 0 184 1000634 0.002500     1000634 Group 1 3500009007 1 1 0 185
1000634 0.002500     1000634 Group 1 3500009010 1 1 0 186 1000634 0.002500    
1000634 Group 1 3500009013 1 1 0 187 1000634 0.002500     1000634 Group 1
3500009014 1 1 0 188 1000634 0.002500     1000634 Group 1 3500009015 1 1 0 189
1000634 0.002500     1000634 Group 1 3500009016 1 1 0 190 1000634 0.002500    
1000634 Group 1 3500009018 1 1 0 191 1000634 0.002500     1000634 Group 1
3500009019 1 1 0 192 1002338 0.002500     1002338 Group 1 3500010601 2 1 0 193
1002338 0.002500     1002338 Group 1 3500010602 2 1 0 194 1000200 0.003750    
1000200 Group 1 3500010604 2 1 0 195 1002338 0.002500     1002338 Group 1
3500010605 2 1 0 196 1002338 0.002500     1002338 Group 1 3500010606 2 1 0 197
1000200 0.003750     1000200 Group 1 3500010607 2 1 0 198 1000200 0.003750    
1000200 Group 1 3500010608 2 1 0 199 1000200 0.003750     1000200 Group 1
3500010609 2 1 0 200 1000200 0.003750     1000200 Group 1 3500010610 2 1 0 201
1000383 0.002500     1000536 Group 1 3500010633 2 1 0 202 1000383 0.002500    
9999999 Group 1 3500010635 2 1 0 203 1000383 0.002500     1000536 Group 1
3500010636 2 1 0 204 1000383 0.002500     1000536 Group 1 3500010637 2 1 0 205
1000383 0.002500     1000536 Group 1 3500010638 2 1 0 206 1000383 0.002500    
1000536 Group 1 3500010639 2 1 0 207 1000383 0.002500     1000536 Group 1
3500010640 2 1 0 208 1000383 0.002500     1000536 Group 1 3500010641 2 1 0 209
1000383 0.002500     9999999 Group 1 3500010642 2 1 0 210 1000383 0.002500    
1000536 Group 1 3500010643 2 1 0 211 1000383 0.002500     1000536 Group 1
3500010644 2 1 0 212 1000383 0.002500     1000536 Group 1 3500010645 2 1 0 213
1000383 0.002500     1000536 Group 1 3500010646 2 1 0 214 1000383 0.002500    
9999999 Group 1 3500010647 2 1 0 215 1000383 0.002500     1000536 Group 1
3500010648 2 1 0 216 1000383 0.002500     1000536 Group 1 3500010649 2 1 0 217
1000383 0.002500     9999999 Group 1 3500010650 2 1 0 218 1000383 0.002500    
1008498 Group 1 3500010651 2 1 0 219 1000383 0.002500     9999999 Group 1
3500010652 2 1 0 220 1000383 0.002500     9999999 Group 2 1000005120 1 1 0 221
1000383 0.002500     9999999 Group 2 1000006258 1 1 0 222 1000383 0.002500    
9999999 Group 2 1000007422 1 1 0 223 1000383 0.002500     9999999 Group 2
1000007633 1 1 0 224 1000383 0.002500     9999999 Group 2 1000008324 1 1 0 225
1000383 0.002500     9999999 Group 2 1010005611 1 1 0 226 1000383 0.002500    
9999999 Group 2 1010006158 1 1 0 227 1000383 0.002500     9999999 Group 2
1010006659 1 1 0 228 1000383 0.002500     9999999 Group 2 1010006829 1 1 0 229
1000383 0.002500     9999999 Group 2 1010007088 1 1 0 230 1000383 0.002500    
9999999 Group 2 1010007718 1 1 0 231 1000383 0.002500     9999999 Group 2
1010008141 1 1 0 232 1000383 0.002500     9999999 Group 2 1010008328 1 1 0 233
1000383 0.002500     9999999 Group 2 1010008594 1 1 0 234 1000383 0.002500    
9999999 Group 2 1020006995 1 1 0 235 1000383 0.002500     9999999 Group 2
1020008719 1 1 0 236 1000383 0.002500     9999999 Group 2 1030005207 1 1 0 237
1000383 0.002500     9999999 Group 2 1030005648 1 1 0 238 1000383 0.002500    
9999999 Group 2 1030005761 1 1 0 239 1000383 0.002500     9999999 Group 2
1030006599 1 1 0 240 1000383 0.002500     9999999 Group 2 1030006647 1 1 0 241
1000383 0.002500     9999999 Group 2 1030006728 1 1 0 242 1000383 0.002500    
9999999 Group 2 1030006915 1 1 0 243 1000383 0.002500     9999999 Group 2
1030006968 1 1 0 244 1000383 0.002500     9999999 Group 2 1030007016 1 1 0 245
1000383 0.002500     9999999 Group 2 1030007114 1 1 0 246 1000383 0.002500    
9999999 Group 2 1030007457 1 1 0 247 1000383 0.002500     9999999 Group 2
1030007766 1 1 0 248 1000383 0.002500     9999999 Group 2 1030007822 1 1 0 249
1000383 0.002500     9999999 Group 2 1030007826 1 1 0 250 1000383 0.002500    
9999999 Group 2 1030007910 1 1 0 251 1000383 0.002500     9999999 Group 2
1030007994 1 1 0 252 1000383 0.002500     9999999 Group 2 1030008900 1 1 0 253
1000383 0.002500     1000536 Group 2 1050005185 1 1 0 254 1000383 0.002500    
1000536 Group 2 1050005921 1 1 0 255 1000383 0.002500     1000536 Group 2
1050006289 1 1 0 256 1000383 0.002500     1000536 Group 2 1050006803 1 1 0 257
1000383 0.002500     1000536 Group 2 1050006812 1 1 0 258 1000383 0.002500    
1000536 Group 2 1050006816 1 1 0 259 1000383 0.002500     1000536 Group 2
1050006971 1 1 0 260 1000383 0.002500     1000536 Group 2 1050007507 1 1 0 261
1000383 0.002500     1000536 Group 2 1050007626 1 1 0 262 1000383 0.002500    
1000536 Group 2 1050007627 1 1 0 263 1000383 0.002500     1000536 Group 2
1050007668 1 1 0 264 1000383 0.002500     1000536 Group 2 1050007768 1 1 0 265
1000383 0.002500     9999999 Group 2 1070006630 1 1 0 266 1000383 0.002500    
9999999 Group 2 1070008406 1 1 0 267 1000383 0.002500     9999999 Group 2
1090005656 1 1 0 268 1000383 0.002500     9999999 Group 2 1090005773 1 1 0 269
1000383 0.002500     9999999 Group 2 1090006266 1 1 0 270 1000383 0.002500    
9999999 Group 2 1090006838 1 1 0 271 1000383 0.002500     9999999 Group 2
1130007064 1 1 0 272 1000383 0.002500     9999999 Group 2 1130007823 1 1 0 273
1000383 0.002500     9999999 Group 2 1130009267 1 1 0 274 1000383 0.002500    
9999999 Group 2 1140004973 1 1 0 275 1000383 0.002500     9999999 Group 2
1140005830 1 1 0 276 1000383 0.002500     9999999 Group 2 1140007486 1 1 0 277
1000383 0.002500     9999999 Group 2 1140008050 1 1 0 278 1000383 0.002500    
9999999 Group 2 1140008051 1 1 0 279 1000383 0.002500     1008498 Group 2
1150003066 1 1 0 280 1000383 0.002500     1008498 Group 2 1150004497 1 1 0 281
1000383 0.002500     1008498 Group 2 1150004636 1 1 0 282 1000383 0.002500    
1008498 Group 2 1150004825 1 1 0 283 1000383 0.002500     1008498 Group 2
1150005176 1 1 0 284 1000383 0.002500     1008498 Group 2 1150005292 1 1 0 285
1000383 0.002500     1008498 Group 2 1150005507 1 1 0 286 1000383 0.002500    
1008498 Group 2 1150005739 1 1 0 287 1000383 0.002500     1008498 Group 2
1150006328 1 1 0 288 1000383 0.002500     1008498 Group 2 1150006379 1 1 0 289
1000383 0.002500     1008498 Group 2 1150006431 1 1 0 290 1000383 0.002500    
1008498 Group 2 1150006623 1 1 0 291 1000383 0.002500     1008498 Group 2
1150006651 1 1 0 292 1000383 0.002500     1008498 Group 2 1150006772 1 1 0 293
1000383 0.002500     1008498 Group 2 1150006876 1 1 0 294 1000383 0.002500    
1008498 Group 2 1150006900 1 1 0 295 1000383 0.002500     1008498 Group 2
1150006938 1 1 0 296 1000383 0.002500     1008498 Group 2 1150007031 1 1 0 297
1000383 0.002500     1008498 Group 2 1150007094 1 1 0 298 1000383 0.002500    
1008498 Group 2 1150007101 1 1 0 299 1000383 0.002500     1008498 Group 2
1150007464 1 1 0 300 1000383 0.002500     1008498 Group 2 1150007520 1 1 0 301
1000383 0.002500     1008498 Group 2 1150007859 1 1 0 302 1000383 0.002500    
9999999 Group 2 1160007111 1 1 0 303 1000383 0.002500     9999999 Group 2
1160008289 1 1 0 304 1000383 0.002500     9999999 Group 2 1160008528 1 1 0 305
1000383 0.002500     9999999 Group 2 1160008790 1 1 0 306 1000383 0.002500    
9999999 Group 2 1170007518 1 1 0 307 1000383 0.002500     9999999 Group 2
1180006947 1 1 0 308 1000383 0.002500     9999999 Group 2 1200006132 1 1 0 309
1000383 0.002500     9999999 Group 2 1200006549 1 1 0 310 1000383 0.002500    
9999999 Group 2 1200006741 1 1 0 311 1000383 0.002500     9999999 Group 2
1220007981 1 1 0 312 1000383 0.002500     9999999 Group 2 1240008031 1 1 0 313
1000383 0.002500     1001105 Group 2 1250004933 1 1 0 314 1000383 0.002500    
1001105 Group 2 1250005312 1 1 0 315 1000383 0.002500     1001105 Group 2
1250005541 1 1 0 316 1000383 0.002500     1001105 Group 2 1250006186 1 1 0 317
1000383 0.002500     1001105 Group 2 1250006573 1 1 0 318 1000383 0.002500    
1001105 Group 2 1250006658 1 1 0 319 1000383 0.002500     1001105 Group 2
1250006665 1 1 0 320 1000383 0.002500     1001105 Group 2 1250006708 1 1 0 321
1000383 0.002500     1001105 Group 2 1250006764 1 1 0 322 1000383 0.002500    
1001105 Group 2 1250006809 1 1 0 323 1000383 0.002500     1001105 Group 2
1250006874 1 1 0 324 1000383 0.002500     1001105 Group 2 1250006875 1 1 0 325
1000383 0.002500     1001105 Group 2 1250006934 1 1 0 326 1000383 0.002500    
1001105 Group 2 1250007455 1 1 0 327 1000383 0.002500     1001105 Group 2
1250007611 1 1 0 328 1000383 0.002500     1001105 Group 2 1250007849 1 1 0 329
1000383 0.002500     1001105 Group 2 1250008035 1 1 0 330 1000383 0.002500    
1001105 Group 2 1250008036 1 1 0 331 1000383 0.002500     1001105 Group 2
1250008073 1 1 0 332 1000383 0.002500     1001105 Group 2 1250008108 1 1 0 333
1000383 0.002500     1001105 Group 2 1250008109 1 1 0 334 1000383 0.002500    
1001105 Group 2 1250008110 1 1 0 335 1000383 0.002500     1001105 Group 2
1250008131 1 1 0 336 1000383 0.002500     1001105 Group 2 1250008132 1 1 0 337
1000383 0.002500     1001105 Group 2 1250008150 1 1 0 338 1000383 0.002500    
1001105 Group 2 1250008191 1 1 0 339 1000383 0.002500     1001105 Group 2
1250008439 1 1 0 340 1000383 0.002500     1001105 Group 2 1250008689 1 1 0 341
1000383 0.002500     9999999 Group 2 1270006513 1 1 0 342 1000383 0.002500    
9999999 Group 2 1270006976 1 1 0 343 1000383 0.002500     9999999 Group 2
1270007453 1 1 0 344 1000383 0.002500     9999999 Group 2 1290007851 1 1 0 345
1000383 0.002500     9999999 Group 2 1300004268 1 1 0 346 1000383 0.002500    
9999999 Group 2 1300005752 1 1 0 347 1000383 0.002500     9999999 Group 2
1300005789 1 1 0 348 1000383 0.002500     9999999 Group 2 1300006030 1 1 0 349
1000383 0.002500     9999999 Group 2 1300006100 1 1 0 350 1000383 0.002500    
9999999 Group 2 1300006143 1 1 0 351 1000383 0.002500     9999999 Group 2
1300006248 1 1 0 352 1000383 0.002500     9999999 Group 2 1300006579 1 1 0 353
1000383 0.002500     9999999 Group 2 1310006311 1 1 0 354 1000383 0.002500    
9999999 Group 2 1310006412 1 1 0 355 1000383 0.002500     9999999 Group 2
1310006914 1 1 0 356 1000383 0.002500     9999999 Group 2 1310007586 1 1 0 357
1000383 0.002500     9999999 Group 2 1330007547 1 1 0 358 1000383 0.002500    
9999999 Group 2 1330008348 1 1 0 359 1000383 0.002500     9999999 Group 2
1330008738 1 1 0 360 1000383 0.002500     9999999 Group 2 1330009210 1 1 0 361
1000383 0.002500     9999999 Group 2 1340006121 1 1 0 362 1000383 0.002500    
9999999 Group 2 1340006334 1 1 0 363 1000383 0.002500     9999999 Group 2
1340006405 1 1 0 364 1000383 0.002500     9999999 Group 2 1340006441 1 1 0 365
1000383 0.002500     9999999 Group 2 1340006453 1 1 0 366 1000383 0.002500    
9999999 Group 2 1340006810 1 1 0 367 1000383 0.002500     9999999 Group 2
1340006867 1 1 0 368 1000383 0.002500     9999999 Group 2 1340006993 1 1 0 369
1000383 0.002500     9999999 Group 2 1340007796 1 1 0 370 1000383 0.002500    
9999999 Group 2 1340007800 1 1 0 371 1000383 0.002500     9999999 Group 2
1360006819 1 1 0 372 1000383 0.002500     9999999 Group 2 1360006969 1 1 0 373
1000383 0.002500     9999999 Group 2 1360007484 1 1 0 374 1000383 0.002500    
9999999 Group 2 1360007557 1 1 0 375 1000383 0.002500     9999999 Group 2
1360007602 1 1 0 376 1000383 0.002500     9999999 Group 2 1360007687 1 1 0 377
1000383 0.002500     9999999 Group 2 1360007688 1 1 0 378 1000383 0.002500    
9999999 Group 2 1360007743 1 1 0 379 1000383 0.002500     9999999 Group 2
1360007872 1 1 0 380 1000383 0.002500     9999999 Group 2 1360007877 1 1 0 381
1000383 0.002500     9999999 Group 2 1360007975 1 1 0 382 1000383 0.002500    
9999999 Group 2 1360008400 1 1 0 383 1000383 0.002500     9999999 Group 2
1400006887 1 1 0 384 1000383 0.002500     9999999 Group 2 1400007030 1 1 0 385
1000383 0.002500     9999999 Group 2 1400007689 1 1 0 386 1000383 0.002500    
9999999 Group 2 1400007878 1 1 0 387 1000383 0.002500     9999999 Group 2
1450005134 1 1 0 388 1000383 0.002500     9999999 Group 2 1450006944 1 1 0 389
1000383 0.002500     9999999 Group 2 1450007023 1 1 0 390 1000383 0.002500    
9999999 Group 2 1450007596 1 1 0 391 1000383 0.002500     9999999 Group 2
1450007778 1 1 0 392 1000383 0.002500     9999999 Group 2 1450007922 1 1 0 393
1000383 0.002500     9999999 Group 2 1450008012 1 1 0 394 1000383 0.002500    
9999999 Group 2 1450008592 1 1 0 395 1000383 0.002500     9999999 Group 2
1460007006 1 1 0 396 1000383 0.002500     9999999 Group 2 1480007571 1 1 0 397
1000383 0.002500     9999999 Group 2 1490007158 1 1 0 398 1000383 0.002500    
9999999 Group 2 1490007475 1 1 0 399 1000383 0.002500     9999999 Group 2
1490007738 1 1 0 400 1000383 0.002500     9999999 Group 2 1540006462 1 1 0 401
1000383 0.002500     9999999 Group 2 1540006989 1 1 0 402 1000383 0.002500    
9999999 Group 2 1540007004 1 1 0 403 1000383 0.002500     9999999 Group 2
1540007026 1 1 0 404 1000383 0.002500     9999999 Group 2 1540007032 1 1 0 405
1000383 0.002500     9999999 Group 2 1540007161 1 1 0 406 1000383 0.002500    
9999999 Group 2 1540007493 1 1 0 407 1000383 0.002500     9999999 Group 2
1650005264 1 1 0 408 1000383 0.002500     9999999 Group 2 1650005267 1 1 0 409
1000383 0.002500     9999999 Group 2 1650005484 1 1 0 410 1000383 0.002500    
9999999 Group 2 1650005670 1 1 0 411 1000383 0.002500     9999999 Group 2
1650005802 1 1 0 412 1000383 0.002500     9999999 Group 2 1650005810 1 1 0 413
1000383 0.002500     9999999 Group 2 1650005835 1 1 0 414 1000383 0.002500    
9999999 Group 2 1650005983 1 1 0 415 1000383 0.002500     9999999 Group 2
1650006021 1 1 0 416 1000383 0.002500     9999999 Group 2 1650006106 1 1 0 417
1000383 0.002500     9999999 Group 2 1650006197 1 1 0 418 1000383 0.002500    
9999999 Group 2 1650006373 1 1 0 419 1000383 0.002500     9999999 Group 2
1650006669 1 1 0 420 1000383 0.002500     9999999 Group 2 1650006800 1 1 0 421
1000383 0.002500     9999999 Group 2 1650007103 1 1 0 422 1000383 0.002500    
9999999 Group 2 1650007480 1 1 0 423 1000383 0.002500     9999999 Group 2
1650007631 1 1 0 424 1000383 0.002500     9999999 Group 2 1650007957 1 1 0 425
1000383 0.002500     9999999 Group 2 1700005958 1 1 0 426 1000383 0.002500    
9999999 Group 2 1700007036 1 1 0 427 1000383 0.002500     9999999 Group 2
1750006940 1 1 0 428 1000383 0.002500     9999999 Group 2 1750007840 1 1 0 429
1000383 0.002500     9999999 Group 2 1750008004 1 1 0 430 1000383 0.002500    
9999999 Group 2 1750008007 1 1 0 431 1000200 0.002500     1000200 Group 2
2000006091 1 1 0 432 1000200 0.002500     1000200 Group 2 2000007989 1 1 0 433
1002338 0.002500     1002338 Group 2 3000003677 1 1 0 434 1002338 0.002500    
1002338 Group 2 3000005241 1 1 0 435 1002338 0.002500     1002338 Group 2
3000006220 1 1 0 436 1002338 0.002500     1002338 Group 2 3000006585 1 1 0 437
1002338 0.002500     1002338 Group 2 3000006785 1 1 0 438 1002338 0.002500    
1002338 Group 2 3000007000 1 1 0 439 1002338 0.002500     1002338 Group 2
3000007598 1 1 0 440 1002338 0.002500     1002338 Group 2 3000007647 1 1 0 441
1002338 0.002500     1002338 Group 2 3000008708 1 1 0 442 1002338 0.002500    
1002338 Group 2 3000008774 1 1 0 443 1002338 0.002500     1002338 Group 2
3000008781 1 1 0 444 1002338 0.002500     1002338 Group 2 3000008817 1 1 0 445
1002338 0.002500     1002338 Group 2 3000008870 1 1 0 446 1002338 0.002500    
1002338 Group 2 3000009229 1 1 0 447 1002338 0.002500     1002338 Group 2
3000009602 1 1 0 448 1002338 0.002500     1002338 Group 2 3000009711 1 1 0 449
1002338 0.002500     1002338 Group 2 3000009845 1 1 0 450 1000634 0.002500    
1000634 Group 2 3500007407 1 1 0 451 1000634 0.002500     1000634 Group 2
3500007409 1 1 0 452 1000634 0.002500     1000634 Group 2 3500007415 1 1 0 453
1000634 0.002500     1000634 Group 2 3500007417 1 1 0 454 1000634 0.002500    
1000634 Group 2 3500007418 1 1 0 455 1000634 0.002500     1000634 Group 2
3500008934 1 1 0 456 1000634 0.002500     1000634 Group 2 3500008940 1 1 0 457
1000634 0.002500     1000634 Group 2 3500008948 1 1 0 458 1000634 0.002500    
1000634 Group 2 3500008950 1 1 0 459 1000634 0.002500     1000634 Group 2
3500008951 1 1 0 460 1000634 0.002500     1000634 Group 2 3500008952 1 1 0 461
1000634 0.002500     1000634 Group 2 3500008953 1 1 0 462 1000634 0.002500    
1000634 Group 2 3500008954 1 1 0 463 1000634 0.002500     1000634 Group 2
3500008955 1 1 0 464 1000634 0.002500     1000634 Group 2 3500008957 1 1 0 465
1000634 0.002500     1000634 Group 2 3500008958 1 1 0 466 1000634 0.002500    
1000634 Group 2 3500008959 1 1 0 467 1000634 0.002500     1000634 Group 2
3500008960 1 1 0 468 1000634 0.002500     1000634 Group 2 3500008961 1 1 0 469
1000634 0.002500     1000634 Group 2 3500008962 1 1 0 470 1000634 0.002500    
1000634 Group 2 3500008963 1 1 0 471 1000634 0.002500     1000634 Group 2
3500008965 1 1 0 472 1000634 0.002500     1000634 Group 2 3500008966 1 1 0 473
1000634 0.002500     1000634 Group 2 3500008967 1 1 0 474 1000634 0.002500    
1000634 Group 2 3500008968 1 1 0 475 1000634 0.002500     1000634 Group 2
3500008969 1 1 0 476 1000634 0.002500     1000634 Group 2 3500008970 1 1 0 477
1000634 0.002500     1000634 Group 2 3500008971 1 1 0 478 1000634 0.002500    
1000634 Group 2 3500008972 1 1 0 479 1000634 0.002500     1000634 Group 2
3500008973 1 1 0 480 1000634 0.002500     1000634 Group 2 3500008974 1 1 0 481
1000634 0.002500     1000634 Group 2 3500008975 1 1 0 482 1000634 0.002500    
1000634 Group 2 3500008976 1 1 0 483 1000383 0.002500     1009229 Group 2
3600008444 1 1 0 484 1000383 0.002500     1009229 Group 2 3600008445 1 1 0 485
1000383 0.002500     1009229 Group 2 3600008452 1 1 0 486 1000383 0.002500    
1009229 Group 2 3600008454 1 1 0 487 1000383 0.002500     1009229 Group 2
3600008455 1 1 0 488 1000383 0.002500     1009229 Group 2 3600008456 1 1 0 489
1000383 0.002500     1009229 Group 2 3600008462 1 1 0 490 1000383 0.002500    
1009229 Group 2 3600008463 1 1 0 491 1000383 0.002500     1009229 Group 2
3600008466 1 1 0 492 1000383 0.002500     1009229 Group 2 3600008469 1 1 0 493
1000383 0.002500     1009229 Group 2 3600008471 1 1 0 494 1000383 0.002500    
1009229 Group 2 3600008474 1 1 0 495 1000383 0.002500     1009229 Group 2
3600008475 1 1 0 496 1000383 0.002500     1009229 Group 2 3600008480 1 1 0 497
1000383 0.002500     1009229 Group 2 3600008481 1 1 0 498 1000383 0.002500    
1009229 Group 2 3600008484 1 1 0 499 1000383 0.002500     1009229 Group 2
3600008485 1 1 0 500 1000383 0.002500     1009229 Group 2 3600008487 1 1 0 501
1000383 0.002500     1009229 Group 2 3600008488 1 1 0 502 1000383 0.002500    
1009229 Group 2 3600008490 1 1 0 503 1000383 0.002500     1009229 Group 2
3600008496 1 1 0 504 1000383 0.002500     1009229 Group 2 3600008497 1 1 0 505
1000383 0.002500     1009229 Group 2 3600008502 1 1 0 506 1000383 0.002500    
1009229 Group 2 3600008504 1 1 0 507 1000383 0.002500     1009229 Group 2
3600008508 1 1 0 508 1000383 0.002500     1009229 Group 2 3600008510 1 1 0 509
1000383 0.002500     1009229 Group 2 3600008512 1 1 0 510 1000383 0.002500    
1009229 Group 2 3600008515 1 1 0 511 1000383 0.002500     1009229 Group 2
3600008518 1 1 0

 

  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type
of Most
Senior Lien 1 9           1 0 0   2 7           1 0 0   3 9           1 0 0   4
9           1 0 0   5 9           2 0 0   6 9           1 0 0   7 9           2
0 0   8 9           2 0 0   9 9           1 4 0   10 9           1 0 0   11 9  
        1 0 0   12 6           1 4 0   13 7           1 0 0   14 9           2 0
0   15 3           2 0 0   16 9           1 4 0   17 9           1 0 0   18 9  
        1 0 0   19 7           1 0 0   20 9           1 4 0   21 9           1 0
0   22 7           1 0 0   23 9           1 0 0   24 6           1 4 0   25 9  
        1 0 0   26 9           1 0 0   27 9           2 0 0   28 9           2 0
0   29 9           2 0 0   30 9           1 0 0   31 7           2 0 0   32 7  
        2 0 0   33 9           1 0 0   34 7           2 0 0   35 7           1 4
0   36 9           1 0 0   37 7           1 4 0   38 9           2 0 0   39 7  
        1 0 0   40 7           1 1 0   41 7           1 0 0   42 7           2 0
0   43 7           2 4 0   44 9           2 0 0   45 7           2 4 0   46 9  
        2 4 0   47 9           1 4 0   48 7           2 0 0   49 9           2 0
0   50 9           2 4 0   51 9           5 0 0   52 9           1 0 0   53 7  
        1 0 0   54 7           2 4 0   55 9           5 0 0   56 7           2 4
0   57 9           1 1 0   58 7           2 0 0   59 9           1 4 0   60 7  
        1 4 0   61 7           1 0 0   62 7           5 0 0   63 7           2 0
0   64 9           1 0 0   65 7           2 0 0   66 7           1 0 0   67 7  
        2 0 0   68 7           2 0 0   69 7           1 0 0   70 9           1 4
0   71 9           1 0 0   72 9           2 0 0   73 9           1 2 0   74 9  
        5 4 0   75 9           2 4 0   76 7           2 0 0   77 9           1 0
0   78 9           1 0 0   79 7           2 4 0   80 9           1 5 0   81 9  
        2 0 0   82 9           5 0 0   83 9           1 4 0   84 9           1
99 0   85 9           2 0 0   86 9           1 0 0   87 9           2 4 0   88 9
          2 0 0   89 3           2 0 0   90 9           1 4 0   91 9           2
4 0   92 9           1 0 0   93 9           1 0 0   94 7           1 0 0   95 9
          1 0 0   96 9           1 4 0   97 9           1 0 0   98 9           2
0 0   99 9           1 0 0   100 9           2 0 0   101 9           2 0 0   102
9           2 0 0   103 9           2 4 0   104 9           2 0 0   105 9      
    2 0 0   106 9           2 0 0   107 3           1 4 0   108 9           2 0
0   109 9           1 0 0   110 9           1 0 0   111 9           1 0 0   112
9           2 4 0   113 9           2 0 0   114 9           2 4 0   115 9      
    1 0 0   116 9           2 0 0   117 9           1 0 0   118 9           2 4
0   119 7           2 0 0   120 9           1 0 0   121 3           2 0 0   122
9           2 0 0   123 9           1 4 0   124 7           2 4 0   125 9      
    1 4 0   126 9           2 5 0   127 9           2 0 0   128 9           1 4
0   129 9           1 0 0   130 9           1 4 0   131 9           1 4 0   132
9           1 0 0   133 9           1 0 0   134 3           2 0 0   135 9      
    1 4 0   136 9           2 0 0   137 9           2 4 0   138 9           2 4
0   139 9           5 0 0   140 9           1 4 0   141 9           2 0 0   142
9           2 0 0   143 3           2 0 0   144 3           1 0 0   145 9      
    2 0 0   146 3           2 0 0   147 9           2 0 0   148 9           2 0
0   149 9           1 4 0   150 9           2 4 0   151 3           1 0 0   152
9           1 4 0   153 9           1 4 0   154 9           1 4 0   155 9      
    2 0 0   156 9           1 4 0   157 7           1 0 0   158 9           1 4
0   159 9           1 0 0   160 9           1 4 0   161 7           5 4 0   162
9           1 0 0   163 9           1 4 0   164 9           1 0 0   165 9      
    1 0 0   166 9           1 0 0   167 9           1 0 0   168 7           2 4
0   169 9           2 4 0   170 7           1 0 0   171 7           1 0 0   172
9           2 0 0   173 6           5 0 0   174 9           1 0 0   175 9      
    2 0 0   176 3           1 0 0   177 9           1 0 0   178 9           1 0
0   179 9           2 0 0   180 7           5 0 0   181 7           2 4 0   182
9           2 0 0   183 9           5 0 0   184 9           1 4 0   185 9      
    1 0 0   186 9           1 4 0   187 9           1 0 0   188 9           1 0
0   189 9           1 0 0   190 9           1 4 0   191 9           1 0 0   192
9           1 0 0   193 9           1 0 0   194 7           1 4 0   195 6      
    1 0 0   196 6           1 0 0   197 6           1 4 0   198 7           1 4
0   199 7           1 4 0   200 9           1 0 0   201 9           1 4 0   202
9           1 0 0   203 7           1 0 0   204 7           1 4 0   205 7      
    1 0 0   206 7           1 4 0   207 7           1 0 0   208 9           1 0
0   209 9           2 0 0   210 9           1 0 0   211 7           1 0 0   212
7           1 4 0   213 9           1 0 0   214 9           2 0 0   215 7      
    1 0 0   216 7           1 4 0   217 7           2 0 0   218 9           5 0
0   219 7           1 0 0   220 9           1 4 0   221 7           1 4 0   222
9           1 4 0   223 7           1 4 0   224 7           1 0 0   225 9      
    1 0 0   226 7           1 4 0   227 9           1 0 0   228 7           1 4
0   229 9           1 4 0   230 9           1 0 0   231 6           1 0 0   232
7           1 0 0   233 9           1 0 0   234 7           1 4 0   235 9      
    1 4 0   236 9           2 0 0   237 9           2 0 0   238 9           2 4
0   239 9           2 4 0   240 9           2 4 0   241 9           2 4 0   242
9           2 0 0   243 9           2 4 0   244 3           2 0 0   245 9      
    1 4 0   246 9           2 4 0   247 9           2 4 0   248 7           2 4
0   249 7           2 4 0   250 9           2 4 0   251 3           2 0 0   252
3           1 0 0   253 9           1 0 0   254 9           1 4 0   255 7      
    1 0 0   256 7           1 4 0   257 7           1 4 0   258 7           1 0
0   259 9           1 0 0   260 7           1 4 0   261 9           1 0 0   262
7           1 4 0   263 7           1 0 0   264 7           1 4 0   265 7      
    5 0 0   266 7           5 4 0   267 9           1 4 0   268 9           1 0
0   269 9           1 4 0   270 9           1 0 0   271 3           1 4 0   272
7           1 4 0   273 7           1 4 0   274 9           1 0 0   275 9      
    1 0 0   276 3           1 0 0   277 9           1 0 0   278 6           5 4
0   279 9           5 0 0   280 9           2 0 0   281 9           5 4 0   282
9           2 0 0   283 3           5 4 0   284 9           5 0 0   285 9      
    5 0 0   286 3           2 0 0   287 9           2 4 0   288 7           2 4
0   289 9           5 4 0   290 9           5 0 0   291 9           2 4 0   292
9           5 0 0   293 9           5 0 0   294 9           5 0 0   295 9      
    5 4 0   296 9           1 4 0   297 7           5 0 0   298 7           5 0
0   299 9           2 4 0   300 9           5 0 0   301 7           1 0 0   302
7           1 0 0   303 9           1 0 0   304 9           1 0 0   305 9      
    1 4 0   306 9           5 0 0   307 7           1 4 0   308 7           1 0
0   309 9           1 0 0   310 9           1 4 0   311 3           1 4 0   312
7           1 0 0   313 9           1 0 0   314 9           1 0 0   315 9      
    1 4 0   316 6           1 0 0   317 9           1 0 0   318 9           1 0
0   319 9           1 0 0   320 9           1 4 0   321 9           1 0 0   322
9           1 0 0   323 9           1 0 0   324 9           1 0 0   325 7      
    1 0 0   326 9           1 0 0   327 9           1 0 0   328 9           1 0
0   329 9           1 0 0   330 7           1 0 0   331 9           1 0 0   332
9           1 0 0   333 7           1 4 0   334 7           1 0 0   335 9      
    1 0 0   336 9           1 0 0   337 3           1 0 0   338 7           1 0
0   339 7           1 4 0   340 9           1 0 0   341 3           1 1 0   342
9           1 4 0   343 7           1 4 0   344 7           1 0 0   345 3      
    1 4 0   346 7           1 4 0   347 9           1 0 0   348 7           1 4
0   349 9           1 4 0   350 9           1 0 0   351 9           1 4 0   352
9           1 0 0   353 9           1 0 0   354 9           1 4 0   355 7      
    1 4 0   356 7           1 4 0   357 9           1 4 0   358 7           1 4
0   359 9           1 4 0   360 9           1 0 0   361 9           1 0 0   362
9           1 0 0   363 9           1 0 0   364 9           1 0 0   365 6      
    1 0 0   366 7           1 4 0   367 9           1 0 0   368 7           1 0
0   369 7           1 1 0   370 7           1 0 0   371 9           1 0 0   372
9           1 0 0   373 9           1 0 0   374 3           1 4 0   375 7      
    1 0 0   376 9           1 0 0   377 3           1 0 0   378 7           1 4
0   379 9           1 0 0   380 9           1 0 0   381 7           1 4 0   382
9           1 0 0   383 9           1 0 0   384 7           1 4 0   385 9      
    1 0 0   386 9           1 4 0   387 9           1 0 0   388 9           1 0
0   389 9           1 0 0   390 9           1 0 0   391 6           1 0 0   392
7           1 4 0   393 7           1 4 0   394 7           1 0 0   395 7      
    1 4 0   396 7           1 4 0   397 9           1 0 0   398 9           1 0
0   399 6           1 0 0   400 9           1 4 0   401 9           1 4 0   402
9           1 0 0   403 7           1 4 0   404 7           1 0 0   405 9      
    1 4 0   406 9           1 4 0   407 9           1 0 0   408 9           1 0
0   409 9           2 0 0   410 9           1 0 0   411 9           2 0 0   412
9           1 0 0   413 9           2 4 0   414 9           2 1 0   415 9      
    1 0 0   416 9           1 0 0   417 9           1 0 0   418 7           1 0
0   419 9           2 4 0   420 7           1 0 0   421 9           1 0 0   422
9           2 4 0   423 7           1 0 0   424 9           1 4 0   425 9      
    2 0 0   426 9           2 4 0   427 7           1 4 0   428 7           1 0
0   429 6           1 0 0   430 7           1 0 0   431 7           1 4 0   432
7           1 0 0   433 3           1 0 0   434 6           1 0 0   435 7      
    1 0 0   436 9           1 0 0   437 9           1 0 0   438 6           1 0
0   439 7           1 0 0   440 7           1 0 0   441 7           1 0 0   442
7           1 0 0   443 7           1 0 0   444 7           1 0 0   445 9      
    1 0 0   446 3           1 0 0   447 9           1 0 0   448 7           1 0
0   449 7           1 0 0   450 9           1 0 0   451 9           1 0 0   452
7           1 4 0   453 7           1 4 0   454 9           1 4 0   455 7      
    5 0 0   456 7           1 0 0   457 7           1 0 0   458 7           5 0
0   459 6           1 0 0   460 9           1 0 0   461 9           1 0 0   462
9           1 0 0   463 9           1 0 0   464 9           1 0 0   465 9      
    1 0 0   466 9           1 0 0   467 9           1 0 0   468 9           1 0
0   469 9           1 0 0   470 9           1 0 0   471 7           1 0 0   472
7           1 4 0   473 7           1 4 0   474 7           1 0 0   475 7      
    1 0 0   476 7           1 0 0   477 7           1 0 0   478 7           1 4
0   479 9           1 0 0   480 9           1 0 0   481 9           1 5 0   482
9           1 0 0   483 9           1 0 0   484 7           1 1 0   485 9      
    1 0 0   486 7           1 1 0   487 7           1 1 0   488 7           1 1
0   489 7           1 1 0   490 9           1 1 0   491 9           1 1 0   492
7           1 1 0   493 9           1 1 0   494 9           1 1 0   495 9      
    1 4 0   496 9           1 1 0   497 3           1 1 0   498 9           1 1
0   499 3           1 4 0   500 9           1 1 0   501 9           1 1 0   502
9           1 1 0   503 9           1 1 0   504 9           1 1 0   505 9      
    1 1 0   506 9           1 4 0   507 3           1 1 0   508 9           1 1
0   509 3           1 1 0   510 9           1 1 0   511 3           1 1 0  

 

  21 22 23 24 25 26 27 28 29 30  

Hybrid Period

of

Most Senior
Lien (in

months)

Neg Am
Limit of

Most Senior
Lien

Junior
Mortgage

Balance

Origination
Date of

Most Senior
Lien

Origination
Date

Original
Loan

Amount

Original
Interest

Rate

Original

Amortization
Term

Original
Term to

Maturity

First Payment
Date

of Loan

1     0.00   20111025 1000000.00 0.042000 360 360 20111201 2     280000.00  
20110707 1000000.00 0.041500 360 360 20110901 3     57500.00   20111024
502500.00 0.046250 360 360 20111201 4     250000.00   20121023 715000.00
0.035000 180 180 20121201 5     0.00   20120911 694000.00 0.035000 180 180
20121101 6     0.00   20120830 770000.00 0.035000 180 180 20121101 7     0.00  
20120920 499000.00 0.037500 180 180 20121101 8     0.00   20120925 800000.00
0.032500 180 180 20121101 9     0.00   20120906 534500.00 0.036250 180 180
20121101 10     0.00   20120904 650000.00 0.033750 180 180 20121101 11     0.00
  20120917 672400.00 0.036250 180 180 20121101 12     0.00   20120927 479200.00
0.033750 180 180 20121101 13     0.00   20121016 500000.00 0.035000 180 180
20121201 14     0.00   20120117 1693000.00 0.043750 360 360 20120301 15     0.00
  20120828 690000.00 0.035000 180 180 20121001 16     0.00   20121005 560000.00
0.038750 180 180 20121201 17     0.00   20121003 816800.00 0.038750 180 180
20121201 18     0.00   20120919 730000.00 0.035000 180 180 20121101 19     0.00
  20121001 850000.00 0.033750 180 180 20121101 20     0.00   20121001 930000.00
0.033750 180 180 20121101 21     0.00   20120227 712800.00 0.046250 360 360
20120401 22     0.00   20120807 900000.00 0.033750 360 360 20121001 23    
430000.00   20111221 855000.00 0.031000 360 360 20120201 24     0.00   20120622
619500.00 0.032500 120 120 20120801 25     0.00   20120612 521600.00 0.032500
120 120 20120801 26     0.00   20120608 1000000.00 0.036250 120 120 20120801 27
    120000.00   20120620 594000.00 0.032500 120 120 20120801 28     0.00  
20120523 876000.00 0.043750 360 360 20120701 29     70000.00   20120803
523500.00 0.038750 360 360 20121001 30     0.00   20120622 700000.00 0.041250
360 360 20120801 31     0.00   20120808 1015000.00 0.038750 360 360 20121001 32
    0.00   20120601 700000.00 0.040000 360 360 20120801 33     0.00   20120605
757250.00 0.042500 360 360 20120801 34     0.00   20120625 635000.00 0.040000
360 360 20120801 35     0.00   20120706 600000.00 0.036250 360 360 20120901 36  
  0.00   20120618 741500.00 0.035000 360 360 20120801 37     0.00   20120628
796000.00 0.036250 360 360 20120801 38     0.00   20120612 707000.00 0.040000
360 360 20120801 39     0.00   20120515 740000.00 0.037500 360 360 20120701 40  
  0.00   20120531 139000.00 0.036250 360 360 20120701 41     0.00   20120625
577500.00 0.036250 360 360 20120801 42     0.00   20120731 752000.00 0.038750
360 360 20121001 43     0.00   20120518 960000.00 0.042500 360 360 20120701 44  
  0.00   20120730 552800.00 0.036250 360 360 20121001 45     0.00   20120508
885000.00 0.042500 360 360 20120701 46     0.00   20120608 560000.00 0.037500
360 360 20120801 47     0.00   20120731 605000.00 0.033750 360 360 20120901 48  
  0.00   20120712 1000000.00 0.035000 360 360 20120901 49     0.00   20120619
810000.00 0.037500 360 360 20120801 50     0.00   20120710 897500.00 0.038750
360 360 20120901 51     0.00   20120719 956000.00 0.037500 360 360 20120901 52  
  0.00   20120727 928000.00 0.035000 360 360 20120901 53     0.00   20120712
841700.00 0.033750 360 360 20120901 54     0.00   20120702 1000000.00 0.035000
360 360 20120901 55     1000000.00   20120612 800000.00 0.040000 360 360
20120801 56     0.00   20120613 1000000.00 0.038750 360 360 20120801 57    
25000.00   20120618 595000.00 0.041250 360 360 20120801 58     0.00   20120511
1400000.00 0.043750 360 360 20120701 59     0.00   20120524 945000.00 0.032500
360 360 20120701 60     0.00   20120517 520000.00 0.037500 360 360 20120701 61  
  0.00   20120509 999995.00 0.038750 360 360 20120701 62     0.00   20120719
675000.00 0.036250 360 360 20120901 63     0.00   20120501 812000.00 0.043750
360 360 20120701 64     0.00   20120721 988000.00 0.037500 360 360 20120901 65  
  0.00   20120524 856000.00 0.040000 360 360 20120701 66     0.00   20120606
900000.00 0.036250 360 360 20120801 67     0.00   20120518 1050000.00 0.040000
360 360 20120701 68     0.00   20120529 880000.00 0.041250 360 360 20120701 69  
  0.00   20120723 617500.00 0.035000 360 360 20120901 70     520000.00  
20120525 943000.00 0.036250 360 360 20120701 71     250000.00   20120525
890000.00 0.035000 360 360 20120701 72     0.00   20111129 587000.00 0.045000
180 180 20120101 73     37726.00   20111230 522000.00 0.040000 180 180 20120201
74     0.00   20111129 472000.00 0.041250 180 180 20120101 75     0.00  
20120319 566300.00 0.038750 180 180 20120501 76     0.00   20110606 1284500.00
0.046250 180 180 20110801 77     0.00   20110617 700000.00 0.047500 180 180
20110801 78     0.00   20120601 656400.00 0.038750 180 180 20120801 79     0.00
  20111219 962500.00 0.038750 180 180 20120201 80     0.00   20110110 77400.00
0.038750 180 180 20110301 81     0.00   20120315 694000.00 0.041250 180 180
20120501 82     0.00   20110916 598000.00 0.041250 180 180 20111101 83     0.00
  20111021 638600.00 0.040000 180 180 20111201 84     0.00   20120426 840000.00
0.036250 180 180 20120601 85     0.00   20111215 655300.00 0.046250 180 180
20120201 86     0.00   20111012 780000.00 0.040000 180 180 20111201 87     0.00
  20110207 525000.00 0.048750 180 180 20110401 88     0.00   20110126 600000.00
0.045000 180 180 20110301 89     0.00   20111209 1140000.00 0.042500 180 180
20120201 90     0.00   20110316 600000.00 0.045000 180 180 20110501 91     0.00
  20110413 1100000.00 0.048750 180 180 20110601 92     0.00   20120305 825000.00
0.037500 180 180 20120501 93     0.00   20111110 1341000.00 0.040000 180 180
20120101 94     0.00   20110228 928000.00 0.045000 180 180 20110401 95     0.00
  20120319 622000.00 0.036250 180 180 20120501 96     0.00   20120326 619000.00
0.041250 180 180 20120501 97     0.00   20120630 572600.00 0.037500 180 180
20120801 98     198500.00   20120309 550000.00 0.038750 180 180 20120501 99    
0.00   20120525 700000.00 0.038750 180 180 20120701 100     0.00   20110729
570000.00 0.045000 180 180 20110901 101     0.00   20111202 671700.00 0.042500
180 180 20120201 102     0.00   20120726 1135700.00 0.040000 180 180 20120901
103     0.00   20120718 532000.00 0.038750 180 180 20120901 104     0.00  
20110106 844000.00 0.043750 180 180 20110301 105     0.00   20120615 520850.00
0.041250 180 180 20120801 106     0.00   20120319 772000.00 0.043750 180 180
20120501 107     0.00   20110112 746250.00 0.042500 180 180 20110301 108    
0.00   20110315 570000.00 0.047500 180 180 20110501 109     0.00   20110127
831000.00 0.042500 180 180 20110301 110     0.00   20110831 464000.00 0.043750
180 180 20111001 111     0.00   20110312 665000.00 0.043750 180 180 20110501 112
    0.00   20120625 580000.00 0.038750 180 180 20120801 113     0.00   20120404
1350000.00 0.041250 180 180 20120601 114     0.00   20120211 800000.00 0.040000
180 180 20120401 115     0.00   20110331 530600.00 0.046250 180 180 20110501 116
    0.00   20110107 917800.00 0.043750 180 180 20110301 117     0.00   20110121
624500.00 0.043750 180 180 20110301 118     0.00   20110110 484000.00 0.041250
180 180 20110301 119     0.00   20111228 885000.00 0.040000 180 180 20120201 120
    0.00   20110818 1000000.00 0.043750 180 180 20111001 121     0.00   20120509
538600.00 0.040000 180 180 20120701 122     0.00   20120111 783750.00 0.042500
180 180 20120301 123     0.00   20120627 656000.00 0.037500 180 180 20120801 124
    0.00   20110317 865000.00 0.041250 180 180 20110501 125     0.00   20110118
67500.00 0.043750 180 180 20110301 126     0.00   20110510 600000.00 0.048750
180 180 20110701 127     0.00   20120702 1659775.00 0.043750 180 180 20120901
128     0.00   20111116 628000.00 0.042500 180 180 20120101 129     0.00  
20120524 907000.00 0.038750 180 180 20120701 130     0.00   20110107 153500.00
0.041250 180 180 20110301 131     0.00   20111220 404000.00 0.041250 180 180
20120201 132     0.00   20120128 630000.00 0.041250 180 180 20120301 133    
0.00   20110310 614600.00 0.045000 180 180 20110501 134     0.00   20110317
848000.00 0.048750 180 180 20110501 135     0.00   20110119 705000.00 0.041250
180 180 20110301 136     0.00   20120308 479000.00 0.041250 180 180 20120501 137
    0.00   20120327 665000.00 0.045000 180 180 20120501 138     0.00   20110523
1324000.00 0.047500 180 180 20110701 139     0.00   20120628 600000.00 0.041250
180 180 20120801 140     0.00   20120106 554100.00 0.040000 180 180 20120301 141
    0.00   20110722 1280000.00 0.047500 180 180 20110901 142     0.00   20110826
607050.00 0.046250 180 180 20111001 143     0.00   20110719 1725000.00 0.048750
180 180 20110901 144     0.00   20111123 680000.00 0.043750 180 180 20120101 145
    0.00   20111128 511600.00 0.043750 180 180 20120101 146     0.00   20110829
522000.00 0.045000 180 180 20111001 147     0.00   20120402 610000.00 0.042500
180 180 20120601 148     445528.00   20110429 981000.00 0.050000 180 180
20110601 149     0.00   20110131 285000.00 0.042500 180 180 20110301 150    
0.00   20120329 750000.00 0.040000 180 180 20120601 151     0.00   20110629
1000000.00 0.045000 180 180 20110801 152     0.00   20111122 526500.00 0.040000
180 180 20120101 153     200000.00   20111125 906000.00 0.042500 180 180
20120101 154     0.00   20111219 720000.00 0.036250 180 180 20120201 155    
0.00   20111108 570000.00 0.042500 180 180 20120101 156     0.00   20120831
622500.00 0.031250 180 180 20121001 157     0.00   20120817 693750.00 0.031250
180 180 20121001 158     0.00   20120821 485000.00 0.036250 180 180 20121001 159
    0.00   20120905 520000.00 0.032500 180 180 20121101 160     0.00   20120830
555000.00 0.036250 180 180 20121001 161     0.00   20120731 762000.00 0.030000
360 360 20120901 162     0.00   20120813 540000.00 0.035000 360 360 20121001 163
    75000.00   20120810 845000.00 0.035000 360 360 20121001 164     0.00  
20120810 592150.00 0.032500 120 120 20121001 165     0.00   20120831 786100.00
0.033750 180 180 20121001 166     0.00   20120830 507000.00 0.033750 180 180
20121001 167     0.00   20120820 553650.00 0.036250 360 360 20121001 168    
0.00   20120727 668000.00 0.038750 360 360 20120901 169     0.00   20120820
700000.00 0.036250 360 360 20121001 170     0.00   20120531 1140000.00 0.033750
360 360 20120701 171     0.00   20120817 1230000.00 0.035000 360 360 20121001
172     0.00   20120821 684000.00 0.038750 360 360 20121001 173     0.00  
20120817 737600.00 0.036250 360 360 20121001 174     0.00   20120815 999800.00
0.037500 360 360 20121001 175     0.00   20120823 534000.00 0.041250 360 360
20121001 176     0.00   20120824 1500000.00 0.036250 360 360 20121001 177    
155400.00   20120808 660000.00 0.035000 360 360 20121001 178     0.00   20120810
897500.00 0.033750 360 360 20121001 179     0.00   20120810 619000.00 0.037500
360 360 20121001 180     0.00   20120813 580000.00 0.036250 360 360 20121001 181
    0.00   20120817 899000.00 0.038750 360 360 20121001 182     0.00   20120806
2800000.00 0.040000 360 360 20121001 183     0.00   20120816 653350.00 0.037500
360 360 20121001 184     0.00   20120829 790000.00 0.028750 120 120 20121001 185
    0.00   20120830 875000.00 0.032500 180 180 20121001 186     0.00   20120827
592000.00 0.035000 180 180 20121001 187     0.00   20120912 583000.00 0.036250
180 180 20121101 188     0.00   20120905 533000.00 0.032500 180 180 20121101 189
    0.00   20120822 660000.00 0.035000 180 180 20121001 190     144000.00  
20120820 539000.00 0.036250 180 180 20121001 191     0.00   20120830 545500.00
0.033750 180 180 20121001 192     0.00   20111221 2325000.00 0.029500 360 360
20120201 193     0.00   20110920 997000.00 0.040500 360 360 20111101 194    
500000.00   20111215 1100000.00 0.042500 360 360 20120201 195     450000.00  
20110621 1900000.00 0.043000 360 360 20110801 196     0.00   20110727 1360000.00
0.043500 360 360 20110901 197     0.00   20111123 520000.00 0.043750 360 360
20120101 198     0.00   20111229 540000.00 0.045000 360 360 20120201 199    
0.00   20110801 1417500.00 0.046250 360 360 20111001 200     0.00   20111118
518932.00 0.046250 360 360 20120101 201     250000.00   20120926 785000.00
0.028750 360 360 20121101 202     0.00   20120529 1020000.00 0.033750 360 360
20120701 203     0.00   20120503 650000.00 0.033750 360 360 20120701 204    
0.00   20120423 675000.00 0.035000 360 360 20120601 205     0.00   20120511
845000.00 0.035000 360 360 20120701 206     0.00   20120608 754000.00 0.035000
360 360 20120801 207     0.00   20120703 755300.00 0.036250 360 360 20120901 208
    0.00   20120423 612650.00 0.036250 360 360 20120601 209     0.00   20120120
1120000.00 0.037500 360 360 20120301 210     0.00   20111118 838500.00 0.037500
360 360 20120101 211     0.00   20120326 800000.00 0.037500 360 360 20120501 212
    0.00   20120530 772100.00 0.037500 360 360 20120701 213     0.00   20120620
731250.00 0.040000 360 360 20120801 214     0.00   20120517 663500.00 0.041250
360 360 20120701 215     0.00   20120608 595000.00 0.041250 360 360 20120801 216
    0.00   20120703 750000.00 0.041250 360 360 20120801 217     0.00   20120329
570500.00 0.043750 360 360 20120501 218     0.00   20120523 815000.00 0.043750
360 360 20120701 219     0.00   20120216 1242500.00 0.043750 360 360 20120401
220     0.00   20120921 648000.00 0.043750 360 360 20121101 221     0.00  
20120911 531200.00 0.038750 360 360 20121101 222     0.00   20121023 832000.00
0.041250 360 360 20121201 223     0.00   20121016 942375.00 0.040000 360 360
20121201 224     0.00   20121029 740000.00 0.035000 360 360 20121201 225    
350000.00   20120822 652000.00 0.042500 360 360 20121001 226     0.00   20120828
910000.00 0.040000 360 360 20121001 227     0.00   20120914 675000.00 0.042500
360 360 20121101 228     0.00   20121001 738400.00 0.042500 360 360 20121201 229
    0.00   20121025 721000.00 0.040000 360 360 20121201 230     0.00   20121009
840000.00 0.038750 360 360 20121201 231     0.00   20121101 965250.00 0.037500
360 360 20130101 232     0.00   20121029 1000000.00 0.037500 360 360 20121201
233     0.00   20121026 999990.00 0.041250 360 360 20121201 234     0.00  
20121023 559000.00 0.041250 360 360 20121201 235     0.00   20120711 776400.00
0.045000 360 360 20120901 236     0.00   20121025 960000.00 0.041250 360 360
20121201 237     300000.00   20120828 694000.00 0.041250 360 360 20121001 238  
  0.00   20120927 999999.00 0.041250 360 360 20121201 239     60000.00  
20121015 502000.00 0.041250 360 360 20121201 240     0.00   20121008 560000.00
0.040000 360 360 20121201 241     0.00   20121024 744000.00 0.041250 360 360
20121201 242     0.00   20121026 932000.00 0.038570 360 360 20121201 243    
0.00   20121025 614000.00 0.038750 360 360 20121201 244     0.00   20121016
780000.00 0.041250 360 360 20121201 245     0.00   20121018 590400.00 0.041250
360 360 20121201 246     0.00   20121011 560000.00 0.043750 360 360 20121201 247
    210000.00   20121022 950000.00 0.038750 360 360 20121201 248     0.00  
20121025 518400.00 0.041250 360 360 20121201 249     0.00   20121030 671250.00
0.040000 360 360 20121201 250     0.00   20121022 665000.00 0.040000 360 360
20121201 251     0.00   20121023 999999.00 0.040000 360 360 20121201 252    
0.00   20121112 497250.00 0.041250 360 360 20130101 253     0.00   20121002
968000.00 0.041250 360 360 20121201 254     0.00   20120928 3000000.00 0.037500
360 360 20121101 255     0.00   20120904 874000.00 0.042500 360 360 20121101 256
    0.00   20120928 1200000.00 0.042500 360 360 20121101 257     0.00   20121015
562500.00 0.041250 360 360 20121201 258     0.00   20121012 562500.00 0.042500
360 360 20121201 259     0.00   20121012 562050.00 0.040000 360 360 20121201 260
    0.00   20121011 580000.00 0.038750 360 360 20121201 261     0.00   20121031
885000.00 0.042500 360 360 20121201 262     0.00   20121012 800000.00 0.037500
360 360 20121201 263     0.00   20121008 841600.00 0.040000 360 360 20121201 264
    0.00   20121015 636000.00 0.043750 360 360 20121201 265     0.00   20120830
956250.00 0.043750 360 360 20121001 266     0.00   20120920 643200.00 0.042500
360 360 20121101 267     0.00   20120910 604700.00 0.042500 360 360 20121101 268
    0.00   20121015 612700.00 0.042500 360 360 20121201 269     0.00   20121003
551000.00 0.038750 360 360 20121201 270     0.00   20121030 544500.00 0.042500
360 360 20121201 271     0.00   20121003 898272.00 0.038750 360 360 20121201 272
    0.00   20121005 513750.00 0.041250 360 360 20121201 273     0.00   20121107
688000.00 0.041250 360 360 20130101 274     0.00   20121008 735700.00 0.037500
360 360 20121201 275     0.00   20120810 999999.00 0.041250 360 360 20121001 276
    5050.00   20121009 840000.00 0.040000 360 360 20121201 277     0.00  
20121016 875000.00 0.038750 360 360 20121201 278     0.00   20121105 698000.00
0.040000 360 360 20130101 279     0.00   20120601 656000.00 0.047500 360 360
20120801 280     0.00   20120727 1000000.00 0.045000 360 360 20120901 281    
0.00   20121005 850000.00 0.042500 360 360 20121201 282     0.00   20120808
1523000.00 0.041250 360 360 20121001 283     0.00   20120911 736000.00 0.041250
360 360 20121101 284     0.00   20120928 715000.00 0.040000 360 360 20121101 285
    0.00   20121025 1147000.00 0.043750 360 360 20121201 286     0.00   20120919
825000.00 0.041250 360 360 20121101 287     0.00   20121106 962000.00 0.041250
360 360 20121201 288     0.00   20120921 703120.00 0.043750 360 360 20121101 289
    0.00   20121015 650000.00 0.041250 360 360 20121201 290     215000.00  
20121019 706000.00 0.038750 360 360 20121201 291     0.00   20121025 711000.00
0.042500 360 360 20121201 292     0.00   20121030 600000.00 0.042500 360 360
20130101 293     0.00   20121031 705000.00 0.043750 360 360 20130101 294    
0.00   20121027 899000.00 0.038750 360 360 20121201 295     0.00   20121101
1155000.00 0.038750 360 360 20130101 296     0.00   20121101 711000.00 0.041250
360 360 20121201 297     0.00   20121016 1000000.00 0.043750 360 360 20121201
298     0.00   20121010 520000.00 0.043750 360 360 20121201 299     0.00  
20121026 476000.00 0.038750 360 360 20121201 300     0.00   20121018 705000.00
0.040000 360 360 20121201 301     0.00   20121115 720000.00 0.042500 360 360
20130101 302     0.00   20120926 783200.00 0.043750 360 360 20121101 303    
0.00   20121107 900000.00 0.037500 360 360 20130101 304     0.00   20121025
898000.00 0.038750 360 360 20121201 305     0.00   20121105 885000.00 0.038750
360 360 20130101 306     0.00   20121018 859590.00 0.038750 360 360 20121201 307
    0.00   20121025 584000.00 0.042500 360 360 20121201 308     0.00   20121026
1425000.00 0.041250 360 360 20121201 309     0.00   20121016 501000.00 0.038750
360 360 20121201 310     0.00   20121022 733000.00 0.041250 360 360 20121201 311
    0.00   20121022 861250.00 0.037500 360 360 20121201 312     0.00   20121012
680000.00 0.037500 360 360 20121201 313     0.00   20120803 821000.00 0.038750
360 360 20121001 314     25000.00   20120827 664500.00 0.041250 360 360 20121101
315     0.00   20121105 708000.00 0.043750 360 360 20130101 316     0.00  
20120829 749200.00 0.042500 360 360 20121001 317     0.00   20121015 738500.00
0.045000 360 360 20121201 318     0.00   20120925 945000.00 0.038750 360 360
20121101 319     75000.00   20121013 676900.00 0.040000 360 360 20121201 320    
0.00   20121015 1239500.00 0.040000 360 360 20121201 321     0.00   20121015
1032500.00 0.041250 360 360 20121201 322     0.00   20121012 760000.00 0.042500
360 360 20121201 323     0.00   20121023 688000.00 0.042500 360 360 20121201 324
    0.00   20120928 688000.00 0.037500 360 360 20121201 325     0.00   20120928
975000.00 0.041250 360 360 20121201 326     92000.00   20121026 714695.00
0.037500 360 360 20121201 327     500000.00   20121022 800000.00 0.038750 360
360 20121201 328     0.00   20121026 674000.00 0.041250 360 360 20121201 329    
0.00   20121121 707000.00 0.035000 360 360 20130101 330     0.00   20121023
784000.00 0.040000 360 360 20121201 331     0.00   20121029 789000.00 0.038750
360 360 20121201 332     0.00   20121026 680000.00 0.041250 360 360 20121201 333
    0.00   20121101 663000.00 0.038750 360 360 20130101 334     0.00   20121017
532000.00 0.037500 360 360 20121201 335     0.00   20121026 843000.00 0.042500
360 360 20121201 336     0.00   20121102 640125.00 0.037500 360 360 20130101 337
    0.00   20121029 660000.00 0.036250 360 360 20130101 338     0.00   20121025
825000.00 0.040000 360 360 20121201 339     0.00   20121102 780000.00 0.038750
360 360 20130101 340     0.00   20121031 1122000.00 0.038750 360 360 20130101
341     0.00   20121017 763750.00 0.040000 360 360 20121201 342     0.00  
20121022 526000.00 0.041250 360 360 20121201 343     0.00   20121024 576000.00
0.040000 360 360 20121201 344     0.00   20121026 724000.00 0.041250 360 360
20121201 345     0.00   20121008 562000.00 0.033750 360 360 20121201 346    
0.00   20120914 1140000.00 0.043750 360 360 20121101 347     0.00   20121011
841000.00 0.038750 360 360 20121201 348     0.00   20120928 999000.00 0.041250
360 360 20121101 349     0.00   20121026 609000.00 0.040000 360 360 20121201 350
    0.00   20120914 746000.00 0.043750 360 360 20121101 351     0.00   20121015
804000.00 0.040000 360 360 20121201 352     0.00   20121017 592000.00 0.042500
360 360 20121201 353     0.00   20121004 994000.00 0.043750 360 360 20121201 354
    55000.00   20121019 585000.00 0.041250 360 360 20121201 355     0.00  
20121024 975000.00 0.037500 360 360 20121201 356     0.00   20121030 650000.00
0.037500 360 360 20121201 357     0.00   20121018 999900.00 0.040000 360 360
20121201 358     0.00   20121101 540000.00 0.036250 360 360 20130101 359    
0.00   20121030 576000.00 0.041250 360 360 20121201 360     0.00   20121108
645000.00 0.042500 360 360 20130101 361     0.00   20120829 1000000.00 0.040000
360 360 20121101 362     0.00   20121022 1084000.00 0.038750 360 360 20121201
363     0.00   20121026 780000.00 0.041250 360 360 20121201 364     0.00  
20121003 700000.00 0.040000 360 360 20121201 365     0.00   20121001 940000.00
0.038750 360 360 20121201 366     0.00   20121022 1000000.00 0.038750 360 360
20121201 367     0.00   20121011 1020400.00 0.040000 360 360 20121201 368    
100000.00   20121026 925500.00 0.036250 360 360 20121201 369     0.00   20121026
650000.00 0.036250 360 360 20121201 370     0.00   20121011 1181250.00 0.038750
360 360 20121201 371     0.00   20121025 693000.00 0.038750 360 360 20121201 372
    150000.00   20121008 697000.00 0.040000 360 360 20121201 373     0.00  
20121023 534000.00 0.042500 360 360 20121201 374     0.00   20121024 545000.00
0.037500 360 360 20121201 375     0.00   20121008 964000.00 0.038750 360 360
20121201 376     0.00   20121030 709000.00 0.038750 360 360 20121201 377    
0.00   20121029 962500.00 0.040000 360 360 20121201 378     0.00   20121023
559992.00 0.043750 360 360 20121201 379     0.00   20121018 1000000.00 0.038750
360 360 20121201 380     0.00   20121011 924000.00 0.040000 360 360 20121201 381
    0.00   20121029 675000.00 0.036250 360 360 20121201 382     0.00   20120823
623500.00 0.043750 360 360 20121001 383     0.00   20121029 1467000.00 0.036250
360 360 20130101 384     0.00   20121107 697600.00 0.042500 360 360 20130101 385
    0.00   20121026 968000.00 0.038750 360 360 20121201 386     0.00   20121025
689000.00 0.037500 360 360 20121201 387     0.00   20120904 1000000.00 0.040000
360 360 20121101 388     0.00   20121101 680800.00 0.041250 360 360 20130101 389
    0.00   20121018 912000.00 0.043750 360 360 20121201 390     0.00   20121029
865000.00 0.037500 360 360 20121201 391     0.00   20121017 700000.00 0.037500
360 360 20121201 392     0.00   20121106 836000.00 0.040000 360 360 20130101 393
    0.00   20121026 735000.00 0.038750 360 360 20121201 394     0.00   20121029
1090000.00 0.036250 360 360 20130101 395     0.00   20120927 787500.00 0.041250
360 360 20121101 396     0.00   20121024 740000.00 0.040000 360 360 20121201 397
    0.00   20121016 856000.00 0.040000 360 360 20121201 398     0.00   20121029
665800.00 0.040000 360 360 20121201 399     0.00   20121019 700000.00 0.043750
360 360 20121201 400     0.00   20121005 624000.00 0.043750 360 360 20121201 401
    0.00   20121026 573500.00 0.043750 360 360 20121201 402     25000.00  
20121012 853000.00 0.038750 360 360 20121201 403     0.00   20121023 700000.00
0.037500 360 360 20121201 404     0.00   20121105 620000.00 0.038750 360 360
20130101 405     0.00   20121017 645000.00 0.042500 360 360 20121201 406    
0.00   20121024 501000.00 0.041250 360 360 20121201 407     0.00   20120920
583000.00 0.040000 360 360 20121101 408     0.00   20120906 608000.00 0.045000
360 360 20121101 409     0.00   20120821 963000.00 0.043750 360 360 20121001 410
    200000.00   20120926 707000.00 0.043750 360 360 20121201 411     0.00  
20121001 870000.00 0.042500 360 360 20121201 412     0.00   20120914 688000.00
0.043750 360 360 20121101 413     0.00   20120917 694000.00 0.043750 360 360
20121101 414     0.00   20120928 870000.00 0.038750 360 360 20121101 415    
0.00   20120904 570000.00 0.040000 360 360 20121101 416     0.00   20120904
931000.00 0.042500 360 360 20121101 417     0.00   20120926 978000.00 0.040000
360 360 20121101 418     0.00   20120918 954750.00 0.042500 360 360 20121101 419
    199999.00   20121018 521000.00 0.040000 360 360 20121201 420     0.00  
20121024 625000.00 0.042500 360 360 20121201 421     0.00   20121022 999750.00
0.042500 360 360 20121201 422     0.00   20121018 644000.00 0.041250 360 360
20121201 423     0.00   20121019 925000.00 0.040000 360 360 20121201 424    
0.00   20121119 701500.00 0.038750 360 360 20130101 425     0.00   20120814
655000.00 0.041250 360 360 20121001 426     0.00   20121023 1000000.00 0.041250
360 360 20121201 427     0.00   20121011 592000.00 0.041250 360 360 20121201 428
    0.00   20121030 725000.00 0.038750 360 360 20121201 429     0.00   20121025
1299375.00 0.040000 360 360 20121201 430     0.00   20121031 1050000.00 0.040000
360 360 20121201 431     0.00   20120830 1150000.00 0.041250 360 360 20121001
432     0.00   20121022 1100000.00 0.043750 360 360 20121201 433     0.00  
20120920 1920000.00 0.039000 360 360 20121101 434     0.00   20120717 787500.00
0.035000 240 240 20120901 435     0.00   20120821 936000.00 0.039500 360 360
20121001 436     0.00   20121010 985000.00 0.038500 360 360 20121201 437    
0.00   20121015 785000.00 0.042500 360 360 20121201 438     0.00   20120927
1072000.00 0.036500 360 360 20121201 439     0.00   20121025 1128000.00 0.036500
360 360 20121201 440     0.00   20121012 585000.00 0.043000 360 360 20121201 441
    0.00   20121105 636750.00 0.037500 360 360 20130101 442     0.00   20121025
1300000.00 0.035000 360 360 20121201 443     0.00   20121102 766400.00 0.036500
360 360 20130101 444     200000.00   20121102 1360000.00 0.036500 360 360
20130101 445     0.00   20121130 1710000.00 0.036500 360 360 20130201 446    
0.00   20121108 1500000.00 0.037500 360 360 20130101 447     0.00   20121115
625000.00 0.040000 360 360 20130101 448     0.00   20121102 1400000.00 0.035500
360 360 20130101 449     0.00   20121129 1100000.00 0.032000 360 360 20130201
450     0.00   20120802 897000.00 0.042500 360 360 20121001 451     0.00  
20120726 706000.00 0.042500 360 360 20120901 452     0.00   20120727 656000.00
0.042500 360 360 20120901 453     0.00   20120802 716000.00 0.042500 360 360
20120901 454     0.00   20120726 670000.00 0.042500 360 360 20120901 455    
0.00   20120829 1000000.00 0.041250 360 360 20121001 456     0.00   20120816
739600.00 0.038750 360 360 20121001 457     0.00   20120810 715000.00 0.038750
360 360 20121001 458     0.00   20120826 1492000.00 0.042500 360 360 20121001
459     115295.00   20120910 807069.00 0.041250 360 360 20121101 460     0.00  
20120810 1315000.00 0.042500 360 360 20121001 461     0.00   20120814 681800.00
0.042500 360 360 20121001 462     0.00   20120822 645000.00 0.038750 360 360
20121001 463     0.00   20120823 870000.00 0.042500 360 360 20121001 464    
0.00   20120824 644000.00 0.041250 360 360 20121001 465     0.00   20120824
813000.00 0.042500 360 360 20121001 466     0.00   20120827 882536.00 0.041250
360 360 20121001 467     0.00   20120827 726000.00 0.042500 360 360 20121001 468
    0.00   20120829 677600.00 0.042500 360 360 20121001 469     0.00   20120829
1215000.00 0.042500 360 360 20121001 470     0.00   20120831 771000.00 0.042500
360 360 20121001 471     0.00   20120815 493500.00 0.040000 360 360 20121001 472
    0.00   20120817 580000.00 0.041250 360 360 20121001 473     0.00   20120824
616000.00 0.040000 360 360 20121001 474     0.00   20120830 588000.00 0.041250
360 360 20121001 475     0.00   20120830 848000.00 0.041250 360 360 20121001 476
    0.00   20120831 700000.00 0.038750 360 360 20121001 477     0.00   20120914
550000.00 0.038750 360 360 20121101 478     0.00   20120917 452000.00 0.038750
360 360 20121101 479     0.00   20120911 1456700.00 0.040000 360 360 20121101
480     0.00   20120815 670000.00 0.038750 360 360 20121001 481     0.00  
20120830 628000.00 0.038750 360 360 20121001 482     0.00   20120829 569000.00
0.038750 360 360 20121001 483     0.00   20091019 890000.00 0.055000 360 360
20091201 484     0.00   20091218 800000.00 0.055000 360 360 20100201 485    
0.00   20101221 670000.00 0.048750 360 360 20110201 486     0.00   20110404
500000.00 0.048750 360 360 20110601 487     0.00   20110520 490000.00 0.048750
360 360 20110701 488     0.00   20110610 900000.00 0.048750 360 360 20110801 489
    0.00   20110805 650000.00 0.046250 360 360 20111001 490     0.00   20110815
830000.00 0.046250 360 360 20111001 491     0.00   20111215 1100000.00 0.046250
360 360 20120201 492     0.00   20120103 790000.00 0.042500 360 360 20120301 493
    0.00   20120113 645000.00 0.042500 360 360 20120301 494     0.00   20120223
831000.00 0.039900 360 360 20120401 495     200000.00   20120223 980000.00
0.039900 360 360 20120401 496     0.00   20120308 926000.00 0.041250 360 360
20120501 497     0.00   20120312 750000.00 0.041250 360 360 20120501 498    
0.00   20120321 700000.00 0.039900 360 360 20120501 499     0.00   20120323
1323000.00 0.042500 360 360 20120501 500     0.00   20120326 706000.00 0.039900
360 360 20120501 501     0.00   20120330 706000.00 0.041250 360 360 20120601 502
    0.00   20120405 747000.00 0.039900 360 360 20120601 503     0.00   20120509
495000.00 0.039900 360 360 20120701 504     0.00   20120511 558000.00 0.039900
360 360 20120701 505     50000.00   20120523 519000.00 0.039900 360 360 20120701
506     0.00   20120524 616000.00 0.039900 360 360 20120701 507     0.00  
20120613 565000.00 0.039900 360 360 20120801 508     0.00   20120613 1000000.00
0.039900 360 360 20120801 509     350000.00   20120619 675000.00 0.039900 360
360 20120801 510     450000.00   20120621 675000.00 0.039900 360 360 20120801
511     200000.00   20120716 735000.00 0.039900 360 360 20120901

 

  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 120 0   1000000.00 0.042000 3500.00 20130101 0 35 2 1 120
0   1000000.00 0.041500 3458.33 20130101 0 35 3 1 0 0   493213.96 0.046250
2583.55 20130101 0 39 4 1 0 0   708939.19 0.035000 5111.41 20130101 0   5 1 0 0
  685162.93 0.035000 4961.28 20130101 0   6 1 0 0   760195.16 0.035000 5504.60
20130101 0   7 1 0 0   492772.21 0.037500 3628.84 20130101 0   8 1 0 0  
789528.78 0.032500 5621.35 20130101 0   9 1 0 0   527761.78 0.036250 3853.94
20130101 0   10 1 0 0   641640.11 0.033750 4606.94 20130101 0   11 1 0 0  
663923.32 0.036250 4848.25 20130101 0   12 1 0 0   473036.83 0.033750 3396.38
20130101 0   13 1 0 0   495761.67 0.035000 3574.41 20130101 0   14 1 0 0  
1665398.05 0.043750 8452.90 20130101 0 39 15 1 0 0   678268.03 0.035000 4932.69
20130101 0   16 1 0 0   555394.72 0.038750 4107.26 20130101 0   17 1 0 0  
810082.88 0.038750 5990.73 20130101 0   18 1 0 0   720442.05 0.035000 5218.64
20130101 0   19 1 0 0   839067.83 0.033750 6024.46 20130101 0   20 1 0 0  
918038.89 0.033750 6591.47 20130101 0   21 1 0 0   703463.83 0.046250 3664.79
20130101 0 39 22 1 0 0   894185.06 0.033750 3978.87 20130101 0 39 23 1 120 0  
855000.00 0.031000 2208.75 20130101 0 35 24 1 0 0   593066.31 0.032500 6053.69
20130101 0   25 1 0 0   499343.66 0.032500 5097.02 20130101 0   26 1 0 0  
958126.37 0.036250 9947.25 20130101 0   27 1 0 0   559788.84 0.032500 5804.51
20130101 0   28 1 120 0   876000.00 0.043750 3193.75 20130101 0 39 29 1 120 0  
523500.00 0.038750 1690.47 20130101 0 39 30 1 120 0   700000.00 0.041250 2406.25
20130101 0 39 31 1 120 0   1015000.00 0.038750 3277.60 20130101 0 39 32 1 120 0
  699997.98 0.040000 2333.33 20130101 0 39 33 1 120 0   757250.00 0.042500
2681.93 20130101 0 39 34 1 0 0   629464.53 0.040000 3031.59 20130101 0 39 35 1 0
0   595352.96 0.036250 2736.31 20130101 0 39 36 1 0 0   734446.97 0.035000
3329.67 20130101 0 39 37 1 0 0   782303.80 0.036250 3630.17 20130101 0 39 38 1 0
0   700836.87 0.040000 3375.33 20130101 0 39 39 1 0 0   731755.28 0.037500
3427.06 20130101 0 39 40 1 0 0   137488.26 0.036250 633.91 20130101 0 39 41 1 0
0   571320.61 0.036250 2633.70 20130101 0 39 42 1 0 0   747547.11 0.038750
3536.18 20130101 0 39 43 1 0 0   950642.71 0.042500 4722.62 20130101 0 39 44 1 0
0   549380.02 0.036250 2521.05 20130101 0 39 45 1 0 0   876373.71 0.042500
4353.67 20130101 0 39 46 1 0 0   554899.60 0.037500 2593.45 20130101 0 39 47 1 0
0   599905.56 0.033750 2674.68 20130101 0 39 48 1 0 0   992085.06 0.035000
4490.45 20130101 0 39 49 1 0 0   798470.03 0.037500 3751.24 20130101 0 39 50 1 0
0   890846.16 0.038750 4220.38 20130101 0 39 51 1 0 0   948755.42 0.037500
4427.39 20130101 0 39 52 1 0 0   920654.97 0.035000 4167.13 20130101 0 39 53 1 0
0   834892.63 0.033750 3721.12 20130101 0 39 54 1 0 0   991957.67 0.035000
4490.45 20130101 0 39 55 1 0 0   793026.19 0.040000 3819.32 20130101 0 39 56 1 0
0   991089.13 0.038750 4702.37 20130101 0 39 57 1 0 0   589926.43 0.041250
2883.67 20130101 0 39 58 1 0 0   1386653.97 0.043750 6989.99 20130101 0 39 59 1
0 0   934037.96 0.032500 4112.70 20130101 0 39 60 1 0 0   514465.93 0.037500
2408.20 20130101 0 39 61 1 0 0   989582.16 0.038750 4702.35 20130101 0 39 62 1 0
0   669772.07 0.036250 3078.35 20130101 0 39 63 1 0 0   804259.27 0.043750
4054.20 20130101 0 39 64 1 0 0   980512.95 0.037500 4575.58 20130101 0 39 65 1 0
0   847279.83 0.040000 4086.67 20130101 0 39 66 1 0 0   891622.69 0.036250
4104.46 20130101 0 39 67 1 0 0   1039303.50 0.040000 5012.86 20130101 0 39 68 1
0 0   871230.54 0.041250 4264.92 20130101 0 39 69 1 0 0   612612.52 0.035000
2772.85 20130101 0 39 70 1 0 0   932744.03 0.036250 4300.56 20130101 0 39 71 1 0
0   880109.12 0.035000 3996.50 20130101 0 39 72 1 0 0   556560.73 0.045000
4490.51 20130101 0   73 1 0 0   486881.95 0.040000 3861.17 20130101 0   74 1 0 0
  446804.38 0.041250 3520.97 20130101 0   75 1 0 0   545104.57 0.038750 4153.47
20130101 0   76 1 0 0   1192272.79 0.046250 9908.60 20130101 0   77 1 0 0  
650214.09 0.047500 5444.82 20130101 0   78 1 0 0   640100.87 0.038750 4814.30
20130101 0   79 1 0 0   914233.30 0.038750 7059.36 20130101 0   80 1 0 0  
34446.34 0.038750 567.68 20130101 0   81 1 0 0   668529.23 0.041250 5177.02
20130101 0   82 1 0 0   556652.89 0.041250 4460.89 20130101 0   83 1 0 0  
601472.50 0.040000 4723.65 20130101 0   84 1 0 0   805522.69 0.036250 6056.71
20130101 0   85 1 0 0   619218.74 0.046250 5054.97 20130101 0   86 1 0 0  
723290.21 0.040000 5769.57 20130101 0   87 1 0 0   477500.98 0.048750 4117.56
20130101 0   88 1 0 0   543901.51 0.045000 4589.96 20130101 0   89 1 0 0  
1084464.88 0.042500 8575.97 20130101 0   90 1 0 0   548973.62 0.045000 4589.96
20130101 0   91 1 0 0   944119.68 0.048750 8627.27 20130101 0   92 1 0 0  
793819.10 0.037500 5999.59 20130101 0   93 1 0 0   1268725.88 0.040000 9919.22
20130101 0   94 1 0 0   845164.06 0.045000 7099.14 20130101 0   95 1 0 0  
598133.14 0.036250 4484.85 20130101 0   96 1 0 0   596281.87 0.041250 4617.54
20130101 0   97 1 0 0   558239.99 0.037500 4164.08 20130101 0   98 1 0 0  
529414.64 0.038750 4033.92 20130101 0   99 1 0 0   679354.55 0.038750 5134.08
20130101 0   100 1 0 0   531054.44 0.045000 4360.46 20130101 0   101 1 0 0  
638978.14 0.042500 5053.05 20130101 0   102 1 0 0   1112470.79 0.040000 8400.64
20130101 0   103 1 0 0   521009.33 0.038750 3901.90 20130101 0   104 1 0 0  
764362.12 0.043750 6402.76 20130101 0   105 1 0 0   508171.79 0.041250 3885.37
20130101 0   106 1 0 0   744219.62 0.043750 5856.55 20130101 0   107 1 0 0  
675189.84 0.042500 5613.88 20130101 0   108 1 0 0   521701.77 0.047500 4433.64
20130101 0   109 1 0 0   751869.81 0.042500 6251.43 20130101 0   110 1 0 0  
433932.99 0.043750 3520.00 20130101 0   111 1 0 0   607649.04 0.043750 5044.83
20130101 0   112 1 0 0   565597.97 0.038750 4253.95 20130101 0   113 1 0 0  
1306034.29 0.041250 10070.56 20130101 0   114 1 0 0   766999.68 0.040000 5917.50
20130101 0   115 1 0 0   212016.27 0.046250 4093.03 20130101 0   116 1 0 0  
811532.92 0.043750 6962.62 20130101 0   117 1 0 0   565573.80 0.043750 4737.58
20130101 0   118 1 0 0   437345.36 0.041250 3610.48 20130101 0   119 1 0 0  
841045.07 0.040000 6546.24 20130101 0   120 1 0 0   929210.23 0.043750 7586.20
20130101 0   121 1 0 0   523125.55 0.040000 3983.96 20130101 0   122 1 0 0  
748813.52 0.042500 5895.98 20130101 0   123 1 0 0   639548.45 0.037500 4770.58
20130101 0   124 1 0 0   789370.10 0.041250 6452.62 20130101 0   125 1 0 0  
59006.51 0.043750 512.07 20130101 0   126 1 0 0   555290.07 0.048750 4705.78
20130101 0   127 1 0 0   1623802.12 0.043750 12591.39 20130101 0   128 1 0 0  
591829.94 0.042500 4724.31 20130101 0   129 1 0 0   880682.03 0.038750 6652.30
20130101 0   130 1 0 0   138749.61 0.041250 1145.06 20130101 0   131 1 0 0  
345888.98 0.041250 3013.71 20130101 0   132 1 0 0   601642.21 0.041250 4699.60
20130101 0   133 1 0 0   551174.46 0.045000 4701.65 20130101 0   134 1 0 0  
777870.71 0.048750 6650.84 20130101 0   135 1 0 0   637215.75 0.041250 5259.07
20130101 0   136 1 0 0   461420.09 0.041250 3573.18 20130101 0   137 1 0 0  
629496.46 0.045000 5087.21 20130101 0   138 1 0 0   1224403.09 0.047500 10298.49
20130101 0   139 1 0 0   585395.14 0.041250 4475.81 20130101 0   140 1 0 0  
528915.32 0.040000 4098.61 20130101 0   141 1 0 0   1136772.06 0.047500 9956.25
20130101 0   142 1 0 0   548885.13 0.046250 4682.77 20130101 0   143 1 0 0  
1610460.34 0.048750 13529.13 20130101 0   144 1 0 0   643271.32 0.043750 5158.62
20130101 0   145 1 0 0   483482.93 0.043750 3881.10 20130101 0   146 1 0 0  
488145.18 0.045000 3993.26 20130101 0   147 1 0 0   589917.04 0.042500 4588.90
20130101 0   148 1 0 0   904616.70 0.050000 7757.69 20130101 0   149 1 0 0  
175737.28 0.042500 2143.99 20130101 0   150 1 0 0   721068.93 0.040000 5547.66
20130101 0   151 1 0 0   927505.60 0.045000 7649.93 20130101 0   152 1 0 0  
498123.90 0.040000 3894.46 20130101 0   153 1 0 0   858100.98 0.042500 6815.64
20130101 0   154 1 0 0   683194.98 0.036250 5191.46 20130101 0   155 1 0 0  
539864.78 0.042500 4287.99 20130101 0   156 1 0 0   605557.17 0.031250 4336.39
20130101 0   157 1 0 0   681598.28 0.031250 4832.73 20130101 0   158 1 0 0  
476159.23 0.036250 3497.03 20130101 0   159 1 0 0   501837.43 0.032500 3653.88
20130101 0   160 1 0 0   545657.02 0.036250 4001.75 20130101 0   161 1 0 0  
755429.12 0.030000 3212.62 20130101 0 39 162 1 0 0   536585.74 0.035000 2424.84
20130101 0 39 163 1 0 0   839657.28 0.035000 3794.43 20130101 0 39 164 1 0 0  
575351.14 0.032500 5786.43 20130101 0   165 1 0 0   772600.57 0.033750 5571.56
20130101 0   166 1 0 0   496985.86 0.033750 3593.41 20130101 0   167 1 0 0  
550224.74 0.036250 2524.93 20130101 0 39 168 1 0 0   663047.64 0.038750 3141.18
20130101 0 39 169 1 0 0   695669.32 0.036250 3192.36 20130101 0 39 170 1 0 0  
1104873.76 0.033750 5039.90 20130101 0 39 171 1 0 0   516080.18 0.035000 5523.25
20130101 0 39 172 1 0 0   678088.66 0.038750 3216.42 20130101 0 39 173 1 0 0  
733036.72 0.036250 3363.83 20130101 0 39 174 1 120 0   999499.39 0.037500
3123.44 20130101 0 39 175 1 120 0   534000.00 0.041250 1835.63 20130101 0 39 176
1 120 0   1483544.14 0.036250 4481.49 20130101 0 39 177 1 120 0   655261.21
0.035000 1911.17 20130101 0 39 178 1 0 0   891604.12 0.033750 3967.81 20130101 0
39 179 1 0 0   615253.23 0.037500 2866.69 20130101 0 39 180 1 0 0   576411.72
0.036250 2645.10 20130101 0 39 181 1 0 0   893676.64 0.038750 4227.43 20130101 0
39 182 1 0 0   2783781.94 0.040000 13367.63 20130101 0 39 183 1 0 0   649395.30
0.037500 3025.77 20130101 0 39 184 1 0 0   767157.71 0.028750 7582.80 20130101 0
  185 1 0 0   859824.26 0.032500 6148.35 20130101 0   186 1 0 0   579820.32
0.035000 4232.10 20130101 0   187 1 0 0   575650.37 0.036250 4203.64 20130101 0
  188 1 0 0   526076.25 0.032500 3745.22 20130101 0   189 1 0 0   643794.38
0.035000 4718.22 20130101 0   190 1 0 0   529926.35 0.036250 3886.39 20130101 0
  191 1 0 0   536132.29 0.033750 3866.29 20130101 0   192 1 120 0   2325000.00
0.029500 5715.63 20130101 0 35 193 1 120 0   997000.00 0.040500 3364.88 20130101
0 35 194 1 120 0   1100000.00 0.042500 3895.83 20130101 0 39 195 1 120 0  
1900000.00 0.043000 6808.33 20130101 0 35 196 1 120 0   1360000.00 0.043500
4930.00 20130101 0 35 197 1 0 0   510692.17 0.043750 2596.28 20130101 0 39 198 1
0 0   531238.04 0.045000 2736.10 20130101 0 39 199 1 0 0   1372651.61 0.046250
7287.93 20130101 0 39 200 1 120 0   488502.88 0.046250 1882.77 20130101 0 39 201
1 0 0   780861.56 0.028750 3256.91 20130101 0 39 202 1 0 0   1010086.69 0.033750
4509.38 20130101 0 39 203 1 0 0   318320.87 0.033750 2873.63 20130101 0 39 204 1
0 0   666414.33 0.035000 3031.05 20130101 0 39 205 1 0 0   835609.23 0.035000
3794.43 20130101 0 39 206 1 0 0   746828.10 0.035000 3385.80 20130101 0 39 207 1
0 0   749450.16 0.036250 3444.56 20130101 0 39 208 1 0 0   605986.85 0.036250
2794.00 20130101 0 39 209 1 0 0   1101151.43 0.037500 5186.89 20130101 0 39 210
1 0 0   821770.84 0.037500 3883.22 20130101 0 39 211 1 0 0   789019.18 0.037500
3704.92 20130101 0 39 212 1 0 0   763882.86 0.037500 3575.72 20130101 0 39 213 1
120 0   731250.00 0.040000 2437.50 20130101 0 39 214 1 0 0   644488.33 0.041250
3215.65 20130101 0 39 215 1 0 0   589573.85 0.041250 2883.67 20130101 0 39 216 1
0 0   743604.80 0.041250 3634.87 20130101 0 39 217 1 0 0   563481.96 0.043750
2848.42 20130101 0 39 218 1 0 0   807209.20 0.043750 4069.17 20130101 0 39 219 1
0 0   1225486.01 0.043750 6203.62 20130101 0 39 220 1 0 0   645371.84 0.043750
3235.37 20130101 0   221 1 0 0   528844.74 0.038750 2497.90 20130101 0   222 1 0
0   829651.40 0.041250 4032.29 20130101 0   223 1 0 0   939654.89 0.040000
4499.04 20130101 0   224 1 0 0   737667.41 0.035000 3322.93 20130101 0   225 1 0
0   648387.74 0.042500 3207.45 20130101 0   226 1 0 0   904729.13 0.040000
4344.48 20130101 0   227 1 0 0   672200.21 0.042500 3320.59 20130101 0   228 1 0
0   736361.77 0.042500 3632.48 20130101 0   229 1 0 0   718918.88 0.040000
3442.16 20130101 0   230 1 0 0   837521.02 0.038750 3949.99 20130101 0   231 1 0
0   963796.19 0.037500 4470.22 20130101 0   232 1 0 0   996982.97 0.037500
4631.16 20130101 0   233 1 0 0   997167.19 0.041250 4846.45 20130101 0   234 1 0
0   557422.04 0.041250 2709.19 20130101 0   235 1 0 0   771249.52 0.045000
3933.90 20130101 0   236 1 0 0   957290.08 0.041250 4652.64 20130101 0   237 1 0
0   690068.43 0.041250 3363.47 20130101 0   238 1 0 0   997176.16 0.041250
4846.49 20130101 0   239 1 0 0   500582.93 0.041250 2432.94 20130101 0   240 1 0
0   558383.60 0.040000 2673.53 20130101 0   241 1 0 0   741899.81 0.041250
3605.79 20130101 0   242 1 0 0   929240.75 0.038570 4373.02 20130101 0   243 1 0
0   612186.98 0.038750 2887.26 20130101 0   244 1 0 0   777798.19 0.041250
3780.27 20130101 0   245 1 0 0   588733.39 0.041250 2861.37 20130101 0   246 1 0
0   558488.60 0.043750 2796.00 20130101 0   247 1 0 0   947196.39 0.038750
4467.25 20130101 0   248 1 0 0   516936.64 0.041250 2512.42 20130101 0   249 1 0
0   669312.47 0.040000 3204.65 20130101 0   250 1 0 0   663080.51 0.040000
3174.81 20130101 0   251 1 0 0   997112.57 0.040000 4774.15 20130101 0   252 1 0
0   496549.37 0.041250 2409.92 20130101 0   253 1 0 0   965267.49 0.041250
4691.41 20130101 0   254 1 0 0   2986402.21 0.037500 13893.47 20130101 0   255 1
0 0   870374.79 0.042500 4299.55 20130101 0   256 1 0 0   1195022.59 0.042500
5903.28 20130101 0   257 1 0 0   560912.16 0.041250 2726.15 20130101 0   258 1 0
0   560947.31 0.042500 2767.16 20130101 0   259 1 0 0   560427.68 0.040000
2683.31 20130101 0   260 1 0 0   578288.33 0.038750 2727.38 20130101 0   261 1 0
0   882557.10 0.042500 4353.67 20130101 0   262 1 0 0   797586.39 0.037500
3704.92 20130101 0   263 1 0 0   839170.77 0.040000 4017.93 20130101 0   264 1 0
0   634283.48 0.043750 3175.45 20130101 0   265 1 0 0   951069.41 0.043750
4774.42 20130101 0   266 1 0 0   640532.09 0.042500 3164.16 20130101 0   267 1 0
0   602191.80 0.042500 2974.76 20130101 0   268 1 0 0   611008.73 0.042500
3014.12 20130101 0   269 1 0 0   549373.91 0.038750 2591.01 20130101 0   270 1 0
0   542996.99 0.042500 2678.61 20130101 0   271 1 0 0   895621.06 0.038750
4224.01 20130101 0   272 1 0 0   512299.78 0.041250 2489.89 20130101 0   273 1 0
0   687030.61 0.041250 3334.39 20130101 0   274 1 0 0   733404.31 0.037500
3407.14 20130101 0   275 1 0 0   994333.90 0.041250 4846.49 20130101 0   276 1 0
0   837575.41 0.040000 4010.29 20130101 0   277 1 0 0   872417.74 0.038750
4114.57 20130101 0   278 1 0 0   696994.31 0.040000 3332.36 20130101 0   279 1 0
0   650216.91 0.047500 3422.01 20130101 0   280 1 0 0   993355.99 0.045000
5066.85 20130101 0   281 1 0 0   847653.71 0.042500 4181.49 20130101 0   282 1 0
0   1514372.03 0.041250 7381.22 20130101 0   283 1 0 0   732878.24 0.041250
3567.02 20130101 0   284 1 0 0   711622.27 0.040000 3413.52 20130101 0   285 1 0
0   1143904.31 0.043750 5726.80 20130101 0   286 1 0 0   821500.73 0.041250
3998.36 20130101 0   287 1 0 0   959284.44 0.041250 4662.33 20130101 0   288 1 0
0   700268.30 0.043750 3510.57 20130101 0   289 1 0 0   648165.17 0.041250
3150.22 20130101 0   290 1 0 0   703916.48 0.038750 3319.87 20130101 0   291 1 0
0   709037.41 0.042500 3497.69 20130101 0   292 1 0 0   599173.36 0.042500
2951.64 20130101 0   293 1 0 0   704050.35 0.043750 3519.96 20130101 0   294 1 0
0   896346.90 0.038750 4227.43 20130101 0   295 1 0 0   1153298.45 0.038750
5431.24 20130101 0   296 1 0 0   708992.96 0.041250 3445.86 20130101 0   297 1 0
0   997301.05 0.043750 4992.85 20130101 0   298 1 0 0   518596.55 0.043750
2596.28 20130101 0   299 1 0 0   474595.24 0.038750 2238.33 20130101 0   300 1 0
0   702965.06 0.040000 3365.78 20130101 0   301 1 0 0   719008.03 0.042500
3541.97 20130101 0   302 1 0 0   780023.50 0.043750 3910.40 20130101 0   303 1 0
0   898644.46 0.037500 4168.04 20130101 0   304 1 0 0   895349.85 0.038750
4222.73 20130101 0   305 1 0 0   883696.21 0.038750 4161.60 20130101 0   306 1 0
0   857053.21 0.038750 4042.11 20130101 0   307 1 0 0   582387.95 0.042500
2872.93 20130101 0   308 1 0 0   1420977.47 0.041250 6906.26 20130101 0   309 1
0 0   499521.47 0.038750 2355.89 20130101 0   310 1 0 0   730930.86 0.041250
3552.48 20130101 0   311 1 0 0   858651.60 0.037500 3988.58 20130101 0   312 1 0
0   677948.43 0.037500 3149.19 20130101 0   313 1 0 0   816138.51 0.038750
3860.65 20130101 0   314 1 0 0   661681.52 0.041250 3220.50 20130101 0   315 1 0
0   707046.31 0.043750 3534.94 20130101 0   316 1 0 0   745049.22 0.042500
3685.61 20130101 0   317 1 0 0   736551.37 0.045000 3741.87 20130101 0   318 1 0
0   940809.96 0.038750 4443.74 20130101 0   319 1 0 0   674946.16 0.040000
3231.62 20130101 0   320 1 0 0   1235922.25 0.040000 5917.56 20130101 0   321 1
0 0   1029585.43 0.041250 5004.01 20130101 0   322 1 0 0   757902.14 0.042500
3738.74 20130101 0   323 1 0 0   686100.89 0.042500 3384.55 20130101 0   324 1 0
0   685924.30 0.037500 3186.24 20130101 0   325 1 0 0   972247.74 0.041250
4725.33 20130101 0   326 1 0 0   712538.74 0.037500 3309.86 20130101 0   327 1 0
0   797639.07 0.038750 3761.90 20130101 0   328 1 0 0   672097.42 0.041250
3266.54 20130101 0   329 1 0 0   705887.33 0.035000 3174.75 20130101 0   330 1 0
0   781737.03 0.040000 3742.94 20130101 0   331 1 0 0   786671.52 0.038750
3710.17 20130101 0   332 1 0 0   678080.47 0.041250 3295.62 20130101 0   333 1 0
0   662023.27 0.038750 3117.67 20130101 0   334 1 0 0   530394.95 0.037500
2463.77 20130101 0   335 1 0 0   840673.01 0.042500 4147.05 20130101 0   336 1 0
0   639160.88 0.037500 2964.52 20130101 0   337 1 0 0   658983.81 0.036250
3009.94 20130101 0   338 1 0 0   822618.68 0.040000 3938.68 20130101 0   339 1 0
0   778850.91 0.038750 3667.85 20130101 0   340 1 0 0   1120347.07 0.038750
5276.06 20130101 0   341 1 0 0   761545.50 0.040000 3646.26 20130101 0   342 1 0
0   524515.20 0.041250 2549.26 20130101 0   343 1 0 0   574337.41 0.040000
2749.91 20130101 0   344 1 0 0   721956.26 0.041250 3508.86 20130101 0   345 1 0
0   560189.55 0.033750 2484.58 20130101 0   346 1 0 0   1135376.38 0.043750
5691.85 20130101 0   347 1 0 0   838518.08 0.038750 3954.69 20130101 0   348 1 0
0   994762.70 0.041250 4841.65 20130101 0   349 1 0 0   607242.16 0.040000
2907.46 20130101 0   350 1 0 0   742974.36 0.043750 3724.67 20130101 0   351 1 0
0   801679.30 0.040000 3838.42 20130101 0   352 1 0 0   590365.89 0.042500
2912.28 20130101 0   353 1 0 0   991317.25 0.043750 4962.90 20130101 0   354 1 0
0   583348.64 0.041250 2835.20 20130101 0   355 1 0 0   972058.42 0.037500
4515.38 20130101 0   356 1 0 0   648038.94 0.037500 3010.25 20130101 0   357 1 0
0   997013.85 0.040000 4773.68 20130101 0   358 1 0 0   539168.58 0.036250
2462.68 20130101 0   359 1 0 0   574374.05 0.041250 2791.58 20130101 0   360 1 0
0   644111.38 0.042500 3173.01 20130101 0   361 1 0 0   995663.12 0.040000
4774.15 20130101 0   362 1 0 0   1080800.95 0.038750 5097.37 20130101 0   363 1
0 0   777798.19 0.041250 3780.27 20130101 0   364 1 0 0   697979.50 0.040000
3341.91 20130101 0   365 1 0 0   937225.91 0.038750 4420.23 20130101 0   366 1 0
0   997048.84 0.038750 4702.37 20130101 0   367 1 0 0   1017454.68 0.040000
4871.55 20130101 0   368 1 0 0   922645.76 0.036250 4220.75 20130101 0   369 1 0
0   647995.40 0.036250 2964.33 20130101 0   370 1 0 0   1177763.94 0.038750
5554.68 20130101 0   371 1 0 0   690954.85 0.038750 3258.74 20130101 0   372 1 0
0   694988.16 0.040000 3327.58 20130101 0   373 1 0 0   532525.97 0.042500
2626.96 20130101 0   374 1 0 0   543355.74 0.037500 2523.98 20130101 0   375 1 0
0   961155.08 0.038750 4533.09 20130101 0   376 1 0 0   706907.63 0.038750
3333.98 20130101 0   377 1 0 0   959721.80 0.040000 4595.12 20130101 0   378 1 0
0   558480.62 0.043750 2795.96 20130101 0   379 1 0 0   997048.84 0.038750
4702.37 20130101 0   380 1 0 0   921332.93 0.040000 4411.32 20130101 0   381 1 0
0   672918.29 0.036250 3078.35 20130101 0   382 1 0 0   620122.14 0.043750
3113.04 20130101 0   383 1 0 0   1464741.29 0.036250 6690.27 20130101 0   384 1
0 0   696638.90 0.042500 3431.77 20130101 0   385 1 0 0   965143.27 0.038750
4551.89 20130101 0   386 1 0 0   685877.04 0.037500 3190.87 20130101 0   387 1 0
0   995663.12 0.040000 4774.15 20130101 0   388 1 0 0   679840.75 0.041250
3299.50 20130101 0   389 1 0 0   909538.56 0.043750 4553.48 20130101 0   390 1 0
0   862390.29 0.037500 4005.95 20130101 0   391 1 0 0   697888.09 0.037500
3241.81 20130101 0   392 1 0 0   834795.48 0.040000 3991.19 20130101 0   393 1 0
0   732830.90 0.038750 3456.24 20130101 0   394 1 0 0   1088321.75 0.036250
4970.96 20130101 0   395 1 0 0   784159.80 0.041250 3816.62 20130101 0   396 1 0
0   737864.03 0.040000 3532.87 20130101 0   397 1 0 0   853529.21 0.040000
4086.67 20130101 0   398 1 0 0   663878.21 0.040000 3178.63 20130101 0   399 1 0
0   698110.75 0.043750 3495.00 20130101 0   400 1 0 0   622315.86 0.043750
3115.54 20130101 0   401 1 0 0   571952.16 0.043750 2863.40 20130101 0   402 1 0
0   850482.66 0.038750 4011.12 20130101 0   403 1 0 0   697888.09 0.037500
3241.81 20130101 0   404 1 0 0   619086.61 0.038750 2915.47 20130101 0   405 1 0
0   643219.59 0.042500 3173.01 20130101 0   406 1 0 0   499585.75 0.041250
2428.10 20130101 0   407 1 0 0   580471.59 0.040000 2783.33 20130101 0   408 1 0
0   605589.04 0.045000 3080.65 20130101 0   409 1 0 0   957782.85 0.043750
4808.12 20130101 0   410 1 0 0   705091.84 0.043750 3529.95 20130101 0   411 1 0
0   867598.50 0.042500 4279.88 20130101 0   412 1 0 0   685209.60 0.043750
3435.08 20130101 0   413 1 0 0   691185.28 0.043750 3465.04 20130101 0   414 1 0
0   866142.52 0.038750 4091.06 20130101 0   415 1 0 0   567527.98 0.040000
2721.27 20130101 0   416 1 0 0   927138.35 0.042500 4579.96 20130101 0   417 1 0
0   973758.53 0.040000 4669.12 20130101 0   418 1 0 0   950789.83 0.042500
4696.80 20130101 0   419 1 0 0   519496.17 0.040000 2487.33 20130101 0   420 1 0
0   623274.79 0.042500 3074.62 20130101 0   421 1 0 0   996990.34 0.042500
4918.17 20130101 0   422 1 0 0   642182.10 0.041250 3121.14 20130101 0   423 1 0
0   922330.04 0.040000 4416.09 20130101 0   424 1 0 0   700466.55 0.038750
3298.71 20130101 0   425 1 0 0   651263.63 0.041250 3174.46 20130101 0   426 1 0
0   997177.17 0.041250 4846.50 20130101 0   427 1 0 0   590328.87 0.041250
2869.13 20130101 0   428 1 0 0   722860.41 0.038750 3409.22 20130101 0   429 1 0
0   1295624.44 0.040000 6203.41 20130101 0   430 1 0 0   1046969.24 0.040000
5012.86 20130101 0   431 1 0 0   1141670.37 0.041250 5573.47 20130101 0   432 1
0 0   1097031.15 0.043750 5492.14 20130101 0   433 1 0 0   1911524.43 0.039000
9056.03 20130101 0   434 1 0 0   773778.39 0.035000 4567.18 20130101 0   435 1 0
0   930530.39 0.039500 4441.67 20130101 0   436 1 0 0   982080.22 0.038500
4617.76 20130101 0   437 1 0 0   782833.13 0.042500 3861.73 20130101 0   438 1 0
0   1068708.40 0.036500 4903.97 20130101 0   439 1 0 0   1124536.46 0.036500
5160.14 20130101 0   440 1 0 0   583399.64 0.043000 2895.00 20130101 0   441 1 0
0   635790.95 0.037500 2948.89 20130101 0   442 1 0 0   1295902.21 0.035000
5837.58 20130101 0   443 1 0 0   765225.16 0.036500 3505.97 20130101 0   444 1 0
0   1357915.22 0.036500 6221.45 20130101 0   445 1 0 0   1710000.00 0.036500
7822.56 20130101 0   446 1 0 0   1497740.77 0.037500 6946.73 20130101 0   447 1
0 0   624099.48 0.040000 2983.85 20130101 0   448 1 0 0   1397815.90 0.035500
6325.77 20130101 0   449 1 0 0   1100000.00 0.032000 4757.14 20130101 0   450 1
0 0   891023.28 0.042500 4412.70 20130101 0   451 1 0 0   700796.66 0.042500
3473.10 20130101 0   452 1 0 0   651448.89 0.042500 3227.13 20130101 0   453 1 0
0   711032.65 0.042500 3522.29 20130101 0   454 1 0 0   665351.78 0.042500
3296.00 20130101 0   455 1 0 0   994180.32 0.041250 4846.50 20130101 0   456 1 0
0   735220.52 0.038750 3477.87 20130101 0   457 1 0 0   710766.16 0.038750
3362.20 20130101 0   458 1 0 0   1483733.93 0.042500 7339.74 20130101 0   459 1
0 0   803645.78 0.041250 3911.46 20130101 0   460 1 0 0   1307562.40 0.042500
6469.01 20130101 0   461 1 0 0   678022.62 0.042500 3354.05 20130101 0   462 1 0
0   641180.68 0.038750 3033.03 20130101 0   463 1 0 0   863131.21 0.042500
4279.88 20130101 0   464 1 0 0   640351.68 0.041250 3121.14 20130101 0   465 1 0
0   805061.78 0.042500 3999.47 20130101 0   466 1 0 0   877080.11 0.041250
4277.21 20130101 0   467 1 0 0   721977.77 0.042500 3571.48 20130101 0   468 1 0
0   672020.30 0.042500 3333.38 20130101 0   469 1 0 0   1208268.58 0.042500
5977.07 20130101 0   470 1 0 0   766728.44 0.042500 3792.86 20130101 0   471 1 0
0   490641.59 0.040000 2356.04 20130101 0   472 1 0 0   576714.22 0.041250
2810.97 20130101 0   473 1 0 0   612432.02 0.040000 2940.88 20130101 0   474 1 0
0   584668.91 0.041250 2849.74 20130101 0   475 1 0 0   843195.98 0.041250
4109.83 20130101 0   476 1 0 0   695838.25 0.038750 3291.66 20130101 0   477 1 0
0   547561.37 0.038750 2586.30 20130101 0   478 1 0 0   449995.88 0.038750
2125.47 20130101 0   479 1 0 0   1450382.46 0.040000 6954.51 20130101 0   480 1
0 0   666032.64 0.038750 3150.59 20130101 0   481 1 0 0   624281.35 0.038750
2953.09 20130101 0   482 1 0 0   565630.71 0.038750 2675.65 20130101 0   483 1 0
0   842435.03 0.039900 4270.91 20130101 0   484 1 0 0   761320.03 0.039900
3814.71 20130101 0   485 1 0 0   647840.72 0.041250 3247.15 20130101 0   486 1 0
0   480968.73 0.039900 2380.07 20130101 0   487 1 0 0   476927.62 0.039900
2336.51 20130101 0   488 1 0 0   755354.45 0.039900 4291.55 20130101 0   489 1 0
0   633191.12 0.039900 3101.86 20130101 0   490 1 0 0   810924.89 0.039900
3962.12 20130101 0   491 1 0 0   1070963.66 0.041150 5324.76 20130101 0   492 1
0 0   777813.17 0.042500 3886.33 20130101 0   493 1 0 0   634296.41 0.042500
3173.01 20130101 0   494 1 0 0   817145.17 0.039900 3962.53 20130101 0   495 1 0
0   965641.26 0.039900 4673.02 20130101 0   496 1 0 0   914094.62 0.041250
4487.86 20130101 0   497 1 0 0   740125.43 0.041250 3634.87 20130101 0   498 1 0
0   690784.78 0.039900 3337.87 20130101 0   499 1 0 0   1306361.07 0.042500
6508.36 20130101 0   500 1 0 0   696705.80 0.039900 3366.48 20130101 0   501 1 0
0   697945.56 0.041250 3421.63 20130101 0   502 1 0 0   736433.12 0.039900
3561.99 20130101 0   503 1 0 0   489948.52 0.039900 2360.35 20130101 0   504 1 0
0   552305.58 0.039900 2660.76 20130101 0   505 1 0 0   513285.90 0.039900
2474.79 20130101 0   506 1 0 0   607780.76 0.039900 2937.33 20130101 0   507 1 0
0   560066.05 0.039900 2694.14 20130101 0   508 1 0 0   991267.35 0.039900
4768.39 20130101 0   509 1 0 0   669105.49 0.039900 3218.66 20130101 0   510 1 0
0   669105.49 0.039900 3218.66 20130101 0   511 1 0 0   729550.60 0.039900
3504.77 20130101 0  

 

  41 42 43 44 45 46 47 48 49 50  

ARM Look-back

Days

Gross Margin ARM Round Flag ARM Round Factor

Initial Fixed Rate

Period

Initial Interest Rate

Cap (Change Up)

Initial Interest Rate

Cap (Change Down)

Subsequent Interest

Rate Reset Period

Subsequent Interest

Rate Cap (Change Down)

Subsequent Interest

Rate Cap (Change

Up)

1 45 0.016250 3 0.001250 120 0.050000 0.050000 1 0.000000 0.000000 2 45 0.016250
3 0.001250 120 0.050000 0.050000 1 0.000000 0.000000 3 45 0.027500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 4                     5              
      6                     7                     8                     9      
              10                     11                     12                  
  13                     14 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 15                     16                     17              
      18                     19                     20                     21 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 22 45 0.022500 3
0.001250 60 0.050000 0.050000 12 0.020000 0.020000 23 45 0.014500 3 0.001250 60
0.050000 0.050000 1 0.000000 0.000000 24                     25                
    26                     27                     28 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 29 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 30 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 31 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 32 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 33
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 34 45 0.022500
3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 35 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 36 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 37 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 38 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 39 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 40 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 41
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 42 45 0.022500
3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 43 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 44 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 45 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 46 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 47 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 48 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 49
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 50 45 0.022500
3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 51 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 52 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 53 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 54 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 55 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 56 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 57
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 58 45 0.022500
3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 59 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 60 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 61 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 62 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 63 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 64 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 65
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 66 45 0.022500
3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 67 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 68 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 69 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 70 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 71 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 72                     73                     74                     75
                    76                     77                     78            
        79                     80                     81                     82
                    83                     84                     85            
        86                     87                     88                     89
                    90                     91                     92            
        93                     94                     95                     96
                    97                     98                     99            
        100                     101                     102                    
103                     104                     105                     106    
                107                     108                     109            
        110                     111                     112                    
113                     114                     115                     116    
                117                     118                     119            
        120                     121                     122                    
123                     124                     125                     126    
                127                     128                     129            
        130                     131                     132                    
133                     134                     135                     136    
                137                     138                     139            
        140                     141                     142                    
143                     144                     145                     146    
                147                     148                     149            
        150                     151                     152                    
153                     154                     155                     156    
                157                     158                     159            
        160                     161 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 162 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 163 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 164                     165                     166                    
167 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 168 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 169 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 170 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 171 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 172 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 173 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 174 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 175 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 176 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000
177 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 178 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 179 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 180 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 181 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 182 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 183 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 184                     185                     186        
            187                     188                     189                
    190                     191                     192 15 0.016250 3 0.001250
60 0.050000 0.050000 1 0.000000 0.000000 193 45 0.016250 3 0.001250 120 0.050000
0.050000 1 0.000000 0.000000 194 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 195 45 0.016250 3 0.001250 120 0.050000 0.050000 1 0.000000
0.000000 196 45 0.016250 3 0.001250 120 0.050000 0.050000 1 0.000000 0.000000
197 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 198 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 199 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 200 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 201 45 0.022500 3 0.001250 60
0.050000 0.050000 12 0.020000 0.020000 202 45 0.022500 3 0.001250 84 0.050000
0.050000 12 0.020000 0.020000 203 45 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 0.020000 204 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000
0.020000 205 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000
206 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000 207 45
0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000 208 45 0.022500 3
0.001250 60 0.050000 0.050000 12 0.020000 0.020000 209 45 0.022500 3 0.001250 60
0.050000 0.050000 12 0.020000 0.020000 210 45 0.022500 3 0.001250 60 0.050000
0.050000 12 0.020000 0.020000 211 45 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 0.020000 212 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000
0.020000 213 45 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 0.020000
214 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 215 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 216 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 217 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 218 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 219 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 220                     221                    
222                     223                     224                     225    
                226                     227                     228            
        229                     230                     231                    
232                     233                     234                     235    
                236                     237                     238            
        239                     240                     241                    
242                     243                     244                     245    
                246                     247                     248            
        249                     250                     251                    
252                     253                     254                     255    
                256                     257                     258            
        259                     260                     261                    
262                     263                     264                     265    
                266                     267                     268            
        269                     270                     271                    
272                     273                     274                     275    
                276                     277                     278            
        279                     280                     281                    
282                     283                     284                     285    
                286                     287                     288            
        289                     290                     291                    
292                     293                     294                     295    
                296                     297                     298            
        299                     300                     301                    
302                     303                     304                     305    
                306                     307                     308            
        309                     310                     311                    
312                     313                     314                     315    
                316                     317                     318            
        319                     320                     321                    
322                     323                     324                     325    
                326                     327                     328            
        329                     330                     331                    
332                     333                     334                     335    
                336                     337                     338            
        339                     340                     341                    
342                     343                     344                     345    
                346                     347                     348            
        349                     350                     351                    
352                     353                     354                     355    
                356                     357                     358            
        359                     360                     361                    
362                     363                     364                     365    
                366                     367                     368            
        369                     370                     371                    
372                     373                     374                     375    
                376                     377                     378            
        379                     380                     381                    
382                     383                     384                     385    
                386                     387                     388            
        389                     390                     391                    
392                     393                     394                     395    
                396                     397                     398            
        399                     400                     401                    
402                     403                     404                     405    
                406                     407                     408            
        409                     410                     411                    
412                     413                     414                     415    
                416                     417                     418            
        419                     420                     421                    
422                     423                     424                     425    
                426                     427                     428            
        429                     430                     431                    
432                     433                     434                     435    
                436                     437                     438            
        439                     440                     441                    
442                     443                     444                     445    
                446                     447                     448            
        449                     450                     451                    
452                     453                     454                     455    
                456                     457                     458            
        459                     460                     461                    
462                     463                     464                     465    
                466                     467                     468            
        469                     470                     471                    
472                     473                     474                     475    
                476                     477                     478            
        479                     480                     481                    
482                     483                     484                     485    
                486                     487                     488            
        489                     490                     491                    
492                     493                     494                     495    
                496                     497                     498            
        499                     500                     501                    
502                     503                     504                     505    
                506                     507                     508            
        509                     510                     511                    

 

  51 52 53 54 55 56 57 58 59 60  

Lifetime Maximum

Rate (Ceiling)

Lifetime Minimum

Rate (Floor)

Negative

Amortization Limit

Initial Negative

Amortization Recast

Period

Subsequent

Negative

Amortization Recast

Period

Initial Fixed

Payment Period

Subsequent

Payment Reset

Period

Initial Periodic

Payment Cap

Subsequent

Periodic Payment

Cap

Initial Minimum

Payment Reset

Period

1 0.092000 0.029000                 2 0.091500 0.029000                 3
0.096250 0.027500                 4                     5                     6
                    7                     8                     9              
      10                     11                     12                     13  
                  14 0.093750 0.022500                 15                     16
                    17                     18                     19            
        20                     21 0.096250 0.022500                 22 0.083750
0.022500                 23 0.081000 0.028500                 24                
    25                     26                     27                     28
0.093750 0.022500                 29 0.088750 0.022500                 30
0.091250 0.022500                 31 0.088750 0.022500                 32
0.090000 0.022500                 33 0.092500 0.022500                 34
0.090000 0.022500                 35 0.086250 0.022500                 36
0.085000 0.022500                 37 0.086250 0.022500                 38
0.090000 0.022500                 39 0.087500 0.022500                 40
0.086250 0.022500                 41 0.086250 0.022500                 42
0.088750 0.022500                 43 0.092500 0.022500                 44
0.086250 0.022500                 45 0.092500 0.022500                 46
0.087500 0.022500                 47 0.083750 0.022500                 48
0.085000 0.022500                 49 0.087500 0.022500                 50
0.088750 0.022500                 51 0.087500 0.022500                 52
0.085000 0.022500                 53 0.083750 0.022500                 54
0.085000 0.022500                 55 0.090000 0.022500                 56
0.088750 0.022500                 57 0.091250 0.022500                 58
0.093750 0.022500                 59 0.082500 0.022500                 60
0.087500 0.022500                 61 0.088750 0.022500                 62
0.086250 0.022500                 63 0.093750 0.022500                 64
0.087500 0.022500                 65 0.090000 0.022500                 66
0.086250 0.022500                 67 0.090000 0.022500                 68
0.091250 0.022500                 69 0.085000 0.022500                 70
0.086250 0.022500                 71 0.085000 0.022500                 72      
              73                     74                     75                  
  76                     77                     78                     79      
              80                     81                     82                  
  83                     84                     85                     86      
              87                     88                     89                  
  90                     91                     92                     93      
              94                     95                     96                  
  97                     98                     99                     100      
              101                     102                     103              
      104                     105                     106                    
107                     108                     109                     110    
                111                     112                     113            
        114                     115                     116                    
117                     118                     119                     120    
                121                     122                     123            
        124                     125                     126                    
127                     128                     129                     130    
                131                     132                     133            
        134                     135                     136                    
137                     138                     139                     140    
                141                     142                     143            
        144                     145                     146                    
147                     148                     149                     150    
                151                     152                     153            
        154                     155                     156                    
157                     158                     159                     160    
                161 0.080000 0.022500                 162 0.085000 0.022500    
            163 0.085000 0.022500                 164                     165  
                  166                     167 0.086250 0.022500                
168 0.088750 0.022500                 169 0.086250 0.022500                 170
0.083750 0.022500                 171 0.085000 0.022500                 172
0.088750 0.022500                 173 0.086250 0.022500                 174
0.087500 0.022500                 175 0.091250 0.022500                 176
0.086250 0.022500                 177 0.085000 0.022500                 178
0.083750 0.022500                 179 0.087500 0.022500                 180
0.086250 0.022500                 181 0.088750 0.022500                 182
0.090000 0.022500                 183 0.087500 0.022500                 184    
                185                     186                     187            
        188                     189                     190                    
191                     192 0.079500 0.027000                 193 0.090500
0.029000                 194 0.092500 0.022500                 195 0.093000
0.029000                 196 0.093500 0.029000                 197 0.093750
0.022500                 198 0.095000 0.022500                 199 0.096250
0.022500                 200 0.096250 0.022500                 201 0.078750
0.022500                 202 0.083750 0.022500                 203 0.083750
0.022500                 204 0.085000 0.022500                 205 0.085000
0.022500                 206 0.085000 0.022500                 207 0.086250
0.022500                 208 0.086250 0.022500                 209 0.087500
0.022500                 210 0.087500 0.022500                 211 0.087500
0.022500                 212 0.087500 0.022500                 213 0.090000
0.022500                 214 0.091250 0.022500                 215 0.091250
0.022500                 216 0.091250 0.022500                 217 0.093750
0.022500                 218 0.093750 0.022500                 219 0.093750
0.022500                 220                     221                     222    
                223                     224                     225            
        226                     227                     228                    
229                     230                     231                     232    
                233                     234                     235            
        236                     237                     238                    
239                     240                     241                     242    
                243                     244                     245            
        246                     247                     248                    
249                     250                     251                     252    
                253                     254                     255            
        256                     257                     258                    
259                     260                     261                     262    
                263                     264                     265            
        266                     267                     268                    
269                     270                     271                     272    
                273                     274                     275            
        276                     277                     278                    
279                     280                     281                     282    
                283                     284                     285            
        286                     287                     288                    
289                     290                     291                     292    
                293                     294                     295            
        296                     297                     298                    
299                     300                     301                     302    
                303                     304                     305            
        306                     307                     308                    
309                     310                     311                     312    
                313                     314                     315            
        316                     317                     318                    
319                     320                     321                     322    
                323                     324                     325            
        326                     327                     328                    
329                     330                     331                     332    
                333                     334                     335            
        336                     337                     338                    
339                     340                     341                     342    
                343                     344                     345            
        346                     347                     348                    
349                     350                     351                     352    
                353                     354                     355            
        356                     357                     358                    
359                     360                     361                     362    
                363                     364                     365            
        366                     367                     368                    
369                     370                     371                     372    
                373                     374                     375            
        376                     377                     378                    
379                     380                     381                     382    
                383                     384                     385            
        386                     387                     388                    
389                     390                     391                     392    
                393                     394                     395            
        396                     397                     398                    
399                     400                     401                     402    
                403                     404                     405            
        406                     407                     408                    
409                     410                     411                     412    
                413                     414                     415            
        416                     417                     418                    
419                     420                     421                     422    
                423                     424                     425            
        426                     427                     428                    
429                     430                     431                     432    
                433                     434                     435            
        436                     437                     438                    
439                     440                     441                     442    
                443                     444                     445            
        446                     447                     448                    
449                     450                     451                     452    
                453                     454                     455            
        456                     457                     458                    
459                     460                     461                     462    
                463                     464                     465            
        466                     467                     468                    
469                     470                     471                     472    
                473                     474                     475            
        476                     477                     478                    
479                     480                     481                     482    
                483                     484                     485            
        486                     487                     488                    
489                     490                     491                     492    
                493                     494                     495            
        496                     497                     498                    
499                     500                     501                     502    
                503                     504                     505            
        506                     507                     508                    
509                     510                     511                    

 

  61 62 63 64 65 66 67 68 69 70  

Subsequent

Minimum Payment

Reset Period

Option ARM

Indicator

Options at Recast

Initial Minimum

Payment

Current Minimum

Payment

Prepayment Penalty

Calculation

Prepayment Penalty

Type

Prepayment Penalty

Total Term

Prepayment Penalty

Hard Term

Primary Borrower ID 1           99 99 60   58 2           99 99 60   455 3      
        0   364 4               0   420 5               0   202 6              
0   404 7               0   261 8               0   373 9               0   340
10               0   277 11               0   256 12               0   306 13  
            0   291 14               0   431 15               0   127 16        
      0   62 17               0   289 18               0   425 19              
0   21 20               0   73 21               0   330 22               0   516
23           99 99 48   96 24               0   389 25               0   235 26
              0   272 27               0   332 28               0   189 29      
        0   296 30               0   498 31               0   491 32            
  0   4 33               0   161 34               0   288 35               0  
320 36               0   283 37               0   66 38               0   381 39
              0   197 40               0   154 41               0   464 42      
        0   237 43               0   305 44               0   285 45            
  0   473 46               0   185 47               0   129 48               0  
312 49               0   131 50               0   354 51               0   323
52               0   214 53               0   180 54               0   372 55  
            0   452 56               0   255 57               0   39 58        
      0   436 59               0   438 60               0   43 61              
0   167 62               0   210 63               0   443 64               0  
408 65               0   492 66               0   400 67               0   512
68               0   208 69               0   119 70               0   115 71  
            0   458 72               0   287 73               0   6 74          
    0   329 75               0   355 76               0   254 77               0
  144 78               0   388 79               0   67 80               0   238
81               0   317 82               0   45 83               0   80 84    
          0   160 85               0   79 86               0   298 87          
    0   262 88               0   484 89               0   270 90               0
  78 91               0   20 92               0   447 93               0   106
94               0   250 95               0   164 96               0   105 97  
            0   222 98               0   182 99               0   195 100      
        0   216 101               0   365 102               0   260 103        
      0   276 104               0   321 105               0   522 106          
    0   168 107               0   123 108               0   191 109            
  0   229 110               0   248 111               0   156 112              
0   363 113               0   377 114               0   349 115               0
  163 116               0   81 117               0   267 118               0  
268 119               0   515 120               0   188 121               0  
263 122               0   145 123               0   396 124               0   99
125               0   50 126               0   271 127               0   40 128
              0   159 129               0   100 130               0   311 131  
            0   56 132               0   87 133               0   233 134      
        0   253 135               0   187 136               0   319 137        
      0   370 138               0   328 139               0   228 140          
    0   502 141               0   252 142               0   246 143            
  0   264 144               0   280 145               0   247 146              
0   274 147               0   524 148               0   265 149               0
  42 150               0   37 151               0   299 152               0  
158 153               0   481 154               0   371 155               0   71
156               0   448 157               0   142 158               0   177
159               0   351 160               0   342 161               0   331
162               0   162 163               0   41 164               0   117 165
              0   107 166               0   181 167               0   209 168  
            0   116 169               0   132 170               0   51 171      
        0   110 172               0   165 173               0   520 174        
      0   84 175               0   434 176               0   83 177            
  0   488 178               0   86 179               0   333 180               0
  17 181               0   292 182               0   259 183               0  
245 184               0   505 185               0   433 186               0   70
187               0   244 188               0   141 189               0   309
190               0   118 191               0   482 192           99 99 48   96
193           99 99 60   416 194               0   500 195           99 99 60  
368 196           99 99 60   15 197               0   148 198               0  
52 199               0   103 200               0   293 201               0   322
202               0   376 203               0   279 204               0   503
205               0   286 206               0   284 207               0   316
208               0   258 209               0   523 210               0   234
211               0   521 212               0   46 213               0   199 214
              0   38 215               0   239 216               0   175 217    
          0   511 218               0   223 219               0   459 220      
        0   360 221               0   243 222               0   358 223        
      0   124 224               0   125 225               0   308 226          
    0   251 227               0   386 228               0   475 229            
  0   215 230               0   313 231               0   166 232              
0   385 233               0   471 234               0   153 235               0
  326 236               0   466 237               0   190 238               0  
444 239               0   136 240               0   294 241               0  
137 242               0   495 243               0   32 244               0   225
245               0   334 246               0   219 247               0   174
248               0   527 249               0   82 250               0   467 251
              0   35 252               0   494 253               0   517 254    
          0   74 255               0   489 256               0   367 257        
      0   72 258               0   171 259               0   242 260            
  0   335 261               0   375 262               0   122 263              
0   278 264               0   359 265               0   411 266               0
  379 267               0   192 268               0   461 269               0  
201 270               0   307 271               0   422 272               0  
528 273               0   336 274               0   257 275               0  
393 276               0   231 277               0   186 278               0  
172 279               0   387 280               0   424 281               0   60
282               0   399 283               0   338 284               0   477
285               0   391 286               0   423 287               0   435
288               0   361 289               0   337 290               0   454
291               0   403 292               0   290 293               0   507
294               0   218 295               0   146 296               0   476
297               0   421 298               0   437 299               0   9 300
              0   426 301               0   493 302               0   25 303    
          0   54 304               0   204 305               0   369 306        
      0   314 307               0   134 308               0   513 309          
    0   486 310               0   478 311               0   128 312            
  0   405 313               0   430 314               0   206 315              
0   114 316               0   344 317               0   485 318               0
  442 319               0   453 320               0   406 321               0  
230 322               0   417 323               0   474 324               0  
450 325               0   451 326               0   480 327               0  
463 328               0   327 329               0   236 330               0  
315 331               0   460 332               0   519 333               0  
414 334               0   345 335               0   374 336               0  
483 337               0   470 338               0   445 339               0  
501 340               0   295 341               0   179 342               0  
281 343               0   13 344               0   394 345               0   211
346               0   200 347               0   29 348               0   85 349
              0   213 350               0   170 351               0   205 352  
            0   194 353               0   98 354               0   198 355      
        0   150 356               0   147 357               0   36 358          
    0   352 359               0   138 360               0   350 361            
  0   130 362               0   30 363               0   353 364               0
  302 365               0   457 366               0   113 367               0  
487 368               0   140 369               0   297 370               0  
441 371               0   472 372               0   465 373               0  
397 374               0   104 375               0   282 376               0   68
377               0   469 378               0   341 379               0   31 380
              0   509 381               0   398 382               0   418 383  
            0   94 384               0   240 385               0   508 386      
        0   126 387               0   63 388               0   415 389          
    0   407 390               0   429 391               0   88 392              
0   518 393               0   149 394               0   410 395               0
  69 396               0   76 397               0   439 398               0  
383 399               0   506 400               0   432 401               0   89
402               0   324 403               0   108 404               0   33 405
              0   26 406               0   212 407               0   224 408    
          0   303 409               0   59 410               0   101 411        
      0   380 412               0   490 413               0   343 414          
    0   504 415               0   28 416               0   227 417              
0   427 418               0   497 419               0   34 420               0  
357 421               0   526 422               0   91 423               0   409
424               0   300 425               0   77 426               0   241 427
              0   395 428               0   232 429               0   384 430  
            0   362 431               0   64 432               0   412 433      
    99 99 60   402 434           99 99 60   378 435           99 99 60   449 436
          99 99 60   446 437               0   135 438           99 99 60   318
439           99 99 60   514 440           99 99 60   346 441           99 99 60
  382 442           99 99 60   462 443           99 99 60   419 444           99
99 60   249 445           99 99 60   193 446           99 99 60   468 447      
    99 99 60   109 448           99 99 60   133 449           99 99 60   173 450
              0   496 451               0   61 452               0   392 453    
          0   102 454               0   325 455               0   401 456      
        0   196 457               0   366 458               0   183 459        
      0   479 460               0   348 461               0   413 462          
    0   120 463               0   93 464               0   176 465              
0   428 466               0   220 467               0   111 468               0
  499 469               0   510 470               0   90 471               0   1
472               0   155 473               0   152 474               0   207
475               0   95 476               0   157 477               0   2 478  
            0   169 479               0   48 480               0   226 481      
        0   112 482               0   151 483               0   27 484          
    0   65 485               0   440 486               0   57 487              
0   75 488               0   178 489               0   5 490               0  
217 491               0   8 492               0   22 493               0   23
494               0   3 495               0   12 496               0   301 497  
            0   44 498               0   97 499               0   16 500        
      0   19 501               0   11 502               0   18 503              
0   14 504               0   55 505               0   7 506               0   10
507               0   24 508               0   92 509               0   49 510  
            0   121 511               0   347

 

  71 72 73 74 75 76 77 78 79 80  

Number of

Mortgaged

Properties

Total Number of

Borrowers

Self-employment

Flag

Current ‘Other’

Monthly Payment

Length of

Employment:

Borrower

Length of

Employment: Co-

Borrower

Years in Home FICO Model Used

Most Recent FICO

Date

Primary Wage

Earner Original

FICO: Equifax

1 1   1   14 0 7 1 20121212   2 3   0   15 3 0 1 20121212   3 1   1   0.5 3.8 4
1 20121212   4 2   0   11   2 1     5 1   1   8.5   9 1     6 3   1   33 33 4 1
    7 1   0   1 6 6 1     8 3   1   15   3 1     9 4   1   28 13 5 1     10 2  
0   8.5   1.5 1     11 2   1   29   20 1     12 1   0   0 0.75 0 1     13 3   0
  12   0 1     14 2   1   10 10 18 1 20121212   15 4   0   13 20 13 1     16 3  
1   55 40 0 1     17 1   0   20 5 10 1     18 3   0   0   9 1     19 1   0   1.5
  0 1     20 1   0   9   4 1     21 1   0   14 11 4 1 20121212   22 1   0   4  
0 1     23 2   0   19   20 1 20121212   24 0   1   26.2   0 1 20120928   25 1  
0   20.4   2 1 20120928   26 1   1   20.4   1.2 1 20120928   27 2   0   30 33
7.75 1 20120928   28 1   0   57   37 1 20120928   29 1   0   31   17 1 20120928
  30 2   0   2.3 3 5 1 20120928   31 2   0   2 6 0 1 20120928   32 2   0   13  
0 1 20120928   33 3   1   17 1 6 1 20120928   34 0   0   12   0 1 20120928   35
2   0   18 12 0 1 20120928   36 1   0   15.1 0.9 0.8 1 20120928   37 8   0  
5.01 15.1 0 1 20120928   38 4   0   19 19 25 1 20120928   39 1   0   1.4 11.6 0
1 20120928   40 1   0   8.1   0 1 20120928   41 3   0   22.4 20.4 0 1 20120928  
42 1   0   0.4   0 1 20120928   43 1   0   20 16 0 1 20120928   44 1   0   5   3
1 20120928   45 4   1   0 23 0 1 20120928   46 3   0   40   1.75 1 20120928   47
1   0   7.2   1 1 20120928   48 1   0   8   0 1 20120928   49 2   1   1.7   4 1
20120928   50 1   0   8   1 1 20120928   51 1   1   15   15 1 20120928   52 2  
1   13.6   12 1 20120928   53 2   0   0.7 0.8 0 1 20120928   54 2   1   9   0 1
20120928   55 3   0   17 8 3 1 20120928   56 1   0   10   0 1 20120928   57 3  
1   11 16 0 1 20120928   58 3   1   20 5 0 1 20120928   59 2   0   3.1 2.1 18 1
20120928   60 1   0   22.4 14.4 0 1 20120928   61 5   0   2.5   0 1 20120928  
62 2   0   1   0 1 20120928   63 1   0   12   0 1 20120928   64 1   1   17 17 8
1 20120928   65 2   1   12   0 1 20120928   66 2   0   4   0 1 20120928   67 2  
0   15   0 1 20120928   68 2   0   20   0 1 20120928   69 2   1   14.11   0 1
20120928   70 1   0   13 15 9 1 20120928   71 2   0   0.9 5.3 5 1 20120928   72
1   1   24   6 1 20120928   73 1   0   19.7   7 1 20120928   74 1   0   17   3 1
20120928   75 1   0   0 0 9.25 1 20120928   76 1   0   21   0 1 20120928   77 2
  0   18.2   0 1 20120928   78 1   0   1.3   6 1 20120928   79 7   1   10   0 1
20120928   80 1   0   3.6   3 1 20120928   81 1   0   25   12 1 20120928   82 1
  0   3 2 2 1 20120928   83 1   0   9.5 10.8 5 1 20120928   84 1   1   25.2  
14.8 1 20120928   85 2   1   21   4 1 20120928   86 1   1   10.1   5 1 20120928
  87 1   0   14 2.5 5 1 20120928   88 1   0   5   3 1 20120928   89 1   1   28
10 9 1 20120928   90 1   0   13.9   3 1 20120928   91 1   1   3 11.75 1 1
20120928   92 1   0   20.7 5.8 10 1 20120928   93 1   1   5.4 4.4 3 1 20120928  
94 0   1   22.9   0 1 20120928   95 1   1   5.1 5.1 1 1 20120928   96 1   0   23
  13 1 20120928   97 1   0   1.3   0.8 1 20120928   98 4   0   21 21 1 1
20120928   99 4   1   8 10 0 1 20120928   100 2   0   6   7 1 20120928   101 1  
1   2   2 1 20120928   102 1   1   22   16 1 20120928   103 2   0   10   7 1
20120928   104 1   0   13   5 1 20120928   105 2   0   20 18 0 1 20120928   106
2   0   4.75 5.75 5.25 1 20120928   107 1   0   4.1   14 1 20120928   108 1   0
  3   0 1 20120928   109 1   1   1.7   2.8 1 20120928   110 1   0   6.1   7 1
20120928   111 2   1   21.9   3 1 20120928   112 1   0   10 4 17 1 20120928  
113 1   1   20   0 1 20120928   114 1   0   15 0.8 16 1 20120928   115 4   1  
6.1 8.1 3.8 1 20120928   116 1   0   8 6 3 1 20120928   117 1   0   25   3 1
20120928   118 3   1   30 8 3.5 1 20120928   119 2   1   15 14 0 1 20120928  
120 1   0   3.2   4 1 20120928   121 1   0   15   16 1 20120928   122 2   0   8
  6 1 20120928   123 1   0   25.7 7.1 5.8 1 20120928   124 1   0   23   0 1
20120928   125 1   0   12.1   14 1 20120928   126 1   1   16 12 2 1 20120928  
127 1   1   26 26 4 1 20120928   128 2   1   7   14 1 20120928   129 2   0  
15.1   1.7 1 20120928   130 1   0   6.5 2.7 2 1 20120928   131 2   0   3 3.1 0 1
20120928   132 2   0   11.7   10 1 20120928   133 2   1   5.6 1 0.9 1 20120928  
134 1   1   15   6 1 20120928   135 1   1   14.8   7 1 20120928   136 1   0   23
  8 1 20120928   137 4   1   30   0 1 20120928   138 1   0   11   3 1 20120928  
139 1   0   11 11 11 1 20120928   140 1   0   3.4   6 1 20120928   141 1   0   0
10 3 1 20120928   142 1   1   5 8 10 1 20120928   143 1   1   11 11 7 1 20120928
  144 3   0   3.2   20.6 1 20120928   145 1   1   21   13 1 20120928   146 1   0
  24   21 1 20120928   147 2   0   6 9 5 1 20120928   148 1   1   14 11 3 1
20120928   149 1   0   21.1   6 1 20120928   150 2   0   19 17 7 1 20120928  
151 2   1   15.2   10 1 20120928   152 1   0   9.1 18.1 8 1 20120928   153 3   1
  17.4 11.9 10 1 20120928   154 2   1   23   2 1 20120928   155 1   0   13 6 5 1
20120928   156 1   0   2.1 5.1 5 1 20120928   157 2   0       0 1 20120928   158
1   0     15.2 6 1 20120928   159 1   0   1.8 6.3 10 1 20120928   160 2   1  
6.4 12.3 0 1 20120928   161 3   1   9   0 1 20120928   162 1   0   2 2 15 1
20120928   163 1   0   0.8   8 1 20120928   164 1   1   23.6 23.6 14 1 20120928
  165 1   0   10.1   9 1 20120928   166 1   0   11.6   9 1 20120928   167 2   1
  11.2   1.5 1 20120928   168 2   0   19   0 1 20120928   169 1   0   3 3 6 1
20120928   170 5   0   8   0 1 20120928   171 1   1   12   0 1 20120928   172 1
  0   7 2 1 1 20120928   173 1   0   4   0 1 20120928   174 1   0   2.6   11 1
20120928   175 1   0       25 1 20120928   176 1   0   5.4   2.4 1 20120928  
177 1   0   11.2   7 1 20120928   178 2   1   8.5   7 1 20120928   179 1   0  
1.5   9 1 20120928   180 2   0   1   0 1 20120928   181 4   1   8   0 1 20120928
  182 5   1   22   14 1 20120928   183 2   1   14   1 1 20120928   184 1   0  
5.6   13.5 1 20120928   185 1   0   9.1 0.9 5 1 20120928   186 1   1   3.9   3 1
20120928   187 1   0   10.7   2 1 20120928   188 2   1   17.7 17.7 8.6 1
20120928   189 1   0   7.6   7 1 20120928   190 1   0   4.4   3 1 20120928   191
1   0     28.7 6.5 1 20120928   192 2   0   19   20 1 20121212   193 1   0   0.6
7 2 1 20121212   194 2   0   6.29   0 1 20121212   195 1   0   5   0 1 20121212
  196 1   0   8   0 1 20121212   197 1   0   12.18   0 1 20121212   198 2   0  
2.3   0 1 20121212   199 2   0   2.1   0 1 20121212   200 1   0   1.09 0 9.63 1
20121212   201 1   0   3.1 0 2.92 1     202 2   0   22.9 0 9 1 20121212   203 1
  0   1.6 0 0 1 20121218   204 2   0   11   0 1 20121212   205 3   1   16 15 0 1
20121212   206 2   1   8 0 0 1 20121212   207 1   0   4.75 4.25 0 1 20121212  
208 1   0   0.8 0 5.17 1 20121212   209 1   0   4   1 1 20121212   210 1   1  
2.6 0 7 1 20121212   211 1   0   0   0 1 20121212   212 1   1   15   0 1
20121212   213 2   0   0 0 5.25 1 20121212   214 2   0   30 22 16 1 20121212  
215 2   0   6.5   0 1 20121212   216 1   0   4.25   0 1 20121212   217 2   0   0
  0 1 20121212   218 1   0   0   19 1 20121212   219 3   1   15 4 0 1 20121212  
220 1   1   9.6 5 11 1     221 3   0   0.3 0 0 1     222 1   0   2   1.5 1    
223 1   0   8.5 12 0 1     224 3   0   13 13 0 1     225 1   0   19   11 1    
226 2   0   4 7 0 1     227 1   0   14 11 11 1     228 1   0   7 0 0 1     229 1
  0   0 2 1 1     230 2   0   7 5 1.5 1     231 1   0   0.25 5.5 0 1     232 1  
0   1 1 0 1     233 1   0   0 2 9 1     234 2   0   1.25 6 0 1     235 1   0   1
  5 1 20121212   236 1   0   13   1.25 1     237 2   1   33   13 1     238 2   1
  32.25 12 1 1     239 1   1   20 12 7 1     240 1   1   10 10 18 1     241 1  
1   3   6 1     242 1   0   6.75 9 7 1     243 1   0   0 5.5 2 1     244 1   1  
20.75 20.75 6 1     245 1   1   7   7 1     246 1   1   30   13 1     247 1   0
  11.5   2.5 1     248 3   0   0 8 0 1     249 2   0   0   0 1     250 5   0   4
5.5 16 1     251 3   1   5 9 1 1     252 1   0   16.5 6.5 14 1     253 1   1   5
  4 1     254 3   0   21.5 18.5 0.75 1     255 2   1   5   0 1     256 1   0  
21   0 1     257 1   0   3 9.5 0 1     258 2   0   3.5 10 0 1     259 1   0   5
  5 1     260 2   1   20   0 1     261 2   1   12 12 10 1     262 2   0   14   0
1     263 1   0   13 4.5 0 1     264 2   0   5   0 1     265 2   0   31 15 0 1  
  266 3   0   10   0 1     267 1   0   7   8 1     268 1   0   30 25 39 1    
269 2   0   4.5   1.75 1     270 1   0   1   5 1     271 4   1   20 4 1.5 1    
272 3   0   1.75   0 1     273 1   0   31   0 1     274 1   0   33   0 1     275
1   0   5 18 11 1     276 1   0   6.5   5 1     277 2   0   2   14 1     278 1  
0   0 0 0 1     279 1   0   4   8 1 20121212   280 2   0   13.25 1 0.5 1     281
1   1   8.25 1 2 1     282 2   1   0 10.25 9 1     283 1   0   2 12 14 1     284
1   0   3   17 1     285 2   1   20.25   14 1     286 3   0   2.5   9 1     287
2   0   3.75   0 1     288 2   0   2   0 1     289 1   1   20   5 1     290 2  
1   7.25   3 1     291 2   0   17   18 1     292 2   1   20   1 1     293 1   0
  6   3 1     294 1   0   16 4.25 5 1     295 1   0   22 2.5 11 1     296 3   0
  30 18 7 1     297 4   1   17 17 0 1     298 2   0   3 2 0 1     299 1   0   7
9 1 1     300 1   0   8 23 5 1     301 1   0   11   0 1     302 2   0   19   0 1
    303 1   0   39 2 11 1     304 1   0   2.25 1 3.25 1     305 3   1   14 17 2
1     306 1   0   12   4 1     307 2   0   5 9 0 1     308 2   1   9 3.5 0 1    
309 1   0   2.25   2 1     310 2   0   3.5 3.5 1 1     311 1   0   2   3 1    
312 2   0   0 15 0 1     313 1   0   0   17 1     314 2   1   29   13 1     315
4   1   7.5   0 1     316 1   0   14   0 1     317 1   0   9.5   8 1     318 1  
0   6 35 8 1     319 2   0   4 4 2.25 1     320 4   1   30   1 1     321 1   0  
0.5   15 1     322 1   0   0.25   6 1     323 2   0   3.25 7 6 1     324 1   0  
0   18 1     325 2   0   5 0 0 1     326 1   0   3   3 1     327 2   0   4   14
1     328 1   0   1.75   1 1     329 1   0   4 4 3 1     330 3   0   10.25 7.5 0
1     331 1   0   18 0.5 4 1     332 1   0   9 5 5 1     333 2   0   10   0 1  
  334 2   0   30 2 0 1     335 3   0   20 0 1 1     336 3   0   18 6 1 1     337
1   0   0.5   17 1     338 3   0   0   0 1     339 1   0   0   0 1     340 3   1
  22   11 1     341 2   0   3   2.5 1     342 1   0   0 5 1 1     343 1   0   12
  0 1     344 1   0   5 4.5 0 1     345 1   0   28   8 1     346 2   1   6.9 0.6
0 1     347 1   0   10   4 1     348 2   0   0.5 2.8 0 1     349 1   0   7 7 1 1
    350 1   0   9.8 0 2 1     351 1   0   1.25   6 1     352 1   0   0   1 1    
353 2   1   21   4 1     354 1   1   11   7 1     355 4   1   3.5   0 1     356
1   0   14.5   0 1     357 1   0   9.75   1 1     358 2   1   6   0 1     359 1
  0   4 1 1.5 1     360 1   1   20 21 7 1     361 1   0   2 6.75 2.25 1     362
1   0   7   1 1     363 3   0   5.5   3 1     364 2   0   28   15 1     365 1  
0   11 1 0 1     366 2   0   4 5 0 1     367 1   0   12   1.5 1     368 2   0  
10   0 1     369 1   0   6   0 1     370 3   0   27   0 1     371 3   0   3 13 8
1     372 4   1   17   8 1     373 2   0   18   31 1     374 4   0   2.75 6 7 1
    375 2   1   7   0 1     376 2   0   8 5.5 18 1     377 4   0   18.5 3 12 1  
  378 2   1   3.75   0 1     379 1   0   19.5   3 1     380 2   0   6.25 5.75 1
1     381 2   0   18   0 1     382 1   1   6   6 1     383 3   0   4 12 4 1    
384 1   1   18   0 1     385 1   0   7.75   7.5 1     386 1   0   15   2 1    
387 2   1   16   1 1     388 1   0   6.75 7.5 2 1     389 1   0   11   7 1    
390 1   0   12.5 2 0.5 1     391 1   0   0   0 1     392 4   0   3 8 0 1     393
1   1   1   0 1     394 2   0   2.25   0 1     395 2   1   9   0 1     396 4   1
  10   0 1     397 1   0   0.75   0.25 1     398 1   0   5 12 3 1     399 4   0
  2 6.5 0 1     400 1   0   8.5   1 1     401 1   1   8 3.25 1 1     402 1   0  
15   3 1     403 1   1   10   0 1     404 4   0   3.25   0 1     405 2   0  
0.25 5 0.75 1     406 1   0   2   5 1     407 1   0   4 0 6.75 1     408 1   0  
15.2 0 5.5 1     409 3   0   0.8 0 3 1     410 1   0   7.5   9 1     411 1   1  
24   24 1     412 2   0   11.6 11.4 1 1     413 1   1   0.5   10 1     414 1   0
  5 10 1 1     415 1   0   8 5 2.75 1     416 1   1   8.6 5.6 2 1     417 1   0
  10 14 2 1     418 2   0   4.9 0 0 1     419 2   0   39 4 22 1     420 2   0  
2 9 0 1     421 1   0   3.5 4.5 4 1     422 1   0   7 7 3.25 1     423 2   0  
17 1 0 1     424 1   0   7   7 1     425 2   1   8.5   1 1     426 1   1   16.25
  3 1     427 1   0   5 3 0 1     428 2   0   18.5 11 0 1     429 1   0   5 9.5
0 1     430 1   0   0   0 1     431 1   0   9.2 0 0 1     432 3   0   13.25   0
1     433 8   1   20 20 6 1     434 2   0   1.5 1 0 1     435 1   0   10 15 0 1
    436 1   0   7 2 1 1     437 2   0   0 1 3 1     438 1   1   6 6 0 1     439
3   0   0 3.75 0 1     440 5   0   20 15 0 1     441 1   0   2   0 1     442 1  
1   20   0 1     443 2   0   10 4.5 0 1     444 3   0   1 3 0 1     445 4   0  
23   3 1     446 3   0   17   0 1     447 1   1   0.5 7 0 1     448 1   0   1  
0 1     449 2   0   26 25 0 1     450 1   0   14 4 6 1 20120928   451 1   0  
6.6 9 3 1 20120928   452 2   0   0.2 4.7 0 1 20120928   453 2   0   12 5 0 1
20120928   454 1   0   9.6   2 1 20120928   455 3   1   8 7 0 1 20120928   456 2
  0   3.3 2.7 0 1 20120928   457 0   0   12 9 0 1 20120928   458 2   1   4.3   0
1 20120928   459 0   0   0.8   0 1 20120928   460 1   0   7.6 9.1 5 1 20120928  
461 1   0   10.8   8 1 20120928   462 1   0   9.1   1.5 1 20120928   463 1   0  
9 8 3 1 20120928   464 1   0   40   5 1 20120928   465 1   0   13.6 1.5 6 1
20120928   466 1   0   3 0.6 1 1 20120928   467 1   0   9   4 1 20120928   468 4
  0   7 0.8 5 1 20120928   469 2   0   14 13 3 1 20120928   470 3   0   2.9   6
1 20120928   471 2   1       0 1     472 0   1   1.3   0 1 20120928   473 1   0
  5.7   0 1 20120928   474 2   0   2.1   0 1 20120928   475 1   0   5   0 1
20120928   476 2   0   6 1.3 0 1 20120928   477 1   1       0 1     478 1   0  
1.3 10.7 0 1 20120928   479 1   0   13.2 8.7 2 1 20120928   480 1   0   5.8   5
1 20120928   481 2   0   5.1 3.1 2 1 20120928   482 1   1   17   5 1 20120928  
483 1   0   6.5 9 3.75 1 20121022   484 1   0   0.5 2 0 1 20121022   485 1   0  
1   6 1 20121022   486 2   0   14   0 1 20121022   487 2   0   20   0 1 20121022
  488 1   0   1 1.5 0 1 20121022   489 1   0   7 0 0 1 20121022   490 1   0   0
  0 1 20121022   491 2   1   24   24 1 20121022   492 1   0   8   0 1 20121022  
493 1   0   1.5   1 1 20121022   494 3   0   3 11 7 1 20121022   495 2   1   11
3 2.25 1 20121022   496 1   0   1.25 7 2.5 1 20121022   497 1   0   0.75 1 10 1
20121022   498 1   0   2.5   5 1 20121022   499 1   0   6   4 1 20121022   500 3
  1   20   5 1 20121022   501 4   0   31   7 1 20121022   502 1   0   11 25 6 1
20121022   503 1   0   15 5 14 1 20121022   504 1   0   4   1 1 20121022   505 1
  0   10 10 4.5 1 20121022   506 1   1   9 6 7 1 20121022   507 1   0   10   6 1
20121022   508 1   0   5   2.5 1 20121022   509 1   0   6 3 3 1 20121022   510 1
  0   25   0 1 20121022   511 1   0   6 2.25 12.25 1 20121022  

 

  81 82 83 84 85 86 87 88 89 90  

Primary Wage

Earner Original

FICO: Experian

Primary Wage

Earner Original

FICO: TransUnion

Secondary Wage

Earner Original

FICO: Equifax

Secondary Wage

Earner Original

FICO: Experian

Secondary Wage

Earner Original

FICO: TransUnion

Original

Primary Borrower

FICO

Most Recent

Primary Borrower

FICO

Most Recent Co-

Borrower FICO

Most Recent FICO

Method

VantageScore:

Primary Borrower

1           801 789   3   2           788 788   3   3           762 743   3   4
          772         5           767         6           797         7        
  755         8           786         9           713         10           778  
      11           801         12           748         13           784        
14           734 723   3   15           780         16           773         17
          770         18           807         19           800         20      
    774         21           757 736   3   22           762         23          
778 800   3   24           793 799   2   25           782 770   2   26          
773 775   2   27           734 691   2   28           812 787   2   29          
773 777   2   30           751 732   2   31           722 681   2   32          
712 716   2   33           707 695   2   34           809 781   2   35          
802 775   2   36           801 794   2   37           800 791   2   38          
799 774   2   39           799 770   2   40           796 795   2   41          
795 773   2   42           793 753   2   43           789 727   2   44          
788 771   2   45           787 750   2   46           785 784   2   47          
784 788   2   48           780 758   2   49           778 771   2   50          
777 779   2   51           773 781   2   52           773 717   2   53          
773 758   2   54           771 773   2   55           770 721   2   56          
767 762   2   57           763 743   2   58           761 699   2   59          
753 753   2   60           750 702   2   61           802 791   2   62          
735 767   2   63           728 778   2   64           724 709   2   65          
717 715   2   66           708 739   2   67           700 690   2   68          
697 690   2   69           692 695   2   70           684 688   2   71          
771 724   2   72           820 825   2   73           793 813   2   74          
808 771   2   75           807 802   2   76           805 777   2   77          
805 835   2   78           804 791   2   79           802 783   2   80          
801 807   2   81           800 802   2   82           800 782   2   83          
799 794   2   84           798 800   2   85           796 771   2   86          
794 777   2   87           792 781   2   88           791 760   2   89          
791 768   2   90           791 797   2   91           791 778   2   92          
788 776   2   93           787 771   2   94           787 775   2   95          
786 812   2   96           785 771   2   97           785 778   2   98          
784 783   2   99           782 771   2   100           782 781   2   101        
  782 723   2   102           781 801   2   103           781 784   2   104    
      781 787   2   105           780 767   2   106           780 778   2   107
          778 769   2   108           777 783   2   109           777 760   2  
110           775 769   2   111           775 761   2   112           774 765  
2   113           773 755   2   114           773 755   2   115           773
779   2   116           770 732   2   117           769 755   2   118          
768 776   2   119           767 777   2   120           764 769   2   121      
    763 743   2   122           763 772   2   123           761 774   2   124  
        761 780   2   125           756 771   2   126           754 764   2  
127           753 734   2   128           751 755   2   129           750 745  
2   130           748 779   2   131           810 811   2   132           745
739   2   133           744 764   2   134           742 690   2   135          
738 759   2   136           737 745   2   137           736 733   2   138      
    736 748   2   139           732 702   2   140           727 680   2   141  
        727 825   2   142           724 724   2   143           720 707   2  
144           718 718   2   145           716 745   2   146           715 654  
2   147           704 696   2   148           701 695   2   149           707
745   2   150           694 690   2   151           690 668   2   152          
684 778   2   153           677 668   2   154           675 692   2   155      
    670 708   2   156           800 786   2   157           796 765   2   158  
        787 768   2   159           777 776   2   160           788 753   2  
161           797 686   2   162           786 663   2   163           771 767  
2   164           786 788   2   165           762 759   2   166           791
779   2   167           809 778   2   168           755 737   2   169          
823 801   2   170           790 758   2   171           768 754   2   172      
    781 767   2   173           745 703   2   174           798 794   2   175  
        772 793   2   176           768 708   2   177           779 725   2  
178           799 819   2   179           763 747   2   180           704 691  
2   181           732 704   2   182           699 694   2   183           795
798   2   184           801 799   2   185           759 754   2   186          
673 760   2   187           761 760   2   188           777 774   2   189      
    778 786   2   190           793 794   2   191           773 762   2   192  
        778 800   3   193           790 778   3   194           738 729   3  
195           771 722   3   196           791 682   3   197           745 739  
3   198           781 792   3   199           767 790   3   200           788
706   3   201           809         202           798 770   3   203          
807 790   3   204           762 766   3   205           789 765   3   206      
    800 698   3   207           778 771   3   208           788 768   3   209  
        741 751   3   210           701 666   3   211           742 803   3  
212           788 785   3   213           793 791   3   214           759 774  
3   215           808 786   3   216           755 697   3   217           779
791   3   218           781 775   3   219           720 699   3   220          
778         221           801         222           793         223          
749         224           789         225           753         226          
743         227           758         228           811         229          
788         230           802         231           773         232          
794         233           758         234           787         235          
758 762   3   236           736         237           783         238          
720         239           804         240           795         241          
782         242           753         243           807         244          
745         245           789         246           766         247          
790         248           786         249           789         250          
793         251           733         252           730         253          
760         254           746         255           728         256          
787         257           796         258           791         259          
770         260           790         261           762         262          
800         263           732         264           720         265          
761         266           792         267           773         268          
794         269           769         270           761         271          
781         272           754         273           805         274          
783         275           774         276           799         277          
764         278           745         279           702 695   3   280          
785         281           723         282           760         283          
784         284           789         285           791         286          
776         287           764         288           783         289          
814         290           775         291           793         292          
793         293           761         294           790         295          
781         296           748         297           728         298          
763         299           726         300           790         301          
797         302           798         303           759         304          
732         305           775         306           794         307          
783         308           742         309           790         310          
788         311           779         312           736         313          
776         314           786         315           787         316          
774         317           758         318           761         319          
773         320           726         321           760         322          
802         323           778         324           811         325          
781         326           774         327           792         328          
791         329           757         330           773         331          
737         332           797         333           794         334          
803         335           798         336           790         337          
731         338           759         339           734         340          
740         341           782         342           793         343          
764         344           735         345           765         346          
779         347           798         348           766         349          
742         350           782         351           806         352          
797         353           774         354           783         355          
782         356           766         357           784         358          
764         359           766         360           754         361          
792         362           808         363           780         364          
769         365           809         366           752         367          
796         368           739         369           783         370          
759         371           804         372           796         373          
751         374           761         375           776         376          
799         377           760         378           760         379          
728         380           761         381           775         382          
795         383           754         384           778         385          
763         386           798         387           802         388          
768         389           799         390           776         391          
803         392           783         393           782         394          
789         395           786         396           759         397          
791         398           797         399           749         400          
789         401           815         402           762         403          
790         404           723         405           765         406          
802         407           764         408           767         409          
799         410           786         411           789         412          
809         413           752         414           787         415          
804         416           770         417           724         418          
790         419           800         420           723         421          
734         422           779         423           779         424          
780         425           722         426           755         427          
737         428           797         429           788         430          
781         431           791         432           780         433          
697         434           738         435           736         436          
768         437           784         438           778         439          
778         440           781         441           798         442          
726         443           748         444           747         445          
774         446           767         447           762         448          
812         449           816         450           808 779   2   451          
795 771   2   452           772 761   2   453           763 777   2   454      
    761 748   2   455           781 766   2   456           764 761   2   457  
        732 711   2   458           807 690   2   459           734 671   2  
460           777 766   2   461           785 759   2   462           796 797  
2   463           689 703   2   464           813 782   2   465           798
794   2   466           798 768   2   467           738 783   2   468          
766 746   2   469           798 783   2   470           792 754   2   471      
    745         472           784 789   2   473           677 690   2   474    
      727 652   2   475           743 743   2   476           784 750   2   477
          774         478           794 716   2   479           762 754   2  
480           792 766   2   481           788 758   2   482           778 773  
2   483           798 784   3   484           786 787   3   485           794
785   3   486           802 787   3   487           798 801   3   488          
811 790   3   489           792 779   3   490           809 765   3   491      
    667 698   3   492           781 778   3   493           753 769   3   494  
        748 764   3   495           768 718   3   496           787 788   3  
497           757 750   3   498           783 760   3   499           790 753  
3   500           743 771   3   501           782 757   3   502           756
707   3   503           801 806   3   504           719 716   3   505          
779 793   3   506           802 773   3   507           748 793   3   508      
    781 778   3   509           787 794   3   510           735 729   3   511  
        735 731   3  

 

  91 92 93 94 95 96 97 98 99 100  

VantageScore: Co-

Borrower

Most Recent

VantageScore

Method

VantageScore Date

Credit Report:

Longest Trade Line

Credit Report:

Maximum Trade

Line

Credit Report:

Number of Trade

Lines

Credit Line Usage

Ratio

Most Recent 12-

month Pay History

Months Bankruptcy Months Foreclosure 1               000000000000     2        
      000000000000     3               000000000000     4              
000000000000     5               000000000000     6               000000000000  
  7               000000000000     8               000000000000     9          
    000000000000     10               000000000000     11              
000000000000     12               000000000000     13               000000000000
    14               000000000000     15               000000000000     16      
        000000000000     17               000000000000     18              
000000000000     19               000000000000     20               000000000000
    21               000000000000     22               000000000000     23      
        000000000000     24               000000000000     25              
000000000000     26               000000000000     27               000000000000
    28               000000000000     29               000000000000     30      
        000000000000     31               000000000000     32              
000000000000     33               000000000000     34               000000000000
    35               000000000000     36               000000000000     37      
        000000000000     38               000000000000     39              
000000000000     40               000000000000     41               000000000000
    42               000000000000     43               000000000000     44      
        000000000000     45               000000000000     46              
000000000000     47               000000000000     48               000000000000
    49               000000000000     50               000000000000     51      
        000000000000     52               000000000000     53              
000000000000     54               000000000000     55               000000000000
    56               000000000000     57               000000000000     58      
        000000000000     59               000000000000     60              
000000000000     61               000000000000     62               000000000000
    63               000000000000     64               000000000000     65      
        000000000000     66               000000000000     67              
000000000000     68               000000000000     69               000000000000
    70               000000000000     71               000000000000     72      
        000000000000     73               000000000000     74              
000000000000     75               000000000000     76               000000000000
    77               000000000000     78               000000000000     79      
        000000000000     80               000000000000     81              
000000000000     82               000000000000     83               000000000000
    84               000000000000     85               000000000000     86      
        000000000000     87               000000000000     88              
000000000000     89               000000000000     90               000000000000
    91               000000000000     92               000000000000     93      
        000000000000     94               000000000000     95              
000000000000     96               000000000000     97               000000000000
    98               000000000000     99               000000000000     100    
          000000000000     101               000000000000     102              
000000000000     103               000000000000     104              
000000000000     105               000000000000     106              
000000000000     107               000000000000     108              
000000000000     109               000000000000     110              
000000000000     111               000000000000     112              
000000000000     113               000000000000     114              
000000000000     115               000000000000     116              
000000000000     117               000000000000     118              
000000000000     119               000000000000     120              
000000000000     121               000000000000     122              
000000000000     123               000000000000     124              
000000000000     125               000000000000     126              
000000000000     127               000000000000     128              
000000000000     129               000000000000     130              
000000000000     131               000000000000     132              
000000000000     133               000000000000     134              
000000000000     135               000000000000     136              
000000000000     137               000000000000     138              
000000000000     139               000000000000     140              
000000000000     141               000000000000     142              
000000000000     143               000000000000     144              
000000000000     145               000000000000     146              
000000000000     147               000000000000     148              
000000000000     149               000000000000     150              
000000000000     151               000000000000     152              
000000000000     153               000000000000     154              
000000000000     155               000000000000     156              
000000000000     157               000000000000     158              
000000000000     159               000000000000     160              
000000000000     161               000000000000     162              
000000000000     163               000000000000     164              
000000000000     165               000000000000     166              
000000000000     167               000000000000     168              
000000000000     169               000000000000     170              
000000000000     171               000000000000     172              
000000000000     173               000000000000     174              
000000000000     175               000000000000     176              
000000000000     177               000000000000     178              
000000000000     179               000000000000     180              
000000000000     181               000000000000     182              
000000000000     183               000000000000     184              
000000000000     185               000000000000     186              
000000000000     187               000000000000     188              
000000000000     189               000000000000     190              
000000000000     191               000000000000     192              
000000000000     193               000000000000     194              
000000000000     195               000000000000     196              
000000000000     197               000000000000     198              
000000000000     199               000000000000     200              
000000000000     201               000000000000     202              
000000000000     203               000000000000     204              
000000000000     205               000000000000     206              
000000000000     207               000000000000     208              
000000000000     209               000000000000     210              
000000000000     211               000000000000     212              
000000000000     213               000000000000     214              
000000000000     215               000000000000     216              
000000000000     217               000000000000     218              
000000000000     219               000000000000     220              
000000000000     221               000000000000     222              
000000000000     223               000000000000     224              
000000000000     225               000000000000     226              
000000000000     227               000000000000     228              
000000000000     229               000000000000     230              
000000000000     231               000000000000     232              
000000000000     233               000000000000     234              
000000000000     235               000000000000     236              
000000000000     237               000000000000     238              
000000000000     239               000000000000     240              
000000000000     241               000000000000     242              
000000000000     243               000000000000     244              
000000000000     245               000000000000     246              
000000000000     247               000000000000     248              
000000000000     249               000000000000     250              
000000000000     251               000000000000     252              
000000000000     253               000000000000     254              
000000000000     255               000000000000     256              
000000000000     257               000000000000     258              
000000000000     259               000000000000     260              
000000000000     261               000000000000     262              
000000000000     263               000000000000     264              
000000000000     265               000000000000     266              
000000000000     267               000000000000     268              
000000000000     269               000000000000     270              
000000000000     271               000000000000     272              
000000000000     273               000000000000     274              
000000000000     275               000000000000     276              
000000000000     277               000000000000     278              
000000000000     279               000000000000     280              
000000000000     281               000000000000     282              
000000000000     283               000000000000     284              
000000000000     285               000000000000     286              
000000000000     287               000000000000     288              
000000000000     289               000000000000     290              
000000000000     291               000000000000     292              
000000000000     293               000000000000     294              
000000000000     295               000000000000     296              
000000000000     297               000000000000     298              
000000000000     299               000000000000     300              
000000000000     301               000000000000     302              
000000000000     303               000000000000     304              
000000000000     305               000000000000     306              
000000000000     307               000000000000     308              
000000000000     309               000000000000     310              
000000000000     311               000000000000     312              
000000000000     313               000000000000     314              
000000000000     315               000000000000     316              
000000000000     317               000000000000     318              
000000000000     319               000000000000     320              
000000000000     321               000000000000     322              
000000000000     323               000000000000     324              
000000000000     325               000000000000     326              
000000000000     327               000000000000     328              
000000000000     329               000000000000     330              
000000000000     331               000000000000     332              
000000000000     333               000000000000     334              
000000000000     335               000000000000     336              
000000000000     337               000000000000     338              
000000000000     339               000000000000     340              
000000000000     341               000000000000     342              
000000000000     343               000000000000     344              
000000000000     345               000000000000     346              
000000000000     347               000000000000     348              
000000000000     349               000000000000     350              
000000000000     351               000000000000     352              
000000000000     353               000000000000     354              
000000000000     355               000000000000     356              
000000000000     357               000000000000     358              
000000000000     359               000000000000     360              
000000000000     361               000000000000     362              
000000000000     363               000000000000     364              
000000000000     365               000000000000     366              
000000000000     367               000000000000     368              
000000000000     369               000000000000     370              
000000000000     371               000000000000     372              
000000000000     373               000000000000     374              
000000000000     375               000000000000     376              
000000000000     377               000000000000     378              
000000000000     379               000000000000     380              
000000000000     381               000000000000     382              
000000000000     383               000000000000     384              
000000000000     385               000000000000     386              
000000000000     387               000000000000     388              
000000000000     389               000000000000     390              
000000000000     391               000000000000     392              
000000000000     393               000000000000     394              
000000000000     395               000000000000     396              
000000000000     397               000000000000     398              
000000000000     399               000000000000     400              
000000000000     401               000000000000     402              
000000000000     403               000000000000     404              
000000000000     405               000000000000     406              
000000000000     407               000000000000     408              
000000000000     409               000000000000     410              
000000000000     411               000000000000     412              
000000000000     413               000000000000     414              
000000000000     415               000000000000     416              
000000000000     417               000000000000     418              
000000000000     419               000000000000     420              
000000000000     421               000000000000     422              
000000000000     423               000000000000     424              
000000000000     425               000000000000     426              
000000000000     427               000000000000     428              
000000000000     429               000000000000     430              
000000000000     431               000000000000     432              
000000000000     433               000000000000     434              
000000000000     435               000000000000     436              
000000000000     437               000000000000     438              
000000000000     439               000000000000     440              
000000000000     441               000000000000     442              
000000000000     443               000000000000     444              
000000000000     445               000000000000     446              
000000000000     447               000000000000     448              
000000000000     449               000000000000     450              
000000000000     451               000000000000     452              
000000000000     453               000000000000     454              
000000000000     455               000000000000     456              
000000000000     457               000000000000     458              
000000000000     459               000000000000     460              
000000000000     461               000000000000     462              
000000000000     463               000000000000     464              
000000000000     465               000000000000     466              
000000000000     467               000000000000     468              
000000000000     469               000000000000     470              
000000000000     471               000000000000     472              
000000000000     473               000000000000     474              
000000000000     475               000000000000     476              
000000000000     477               000000000000     478              
000000000000     479               000000000000     480              
000000000000     481               000000000000     482              
000000000000     483               000000000000     484              
000000000000     485               000000000000     486              
000000000000     487               000000000000     488              
000000000000     489               000000000000     490              
000000000000     491               000000000000     492              
000000000000     493               000000000000     494              
000000000000     495               000000000000     496              
000000000000     497               000000000000     498              
000000000000     499               000000000000     500              
000000000000     501               000000000000     502              
000000000000     503               000000000000     504              
000000000000     505               000000000000     506              
000000000000     507               000000000000     508              
000000000000     509               000000000000     510              
000000000000     511               000000000000    

 

  101 102 103 104 105 106 107 108 109 110  

Primary Borrower

Wage Income

Co-Borrower Wage

Income

Primary Borrower

Other Income

Co-Borrower Other

Income

All Borrower Wage

Income

All Borrower Total

Income

4506-T Indicator

Borrower Income

Verification Level

Co-Borrower

Income Verification

Borrower

Employment

Verification

1 6193.00 0.00 5155.00 0.00 6193.00 11348.00 0 5   2 2 8333.33 7002.00 10870.56
0.00 15335.33 26205.97 0 5   2 3 6229.17 7355.79 0.00 0.00 13584.96 13584.96 1 5
  3 4 25781.25 0.00 0.00 0.00 25781.25 25781.25 1 5   3 5 24723.00 0.00 0.00
0.00 24723.00 24723.00 1 5   3 6 269436.19 269436.19 0.00 0.00 538872.38
538872.38 1 5   3 7 11030.79 2228.30 0.00 0.00 13259.09 13259.09 1 5   3 8
22253.77 0.00 0.00 0.00 22253.77 22253.77 1 5   3 9 14443.67 3375.00 0.00 0.00
17818.67 17818.67 1 5   3 10 26608.50 0.00 0.00 0.00 26608.50 26608.50 1 5   3
11 116173.15 0.00 0.00 0.00 116173.15 116173.15 1 5   3 12 9583.34 12083.33 0.00
0.00 21666.67 21666.67 1 5   3 13 16666.68 0.00 37595.06 0.00 16666.68 54261.74
1 5   3 14 0.00 0.00 23934.00 0.00 0.00 23934.00 1 4   3 15 17178.00 7719.00
0.00 0.00 24897.00 24897.00 1 5   3 16 50733.88 0.00 0.00 0.00 50733.88 50733.88
1 5   3 17 0.00 0.00 32485.00 0.00 0.00 32485.00 1 5   3 18 35427.34 0.00 0.00
0.00 35427.34 35427.34 1 5   3 19 40000.00 0.00 0.00 0.00 40000.00 40000.00 1 5
  3 20 43169.42 0.00 0.00 0.00 43169.42 43169.42 1 5   3 21 12500.00 3750.00
0.00 0.00 16250.00 16250.00 1 5   3 22 29620.00 0.00 0.00 0.00 29620.00 29620.00
1 5   3 23 29166.67 0.00 27083.34 0.00 29166.67 56250.01 0 5   2 24 45422.00
0.00 0.00 0.00 45422.00 45422.00 1 5   3 25 119060.00 0.00 0.00 0.00 119060.00
119060.00 1 5   3 26 45744.00 0.00 0.00 0.00 45744.00 45744.00 1 5   3 27
14000.00 19250.00 0.00 0.00 33250.00 33250.00 1 5   3 28 24330.00 0.00 9767.58
0.00 24330.00 34097.58 0 5   3 29 9501.00 896.00 3216.17 0.00 10397.00 13613.17
1 5   3 30 13109.00 5762.00 0.00 0.00 18871.00 18871.00 1 5   3 31 29611.00
3847.00 0.00 0.00 33458.00 33458.00 1 5   3 32 30942.00 0.00 0.00 0.00 30942.00
30942.00 1 5   3 33 22429.00 0.00 0.00 0.00 22429.00 22429.00 1 5   3 34
16361.00 0.00 0.00 0.00 16361.00 16361.00 1 5   3 35 7939.00 3333.00 0.00 0.00
11272.00 11272.00 1 5   3 36 5542.00 17917.00 0.00 0.00 23459.00 23459.00 1 5  
3 37 12802.00 10194.00 0.00 0.00 22996.00 22996.00 1 5   3 38 19500.00 3600.00
0.00 0.00 23100.00 23100.00 1 5   3 39 13542.00 10417.00 0.00 0.00 23959.00
23959.00 1 5   3 40 16435.00 0.00 0.00 0.00 16435.00 16435.00 1 5   3 41
25981.00 13479.00 0.00 0.00 39460.00 39460.00 1 5   3 42 17500.00 0.00 0.00 0.00
17500.00 17500.00 1 5   3 43 22763.00 500.00 0.00 0.00 23263.00 23263.00 0 5   3
44 11880.00 0.00 0.00 0.00 11880.00 11880.00 0 5   3 45 1045.00 53793.00 1045.00
0.00 54838.00 55883.00 1 5   3 46 38000.00 0.00 0.00 0.00 38000.00 38000.00 1 5
  3 47 12500.00 0.00 0.00 0.00 12500.00 12500.00 1 5   3 48 73769.00 0.00 0.00
0.00 73769.00 73769.00 1 5   3 49 12344.00 0.00 0.00 0.00 12344.00 12344.00 1 4
  3 50 41636.00 29466.00 0.00 0.00 71102.00 71102.00 0 5   3 51 19208.00 0.00
0.00 0.00 19208.00 19208.00 1 5   3 52 53382.00 0.00 0.00 0.00 53382.00 53382.00
1 5   3 53 16299.00 8301.00 0.00 0.00 24600.00 24600.00 1 5   3 54 35112.00 0.00
0.00 0.00 35112.00 35112.00 1 5   3 55 110476.00 1667.00 0.00 0.00 112143.00
112143.00 1 5   3 56 8333.00 16450.00 0.00 0.00 24783.00 24783.00 1 5   3 57
10686.00 26058.00 0.00 0.00 36744.00 36744.00 1 5   3 58 11951.00 10671.00
437.00 0.00 22622.00 23059.00 1 5   3 59 20000.00 8563.00 0.00 0.00 28563.00
28563.00 0 5   3 60 12500.00 14108.00 0.00 0.00 26608.00 26608.00 1 5   3 61
10000.00 0.00 1151.00 11262.51 22413.51 22413.51 1 5   3 62 20000.00 0.00 0.00
0.00 20000.00 20000.00 1 5   3 63 23332.00 0.00 0.00 0.00 23332.00 23332.00 1 5
  3 64 23458.00 9914.00 0.00 0.00 33372.00 33372.00 1 5   3 65 43406.00 0.00
0.00 0.00 43406.00 43406.00 1 5   3 66 20774.00 0.00 0.00 0.00 20774.00 20774.00
0 5   3 67 17455.00 0.00 0.00 0.00 17455.00 17455.00 1 5   3 68 62242.00 0.00
0.00 0.00 62242.00 62242.00 1 5   3 69 10926.00 0.00 0.00 0.00 10926.00 10926.00
1 4   3 70 27083.00 10611.00 0.00 0.00 37694.00 37694.00 1 5   3 71 10190.00
11675.00 0.00 0.00 21865.00 21865.00 1 5   3 72 42066.00 0.00 0.00 0.00 42066.00
42066.00 1 5   3 73 13333.00 0.00 0.00 0.00 13333.00 13333.00 1 5   3 74
18685.00 0.00 -1758.00 0.00 18685.00 16927.00 1 5   3 75 20470.00 1009.00
20470.00 0.00 21479.00 41949.00 1 5   3 76 70224.00 0.00 0.00 0.00 70224.00
70224.00 1 5   3 77 49521.00 0.00 0.00 0.00 49521.00 49521.00 1 5   3 78
12771.00 0.00 0.00 0.00 12771.00 12771.00 1 5   3 79 23421.00 0.00 0.00 0.00
23421.00 23421.00 1 5   3 80 7335.00 0.00 0.00 0.00 7335.00 7335.00 1 5   3 81
24889.00 0.00 0.00 0.00 24889.00 24889.00 1 5   3 82 28302.00 8239.00 0.00 0.00
36541.00 36541.00 1 5   3 83 12062.00 9903.00 0.00 0.00 21965.00 21965.00 1 5  
3 84 91424.00 0.00 0.00 0.00 91424.00 91424.00 1 5   3 85 36512.00 0.00 0.00
0.00 36512.00 36512.00 1 5   3 86 28816.00 0.00 0.00 0.00 28816.00 28816.00 1 5
  3 87 19952.00 4768.00 0.00 0.00 24720.00 24720.00 1 5   3 88 25000.00 0.00
0.00 0.00 25000.00 25000.00 1 5   3 89 21541.00 12000.00 0.00 0.00 33541.00
33541.00 1 5   3 90 13056.00 0.00 3737.37 0.00 13056.00 16793.37 1 5   3 91
16572.00 19297.00 0.00 0.00 35869.00 35869.00 1 5   3 92 32917.00 0.00 0.00 0.00
32917.00 32917.00 1 5   3 93 24152.00 51459.00 0.00 0.00 75611.00 75611.00 1 5  
3 94 26138.00 0.00 0.00 0.00 26138.00 26138.00 1 5   3 95 15989.00 8000.00 0.00
0.00 23989.00 23989.00 1 5   3 96 26000.00 0.00 0.00 0.00 26000.00 26000.00 1 5
  3 97 19500.00 0.00 0.00 0.00 19500.00 19500.00 1 5   3 98 15600.00 11667.00
0.00 0.00 27267.00 27267.00 1 5   3 99 32100.00 18041.00 0.00 0.00 50141.00
50141.00 1 5   3 100 26878.00 0.00 0.00 0.00 26878.00 26878.00 0 5   3 101
45001.00 0.00 0.00 0.00 45001.00 45001.00 1 5   3 102 119559.00 0.00 0.00 0.00
119559.00 119559.00 1 5   3 103 83333.00 0.00 0.00 0.00 83333.00 83333.00 1 5  
3 104 62084.00 0.00 0.00 0.00 62084.00 62084.00 0 5   3 105 23632.00 17010.00
2576.00 0.00 40642.00 43218.00 1 5   3 106 23750.00 13733.00 0.00 0.00 37483.00
37483.00 1 5   3 107 51986.00 0.00 0.00 0.00 51986.00 51986.00 1 5   3 108
23543.00 0.00 0.00 0.00 23543.00 23543.00 1 5   3 109 28918.00 0.00 0.00 0.00
28918.00 28918.00 1 5   3 110 34984.00 0.00 0.00 0.00 34984.00 34984.00 1 5   3
111 48498.00 0.00 0.00 0.00 48498.00 48498.00 1 5   3 112 19849.00 7702.00 0.00
0.00 27551.00 27551.00 1 5   3 113 79480.00 0.00 0.00 0.00 79480.00 79480.00 1 5
  3 114 6263.00 14166.00 0.00 0.00 20429.00 20429.00 1 5   3 115 39432.00
1477.00 0.00 0.00 40909.00 40909.00 1 5   3 116 10417.00 24638.00 0.00 0.00
35055.00 35055.00 1 5   3 117 24250.00 0.00 0.00 0.00 24250.00 24250.00 1 5   3
118 40575.00 0.00 0.00 0.00 40575.00 40575.00 0 5   3 119 32067.00 10062.00 0.00
0.00 42129.00 42129.00 1 5   3 120 44396.00 0.00 0.00 0.00 44396.00 44396.00 1 5
  3 121 24583.00 0.00 0.00 0.00 24583.00 24583.00 1 5   3 122 39848.00 0.00 0.00
0.00 39848.00 39848.00 0 5   3 123 13684.00 9585.00 0.00 0.00 23269.00 23269.00
1 5   3 124 52251.00 0.00 0.00 0.00 52251.00 52251.00 1 5   3 125 7551.00 0.00
0.00 0.00 7551.00 7551.00 1 5   3 126 19219.00 9268.00 0.00 0.00 28487.00
28487.00 1 5   3 127 60598.00 0.00 0.00 0.00 60598.00 60598.00 1 5   3 128
34985.00 0.00 0.00 0.00 34985.00 34985.00 1 5   3 129 27543.00 0.00 0.00 0.00
27543.00 27543.00 1 5   3 130 4238.00 2160.00 0.00 0.00 6398.00 6398.00 1 5   3
131 25066.00 0.00 0.00 0.00 25066.00 25066.00 1 5   3 132 60374.00 0.00 0.00
0.00 60374.00 60374.00 1 5   3 133 37360.00 2570.00 0.00 0.00 39930.00 39930.00
1 5   3 134 126316.00 0.00 0.00 0.00 126316.00 126316.00 1 5   3 135 36883.00
0.00 0.00 0.00 36883.00 36883.00 1 5   3 136 17500.00 0.00 0.00 0.00 17500.00
17500.00 1 5   3 137 53410.00 0.00 0.00 0.00 53410.00 53410.00 1 5   3 138
36666.00 0.00 0.00 0.00 36666.00 36666.00 1 5   3 139 6125.00 12617.00 0.00 0.00
18742.00 18742.00 1 5   3 140 54549.00 0.00 0.00 0.00 54549.00 54549.00 1 5   3
141 0.00 91519.00 0.00 0.00 91519.00 91519.00 1 5   3 142 30923.00 10242.00 0.00
0.00 41165.00 41165.00 1 5   3 143 89545.00 0.00 0.00 0.00 89545.00 89545.00 1 5
  3 144 81760.00 0.00 0.00 0.00 81760.00 81760.00 0 5   3 145 84197.00 0.00 0.00
0.00 84197.00 84197.00 1 5   3 146 25299.00 0.00 0.00 0.00 25299.00 25299.00 1 5
  3 147 12923.00 6938.00 0.00 0.00 19861.00 19861.00 1 5   3 148 14369.00
23184.00 0.00 0.00 37553.00 37553.00 1 5   3 149 13750.00 0.00 0.00 0.00
13750.00 13750.00 1 5   3 150 19066.00 9254.00 0.00 0.00 28320.00 28320.00 1 5  
3 151 59169.00 0.00 0.00 0.00 59169.00 59169.00 1 5   3 152 12534.00 10135.00
0.00 0.00 22669.00 22669.00 1 5   3 153 40658.00 12501.00 0.00 0.00 53159.00
53159.00 1 5   3 154 28173.00 0.00 0.00 0.00 28173.00 28173.00 1 5   3 155
17222.00 10619.00 0.00 0.00 27841.00 27841.00 0 5   3 156 13583.00 19406.00 0.00
0.00 32989.00 32989.00 1 5   3 157 28051.00 0.00 0.00 0.00 28051.00 28051.00 1 5
  3 158 0.00 33333.00 0.00 0.00 33333.00 33333.00 1 5   3 159 11253.00 13476.00
0.00 0.00 24729.00 24729.00 1 5   3 160 57701.00 0.00 0.00 0.00 57701.00
57701.00 1 5   3 161 10130.00 0.00 0.00 0.00 10130.00 10130.00 0 5   3 162  
0.00 12866.34 0.00 0.00 12866.34 1 5   3 163 16667.00 0.00 0.00 0.00 16667.00
16667.00 1 5   3 164 13059.00 23013.00 0.00 0.00 36072.00 36072.00 1 5   3 165
66924.00 0.00 0.00 0.00 66924.00 66924.00 1 5   3 166 35417.00 0.00 0.00 0.00
35417.00 35417.00 1 5   3 167 21883.00 0.00 8168.33 0.00 21883.00 30051.33 1 4  
3 168 29249.00 0.00 0.00 0.00 29249.00 29249.00 1 5   3 169 9480.00 3640.00 0.00
0.00 13120.00 13120.00 1 5   3 170 18750.00 0.00 7212.00 0.00 25962.00 25962.00
1 5   3 171 19257.00 0.00 0.00 0.00 19257.00 19257.00 1 5   3 172 13821.00
12917.00 0.00 0.00 26738.00 26738.00 1 5   3 173 15000.00 0.00 0.00 0.00
15000.00 15000.00 1 5   3 174 20332.00 0.00 0.00 0.00 20332.00 20332.00 1 5   3
175 8472.00 0.00 8472.00 0.00 8472.00 16944.00 1 5   3 176 64281.00 0.00 0.00
0.00 64281.00 64281.00 1 5   3 177 19095.00 0.00 0.00 0.00 19095.00 19095.00 1 5
  3 178 31286.00 0.00 0.00 0.00 31286.00 31286.00 1 5   3 179 15417.00 0.00 0.00
0.00 15417.00 15417.00 1 5   3 180 16724.00 0.00 0.00 0.00 16724.00 16724.00 1 5
  3 181 546606.00 0.00 483356.00 0.00 546606.00 1029962.00 1 5   3 182 78618.00
0.00 78618.00 0.00 78618.00 157236.00 1 5   3 183 29314.00 0.00 0.00 0.00
29314.00 29314.00 1 5   3 184 22354.00 0.00 0.00 0.00 22354.00 22354.00 1 5   3
185 14045.00 18665.00 0.00 0.00 32710.00 32710.00 1 5   3 186 36462.00 0.00 0.00
0.00 36462.00 36462.00 1 5   3 187 53137.00 0.00 0.00 0.00 53137.00 53137.00 1 5
  3 188 17467.00 1850.00 0.00 0.00 19317.00 19317.00 1 5   3 189 24263.00 0.00
0.00 0.00 24263.00 24263.00 1 5   3 190 28000.00 0.00 0.00 0.00 28000.00
28000.00 1 5   3 191 0.00 18756.00 0.00 0.00 18756.00 18756.00 0 5   3 192
29166.67 0.00 27083.34 0.00 29166.67 56250.01 0 5   2 193 10417.00 0.00 683.00
751.00 10417.00 11850.58 0 5   2 194 20833.34 0.00 6458.33 0.00 20833.34
27291.67 0 5   3 195 0.00 0.00 67866.74 0.00 0.00 67866.74 0 5   2 196 11875.00
0.00 15000.00 0.00 11875.00 26875.00 0 5   2 197 15831.76 0.00 0.00 0.00
15831.76 15831.76 0 5   3 198 23403.93 0.00 0.00 0.00 23403.93 23403.93 0 5   3
199 21785.71 0.00 16642.06 0.00 21785.71 38427.77 0 5   3 200 17813.00 0.00
3263.00 0.00 17813.00 21076.00 0 5   3 201 20333.92 0.00 8246.00 0.00 20333.92
28579.92 1 5   3 202 20557.00 0.00 -1320.00 0.00 20557.00 19237.00 1 5   3 203
30667.00 0.00 0.00 0.00 30667.00 30667.00 1 5   3 204 18744.24 0.00 15521.88
0.00 18744.24 34266.12 1 5   3 205 50000.00 0.00 0.00 0.00 50000.00 50000.00 1 5
  3 206 65354.00 0.00 0.00 0.00 65354.00 65354.00 1 4   3 207 17660.83 2348.42
0.00 0.00 20009.25 20009.25 1 5   3 208 16512.00 0.00 0.00 0.00 16512.00
16512.00 1 5   3 209 12500.00 0.00 7003.82 0.00 12500.00 19503.82 1 5   3 210
28277.00 0.00 -1381.00 -683.00 28277.00 26213.00 1 5   3 211 30416.66 0.00 0.00
0.00 30416.66 30416.66 1 5   3 212 53884.00 0.00 0.00 0.00 53884.00 53884.00 1 5
  3 213 0.00 0.00 22028.70 1067.10 0.00 23095.80 1 5   3 214 4054.42 12428.00
0.00 0.00 16482.42 16482.42 1 5   3 215 24500.67 0.00 0.00 0.00 24500.67
24500.67 1 5   3 216 14445.76 0.00 10159.25 0.00 14445.76 24605.01 1 5   3 217
13000.00 0.00 0.00 0.00 13000.00 13000.00 1 5   3 218 0.00 0.00 27631.25 0.00
0.00 27631.25 1 5   3 219 42670.00 5225.00 -1163.00 2668.00 47895.00 49400.00 1
4   3 220 15604.00 5460.00 0.00 0.00 21064.00 21064.00 1 4   3 221 25000.00 0.00
-1609.00 0.00 25000.00 23391.00 1 5   3 222 11166.13 0.00 0.00 0.00 11166.13
11166.13 1 5   3 223 14820.00 10213.75 0.00 0.00 25033.75 25033.75 1 5   3 224
13645.97 14471.77 0.00 0.00 28117.74 28117.74 1 5   3 225 23206.95 0.00 0.00
0.00 23206.95 23206.95 1 5   3 226 13217.00 17232.00 0.00 0.00 30449.00 30449.00
1 5   3 227 6553.44 7347.82 0.00 0.00 13901.26 13901.26 1 5   3 228 7925.50
7083.34 0.00 0.00 15008.84 15008.84 1 5   3 229 15000.00 2950.67 0.00 0.00
17950.67 17950.67 1 5   3 230 9243.08 9943.76 9642.87 0.00 19186.84 28829.71 1 5
  3 231 19208.91 8125.02 0.00 0.00 27333.93 27333.93 1 5   3 232 12553.83
11700.22 0.00 0.00 24254.05 24254.05 1 5   3 233 12292.48 6784.27 0.00 0.00
19076.75 19076.75 1 5   3 234 9168.00 4637.34 0.00 0.00 13805.34 13805.34 1 5  
3 235 18754.89 0.00 0.00 0.00 18754.89 18754.89 1 5   3 236 14992.77 0.00 0.00
0.00 14992.77 14992.77 1 5   3 237 16878.60 0.00 0.00 0.00 16878.60 16878.60 1 5
  3 238 10666.67 33381.29 0.00 0.00 44047.96 44047.96 1 5   3 239 0.00 21462.84
0.00 0.00 21462.84 21462.84 1 5   3 240 10841.96 8279.05 0.00 0.00 19121.01
19121.01 1 5   3 241 51823.62 0.00 0.00 0.00 51823.62 51823.62 1 5   3 242
14583.33 0.00 23504.63 0.00 14583.33 38087.96 1 5   3 243 0.00 80296.30 0.00
0.00 80296.30 80296.30 1 5   3 244 4636.71 3943.00 818.90 818.90 8579.71
10217.51 1 5   3 245 16781.71 0.00 0.00 0.00 16781.71 16781.71 1 5   3 246
9626.92 0.00 746.91 0.00 9626.92 10373.83 1 5   3 247 22641.28 0.00 0.00 0.00
22641.28 22641.28 1 5   3 248 13332.80 2665.87 0.00 0.00 15998.67 15998.67 1 5  
3 249 12500.00 0.00 4166.66 0.00 12500.00 16666.66 1 5   3 250 18862.00 5690.16
4313.11 0.00 24552.16 28865.27 1 5   3 251 16138.33 8463.26 0.00 0.00 24601.59
24601.59 1 5   3 252 19719.62 0.00 0.00 0.00 19719.62 19719.62 1 5   3 253
20420.08 0.00 0.00 0.00 20420.08 20420.08 1 5   3 254 295781.58 0.00 0.00 0.00
295781.58 295781.58 1 5   3 255 37142.00 0.00 0.00 0.00 37142.00 37142.00 1 5  
3 256 9370.50 0.00 5321.61 0.00 9370.50 14692.11 1 5   3 257 12500.00 8626.80
0.00 0.00 21126.80 21126.80 1 5   3 258 19166.66 7271.55 0.00 0.00 26438.21
26438.21 1 5   3 259 14583.27 0.00 0.00 0.00 14583.27 14583.27 1 5   3 260
28767.75 0.00 0.00 0.00 28767.75 28767.75 1 5   3 261 5193.33 2098.50 4708.91
0.00 7291.83 12000.74 1 5   3 262 1948.45 0.00 15200.00 0.00 1948.45 17148.45 1
5   3 263 27562.91 0.00 0.00 0.00 27562.91 27562.91 1 5   3 264 13820.00 0.00
0.00 0.00 13820.00 13820.00 1 5   3 265 19000.00 915.59 6666.67 0.00 19915.59
26582.26 1 5   3 266 14854.67 0.00 5456.84 0.00 14854.67 20311.51 1 5   3 267
20963.91 0.00 0.00 0.00 20963.91 20963.91 1 5   3 268 3677.00 0.00 5677.38
921.25 3677.00 10275.63 1 5   3 269 0.00 0.00 38330.00 0.00 0.00 38330.00 1 5  
3 270 10172.17 0.00 0.00 0.00 10172.17 10172.17 1 5   3 271 24103.62 8696.55
0.00 0.00 32800.17 32800.17 1 5   3 272 16300.83 0.00 9848.29 0.00 16300.83
26149.12 1 5   3 273 18937.94 0.00 0.00 0.00 18937.94 18937.94 1 5   3 274
32201.34 0.00 0.00 0.00 32201.34 32201.34 1 5   3 275 18333.34 7442.93 0.00 0.00
25776.27 25776.27 1 5   3 276 18875.00 0.00 0.00 0.00 18875.00 18875.00 1 5   3
277 19445.13 0.00 0.00 0.00 19445.13 19445.13 1 5   3 278 12916.66 11666.66 0.00
0.00 24583.32 24583.32 1 5   3 279 18750.00 0.00 0.00 0.00 18750.00 18750.00 1 5
  3 280 10417.00 13750.00 0.00 0.00 24167.00 24167.00 1 5   3 281 9395.17
9166.66 0.00 0.00 18561.83 18561.83 1 5   3 282 0.00 55676.41 0.00 0.00 55676.41
55676.41 1 5   3 283 7714.33 9335.85 0.00 0.00 17050.18 17050.18 1 5   3 284
12043.25 0.00 0.00 0.00 12043.25 12043.25 1 5   3 285 21541.50 0.00 0.00 0.00
21541.50 21541.50 1 5   3 286 15453.60 0.00 3301.00 0.00 15453.60 18754.60 1 5  
3 287 20833.32 0.00 41992.84 0.00 20833.32 62826.16 1 5   3 288 12553.33 0.00
937.50 0.00 12553.33 13490.83 1 5   3 289 14447.41 0.00 0.00 0.00 14447.41
14447.41 1 5   3 290 33142.17 0.00 0.00 0.00 33142.17 33142.17 1 5   3 291
12495.38 0.00 2569.00 0.00 12495.38 15064.38 1 5   3 292 23760.92 0.00 0.00 0.00
23760.92 23760.92 1 5   3 293 13835.53 0.00 0.00 0.00 13835.53 13835.53 1 5   3
294 10333.33 9776.40 0.00 0.00 20109.73 20109.73 1 5   3 295 16982.41 8026.30
0.00 0.00 25008.71 25008.71 1 5   3 296 6203.79 9468.72 0.00 0.00 15672.51
15672.51 1 5   3 297 28531.00 28531.00 0.00 0.00 57062.00 57062.00 1 5   3 298
4556.50 6944.62 0.00 0.00 11501.12 11501.12 1 5   3 299 5833.33 2708.51 0.00
0.00 8541.84 8541.84 1 5   3 300 7500.00 10426.00 0.00 0.00 17926.00 17926.00 1
5   3 301 15833.34 0.00 0.00 0.00 15833.34 15833.34 1 5   3 302 18985.86 0.00
0.00 0.00 18985.86 18985.86 1 5   3 303 8861.58 2677.33 16207.04 0.00 11538.91
27745.95 1 5   3 304 13596.18 16666.67 0.00 0.00 30262.85 30262.85 1 5   3 305
16900.00 6760.13 79059.00 0.00 23660.13 102719.13 1 5   3 306 22916.66 0.00
17744.50 0.00 22916.66 40661.16 0 5   3 307 6371.09 27083.32 0.00 0.00 33454.41
33454.41 1 5   3 308 40338.75 6000.00 0.00 1976.55 46338.75 48315.30 1 5   3 309
19166.67 0.00 0.00 0.00 19166.67 19166.67 1 5   3 310 20108.33 5125.00 0.00 0.00
25233.33 25233.33 1 5   3 311 7308.15 0.00 4000.10 0.00 7308.15 11308.25 1 5   3
312 1491.90 3797.83 5367.06 0.00 5289.73 10656.79 1 5   3 313 8228.00 0.00
1422.00 0.00 8228.00 9650.00 1 5   3 314 10796.00 0.00 0.00 0.00 10796.00
10796.00 1 5   3 315 95737.33 0.00 0.00 0.00 95737.33 95737.33 1 5   3 316
15000.00 0.00 8958.33 0.00 15000.00 23958.33 1 5   3 317 8332.92 0.00 7253.96
0.00 8332.92 15586.88 1 5   3 318 15806.74 3666.00 0.00 0.00 19472.74 19472.74 1
5   3 319 9446.26 3483.46 0.00 0.00 12929.72 12929.72 1 5   3 320 22522.52 0.00
0.00 0.00 22522.52 22522.52 1 5   3 321 15833.34 0.00 0.00 0.00 15833.34
15833.34 1 5   3 322 12368.00 0.00 0.00 0.00 12368.00 12368.00 1 5   3 323
10226.25 8372.49 0.00 0.00 18598.74 18598.74 1 5   3 324 7220.73 7420.01 0.00
0.00 14640.74 14640.74 1 5   3 325 6716.54 26250.00 0.00 0.00 32966.54 32966.54
1 5   3 326 12500.00 0.00 1594.09 0.00 12500.00 14094.09 1 5   3 327 12500.00
0.00 19437.33 0.00 12500.00 31937.33 1 5   3 328 13384.38 0.00 0.00 0.00
13384.38 13384.38 1 5   3 329 27304.87 0.00 0.00 0.00 27304.87 27304.87 1 5   3
330 27250.00 9016.80 0.00 0.00 36266.80 36266.80 1 5   3 331 23618.25 0.00 0.00
0.00 23618.25 23618.25 1 5   3 332 8193.74 5659.33 0.00 0.00 13853.07 13853.07 1
5   3 333 20799.29 0.00 0.00 0.00 20799.29 20799.29 1 5   3 334 7805.55 8652.87
0.00 0.00 16458.42 16458.42 1 5   3 335 9750.00 5666.68 19867.17 0.00 15416.68
35283.85 1 5   3 336 14804.34 17833.40 0.00 0.00 32637.74 32637.74 1 5   3 337
8750.00 0.00 0.00 0.00 8750.00 8750.00 1 5   3 338 34598.71 0.00 0.00 0.00
34598.71 34598.71 1 5   3 339 15000.00 0.00 0.00 0.00 15000.00 15000.00 1 5   3
340 59956.75 0.00 0.00 0.00 59956.75 59956.75 1 5   3 341 16666.67 0.00 7333.33
0.00 16666.67 24000.00 1 5   3 342 0.00 13498.33 0.00 0.00 13498.33 13498.33 1 5
  3 343 10090.00 0.00 0.00 0.00 10090.00 10090.00 1 5   3 344 8924.83 9708.31
0.00 10857.84 18633.14 29490.98 1 5   3 345 12131.30 0.00 0.00 0.00 12131.30
12131.30 1 5   3 346 20292.00 5833.00 0.00 0.00 26125.00 26125.00 1 5   3 347
31250.09 0.00 0.00 0.00 31250.09 31250.09 1 5   3 348 9583.00 4635.00 4724.83
634.00 14218.00 19576.83 1 5   3 349 7683.67 8333.33 0.00 4435.96 16017.00
20452.96 1 5   3 350 10583.00 0.00 7516.00 0.00 10583.00 18099.00 0 5   3 351
14583.33 0.00 0.00 0.00 14583.33 14583.33 1 5   3 352 22083.34 0.00 0.00 0.00
22083.34 22083.34 1 5   3 353 31016.00 0.00 0.00 0.00 31016.00 31016.00 1 5   3
354 25925.00 0.00 9414.66 0.00 25925.00 35339.66 1 5   3 355 46660.00 0.00 0.00
0.00 46660.00 46660.00 1 5   3 356 15000.00 0.00 0.00 0.00 15000.00 15000.00 1 5
  3 357 18471.34 0.00 0.00 0.00 18471.34 18471.34 1 5   3 358 15418.08 0.00 0.00
0.00 15418.08 15418.08 1 4   3 359 9146.04 12250.01 0.00 0.00 21396.05 21396.05
1 5   3 360 11493.64 5124.59 0.00 0.00 16618.23 16618.23 1 5   3 361 12692.91
13993.00 0.00 0.00 26685.91 26685.91 1 5   3 362 40381.75 0.00 0.00 0.00
40381.75 40381.75 1 5   3 363 15833.32 0.00 5000.00 0.00 15833.32 20833.32 1 5  
3 364 23333.34 0.00 0.00 0.00 23333.34 23333.34 1 5   3 365 16334.07 8333.33
0.00 0.00 24667.40 24667.40 1 5   3 366 20000.00 4524.98 6604.17 0.00 24524.98
31129.15 1 5   3 367 16501.92 0.00 0.00 0.00 16501.92 16501.92 1 5   3 368
20833.33 0.00 8930.08 0.00 20833.33 29763.41 1 5   3 369 7682.25 0.00 5583.00
0.00 7682.25 13265.25 1 5   3 370 0.00 0.00 47187.00 0.00 0.00 47187.00 1 5   3
371 8899.93 6796.42 0.00 0.00 15696.35 15696.35 1 5   3 372 14537.50 4354.61
0.00 0.00 18892.11 18892.11 1 5   3 373 5652.07 2309.82 0.00 670.00 7961.89
8631.89 1 5   3 374 9012.51 2383.41 0.00 0.00 11395.92 11395.92 1 5   3 375
30659.08 0.00 0.00 0.00 30659.08 30659.08 1 5   3 376 13904.90 15844.00 0.00
0.00 29748.90 29748.90 1 5   3 377 21610.83 156.71 0.00 0.00 21767.54 21767.54 1
5   3 378 65547.58 0.00 0.00 0.00 65547.58 65547.58 1 5   3 379 37559.55 0.00
0.00 0.00 37559.55 37559.55 1 5   3 380 13290.29 11641.60 0.00 0.00 24931.89
24931.89 0 5   3 381 33333.34 0.00 0.00 0.00 33333.34 33333.34 1 5   3 382
13053.00 0.00 0.00 0.00 13053.00 13053.00 1 5   3 383 13541.66 47903.92 13700.30
0.00 61445.58 75145.88 1 5   3 384 28201.75 0.00 0.00 0.00 28201.75 28201.75 1 5
  3 385 16158.33 0.00 3685.75 0.00 16158.33 19844.08 1 5   3 386 12473.35 0.00
13955.80 0.00 12473.35 26429.15 1 5   3 387 14905.77 0.00 3162.03 0.00 14905.77
18067.80 1 5   3 388 4501.44 6666.68 0.00 4426.09 11168.12 15594.21 1 5   3 389
20000.50 0.00 0.00 0.00 20000.50 20000.50 1 5   3 390 14582.53 12274.44 5913.42
0.00 26856.97 32770.39 1 5   3 391 13743.08 0.00 0.00 0.00 13743.08 13743.08 1 5
  3 392 12280.46 10686.35 2762.36 0.00 22966.81 25729.17 1 5   3 393 25525.67
0.00 0.00 0.00 25525.67 25525.67 1 5   3 394 10857.42 0.00 0.00 52590.05
10857.42 63447.47 1 5   3 395 20585.58 0.00 0.00 0.00 20585.58 20585.58 1 5   3
396 12065.41 0.00 0.00 0.00 12065.41 12065.41 1 5   3 397 15833.34 0.00 0.00
0.00 15833.34 15833.34 1 5   3 398 10758.32 0.00 0.00 6260.00 10758.32 17018.32
1 5   3 399 6250.00 11123.00 0.00 2555.50 17373.00 19928.50 1 5   3 400 16356.91
0.00 0.00 0.00 16356.91 16356.91 1 5   3 401 18128.71 5137.14 0.00 0.00 23265.85
23265.85 1 5   3 402 1247.50 0.00 29342.00 0.00 1247.50 30589.50 1 5   3 403
11618.22 0.00 0.00 0.00 11618.22 11618.22 1 5   3 404 1972.00 0.00 19281.82 0.00
1972.00 21253.82 1 5   3 405 13333.33 6746.58 0.00 0.00 20079.91 20079.91 1 5  
3 406 15022.88 0.00 10781.67 0.00 15022.88 25804.55 1 5   3 407 6875.00 8155.68
0.00 0.00 15030.68 15030.68 1 5   3 408 36250.00 0.00 0.00 0.00 36250.00
36250.00 1 5   3 409 12500.00 0.00 6901.00 0.00 12500.00 19401.00 1 5   3 410
21248.93 0.00 0.00 0.00 21248.93 21248.93 1 5   3 411 9241.25 0.00 10224.41 0.00
9241.25 19465.66 1 5   3 412 9072.00 9072.00 0.00 0.00 18144.00 18144.00 1 5   3
413 0.00 0.00 99438.29 0.00 0.00 99438.29 1 5   3 414 12500.00 9888.08 0.00 0.00
22388.08 22388.08 1 5   3 415 8883.34 4683.34 0.00 0.00 13566.68 13566.68 1 5  
3 416 13120.00 7417.00 0.00 0.00 20537.00 20537.00 1 5   3 417 6842.90 27000.00
0.00 0.00 33842.90 33842.90 1 5   3 418 17000.00 0.00 20.56 0.00 17000.00
17020.56 1 5   3 419 16666.67 431.66 2476.44 1788.53 17098.33 21363.30 1 5   3
420 9584.84 5687.75 0.00 0.00 15272.59 15272.59 1 5   3 421 9071.96 9152.42 0.00
0.00 18224.38 18224.38 1 5   3 422 30275.83 6242.24 0.00 0.00 36518.07 36518.07
1 5   3 423 10790.00 6041.67 1952.50 0.00 16831.67 18784.17 1 5   3 424 10045.00
0.00 0.00 4874.33 10045.00 14919.33 1 5   3 425 18464.70 0.00 10333.33 0.00
18464.70 28798.03 1 5   3 426 35093.04 0.00 0.00 0.00 35093.04 35093.04 1 5   3
427 10728.86 0.00 0.00 0.00 10728.86 10728.86 1 5   3 428 23743.04 6236.82 0.00
0.00 29979.86 29979.86 1 5   3 429 8154.16 7341.66 4195.16 1458.33 15495.82
21149.31 1 5   3 430 36911.33 0.00 2648.00 0.00 36911.33 39559.33 1 5   3 431
44332.00 0.00 -305.00 0.00 44332.00 44027.00 1 5   3 432 14583.33 0.00 22008.25
0.00 14583.33 36591.58 0 5   3 433 141838.00 0.00 0.00 0.00 141838.00 141838.00
0 5   3 434 49242.00 0.00 0.00 0.00 49242.00 49242.00 0 5   2 435 0.00 0.00
11430.00 6263.00 0.00 17693.00 0 5   2 436 14409.13 3992.00 4166.66 0.00
18401.13 22567.79 1 5   3 437 16666.66 10833.42 0.00 0.00 27500.08 27500.08 0 5
  2 438 0.00 0.00 28528.00 0.00 0.00 28528.00 0 4   2 439 25000.00 3281.00
1380.00 0.00 28281.00 29661.00 1 5   2 440 36806.26 2266.66 0.00 0.00 39072.92
39072.92 0 5   3 441 0.00 0.00 17206.92 0.00 0.00 17206.92 0 5   2 442 0.00 0.00
26150.33 0.00 0.00 26150.33 1 4   2 443 18750.00 13500.00 0.00 0.00 32250.00
32250.00 0 5   2 444 30833.33 13000.00 0.00 0.00 51151.66 64477.24 1 5   3 445
46332.64 0.00 15797.75 0.00 46332.64 62130.39 0 5   2 446 74208.00 0.00 61216.00
0.00 74208.00 135424.00 1 5   2 447 6000.00 13050.00 0.00 0.00 19050.00 19050.00
1 4   2 448 32583.33 0.00 0.00 0.00 32583.33 32583.33 0 5   3 449 10125.00
19200.00 4639.85 0.00 29325.00 33964.85 1 5   2 450 20000.00 23144.00 0.00 0.00
43144.00 43144.00 1 5   3 451 9915.00 11500.00 0.00 0.00 21415.00 21415.00 0 5  
3 452 12925.00 11133.00 0.00 0.00 24058.00 24058.00 0 5   3 453 6863.00 18500.00
0.00 0.00 25363.00 25363.00 1 5   3 454 19791.00 0.00 0.00 0.00 19791.00
19791.00 1 5   3 455 72092.00 0.00 0.00 0.00 72092.00 72092.00 1 5   3 456
13750.00 25000.00 0.00 0.00 38750.00 38750.00 1 5   3 457 9358.00 4496.00 0.00
0.00 13854.00 13854.00 1 5   3 458 97495.00 0.00 0.00 0.00 97495.00 97495.00 0 5
  3 459 34000.00 0.00 0.00 0.00 34000.00 34000.00 1 5   3 460 15719.00 17815.00
0.00 0.00 33534.00 33534.00 1 5   3 461 16583.00 0.00 0.00 0.00 16583.00
16583.00 1 5   3 462 33955.00 0.00 0.00 0.00 33955.00 33955.00 1 5   3 463
9112.00 16250.00 0.00 0.00 25362.00 25362.00 1 5   3 464 22206.00 0.00 0.00 0.00
22206.00 22206.00 1 5   3 465 6351.00 12930.00 0.00 0.00 19281.00 19281.00 1 5  
3 466 31250.00 5725.00 0.00 0.00 36975.00 36975.00 1 5   3 467 14570.00 0.00
0.00 0.00 14570.00 14570.00 1 5   3 468 13443.00 12083.00 0.00 0.00 25526.00
25526.00 1 5   3 469 17343.00 12520.00 0.00 0.00 29863.00 29863.00 1 5   3 470
35000.00 0.00 0.00 0.00 35000.00 35000.00 1 5   3 471 19679.00 0.00 0.00 0.00
19679.00 19679.00 1 5   3 472 17047.00 0.00 0.00 0.00 17047.00 17047.00 1 5   3
473 42420.00 0.00 0.00 0.00 42420.00 42420.00 1 5   3 474 21325.00 0.00 0.00
0.00 21325.00 21325.00 1 5   3 475 15000.00 0.00 0.00 0.00 15000.00 15000.00 1 5
  3 476 15417.00 9167.00 0.00 0.00 24584.00 24584.00 1 5   3 477 12922.00 0.00
0.00 0.00 12922.00 12922.00 1 5   3 478 10333.00 2069.00 0.00 0.00 12402.00
12402.00 1 5   3 479 17510.00 11539.00 0.00 0.00 29049.00 29049.00 1 5   3 480
14583.00 0.00 0.00 0.00 14583.00 14583.00 1 5   3 481 9458.00 8459.00 0.00 0.00
17917.00 17917.00 1 5   3 482 30024.00 0.00 0.00 0.00 30024.00 30024.00 1 5   3
483 10266.34 7757.00 0.00 0.00 18023.34 18023.34 1 5   3 484 20000.00 3061.88
0.00 0.00 23061.88 23061.88 0 5   3 485 22533.34 0.00 0.00 0.00 22533.34
22533.34 1 5   3 486 8245.18 0.00 17387.66 0.00 8245.18 25632.84 1 5   3 487
10289.85 0.00 1969.00 0.00 10289.85 12258.85 1 5   3 488 24999.99 15000.00 0.00
0.00 39999.99 39999.99 1 5   3 489 7877.32 18360.17 0.00 0.00 26237.49 26237.49
1 5   3 490 23340.00 0.00 0.00 0.00 23340.00 23340.00 1 5   3 491 57169.42
6786.16 0.00 0.00 63955.58 63955.58 1 5   3 492 15097.51 0.00 0.00 0.00 15097.51
15097.51 1 5   3 493 14875.00 0.00 0.00 0.00 14875.00 14875.00 1 5   3 494
15606.00 8541.56 0.00 0.00 24147.56 24147.56 1 5   3 495 21547.62 12082.17 0.00
0.00 33629.79 33629.79 1 5   3 496 14838.55 13942.75 0.00 0.00 28781.30 28781.30
1 5   3 497 8148.92 8483.63 0.00 0.00 17986.55 17986.55 1 5   3 498 54166.66
0.00 0.00 0.00 54166.66 54166.66 1 5   3 499 0.00 0.00 106593.00 0.00 0.00
106593.00 1 5   3 500 25040.75 0.00 0.00 0.00 25040.75 25040.75 1 5   3 501
18555.93 0.00 0.00 0.00 18555.93 18555.93 1 5   3 502 7353.17 6989.57 0.00 0.00
14342.74 14342.74 1 5   3 503 6394.58 5311.83 0.00 0.00 11706.41 11706.41 1 5  
3 504 9174.64 0.00 0.00 0.00 9174.64 9174.64 1 5   3 505 13648.34 11466.26 0.00
0.00 25114.60 25114.60 1 5   3 506 10076.58 1239.17 0.00 0.00 11315.75 11315.75
0 4   3 507 17070.21 0.00 0.00 0.00 17070.21 17070.21 1 5   3 508 20833.33 0.00
242298.12 0.00 20833.33 263131.45 1 5   3 509 20000.00 19166.66 0.00 0.00
39166.66 39166.66 1 5   3 510 16250.00 0.00 37019.33 0.00 16250.00 53269.33 1 5
  3 511 20166.66 9567.62 0.00 0.00 29734.28 29734.28 1 5   3

 

  111 112 113 114 115 116 117 118 119  

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower
Asset

Verification

Liquid / Cash

Reserves

Monthly
Debt All

Borrowers

Originator DTI Fully
Indexed
Rate

Qualification

Method

Percentage of
Down

Payment from

Borrower Own

Funds

1   3   966841.81 4530.12 0.399200       2   4   4942401.60 7337.67 0.280000    
100.000000 3   4   67201.40 5879.57 0.432800       4   4   196542.45 8405.41
0.326028       5   4   652220.12 8687.54 0.351395       6   4   861493.44
50769.32 0.094214       7   4   92527.80 5554.35 0.418909       8   4  
323064.33 7755.17 0.348488       9   4   139301.33 7264.05 0.407665       10   4
  163487.07 11287.46 0.424205       11   4   446229.95 15513.76 0.133540      
12   4   32587.07 5475.60 0.252720     100.000000 13   4   1573146.26 12578.63
0.231814     100.000000 14   4   370465.00 10491.92 0.438369       15   4  
330674.34 9876.07 0.396677       16   4   899088.93 20907.84 0.412108       17  
4   49231.91 8191.58 0.252165       18   4   10565905.72 6684.75 0.188689      
19   4   2676407.73 8221.44 0.205536     100.000000 20   4   138358.18 9235.67
0.213940       21   4   180995.22 6747.98 0.415260       22   4   322348.81
9271.83 0.313026     100.000000 23   4   1075866.50 21375.00 0.380000       24  
4   1577106.97 6795.13 0.149566     100.000000 25   4   835043.55 31038.94
0.284876     0.000000 26   4   301855.88 13238.31 0.322720     0.000000 27   4  
1065835.42 9843.33 0.254539     0.000000 28   4   97978.16 8316.06 0.233118    
0.000000 29   4   313766.08 4813.21 0.318551     0.000000 30   4   328417.08
8044.14 0.262819     0.000000 31   4   136734.06 8775.36 0.301627     100.000000
32   4   1074295.44 11485.05 0.312858     100.000000 33   4   130179.99 10284.15
0.405312     0.000000 34   4   360202.00 4119.70 0.249709     100.000000 35   4
  1176829.99 4440.15 0.308439     100.000000 36   4   177429.20 5329.88 0.241767
    0.000000 37   4   113909.06 5172.49 0.226516     100.000000 38   4  
639270.09 10791.40 0.193835     0.000000 39   4   244776.02 7894.49 0.325687    
100.000000 40   4   67240.56 4343.77 0.285792     100.000000 41   4   898205.35
13680.78 0.260676     100.000000 42   4   209480.87 5924.80 0.335355    
100.000000 43   4   24159.07 9049.77 0.382890     100.000000 44   4   203690.58
4170.24 0.400193     0.000000 45   4   411152.25 22176.05 0.378881    
100.000000 46   4   542456.11 6276.08 0.160460     0.000000 47   4   121689.89
3180.00 0.256299     0.000000 48   4   371035.64 7506.00 0.101783     100.000000
49   4   298425.24 4655.66 0.377142     0.000000 50   4   285519.08 9413.19
0.172356     0.000000 51   4   596066.44 6262.38 0.342330     0.000000 52   4  
82184.39 12587.48 0.227973     0.000000 53   4   180191.14 8805.57 0.220472    
100.000000 54   4   330267.27 5858.79 0.264646     100.000000 55   4   137283.30
18946.56 0.138627     0.000000 56   4   84354.33 7707.02 0.284876     100.000000
57   4   28654.57 13776.43 0.433494     0.000000 58   4   720894.77 9461.80
0.410311     100.000000 59   4   533729.24 9654.29 0.346241     0.000000 60   4
  296948.23 6279.49 0.237534     100.000000 61   4   1575027.89 10113.87
0.600692     100.000000 62   4   472890.17 6689.80 0.573405     100.000000 63  
4   144568.42 7044.63 0.354106     100.000000 64   4   67331.05 9341.16 0.234779
    0.000000 65   4   79135.98 12161.93 0.280449     100.000000 66   4  
175575.74 7581.47 0.333681     100.000000 67   4   629901.53 7255.35 0.440434  
  100.000000 68   4   222667.47 12045.07 0.208717     100.000000 69   4  
162547.57 4270.97 0.400095     100.000000 70   4   392549.79 12574.72 0.276473  
  0.000000 71   4   243110.27 5754.87 0.298341     0.000000 72   4   601151.28
7841.10 0.186404     0.000000 73   4   304052.51 5385.20 0.400034     0.000000
74   4   362357.05 3919.95 0.212433     0.000000 75   4   3070130.50 10602.61
0.405631     0.000000 76   4   885268.92 19057.39 0.280798     100.000000 77   4
  1525282.87 10117.14 0.198958     0.000000 78   4   187897.19 5812.08 0.346321
    0.000000 79   4   155082.31 3804.98 0.215473     100.000000 80   4  
83002.60 1329.10 0.181275     0.000000 81   4   123594.95 7176.25 0.280303    
0.000000 82   4   116340.25 8700.41 0.225319     0.000000 83   4   143554.05
5811.94 0.254226     0.000000 84   4   2823530.05 8200.73 0.090638     0.000000
85   4   188041.40 8674.16 0.253685     0.000000 86   4   150642.63 8716.84
0.279574     0.000000 87   4   290571.63 4810.26 0.195310     0.000000 88   4  
668099.49 7717.75 0.292043     0.000000 89   4   1803268.18 11812.47 0.315512  
  0.000000 90   4   410834.50 7471.37 0.444866     0.000000 91   4   476325.79
12158.16 0.335134     0.000000 92   4   94602.75 7765.12 0.189204     0.000000
93   4   833708.25 14086.33 0.164415     0.000000 94   4   1211542.16 9786.07
0.371881     100.000000 95   4   332436.00 7304.65 0.297654     0.000000 96   4
  190750.94 6649.50 0.251899     0.000000 97   4   107011.02 6949.80 0.290726  
  0.000000 98   4   183415.32 7599.86 0.287118     0.000000 99   4   1262436.99
19643.24 0.205371     0.000000 100   4   1112164.28 9704.57 0.343995    
0.000000 101   4   115028.97 10637.79 0.236389     0.000000 102   4   489199.62
14465.44 0.324970     0.000000 103   4   236569.42 11729.95 0.140756    
0.000000 104   4   946036.72 13356.75 0.208846     0.000000 105   4   416270.77
16369.68 0.378757     0.000000 106   4   239888.04 8988.05 0.248806     0.000000
107   4   185660.00 7064.90 0.162842     0.000000 108   4   380335.67 6356.85
0.295812     0.000000 109   4   506341.02 7180.34 0.229655     0.000000 110   4
  84455.74 7797.93 0.222942     0.000000 111   4   657934.24 8428.95 0.157050  
  0.000000 112   4   395901.00 5182.34 0.190637     100.000000 113   4  
824885.20 20404.11 0.232274     0.000000 114   4   143440.62 7307.45 0.357681  
  0.000000 115   4   388105.49 11376.79 0.378725     0.000000 116   4  
239491.38 12958.78 0.261318     0.000000 117   4   770386.44 8618.45 0.290254  
  0.000000 118   4   450678.64 6138.59 0.133107     0.000000 119   4   393264.59
12995.11 0.254609     100.000000 120   4   168174.26 10357.59 0.232935    
0.000000 121   4   76329.90 6721.73 0.291184     0.000000 122   4   369427.48
11028.73 0.298503     0.000000 123   4   109223.10 6150.00 0.235624     0.000000
124   4   1061295.73 12368.33 0.207281     100.000000 125   4   108442.41
1434.69 0.190062     0.000000 126   4   799446.73 8873.99 0.335270     0.000000
127   4   1662800.74 21603.79 0.425930     0.000000 128   4   296369.92 10118.71
0.307957     0.000000 129   4   119457.79 11708.53 0.435813     0.000000 130   4
  39736.42 2211.15 0.282691     0.000000 131   4   146994.15 6138.66 0.258191  
  0.000000 132   4   1293580.68 9309.67 0.178032     0.000000 133   4   83575.75
8768.63 0.236495     0.000000 134   4   701077.84 11974.76 0.159357     0.000000
135   4   109284.45 7513.07 0.211115     0.000000 136   4   239380.34 6986.88
0.393445     0.000000 137   4   924897.00 16086.56 0.327214     0.000000 138   4
  313388.45 12250.11 0.328742     0.000000 139   4   136904.40 5298.55 0.330139
    0.000000 140   4   98549.21 7276.84 0.144759     0.000000 141   4  
393644.47 13392.89 0.164013     0.000000 142   4   264567.00 13134.52 0.175978  
  0.000000 143   4   1058143.14 32704.52 0.251264     0.000000 144   4  
186801.80 12190.42 0.139421     0.000000 145   4   85233.56 10554.09 0.322095  
  0.000000 146   4   578993.44 9296.37 0.366516     0.000000 147   4   77799.51
6506.46 0.273328     0.000000 148   4   124032.30 15037.35 0.423756     0.000000
149   4   103000.28 4434.38 0.374168     0.000000 150   4   168652.59 11431.37
0.401684     0.000000 151   4   401292.85 12046.81 0.191002     0.000000 152   4
  81832.93 6653.35 0.276488     0.000000 153   4   150364.01 19453.00 0.308287  
  0.000000 154   4   208386.85 6496.69 0.227956     0.000000 155   4   535876.58
6951.34 0.266599     0.000000 156   4   160503.57 6145.85 0.186798     0.000000
157   4   217702.71 10776.07 0.386069     100.000000 158   4   235007.31 4813.29
0.153677     0.000000 159   4   99935.37 5029.88 0.208374     0.000000 160   4  
314298.04 8187.77 0.086028     0.000000 161   4   360887.92 4111.16 0.326620    
100.000000 162   4   149314.96 4426.02 0.259560     0.000000 163   4   107127.12
5440.11 0.326821     0.000000 164   4   1630188.26 7578.73 0.296602     0.000000
165   4   169688.62 7937.19 0.118472     0.000000 166   4   108663.36 5528.59
0.156052     0.000000 167   4   2625357.88 8892.19 0.285225     0.000000 168   4
  290559.01 13180.48 0.450342     100.000000 169   4   188567.87 4180.43
0.306003     0.000000 170   4   128761.03 8079.63 0.418819     100.000000 171  
4   218504.26 10369.70 0.492858     100.000000 172   4   150839.06 6944.66
0.245951     0.000000 173   4   214475.83 4657.80 0.282183     100.000000 174  
4   213238.17 7433.79 0.266668     0.000000 175   4   445468.02 5922.10 0.292668
    0.000000 176   4   928973.82 12381.81 0.158408     0.000000 177   4  
327640.66 5054.45 0.236822     0.000000 178   4   227108.19 9695.53 0.324561    
0.000000 179   4   287624.10 3967.56 0.257343     0.000000 180   4   328666.89
8335.58 0.306429     100.000000 181   4   427882.62 55205.96 0.263759    
100.000000 182   4   7743940.99 51802.97 0.331972     0.000000 183   4  
359404.00 6320.68 0.178228     0.000000 184   4   100178.15 8514.64 0.380903    
0.000000 185   4   659742.97 7696.66 0.235255     0.000000 186   4   80277.00
7309.54 0.200467     0.000000 187   4   68060.26 5451.86 0.102610     0.000000
188   4   415270.47 7325.01 0.294159     0.000000 189   4   233775.62 5844.96
0.236866     0.000000 190   4   600794.00 5359.20 0.192206     0.000000 191   4
  324286.56 6438.93 0.337643     0.000000 192   4   1068689.22 21375.00 0.380000
      193   4   271567.00 4740.23 0.400000       194   4   668674.86 8883.44
0.325500     70.000000 195   4   2698358.00 15609.35 0.230000     100.000000 196
  4   680629.00 7256.25 0.270000     100.000000 197   4   286666.96 3484.57
0.220100     100.000000 198   4   351738.39 8502.65 0.363300     100.000000 199
  4   916337.63 14775.48 0.384500     100.000000 200   4   1020355.80 5808.55
0.275600       201   4   139193.50 8297.27 0.290318       202   4   142195.04
7316.06 0.380312       203   4   109494.57 6024.96 0.196464     100.000000 204  
4   476309.46 6241.37 0.182144     100.000000 205   4   404016.96 16830.00
0.336600     100.000000 206   4   256386.35 10750.73 0.164500     100.000000 207
  4   404695.87 8455.87 0.422598     100.000000 208   4   219443.23 4932.56
0.298726       209   4   143956.56 8304.67 0.425797       210   4   44780.13
10278.12 0.392100       211   4   124194.90 5997.31 0.197172     100.000000 212
  4   1178369.98 13955.96 0.259000     100.000000 213   4   4323971.43 7849.48
0.339866       214   4   294583.80 7253.91 0.440100       215   4   308409.48
8979.50 0.366500     100.000000 216   4   54106.65 5985.34 0.243257    
100.000000 217   4   221395.27 5812.53 0.447118     100.000000 218   4  
2836982.17 11511.18 0.416600       219   4   185093.38 21420.04 0.433604    
100.000000 220   4   100999.34 6065.69 0.287965       221   4   239606.38
7992.14 0.341676     100.000000 222   4   182379.11 4747.54 0.425173       223  
4   77772.49 6116.65 0.244336     100.000000 224   4   656151.44 8039.37
0.285918     100.000000 225   4   306916.31 6092.52 0.262530       226   4  
72180.59 9888.40 0.324753     100.000000 227   4   92750.62 5448.79 0.391964    
  228   4   161766.86 4911.51 0.327241     87.631000 229   4   209002.35 5495.90
0.306167       230   4   258949.36 6968.92 0.241727       231   4   2206298.53
6267.83 0.229306     100.000000 232   4   782067.69 7995.88 0.329672    
100.000000 233   4   72715.61 7834.12 0.410663       234   4   145672.32 5570.80
0.403525     100.000000 235   4   144266.55 5052.30 0.269386       236   4  
236642.50 6435.32 0.429228       237   4   597550.17 5224.06 0.309508       238
  4   408451.78 11868.81 0.269452       239   4   301176.55 4607.69 0.214682    
  240   4   147604.93 7491.96 0.391818       241   4   190841.87 7727.21
0.149106       242   4   118337.56 9133.38 0.239797       243   4   523259.17
4651.64 0.057931       244   4   80670.50 4490.99 0.439539       245   4  
95963.58 6076.61 0.362097       246   4   81984.38 4028.38 0.388321       247  
4   585865.86 7025.20 0.310283       248   4   54346.54 7119.70 0.445018    
100.000000 249   4   251484.83 7486.58 0.449195     100.000000 250   4  
392942.55 11772.73 0.407851       251   4   85928.06 9664.07 0.392823       252
  4   232218.34 4813.64 0.244104       253   4   84318.44 9057.08 0.443538      
254   4   1196206.44 30257.27 0.102296       255   4   165849.82 14275.79
0.384357     100.000000 256   4   402284.89 7473.27 0.508659     100.000000 257
  4   259342.03 7554.12 0.357561     100.000000 258   4   257115.82 8984.31
0.339823     100.000000 259   4   90133.31 4695.43 0.321974       260   4  
896903.99 6159.43 0.214109     100.000000 261   4   68855.89 5343.70 0.445281  
    262   4   47273.30 7519.77 0.438510     86.142300 263   4   179740.29
10593.39 0.384335     100.000000 264   4   180341.66 4893.54 0.354091    
100.000000 265   4   218356.70 11276.86 0.424225     100.000000 266   4  
43481.59 7460.91 0.367324     100.000000 267   4   167644.72 5003.98 0.238695  
    268   4   32294.61 4597.50 0.447418       269   4   33099.31 7877.27
0.205512       270   4   295866.87 3617.24 0.355602       271   4   69415.19
9562.82 0.291548       272   4   69898.17 10489.12 0.401127     100.000000 273  
4   35197.68 4734.62 0.250007     100.000000 274   4   743624.39 9405.37
0.292080       275   4   141676.42 8189.28 0.317706       276   4   88624.75
5496.23 0.291191       277   4   196820.17 6096.13 0.313504       278   4  
120697.45 4200.31 0.170860     100.000000 279   4   51146.99 4933.13 0.263100  
    280   4   118593.51 10307.78 0.426523       281   4   356250.06 8246.28
0.444260       282   4   219025.07 10821.99 0.194373       283   4   85723.59
5651.73 0.331476       284   4   308110.30 4226.58 0.350950       285   4  
239425.29 8796.47 0.408350       286   4   663701.38 8118.49 0.432880       287
  4   373910.94 17051.33 0.271405       288   4   77751.83 5811.39 0.430766    
100.000000 289   4   354300.00 4544.23 0.314536       290   4   394507.92
8379.00 0.252820       291   4   162810.09 6200.35 0.411590       292   4  
217874.74 3775.71 0.158904       293   4   51060.03 5346.45 0.386429       294  
4   141258.67 7305.06 0.363260       295   4   122986.19 7414.11 0.296461      
296   4   112342.74 2950.13 0.188236       297   4   292631.18 11507.47 0.201666
    100.000000 298   4   128544.33 4165.96 0.362222     74.630000 299   4  
106829.00 3615.37 0.423254       300   4   236641.68 4501.04 0.251090       301
  4   96308.89 4706.97 0.297282     100.000000 302   4   442604.61 7985.38
0.420596     100.000000 303   4   246998.01 7969.14 0.287218       304   4  
68651.97 8289.75 0.273925       305   4   74137.50 7523.87 0.073247       306  
4   539437.83 7480.96 0.183983       307   4   133453.25 6631.94 0.198238    
100.000000 308   4   949984.85 15648.21 0.323877     100.000000 309   4  
106440.66 4077.36 0.212732       310   4   45667.36 8090.51 0.320628       311  
4   716548.50 4538.65 0.401357       312   4   61355.63 4541.23 0.426135    
100.000000 313   4   208252.31 4985.92 0.516676       314   4   212724.62
3881.09 0.359493       315   4   915793.50 16928.18 0.176819       316   4  
88736.23 5102.31 0.212966     100.000000 317   4   66583.27 5786.75 0.371258    
  318   4   185170.76 7095.98 0.364406       319   4   45304.15 5539.45 0.428428
      320   4   745639.91 8949.82 0.397372       321   4   283203.60 5739.02
0.362464       322   4   94817.65 5418.09 0.438073       323   4   288511.08
5857.41 0.314936       324   4   198713.79 6561.22 0.448148       325   4  
581369.56 14612.16 0.443242     100.000000 326   4   123130.53 6211.56 0.440721
      327   4   777374.11 12896.17 0.403796       328   4   35194.69 4867.16
0.363645       329   4   746129.12 4896.83 0.179339       330   4   438069.84
10202.83 0.281327     100.000000 331   4   40007.99 8235.14 0.348677       332  
4   118782.39 4262.60 0.307701       333   4   88584.39 6405.93 0.307988    
100.000000 334   4   401154.31 4000.66 0.243077     100.000000 335   4  
93951.37 9105.14 0.258054       336   4   1369393.09 9286.32 0.284527       337
  4   73299.50 3858.02 0.440917       338   4   391896.14 13731.57 0.396881    
100.000000 339   4   324880.77 5660.10 0.377340     100.000000 340   4  
790056.01 17553.84 0.292775       341   4   62528.12 7510.66 0.312944       342
  4   35308.46 4992.79 0.369882       343   4   41947.31 3591.91 0.355987    
100.000000 344   4   69340.08 8614.23 0.292097     82.236800 345   4   107285.65
4113.26 0.339062       346   4   145103.84 10628.83 0.406845     100.000000 347
  4   131102.48 7175.27 0.229608       348   4   331812.09 7285.34 0.372141    
100.000000 349   4   43304.43 6114.25 0.298942       350   4   430272.77 6328.26
0.349647       351   4   209283.53 4246.01 0.291155       352   4   54716.17
4696.27 0.212661       353   4   193533.01 10782.34 0.347638       354   4  
67876.90 5664.03 0.160274       355   4   236939.25 15679.81 0.336044    
100.000000 356   4   74182.65 4729.90 0.315327     100.000000 357   4  
313504.86 6808.76 0.368612       358   4   67880.56 5421.17 0.351611    
41.878100 359   4   84028.81 5165.01 0.241400       360   4   30710.01 4212.42
0.253482       361   4   168548.00 7342.39 0.275141       362   4   2087621.62
8013.48 0.198443       363   4   1820988.61 7429.87 0.356634       364   4  
216300.49 6767.72 0.290045       365   4   441237.96 9449.02 0.383057    
100.000000 366   4   163871.11 10131.14 0.325455     100.000000 367   4  
580671.76 7021.30 0.425484       368   4   166671.35 11587.94 0.389335    
100.000000 369   4   58936.22 4819.84 0.363343     100.000000 370   4  
522537.21 15371.12 0.325749     100.000000 371   4   111906.04 6123.37 0.390114
      372   4   382924.59 6524.26 0.345343       373   4   88094.63 3845.89
0.445544       374   4   66276.52 4385.33 0.384816       375   4   376795.90
8633.35 0.281592     100.000000 376   4   55335.10 7666.35 0.257702       377  
4   130815.07 6826.78 0.313622       378   4   240234.34 11363.26 0.173359    
100.000000 379   4   1196487.68 8322.37 0.221578       380   4   293862.96
7308.46 0.293137       381   4   72294.89 12838.24 0.385147     100.000000 382  
4   180859.30 4926.70 0.377438       383   4   739529.01 21899.54 0.291427      
384   4   356980.09 5196.91 0.184276     100.000000 385   4   152858.61 7058.88
0.355717       386   4   163330.90 4992.76 0.188911       387   4   655044.19
7761.19 0.429559       388   4   130083.10 5045.76 0.323566       389   4  
198602.05 6085.23 0.304254       390   4   404254.61 5974.86 0.182325       391
  4   74716.90 4334.69 0.315409     57.695400 392   4   239112.82 10355.32
0.402474     100.000000 393   4   155513.95 7402.19 0.289990     100.000000 394
  4   14039644.22 15756.35 0.248337     100.000000 395   4   518419.30 9133.60
0.443689     100.000000 396   4   92346.12 5280.61 0.437665     100.000000 397  
4   59656.17 5856.15 0.369862       398   4   147204.49 5132.44 0.301583      
399   4   329527.68 5912.11 0.296666     100.000000 400   4   107059.49 4969.44
0.303813       401   4   39008.37 3716.04 0.159721       402   4   190524.48
6620.30 0.216424       403   4   83646.17 5284.47 0.454843     100.000000 404  
4   636153.13 5671.52 0.266847     100.000000 405   4   161635.49 7561.53
0.376572       406   4   35585.39 4713.23 0.182651       407   4   231812.69
4063.59 0.270353       408   4   222949.97 5960.88 0.164438       409   4  
2734075.26 7904.18 0.407411       410   4   1094386.55 5743.39 0.270291      
411   4   1019428.73 5252.79 0.269849       412   4   260340.33 6161.70 0.339600
      413   4   237918.86 8297.03 0.083439       414   4   185344.79 5337.68
0.238416       415   4   55386.97 3695.92 0.272426       416   4   85345.26
6443.38 0.313745       417   4   580100.06 7168.10 0.211805       418   4  
87140.99 6119.01 0.359507     44.380000 419   4   1498323.99 7059.67 0.330458  
    420   4   190885.04 4977.20 0.325891     100.000000 421   4   174096.63
6581.84 0.361156       422   4   63968.21 8568.31 0.234632       423   4  
201605.77 7215.86 0.384146     100.000000 424   4   217690.79 5390.16 0.361287  
    425   4   337932.66 12209.50 0.423970       426   4   461609.78 7236.75
0.206216       427   4   85414.19 3979.55 0.370920     100.000000 428   4  
58188.97 7925.00 0.264344     100.000000 429   4   108433.77 8183.68 0.386948  
  100.000000 430   4   4759601.10 10661.75 0.269513     100.000000 431   4  
360471.27 8974.68 0.203845     100.000000 432   4   335754.86 13631.61 0.372534
    100.000000 433   3   5373337.56 17743.22 0.125095       434   4   1449029.00
12498.85 0.253825     0.000000 435   4   298156.70 5926.82 0.334981     0.000000
436   4   273652.70 7405.60 0.328149       437   4   287909.84 6575.57 0.239111
      438   4   70886.00 7478.53 0.262147     0.000000 439   4   895627.49
12636.33 0.426025     100.000000 440   4   763202.51 8740.61 0.223700    
100.000000 441   4   842850.49 5817.01 0.338062     100.000000 442   4  
340584.04 8795.48 0.336343     100.000000 443   4   201751.88 9102.43 0.282246  
  100.000000 444   4   439956.90 25405.19 0.394018     100.000000 445   4  
11960683.87 11104.44 0.178728       446   4   1687977.09 8414.30 0.062133      
447   4   52760.43 4168.67 0.218828       448   4   847381.53 8400.18 0.257806  
  100.000000 449   4   608162.03 11749.94 0.345944     100.000000 450   4  
150510.90 5957.32 0.135327     0.000000 451   4   256010.55 5060.58 0.209166    
0.000000 452   4   62902.95 9389.84 0.369449     100.000000 453   4   211762.70
7540.17 0.341680     100.000000 454   4   146199.08 4894.31 0.301528    
0.000000 455   4   610372.18 7846.49 0.166461     100.000000 456   4   149923.75
7068.00 0.161552     100.000000 457   4   122067.10 5122.10 0.384596    
100.000000 458   4   1089656.97 13235.92 0.130950     100.000000 459   4  
518927.98 5451.22 0.232891     100.000000 460   4   199790.89 8874.44 0.255528  
  0.000000 461   4   58962.69 5021.33 0.302835     0.000000 462   4   112345.51
11093.10 0.267324     0.000000 463   4   291956.18 5862.68 0.240778     0.000000
464   4   1175584.68 7763.00 0.344907     0.000000 465   4   103380.09 5389.43
0.277965     0.000000 466   4   98442.09 5815.43 0.186098     0.000000 467   4  
146528.95 5005.67 0.374455     0.000000 468   4   254612.03 9362.68 0.180954    
0.000000 469   4   151471.09 11041.55 0.369742     0.000000 470   4   130243.90
7929.60 0.124770     0.000000 471   4   147834.00 4064.34 0.206540    
100.000000 472   4   324329.45 4829.07 0.281605     100.000000 473   4  
1606888.29 8542.12 0.132888     100.000000 474   4   85315.70 5507.18 0.266729  
  100.000000 475   4   207267.52 6901.95 0.464867     100.000000 476   4  
114594.60 7815.25 0.335584     100.000000 477   4   198389.00 4305.21 0.333160  
  100.000000 478   4   514593.87 4524.25 0.280233     100.000000 479   4  
505720.19 11186.77 0.386693     0.000000 480   4   274974.12 5044.26 0.236209  
  0.000000 481   4   84833.09 6883.71 0.384227     0.000000 482   4   75587.66
5203.16 0.211593     0.000000 483   4   115021.59 6209.74 0.344539       484   4
  333990.67 5518.06 0.239272     100.000000 485   4   391049.56 5956.64 0.264348
      486   4   186229.41 6009.00 0.234426     100.000000 487   4   112810.99
4220.35 0.344270     100.000000 488   4   892728.49 6279.04 0.156976    
100.000000 489   4   124587.74 4331.02 0.165070     100.000000 490   4  
531411.00 5969.51 0.255763       491   4   150071.24 10267.56 0.160542       492
  4   532925.26 4535.10 0.300387     100.000000 493   4   38328.32 5193.26
0.349127       494   4   194239.54 7923.76 0.328139       495   4   77277.04
14275.91 0.424502       496   4   137492.50 6434.92 0.223580       497   4  
74526.50 6133.36 0.340997       498   4   2050136.49 5064.42 0.093497       499
  4   2874616.05 8906.70 0.083558       500   4   935327.41 5850.07 0.233622    
  501   4   165813.46 5259.20 0.283424       502   4   86089.77 5256.82 0.366514
      503   4   171856.66 3153.96 0.269422       504   4   38166.08 3324.03
0.362306       505   4   101805.25 4682.06 0.186428       506   4   43500.56
4491.10 0.396889       507   4   60205.28 5006.80 0.293306       508   4  
103939.09 9161.97 0.034819       509   4   475191.44 5293.22 0.135146       510
  4   123221.64 6669.43 0.125202       511   4   214422.85 10548.59 0.354762    
 

 

  120 121 122 123 124 125 126 127 128   City State Postal Code Property Type
Occupancy Sales Price

Original
Appraised

Property
Value

Original
Property

Valuation
Type

Original
Property

Valuation
Date

1 NEW YORK NY 10024 2 1   1740000.00 3 20110914 2 SAN FRANCISCO CA 94118 1 1
1600000.00 1700000.00 3 20110602 3 Portland OR 97229 7 1   670000.00 3 20110906
4 Burlingame CA 94010 1 1   2100000.00 3 20121003 5 BARRINGTON HILLS IL 60010 1
1   900000.00 3 20120419 6 Rancho Cucamonga CA 91737 7 1   1100000.00 3 20120710
7 Atlanta GA 30339 7 1   885000.00 3 20120811 8 LAS VEGAS NV 89134 7 1  
1400000.00 3 20120912 9 RENO NV 89511 7 1   820000.00 3 20120703 10 TERRELL
HILLS TX 78209 1 1   1300000.00 3 20120727 11 AUSTIN TX 78746 7 1   1900000.00 3
20120821 12 DALLAS TX 75206 1 1 599000.00 603000.00 3 20120815 13 SANTA FE NM
87506 7 2 1025000.00 1075000.00 3 20120924 14 LA JOLLA CA 92037 1 1   2450000.00
3 20111126 15 STUART FL 34994 1 1   1150000.00 3 20120808 16 BOCA RATON FL 33496
7 2   1981000.00 3 20120907 17 Coppell TX 75019 1 1   1150000.00 3 20120710 18
CARDIFF BY THE SEA CA 92007 1 1   1400000.00 3 20120816 19 OAKLAND CA 94618 1 1
1695000.00 1550000.00 3 20120908 20 Boston MA 02116 4 1   1500000.00 3 20120702
21 El Paso TX 79912 7 1   1100000.00 3 20120126 22 Dallas TX 75230 1 1
1200000.00 1230000.00 3 20120723 23 SAN FRANCISCO CA 94127 1 1   1650000.00 3
20111121 24 INCLINE VILLAGE NV 89451 1 1 885000.00 885000.00 3 20120514 25
GERMANTOWN TN 38139 7 1   652000.00 3 20120517 26 AUSTIN TX 78701 4 1  
1385000.00 3 20120505 27 Portland OR 97229 1 1   980000.00 3 20120314 28 LONG
BEACH CA 90803 1 1   2400000.00 3 20120418 29 WELLESLEY MA 02481 1 1   895000.00
3 20120627 30 Hillsborough CA 94010 1 1   2220000.00 3 20120509 31 PACIFIC
PALISADES CA 90272 1 1 2915000.00 3104000.00 3 20120712 32 Katy TX 77494 7 1
1195000.00 1195000.00 3 20120508 33 Palm Beach Gardens FL 33410 7 1   1165000.00
3 20120425 34 Bellaire TX 77401 1 1 935000.00 935000.00 3 20120604 35
Gaithersburg MD 20878 7 1 860000.00 860000.00 3 20120607 36 NORWELL MA 02061 1 1
  940000.00 3 20120516 37 Arlington VA 22207 1 1 995000.00 995000.00 3 20120615
38 Millbrae CA 94030 1 1   1325000.00 3 20120502 39 CHICAGO IL 60622 1 1
925000.00 950000.00 3 20120321 40 FERNANDINA BEACH FL 32034 3 2 239000.00
240000.00 3 20120511 41 TAHOMA CA 96142 7 2 825000.00 825000.00 3 20120518 42
Dallas TX 75225 1 1 940000.00 962500.00 3 20120705 43 Wildwood MO 63038 7 1
1200000.00 1210000.00 3 20120409 44 Lewisville TX 75056 7 1   691000.00 3
20120705 45 LAIE HI 96762 1 3 1475000.00 1600000.00 3 20120411 46 Dallas TX
75220 1 1   700000.00 3 20120515 47 BOULDER CO 80304 1 1   780000.00 3 20120621
48 Dallas TX 75229 1 1 1250000.00 1290000.00 3 20120531 49 Great Falls VA 22066
1 1   1020000.00 3 20120601 50 BELLEVUE WA 98006 7 1   1150000.00 3 20120619 51
BEVERLY HILLS CA 90211 1 1   1775000.00 3 20120628 52 CYPRESS TX 77429 7 1  
1200000.00 3 20120628 53 Weston FL 33327 7 1 1052125.00 1076500.00 3 20120621 54
Issaquah WA 98027 1 1 1300000.00 1350000.00 3 20120606 55 Kentfield CA 94904 1 1
  3717000.00 3 20120504 56 Houston TX 77005 1 1 1250000.00 1250000.00 3 20120529
57 San Francisco CA 94107 3 2   900000.00 3 20120516 58 LOS ANGELES CA 90024 1 1
2005000.00 2005000.00 3 20120410 59 SARATOGA CA 95070 1 1   2075000.00 3
20120426 60 CHICAGO IL 60613 1 1 827500.00 830000.00 3 20120410 61 Sunnyvale CA
94087 1 1 1450000.00 1450000.00 3 20120406 62 OAK PARK IL 60302 1 1 900000.00
920000.00 3 20120527 63 Los Angeles CA 90019 1 1 1015000.00 1040000.00 3
20120404 64 La Selva Beach CA 95076 1 1   1450000.00 3 20120629 65 PLEASANTON CA
94566 7 1 1070000.00 1070000.00 3 20120503 66 San Diego CA 92127 7 1 1200000.00
1200000.00 3 20120523 67 Los Gatos CA 95030 1 1 1750000.00 1750000.00 3 20120514
68 Bellaire TX 77401 1 1 1100000.00 1110000.00 3 20120515 69 Longwood FL 32779 7
1 925000.00 925000.00 3 20120621 70 McLean VA 22102 1 1   1690000.00 3 20120302
71 LA JOLLA CA 92037 1 1   1300000.00 3 20120307 72 Dallas TX 75209 1 1  
1800000.00 3 20110911 73 ATLANTA GA 30324 1 1   860000.00 3 20110920 74 La
grange KY 40031 1 1   590000.00 3 20111019 75 Olympia WA 98502 1 1   809000.00 3
20120213 76 Houston TX 77024 7 1 1835000.00 1875000.00 3 20110523 77 SAINT
AUGUSTINE FL 32080 1 2   964000.00 3 20110429 78 VENTURA CA 93001 1 1  
900000.00 3 20120425 79 Mooresville NC 28117 7 1 1375000.00 1435000.00 3
20111205 80 HUMBLE TX 77346 7 1   190000.00 3 20101122 81 SPICEWOOD TX 78669 7 1
  1275000.00 3 20120203 82 Plano TX 75093 1 1   785000.00 3 20110808 83 FOREST
HILL MD 21050 7 1   908000.00 3 20111005 84 ATLANTIC BEACH FL 32233 1 1  
1075000.00 3 20120217 85 ARLINGTON TX 76012 7 1   930800.00 3 20111123 86
JACKSONVILLE FL 32224 7 1   975000.00 3 20110907 87 Golden CO 80403 1 1  
740000.00 3 20110128 88 Houston TX 77005 1 1   1520000.00 3 20110118 89 HOUSTON
TX 77024 7 1   2290000.00 3 20111017 90 ATLANTA GA 30327 7 1   1113000.00 3
20110224 91 Englewood CO 80111 1 1   1900000.00 3 20110305 92 ORINDA CA 94563 1
1   1620000.00 3 20120218 93 NAPLES FL 34102 1 1   2086000.00 3 20111014 94
NORMAN OK 73072 7 1 1160000.00 1160000.00 3 20110128 95 RALEIGH NC 27614 7 1  
860000.00 3 20120222 96 Boca Raton FL 33486 1 1   790000.00 3 20120227 97
BETTENDORF IA 52722 1 1   723000.00 3 20120615 98 Fairview TX 75069 7 1  
1250000.00 3 20120223 99 Chester CA 96020 7 2   1750000.00 3 20120504 100
Bellaire TX 77401 1 1   891000.00 3 20110715 101 Southlake TX 76092 7 1  
870000.00 3 20111118 102 Fort Worth TX 76107 1 1   3700000.00 3 20120713 103
Tulsa OK 74105 1 1   730000.00 3 20120625 104 Bellaire TX 77401 1 1   1100000.00
3 20101230 105 University Park TX 75205 1 3   1075000.00 3 20120518 106 Hinsdale
IL 60521 1 1   965000.00 3 20120126 107 POTOMAC MD 20854 7 1   995000.00 3
20101130 108 Winnetka IL 60093 1 1   1190000.00 3 20110301 109 KNOXVILLE TN
37934 1 1   1625000.00 3 20101201 110 AUSTIN TX 78733 7 1   722500.00 3 20110815
111 WINTER PARK FL 32789 1 1   840000.00 3 20110214 112 Seattle WA 98117 1 1  
725000.00 3 20120608 113 Truckee CA 96161 7 2   3800000.00 3 20120309 114 MERCER
ISLAND WA 98040 1 1   1174000.00 3 20111108 115 JUPITER FL 33477 1 1   758000.00
3 20110309 116 Heath TX 75032 7 1   1195000.00 3 20100930 117 TOMBALL TX 77377 1
1   850000.00 3 20101229 118 Horseshoe Bay TX 78657 7 1   605000.00 3 20101119
119 Houston TX 77005 1 1 1180000.00 1200000.00 3 20111207 120 EVANSVILLE IN
47715 1 1   1300000.00 3 20110628 121 Dallas TX 75218 1 1   720000.00 3 20120215
122 Greenville SC 29607 1 1   1045000.00 3 20111012 123 BOULDER CO 80302 7 1  
920000.00 3 20120521 124 Houston TX 77027 7 1 1085000.00 1125000.00 3 20110224
125 RIDGE NY 11961 1 1   290000.00 3 20101211 126 Friendswood TX 77546 7 1  
750000.00 3 20110302 127 Kingwood TX 77339 7 1   2500000.00 3 20120605 128 Miami
FL 33146 1 1   800000.00 3 20111029 129 NEW ORLEANS LA 70118 1 1   1230000.00 3
20120214 130 PIERRE SD 57501 1 1   208500.00 3 20101203 131 WESTERLY RI 02891 1
2   725000.00 3 20111103 132 MEDIA PA 19063 1 1   900000.00 3 20111022 133
MOUNTAIN BROOK AL 35209 1 1   895000.00 3 20110218 134 Austin TX 78730 7 1  
1060000.00 3 20110225 135 WILLIAMSBURG VA 23185 7 1   1300000.00 3 20101220 136
Montgomery TX 77356 7 1   1100000.00 3 20120223 137 Del Mar CA 92014 3 2  
950000.00 3 20120130 138 Dillon CO 80435 7 1   1800000.00 3 20110418 139 CHICAGO
IL 60622 1 1   750000.00 3 20120527 140 GRANGER IN 46530 7 1   750000.00 3
20111128 141 Boerne TX 78006 7 1   1600000.00 3 20110621 142 Dallas TX 75209 1 1
  775000.00 3 20110714 143 Dallas TX 75229 1 1   2300000.00 3 20110616 144
HOUSTON TX 77024 1 1   1600000.00 3 20110805 145 Dalworthington Gardens TX 76016
1 1   725000.00 3 20110930 146 Houston TX 77030 7 1   750000.00 3 20110627 147
Bellaire TX 77401 1 1   903000.00 3 20120306 148 Boerne TX 78006 7 1  
1890000.00 3 20110422 149 HOLMDEL NJ 07733 1 1   675000.00 3 20101120 150
Bellaire TX 77401 1 1   1150000.00 3 20120209 151 SAN CLEMENTE CA 92672 1 1  
1675000.00 3 20110502 152 PONTE VEDRA BEACH FL 32082 7 1   710000.00 3 20111011
153 Key Biscayne FL 33149 1 1   1825000.00 3 20110923 154 KETCHUM ID 83340 1 1  
930000.00 3 20111110 155 Houston TX 77025 7 1   790000.00 3 20111004 156 SAN
DIEGO CA 92131 7 1   1080000.00 3 20120727 157 Satellite Beach FL 32937 7 1
925000.00 925000.00 3 20120712 158 CARMEL IN 46032 7 1   615000.00 3 20120627
159 SPRING LAKE MI 49456 1 1   1030000.00 3 20120814 160 FARMINGTON NM 87401 1 1
  1000000.00 3 20120725 161 Breckenridge CO 80424 7 1 952500.00 970000.00 3
20120625 162 SEA RANCH LAKES FL 33308 7 1   1200000.00 3 20120611 163 WESTON MA
02493 1 1   1450000.00 3 20120626 164 EDGEWATER MD 21037 1 1   1722000.00 3
20120703 165 HOLLYWOOD CA 90068 1 1   2000000.00 3 20120720 166 RICHFIELD OH
44286 1 1   850000.00 3 20120714 167 KIRKLAND WA 98033 3 1   1000000.00 3
20120718 168 Parker CO 80138 7 1 835000.00 875000.00 3 20120630 169 Columbine
Valley CO 80123 7 1   890000.00 3 20120710 170 Boca Raton FL 33433 7 1
1500000.00 1425000.00 3 20120309 171 WEST PALM BEACH FL 33410 7 1 2050000.00
2200000.00 3 20120621 172 WILLIS TX 77318 7 1   855000.00 3 20120719 173 San
Francisco CA 94131 1 1 922000.00 922000.00 3 20120705 174 Menlo Park CA 94025 1
1   1400000.00 3 20120716 175 Bass Lake CA 93604 1 1   1000000.00 3 20120706 176
Coral Gables FL 33143 1 1   2600000.00 3 20120719 177 PONTE VEDRA FL 32082 1 1  
1095000.00 3 20120618 178 WEST NEWTON MA 02465 1 1   1485000.00 3 20120711 179
Chapel HIll NC 27517 1 1   875000.00 3 20120713 180 Austin TX 78704 1 1
725000.00 735000.00 3 20120717 181 Dallas TX 75209 1 1 1123750.00 1200000.00 3
20120612 182 FORT WORTH TX 76107 1 1   5000000.00 3 20120711 183 AUSTIN TX 78731
1 1   880000.00 3 20120626 184 PALOS VERDES ESTATES CA 90275 1 1   1150000.00 3
20120728 185 REDWOOD CITY CA 94065 7 1   1350000.00 3 20120726 186 Jacksonville
FL 32225 7 1   800000.00 3 20120719 187 BATON ROUGE LA 70808 1 1   1100000.00 3
20120625 188 MINNEAPOLIS MN 55403 1 1   980000.00 3 20120814 189 CORVALLIS OR
97330 1 1   950000.00 3 20120712 190 OWINGS MILLS MD 21117 1 1   810000.00 3
20120618 191 FORT WORTH TX 76132 7 1   735000.00 3 20120730 192 GEYSERVILLE CA
95441 1 2   3400000.00 3 20111119 193 ORINDA CA 94563 1 1   1400000.00 3
20110830 194 OLD GREENWICH CT 06870 7 1 2750000.00 2800000.00 3 20111024 195 SAN
FRANCISCO CA 94115 4 1 3450000.00 3450000.00 3 20110429 196 BROOKLYN NY 11231 13
1 1699999.00 1700000.00 3 20110601 197 FAYETTEVILLE AR 72703 1 1 650000.00
652000.00 3 20111107 198 TUXEDO NY 10987 1 1 675000.00 675000.00 3 20110907 199
SHORT HILLS NJ 07078 1 1 1890000.00 1890000.00 3 20110429 200 CROSS LAKE MN
56442 1 2   1230000.00 3 20110907 201 Paradise Valley AZ 85253 1 1   1730000.00
3 20120828 202 San Mateo CA 94402 1 1   1500000.00 3 20120326 203 Dallas TX
75209 1 1 985000.00 995000.00 3 20120418 204 SCOTTSDALE AZ 85258 1 1 900000.00
1050000.00 3 20120216 205 AUSTIN TX 78703 1 1 1300000.00 1340000.00 3 20120430
206 PANAMA CITY BEACH FL 32413 7 2 1160000.00 1160000.00 3 20120509 207 BELLAIRE
TX 77401 1 1 1079000.00 1100000.00 3 20120621 208 Dallas TX 75225 1 1  
1119000.00 3 20120411 209 MIAMI BEACH FL 33140 1 1   1600000.00 3 20111208 210
OXFORD MS 38655 1 1   1315000.00 3 20111024 211 PONTE VEDRA BEACH FL 32082 1 1
1390000.00 1450000.00 3 20120218 212 SANTA ROSA BEACH FL 32459 7 2 1103000.00
1252000.00 3 20120427 213 Addison TX 75254 1 1   1031000.00 3 20120531 214
IRVINE CA 92606 7 1   1050000.00 3 20120504 215 WATERSOUND FL 32413 3 2
995000.00 996000.00 3 20120517 216 NAPLES FL 34109 7 1 938900.00 940000.00 3
20120608 217 WESTON FL 33332 7 1 925000.00 1000000.00 3 20120321 218 TENAFLY NJ
07670 1 1   1575000.00 3 20120216 219 LOS ANGELES CA 90266 1 1 1775000.00
1790000.00 3 20120208 220 Missoula MT 59802 1 1   850000.00 3 20120605 221
Vancouver WA 98661 3 1 664000.00 665000.00 3 20120730 222 Bellevue WA 98004 1 1
  1050000.00 3 20120924 223 Seattle WA 98144 1 1 1256500.00 1260000.00 3
20121008 224 Kirkland WA 98033 1 1 1040000.00 1045000.00 3 20121018 225 San
Francisco CA 94117 1 1   1750000.00 3 20120720 226 San Francisco CA 94118 3 1
1300000.00 1300000.00 3 20120813 227 Redwood City CA 94061 1 1   1000000.00 3
20120804 228 Orinda CA 94563 1 1 923000.00 923000.00 3 20120907 229 Redwood City
CA 94062 1 1   1310000.00 3 20121004 230 La Jolla CA 92037 1 1   1062000.00 3
20120806 231 Saratoga CA 95070 1 1 1485000.00 1500000.00 3 20121010 232 Mill
Valley CA 94941 1 1 2200000.00 2200000.00 3 20121013 233 San Anselmo CA 94960 1
1   1350000.00 3 20120904 234 Golden CO 80401 7 1 775000.00 775000.00 3 20120919
235 Greeley CO 80631 1 1   985000.00 3 20120601 236 ALAMO CA 94507 1 1  
1200000.00 3 20120702 237 San Rafael CA 94901 1 1   1250000.00 3 20120626 238
Portland OR 97210 1 1   1250000.00 98 20120815 239 Virginia Beach VA 23454 1 1  
715000.00 3 20120825 240 Stillwater MN 55082 1 1   800000.00 3 20120910 241
Centreville VA 20120 7 1   930000.00 3 20120907 242 Newport Coast CA 92657 7 1  
1200000.00 3 20120905 243 Lakeland FL 33803 7 1   1140000.00 3 20120918 244
Santa Fe NM 87505 1 1   1200000.00 3 20120917 245 Austin TX 78703 1 1  
738000.00 3 20120830 246 WASHINGTON TWP MI 48094 6 1   710000.00 3 20120910 247
Indianapolis IN 46250 7 1   1625000.00 3 20121008 248 Atlanta GA 30338 7 1
648000.00 650000.00 3 20120919 249 Jupiter FL 33458 7 1 895000.00 895000.00 3
20120927 250 SAN DIEGO CA 92103 1 1   1320000.00 3 20121001 251 Los Angeles CA
90034 1 1   1820000.00 3 20120927 252 Brisbane CA 94005 1 1   765000.00 3
20121022 253 San Ramon CA 94583 1 1   1212000.00 3 20120906 254 FAIRFIELD CT
06824 1 1   4800000.00 3 20120810 255 DANVILLE CA 94506 7 1 1099000.00
1100000.00 3 20120730 256 BOULDER CO 80302 1 1 1600000.00 1600000.00 3 20120824
257 PHOENIX AZ 85050 7 1 750000.00 750000.00 3 20120911 258 MILTON DE 19968 1 2
750000.00 765000.00 3 20120823 259 SPRING TX 77382 1 1   733500.00 3 20120924
260 PHOENIX AZ 85048 7 1 725000.00 725000.00 3 20120919 261 Yorba Linda CA 92886
1 1   1160000.00 3 20121019 262 GLENELG MD 21737 7 1 1000000.00 1001000.00 3
20120924 263 HIGHLAND PARK TX 75205 1 1 1052050.00 1115000.00 3 20121001 264
MARYSVILLE WA 98271 1 1 795000.00 800000.00 3 20120926 265 NOVATO CA 94945 1 1
1275000.00 1275000.00 3 20120620 266 TORRANCE CA 90501 1 1 804000.00 810000.00 3
20120827 267 St. Louis MO 63128 1 1   760000.00 3 20120725 268 LOOMIS CA 95650 1
1   900000.00 3 20120807 269 Chesterfield MO 63005 7 1   705000.00 3 20120830
270 St. Louis MO 63124 1 1   707500.00 3 20120928 271 Las Vegas NV 89135 7 1  
1600000.00 3 20120820 272 Weston FL 33331 7 1 685000.00 775000.00 3 20120920 273
RANCHO SANTA MARGARITA CA 92679 6 1 860000.00 865000.00 3 20121016 274
Colleyville TX 76034 1 1   1150000.00 3 20120622 275 San Carlos CA 94070 1 1  
1390000.00 3 20120720 276 San Fransisco CA 94107 1 1   1400000.00 3 20120801 277
Santa Clarita CA 91390 1 1   1145000.00 3 20120910 278 Seattle WA 98112 1 1
998000.00 998000.00 3 20121008 279 MENLO PARK CA 94025 1 1   1440000.00 3
20120208 280 MENLO PARK CA 94025 3 1   1290000.00 3 20120715 281 BOCA RATON FL
33496 7 1   1290000.00 3 20120808 282 SAN MATEO CA 94402 1 1   2400000.00 3
20120713 283 SANTA BARBARA CA 93108 1 1   1930000.00 3 20120815 284 WALNUT CREEK
CA 94596 1 1   1000000.00 3 20120911 285 LOS ALAMITOS CA 90720 1 1   1565000.00
3 20120821 286 HALF MOON BAY CA 94019 1 1   1369000.00 3 20120828 287 STRATTON
VT 05155 1 2   2050000.00 3 20120912 288 DUBLIN CA 94568 7 1 878923.00 879000.00
3 20120822 289 SCOTTSDALE AZ 85255 7 1   2500000.00 3 20120904 290 IRVINE CA
92620 7 1   1200000.00 3 20120923 291 OAKLAND CA 94618 1 1   1245000.00 3
20121015 292 WIMBERLEY TX 78676 1 1   854700.00 3 20120824 293 LOS ANGELES CA
90068 1 1   916000.00 3 20120917 294 IRVINE CA 92603 7 1   1445000.00 3 20120912
295 LOS ANGELES CA 90049 1 1   1650000.00 3 20121018 296 GRANITE BAY CA 95746 1
1   1000000.00 3 20121018 297 LOS ANGELES CA 90077 7 1 1490000.00 1490000.00 3
20120925 298 RANCHO CUCAMONGA CA 91737 1 1 650000.00 650000.00 3 20120924 299
NORTH EASTON MA 02356 1 1   650000.00 3 20120924 300 TORRANCE CA 90503 1 1  
940000.00 3 20120922 301 LA JOLLA CA 92037 1 1 900000.00 900000.00 3 20121106
302 SAN FRANCISCO CA 94127 1 1 979000.00 979000.00 3 20120906 303 SANTA BARBARA
CA 93108 3 1   1550000.00 3 20121018 304 MOUNTAIN VIEW CA 94040 1 1   1510000.00
3 20121004 305 EL CAJON CA 92021 1 1   1200000.00 3 20121015 306 Englewood CO
80113 7 1   1475000.00 3 20120926 307 Virginia Beach VA 23454 1 1 730000.00
738000.00 3 20120925 308 Santa Barbara CA 93108 1 1 1900000.00 1900000.00 3
20120928 309 Granite Bay CA 95746 7 1   750000.00 3 20120913 310 Berkeley CA
94705 1 1   960000.00 3 20120908 311 Rehoboth Beach DE 19971 7 1 1325000.00
1325000.00 3 20120911 312 Granite Bay CA 95746 7 1 850000.00 850000.00 3
20120914 313 DANVILLE CA 94506 1 1   1425000.00 3 20120605 314 PLEASANTON CA
94566 1 1   1008000.00 3 20120701 315 TAHOE CITY CA 96145 7 2   900000.00 3
20120722 316 ALBANY CA 94706 1 1 936500.00 960000.00 3 20120812 317 SAN JOSE CA
95135 1 1   1055000.00 3 20120905 318 REDWOOD CITY CA 94062 1 1   1200000.00 3
20120830 319 DANVILLE CA 94506 7 1   1025000.00 3 20120831 320 LOS ALTOS HILLS
CA 94022 1 1   2250000.00 3 20120905 321 SAN FRANCISCO CA 94114 1 1   1475000.00
3 20120917 322 SAN MATEO CA 94403 1 1   1300000.00 3 20120912 323 SAN DIEGO CA
92131 7 1   860000.00 3 20120913 324 LIVERMORE CA 94550 7 1   1060000.00 3
20120912 325 ALAMEDA CA 94502 7 1 1300000.00 1230000.00 3 20120913 326 BERKELEY
CA 94708 1 1   1385000.00 3 20121006 327 LAGUNA BEACH CA 92651 7 1   4500000.00
3 20120913 328 SAN JOSE CA 95120 1 1   975000.00 3 20121003 329 PLEASANTON CA
94566 1 1   1516000.00 3 20121024 330 KENSINGTON CA 94707 1 1 1184000.00
1184000.00 3 20121010 331 WOODLAND HILLS CA 91367 7 1   1100000.00 3 20121008
332 SAN DIEGO CA 92130 7 1   1020000.00 3 20121010 333 SAN DIEGO CA 92107 1 1
829000.00 830000.00 3 20121008 334 SEBASTOPOL CA 95472 1 1 665000.00 665000.00 3
20121003 335 SAN FRANCISCO CA 94132 1 1   1150000.00 3 20121003 336 SAN JOSE CA
95120 6 1   853500.00 3 20120927 337 LOS ALTOS CA 94022 1 1   1455000.00 3
20120904 338 NAPA CA 94558 1 2 1100000.00 1100000.00 3 20121003 339 LAFAYETTE CA
94549 1 1 975000.00 1024000.00 3 20121012 340 PASADENA CA 91103 1 1   2100000.00
3 20121008 341 NEEDHAM MA 02494 1 1   1175000.00 3 20120727 342 Southboro MA
01772 1 1   685000.00 3 20120820 343 Newton MA 02460 1 1 720000.00 720000.00 3
20121003 344 Prosper TX 75058 7 1 932204.73 905000.00 3 20120924 345 NORTHFIELD
IL 60093 1 1   1000000.00 3 20120713 346 WESTERN SPRINGS IL 60558 1 1 1425000.00
1425000.00 3 20120725 347 WILMETTE IL 60091 1 1   1500000.00 3 20120810 348
CHICAGO IL 60657 1 1 1280000.00 1300000.00 3 20120718 349 HINSDALE IL 60521 1 1
  1250000.00 3 20120730 350 NAPERVILLE IL 60540 1 1   1050000.00 3 20120723 351
CLARENDON HILLS IL 60514 1 1   1095000.00 3 20120730 352 ELMHURST IL 60126 1 1  
740000.00 3 20120801 353 Nashville TN 37205 1 1   1425000.00 3 20120611 354
Duluth GA 30097 7 1   800000.00 3 20120621 355 Hilton Head Island SC 29928 1 2
1500000.00 1500000.00 3 20120917 356 dunwoody GA 30338 1 1 812500.00 812500.00 3
20120926 357 REDMOND WA 98074 7 1   1928000.00 3 20121005 358 WOODINVILLE WA
98077 7 1 720000.00 725000.00 3 20121002 359 SAMMAMISH WA 98075 7 1 745000.00
745000.00 3 20121018 360 KELSO WA 98626 1 1   832000.00 3 20121015 361 San
Carlos CA 94070 1 1   1450000.00 3 20120720 362 Boston MA 02118 1 1   1850000.00
3 20120828 363 North Bend WA 98045 1 1   975000.00 3 20120828 364 San Mateo CA
94403 1 1   1250000.00 3 20120830 365 Millbrae CA 94030 1 1 1175000.00
1175000.00 3 20120816 366 Wellesley MA 02481 1 1 1352000.00 1400000.00 3
20120913 367 San Mateo CA 94402 1 1   1890000.00 3 20120919 368 Hingham MA 02043
1 1 1465000.00 1465000.00 3 20120912 369 Weston MA 02493 1 1 870000.00 870000.00
3 20121003 370 San Francisco CA 94114 1 1 1575000.00 1575000.00 3 20121002 371
LARKSPUR CA 94939 1 1   1200000.00 3 20120913 372 NEWPORT BEACH CA 92663 1 1  
2000000.00 3 20120917 373 BASS LAKE CA 93604 1 1   700000.00 3 20120917 374
DENVER CO 80209 1 1   1225000.00 3 20121001 375 LA JOLLA CA 92037 1 1 1205000.00
1205000.00 3 20120925 376 PALO ALTO CA 94303 1 1   2300000.00 3 20121014 377 SAN
DIEGO CA 92130 7 1   1900000.00 3 20121004 378 LAS VEGAS NV 89141 7 1 699990.00
700000.00 3 20121020 379 LOS ANGELES CA 90064 1 1   1670000.00 3 20121001 380
IRVINE CA 92620 7 1   1271000.00 3 20120731 381 GIG HARBOR WA 98332 1 1
1075000.00 1075000.00 3 20121010 382 SAN DIEGO CA 92130 7 1   1068000.00 3
20120810 383 New York NY 10065 2 1   2900000.00 3 20120927 384 PROVINCETOWN MA
02657 1 1 872000.00 875000.00 3 20120906 385 Santa Monica CA 90402 1 1  
2280000.00 3 20121003 386 Fairfield CT 06824 1 1   1015000.00 3 20121009 387
Oakland CA 94619 1 1   1650000.00 3 20120706 388 MANHATTAN BEACH CA 90266 1 1  
1575000.00 3 20121001 389 Walnut Creek CA 94595 1 1   1150000.00 3 20120925 390
Boulder CO 80304 1 1   1125000.00 3 20121009 391 WALNUT CREEK CA 94598 1 1
875000.00 875000.00 3 20121008 392 SAN DIEGO CA 92130 1 1 1045000.00 1045000.00
3 20121012 393 VISALIA CA 93291 1 1 980000.00 980000.00 3 20121011 394 Los Gatos
CA 95030 1 2 2150000.00 2150000.00 3 20121018 395 Indian Harbo FL 32937 7 1
1050000.00 1090000.00 3 20120831 396 Staten Island NY 10309 7 1 927500.00
925000.00 3 20120904 397 SAN FRANCISCO CA 94131 12 1   1450000.00 3 20120918 398
THOUSAND OAKS CA 91361 7 1   975000.00 3 20120924 399 SAN FRANCISCO CA 94127 1 1
875000.00 875000.00 3 20120920 400 Hingham MA 02043 1 1   796000.00 3 20120906
401 Needham MA 02492 1 1   760000.00 3 20120920 402 Medfield MA 02052 1 1  
1180000.00 3 20120911 403 Natick MA 01760 1 1 1150000.00 1150000.00 3 20120919
404 Cohasset MA 02025 1 1 910000.00 930000.00 3 20120924 405 Concord MA 01742 1
1   835000.00 3 20120618 406 Norfolk MA 02056 1 1   655000.00 3 20120913 407
Salem SC 29676 7 1   1150000.00 3 20120723 408 Oak Park IL 60302 1 1   979000.00
3 20120607 409 Menlo Park CA 94025 1 1   2320000.00 3 20120801 410 Palo Alto CA
94306 12 1   1600000.00 3 20120728 411 MILL VALLEY CA 94941 1 1   2507000.00 3
20120814 412 Sugar Land TX 77479 7 1   1024000.00 3 20120808 413 YARROW POINT WA
98004 1 1   1300000.00 3 20120813 414 Bellevue WA 98006 7 1   1160000.00 3
20120814 415 San Diego CA 92130 7 1   831000.00 3 20120804 416 La Canada
Flintridge CA 91011 1 1   1350000.00 3 20120710 417 Burlingame CA 94010 1 1  
1650000.00 3 20120828 418 Los Gatos CA 95032 1 1 1273000.00 1300000.00 3
20120822 419 Lexington MA 02420 1 1   1270000.00 3 20120917 420 Kirkland WA
98033 1 1 875000.00 876000.00 3 20120919 421 Mountain View CA 94040 1 1  
1600000.00 3 20120927 422 Hillsborough NJ 08844 7 1   925000.00 3 20120822 423
Huntington Beach CA 92649 7 1 1335595.00 1335595.00 3 20121006 424 Orinda CA
94563 1 1   1175000.00 3 20121003 425 Menlo Park CA 94025 6 1   1200000.00 3
20120716 426 HOUMA LA 70360 1 1   1468000.00 3 20120814 427 MERCER ISLAND WA
98040 1 1 740000.00 775000.00 3 20120921 428 OOLTEWAH TN 37363 1 1 1100000.00
1100000.00 3 20121004 429 manhattan Beach CA 90266 1 1 1750000.00 1750000.00 3
20121011 430 BOERNE TX 78006 7 1 1410000.00 1400000.00 3 20121009 431 CHICAGO IL
60611 4 1 1575000.00 1575000.00 3 20120718 432 ALAMO CA 94507 1 1 1375000.00
1375000.00 3 20121005 433 SAN ANSELMO CA 94960 1 1   3200000.00 3 20120511 434
SAN FRANCISCO CA 94115 3 1 1050000.00 1050000.00 3 20120706 435 SAN FRANCISCO CA
94131 1 1 1170000.00 1175000.00 3 20120803 436 San Francisco CA 94109 3 1  
1350000.00 3 20120920 437 SAN FRANCISCO CA 94105 4 1   1130000.00 3 20120920 438
LAFAYETTE CA 94549 1 1 1340000.00 1355000.00 3 20120917 439 SAN FRANCISCO CA
94118 3 1 1410000.00 1410000.00 3 20120926 440 SAN RAFAEL CA 94901 14 3
900000.00 900000.00 3 20120926 441 APTOS CA 95003 1 2 849000.00 849000.00 3
20121025 442 TIBURON CA 94920 1 1 1625000.00 1855000.00 3 20121022 443 ORINDA CA
94563 1 1 958000.00 958000.00 3 20121026 444 SAN FRANCISCO CA 94114 1 1
1950000.00 1950000.00 3 20121019 445 Malibu CA 90265 1 1   2900000.00 3 20121114
446 Santa Monica CA 90402 1 1   2500000.00 3 20121010 447 Kenwood CA 95452 1 3  
1100000.00 3 20121011 448 SAN FRANCSICO CA 94114 1 1 1750000.00 1750000.00 3
20121023 449 Cayucos CA 93430 1 2 1586000.00 1600000.00 3 20121109 450 Menlo
Park CA 94025 1 1   1665000.00 3 20120718 451 Mountain View CA 94040 1 1  
1150000.00 3 20120716 452 DUBLIN CA 94568 7 1 820000.00 820000.00 3 20120706 453
Vienna VA 22182 7 1 895000.00 900000.00 3 20120627 454 GREENWOOD VILLAGE CO
80121 7 1   965000.00 3 20120702 455 Santa Barbara CA 93110 7 1 2370000.00
2370000.00 3 20120709 456 CHICAGO IL 60637 1 1 924500.00 943000.00 3 20120724
457 Campbell CA 95008 1 1 939000.00 939000.00 3 20120730 458 Los Angeles CA
90046 1 1 1865000.00 1775000.00 3 20120812 459 Mountain View CA 94041 7 1
1152955.00 1155000.00 3 20120805 460 Los Altos CA 94024 1 1   2300000.00 3
20120720 461 COTO DE CAZA CA 92679 7 1   1120000.00 3 20120711 462 SANTA ROSA CA
95404 1 1   830000.00 3 20120725 463 Glendale CA 91202 1 1   1100000.00 3
20120731 464 Palm Springs CA 92262 1 1   805000.00 3 20120619 465 Mountain View
CA 94040 1 1   1300000.00 3 20120809 466 Lafayette CA 94549 1 1   1330000.00 3
20120727 467 Pacifica CA 94044 1 1   1000000.00 3 20120723 468 Fremont CA 94539
1 1   847000.00 3 20120725 469 Saratoga CA 95070 1 1   1640000.00 3 20120713 470
Danville CA 94526 1 1   1000000.00 3 20120724 471 Jacksonville FL 32224 7 1
658000.00 680000.00 3 20120730 472 Fort Lauderdale FL 33301 7 1 725000.00
855000.00 3 20120717 473 Jacksonville FL 32256 7 1 770000.00 816000.00 3
20120731 474 Windermere FL 34786 7 1 735000.00 770000.00 3 20120806 475 Boca
Raton FL 33496 7 1 1060000.00 1065000.00 3 20120716 476 JACKSONVILLE FL 32226 1
1 1000000.00 1013000.00 3 20120810 477 Lighthouse Point FL 33064 1 1 839050.00
950000.00 3 20120824 478 WICHITA KS 67230 1 1 565000.00 570000.00 3 20120807 479
WESTON MA 02493 1 1   2000000.00 3 20120814 480 BRYN MAWR PA 19010 1 1  
1000000.00 3 20120726 481 GWYNEDD VALLEY PA 19437 1 1   785000.00 3 20120801 482
SPRING TX 77382 7 1   760000.00 3 20120802 483 NEEDHAM MA 02492 1 1   1290000.00
3 20090914 484 BELMONT MA 02478 1 1 1312500.00 1320000.00 3 20091026 485 SUDBURY
MA 01776 1 1   975000.00 3 20101115 486 SOUTHBOROUGH MA 01772 1 1 745000.00
775000.00 3 20110317 487 SOMERVILLE MA 02145 1 1 800000.00 800000.00 3 20110427
488 WINCHESTER MA 01890 1 1 1520000.00 1570000.00 3 20110418 489 HINGHAM MA
02043 1 1 932900.00 940000.00 3 20110701 490 BROOKLINE MA 02467 1 1   1775000.00
3 20110628 491 WINCHESTER MA 01890 1 1   1775000.00 3 20110718 492 WELLESLEY
HILLS MA 02481 1 1 1272500.00 1300000.00 3 20111221 493 CARLISLE MA 01741 1 1  
1200000.00 3 20111207 494 CHESTNUT HILL MA 02467 1 1   1250000.00 3 20120209 495
CHESTNUT HILL MA 02467 1 1   2350000.00 3 20110621 496 WELLESLEY MA 02481 1 1  
1450000.00 3 20120117 497 LEXINGTON MA 02421 1 1   1370000.00 3 20120213 498
CAMBRIDGE MA 02140 1 1   2150000.00 3 20120213 499 NEWTON MA 02467 1 1  
1890000.00 3 20120214 500 WELLESLEY MA 02481 1 1   1195000.00 3 20120102 501
CHARLESTOWN MA 02129 1 1   1100000.00 3 20120224 502 LEXINGTON MA 02421 1 1  
1100000.00 3 20120308 503 NEEDHAM MA 02492 1 1   860000.00 3 20120413 504
BROOKLINE MA 02445 1 1   850000.00 3 20120405 505 WRENTHAM MA 02093 1 1  
800000.00 3 20120315 506 NEEDHAM MA 02495 1 1   900000.00 3 20120412 507 EASTON
MA 02356 1 1   873000.00 3 20120504 508 NEEDHAM MA 02492 1 1   2350000.00 3
20120427 509 NEWTON MA 02459 1 1   1400000.00 3 20120331 510 WESTON MA 02493 1 1
  1500000.00 3 20120204 511 IPSWICH MA 01938 1 1   1200000.00 3 20120302

 

  129 130 131 132 133 134 135 136 137 138 139 140   Original Automated
Valuation 
Model
(AVM)
Model 
Name Original AVM
Confidence 
Score Most Recent
Property 
Value2 Most Recent
Property
Valuation
Type Most Recent
Property
Valuation
Date Most Recent
AVM
Model Name Most Recent
AVM
Confidence
Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage
Insurance
Percent 1               0.574700 0.574700 0 0 0 2               0.800000
0.625000 0 0 0 3               0.835800 0.750000 0 0 0 4               0.459500
0.340400 0 0 0 5               0.771100 0.771100 0 0 0 6               0.700000
0.700000 0 0 0 7               0.563800 0.563800 0 0 0 8               0.571400
0.571400 0 0 0 9               0.651800 0.651800 0 0 0 10               0.500000
0.500000 0 0 0 11               0.353800 0.353800 0 0 0 12              
0.800000 0.800000 0 0 0 13               0.487800 0.487800 0 0 0 14            
  0.691000 0.691000 0 0 0 15               0.600000 0.600000 0 0 0 16          
    0.282600 0.282600 0 0 0 17               0.710200 0.710200 0 0 0 18        
      0.521400 0.521400 0 0 0 19               0.548300 0.548300 0 0 0 20      
        0.620000 0.620000 0 0 0 21               0.648000 0.648000 0 0 0 22    
          0.750000 0.750000 0 0 0 23               0.778700 0.518100 0 0 0 24  
            0.700000 0.700000 0 0 0 25               0.800000 0.800000 0 0 0 26
              0.722000 0.722000 0 0 0 27               0.728500 0.606100 0 0 0
28               0.365000 0.365000 0 0 0 29               0.663100 0.584900 0 0
0 30               0.315300 0.315300 0 0 0 31               0.348100 0.348100 0
0 0 32               0.585700 0.585700 0 0 0 33               0.650000 0.650000
0 0 0 34               0.679100 0.679100 0 0 0 35               0.697600
0.697600 0 0 0 36               0.788800 0.788800 0 0 0 37              
0.800000 0.800000 0 0 0 38               0.533500 0.533500 0 0 0 39            
  0.800000 0.800000 0 0 0 40               0.581500 0.581500 0 0 0 41          
    0.700000 0.700000 0 0 0 42               0.800000 0.800000 0 0 0 43        
      0.800000 0.800000 0 0 0 44               0.800000 0.800000 0 0 0 45      
        0.600000 0.600000 0 0 0 46               0.800000 0.800000 0 0 0 47    
          0.775600 0.775600 0 0 0 48               0.800000 0.800000 0 0 0 49  
            0.794100 0.794100 0 0 0 50               0.780400 0.780400 0 0 0 51
              0.538500 0.538500 0 0 0 52               0.773300 0.773300 0 0 0
53               0.800000 0.800000 0 0 0 54               0.769200 0.769200 0 0
0 55               0.484200 0.215200 0 0 0 56               0.800000 0.800000 0
0 0 57               0.688800 0.661100 0 0 0 58               0.698200 0.698200
0 0 0 59               0.455400 0.455400 0 0 0 60               0.628300
0.628300 0 0 0 61               0.689600 0.689600 0 0 0 62              
0.750000 0.750000 0 0 0 63               0.800000 0.800000 0 0 0 64            
  0.681300 0.681300 0 0 0 65               0.800000 0.800000 0 0 0 66          
    0.750000 0.750000 0 0 0 67               0.600000 0.600000 0 0 0 68        
      0.800000 0.800000 0 0 0 69               0.667500 0.667500 0 0 0 70      
        0.865600 0.557900 0 0 0 71               0.876900 0.684600 0 0 0 72    
1800000 9 20120828     0.326100 0.326100 0 0 0 73     860000 9 20120828    
0.650800 0.606900 0 0 0 74     535000 98 20120906     0.800000 0.800000 0 0 0 75
              0.700000 0.700000 0 0 0 76     1850000 10 20120910     0.700000
0.700000 0 0 0 77     932500 5 20121201     0.726100 0.726100 0 0 0 78          
    0.729300 0.729300 0 0 0 79     1375000 9 20120828     0.700000 0.700000 0 0
0 80     170000 10 20120909     0.407300 0.407300 0 0 0 81              
0.544300 0.544300 0 0 0 82     785000 9 20120828     0.761700 0.761700 0 0 0 83
    908000 9 20120829     0.703300 0.703300 0 0 0 84               0.781300
0.781300 0 0 0 85     930800 98 20120902     0.704000 0.704000 0 0 0 86    
975000 9 20120828     0.800000 0.800000 0 0 0 87     625000 5 20121201    
0.709400 0.709400 0 0 0 88     1195000 5 20121201     0.394700 0.394700 0 0 0 89
    2290000 9 20120829     0.497800 0.497800 0 0 0 90     770000 5 20121201    
0.539000 0.539000 0 0 0 91     1900000 10 20120907     0.578900 0.578900 0 0 0
92               0.509200 0.509200 0 0 0 93     2150000 98 20120904     0.642800
0.642800 0 0 0 94     950000 5 20121201     0.800000 0.800000 0 0 0 95          
    0.723200 0.723200 0 0 0 96               0.783500 0.783500 0 0 0 97        
      0.791900 0.791900 0 0 0 98               0.598800 0.440000 0 0 0 99      
        0.400000 0.400000 0 0 0 100     891000 9 20121008     0.639700 0.639700
0 0 0 101     870000 9 20120828     0.772000 0.772000 0 0 0 102              
0.306900 0.306900 0 0 0 103               0.728700 0.728700 0 0 0 104    
1150000 10 20120909     0.767200 0.767200 0 0 0 105               0.484500
0.484500 0 0 0 106               0.800000 0.800000 0 0 0 107     990000 10
20120910     0.750000 0.750000 0 0 0 108     1000000 5 20121201     0.478900
0.478900 0 0 0 109     1400000 10 20120910     0.511300 0.511300 0 0 0 110    
722500 9 20120829     0.642200 0.642200 0 0 0 111     832875 10 20120907    
0.791600 0.791600 0 0 0 112               0.800000 0.800000 0 0 0 113          
    0.355200 0.355200 0 0 0 114               0.681400 0.681400 0 0 0 115    
560000 5 20121201     0.700000 0.700000 0 0 0 116     850000 5 20121201    
0.768000 0.768000 0 0 0 117     784000 10 20120907     0.734700 0.734700 0 0 0
118               0.800000 0.800000 0 0 0 119     1200000 9 20120828    
0.750000 0.750000 0 0 0 120     1300000 9 20120829     0.769200 0.769200 0 0 0
121               0.748000 0.748000 0 0 0 122     1045000 98 20120904    
0.750000 0.750000 0 0 0 123               0.713000 0.713000 0 0 0 124    
1250000 10 20120910     0.797200 0.797200 0 0 0 125     270000 10 20120907    
0.232700 0.232700 0 0 0 126     850000 5 20121201     0.800000 0.800000 0 0 0
127               0.663900 0.663900 0 0 0 128     800000 9 20120828     0.785000
0.785000 0 0 0 129               0.737300 0.737300 0 0 0 130     225000 10
20120909     0.736200 0.736200 0 0 0 131     725000 9 20120829     0.557200
0.557200 0 0 0 132               0.700000 0.700000 0 0 0 133     690000 5
20121201     0.686700 0.686700 0 0 0 134     1099000 10 20120907     0.800000
0.800000 0 0 0 135               0.542300 0.542300 0 0 0 136              
0.435400 0.435400 0 0 0 137               0.700000 0.700000 0 0 0 138          
    0.735500 0.735500 0 0 0 139               0.800000 0.800000 0 0 0 140    
750000 9 20120828     0.738800 0.738800 0 0 0 141     1400000 10 20120908    
0.800000 0.800000 0 0 0 142     700000 9 20120829     0.783200 0.783200 0 0 0
143     2345000 5 20121201     0.750000 0.750000 0 0 0 144     1600000 9
20120829     0.425000 0.425000 0 0 0 145     725000 9 20120828     0.705600
0.705600 0 0 0 146     750000 9 20120828     0.696000 0.696000 0 0 0 147        
      0.675500 0.675500 0 0 0 148               0.754700 0.519000 0 0 0 149    
650000 10 20120907     0.422200 0.422200 0 0 0 150               0.652100
0.652100 0 0 0 151               0.597000 0.597000 0 0 0 152     660000 98
20120904     0.741500 0.741500 0 0 0 153     1700000 9 20120828     0.606000
0.496400 0 0 0 154     930000 9 20120830     0.774100 0.774100 0 0 0 155    
790000 9 20120828     0.721500 0.721500 0 0 0 156               0.576300
0.576300 0 0 0 157               0.750000 0.750000 0 0 0 158              
0.788600 0.788600 0 0 0 159               0.504800 0.504800 0 0 0 160          
    0.555000 0.555000 0 0 0 161               0.800000 0.800000 0 0 0 162      
        0.450000 0.450000 0 0 0 163               0.634400 0.582700 0 0 0 164  
            0.343800 0.343800 0 0 0 165               0.393000 0.393000 0 0 0
166               0.596400 0.596400 0 0 0 167               0.553600 0.553600 0
0 0 168               0.800000 0.800000 0 0 0 169               0.786500
0.786500 0 0 0 170               0.800000 0.800000 0 0 0 171              
0.600000 0.600000 0 0 0 172               0.800000 0.800000 0 0 0 173          
    0.800000 0.800000 0 0 0 174               0.714100 0.714100 0 0 0 175      
        0.534000 0.534000 0 0 0 176               0.576900 0.576900 0 0 0 177  
            0.744600 0.602700 0 0 0 178               0.604300 0.604300 0 0 0
179               0.707400 0.707400 0 0 0 180               0.800000 0.800000 0
0 0 181               0.800000 0.800000 0 0 0 182               0.560000
0.560000 0 0 0 183               0.742400 0.742400 0 0 0 184              
0.686900 0.686900 0 0 0 185               0.648100 0.648100 0 0 0 186          
    0.740000 0.740000 0 0 0 187               0.530000 0.530000 0 0 0 188      
        0.543800 0.543800 0 0 0 189               0.694700 0.694700 0 0 0 190  
            0.843200 0.665400 0 0 0 191               0.742100 0.742100 0 0 0
192               0.683800 0.683800 0 0 0 193               0.712100 0.712100 0
0 0 194               0.581800 0.400000 0 0 0 195               0.681100
0.550700 0 0 0 196               0.800000 0.800000 0 0 0 197              
0.800000 0.800000 0 0 0 198               0.800000 0.800000 0 0 0 199          
    0.750000 0.750000 0 0 0 200               0.421800 0.421800 0 0 0 201      
        0.598200 0.453700 0 0 0 202               0.680000 0.680000 0 0 0 203  
            0.659800 0.659800 0 0 0 204               0.750000 0.750000 0 0 0
205               0.650000 0.650000 0 0 0 206               0.650000 0.650000 0
0 0 207               0.700000 0.700000 0 0 0 208               0.547400
0.547400 0 0 0 209               0.700000 0.700000 0 0 0 210              
0.637600 0.637600 0 0 0 211               0.575500 0.575500 0 0 0 212          
    0.700000 0.700000 0 0 0 213               0.709200 0.709200 0 0 0 214      
        0.631900 0.631900 0 0 0 215               0.597900 0.597900 0 0 0 216  
            0.798800 0.798800 0 0 0 217               0.616700 0.616700 0 0 0
218               0.517400 0.517400 0 0 0 219               0.700000 0.700000 0
0 0 220               0.762300 0.762300 0 0 0 221               0.800000
0.800000 0 0 0 222               0.792300 0.792300 0 0 0 223              
0.750000 0.750000 0 0 0 224               0.711500 0.711500 0 0 0 225          
    0.572500 0.372500 0 0 0 226               0.700000 0.700000 0 0 0 227      
        0.675000 0.675000 0 0 0 228               0.800000 0.800000 0 0 0 229  
            0.550300 0.550300 0 0 0 230               0.790900 0.790900 0 0 0
231               0.650000 0.650000 0 0 0 232               0.454500 0.454500 0
0 0 233               0.740700 0.740700 0 0 0 234               0.721200
0.721200 0 0 0 235               0.788200 0.788200 0 0 0 236              
0.800000 0.800000 0 0 0 237               0.795200 0.555200 0 0 0 238          
    0.799900 0.799900 0 0 0 239               0.786000 0.702000 0 0 0 240      
        0.700000 0.700000 0 0 0 241               0.800000 0.800000 0 0 0 242  
            0.776600 0.776600 0 0 0 243               0.538500 0.538500 0 0 0
244               0.650000 0.650000 0 0 0 245               0.800000 0.800000 0
0 0 246               0.788700 0.788700 0 0 0 247               0.713800
0.584600 0 0 0 248               0.800000 0.800000 0 0 0 249              
0.750000 0.750000 0 0 0 250               0.503700 0.503700 0 0 0 251          
    0.549400 0.549400 0 0 0 252               0.650000 0.650000 0 0 0 253      
        0.798600 0.798600 0 0 0 254               0.625000 0.625000 0 0 0 255  
            0.795200 0.795200 0 0 0 256               0.750000 0.750000 0 0 0
257               0.750000 0.750000 0 0 0 258               0.750000 0.750000 0
0 0 259               0.766200 0.766200 0 0 0 260               0.800000
0.800000 0 0 0 261               0.762900 0.762900 0 0 0 262              
0.800000 0.800000 0 0 0 263               0.799900 0.799900 0 0 0 264          
    0.800000 0.800000 0 0 0 265               0.750000 0.750000 0 0 0 266      
        0.800000 0.800000 0 0 0 267               0.795600 0.795600 0 0 0 268  
            0.680700 0.680700 0 0 0 269               0.781500 0.781500 0 0 0
270               0.769600 0.769600 0 0 0 271               0.561400 0.561400 0
0 0 272               0.750000 0.750000 0 0 0 273               0.800000
0.800000 0 0 0 274               0.639700 0.639700 0 0 0 275              
0.719400 0.719400 0 0 0 276               0.603600 0.600000 0 0 0 277          
    0.764100 0.764100 0 0 0 278               0.699300 0.699300 0 0 0 279      
        0.455500 0.455500 0 0 0 280               0.775100 0.775100 0 0 0 281  
            0.658900 0.658900 0 0 0 282               0.634500 0.634500 0 0 0
283               0.381300 0.381300 0 0 0 284               0.715000 0.715000 0
0 0 285               0.732900 0.732900 0 0 0 286               0.602600
0.602600 0 0 0 287               0.469200 0.469200 0 0 0 288              
0.799900 0.799900 0 0 0 289               0.260000 0.260000 0 0 0 290          
    0.767500 0.588300 0 0 0 291               0.571000 0.571000 0 0 0 292      
        0.702000 0.702000 0 0 0 293               0.769600 0.769600 0 0 0 294  
            0.622100 0.622100 0 0 0 295               0.700000 0.700000 0 0 0
296               0.711000 0.711000 0 0 0 297               0.671100 0.671100 0
0 0 298               0.800000 0.800000 0 0 0 299               0.732300
0.732300 0 0 0 300               0.750000 0.750000 0 0 0 301              
0.800000 0.800000 0 0 0 302               0.800000 0.800000 0 0 0 303          
    0.580600 0.580600 0 0 0 304               0.594700 0.594700 0 0 0 305      
        0.737500 0.737500 0 0 0 306               0.582700 0.582700 0 0 0 307  
            0.800000 0.800000 0 0 0 308               0.750000 0.750000 0 0 0
309               0.668000 0.668000 0 0 0 310               0.763500 0.763500 0
0 0 311               0.650000 0.650000 0 0 0 312               0.800000
0.800000 0 0 0 313               0.576100 0.576100 0 0 0 314              
0.684000 0.659200 0 0 0 315               0.786600 0.786600 0 0 0 316          
    0.800000 0.800000 0 0 0 317               0.700000 0.700000 0 0 0 318      
        0.787500 0.787500 0 0 0 319               0.733500 0.660300 0 0 0 320  
            0.550800 0.550800 0 0 0 321               0.700000 0.700000 0 0 0
322               0.584600 0.584600 0 0 0 323               0.800000 0.800000 0
0 0 324               0.649000 0.649000 0 0 0 325               0.792600
0.792600 0 0 0 326               0.582400 0.516000 0 0 0 327              
0.288800 0.177700 0 0 0 328               0.691200 0.691200 0 0 0 329          
    0.466300 0.466300 0 0 0 330               0.662100 0.662100 0 0 0 331      
        0.717200 0.717200 0 0 0 332               0.666600 0.666600 0 0 0 333  
            0.799700 0.799700 0 0 0 334               0.800000 0.800000 0 0 0
335               0.733000 0.733000 0 0 0 336               0.750000 0.750000 0
0 0 337               0.453600 0.453600 0 0 0 338               0.750000
0.750000 0 0 0 339               0.800000 0.800000 0 0 0 340              
0.534200 0.534200 0 0 0 341               0.650000 0.650000 0 0 0 342          
    0.767800 0.767800 0 0 0 343               0.800000 0.800000 0 0 0 344      
        0.800000 0.800000 0 0 0 345               0.562000 0.562000 0 0 0 346  
            0.800000 0.800000 0 0 0 347               0.560600 0.560600 0 0 0
348               0.780400 0.780400 0 0 0 349               0.487200 0.487200 0
0 0 350               0.710400 0.710400 0 0 0 351               0.734200
0.734200 0 0 0 352               0.800000 0.800000 0 0 0 353              
0.697500 0.697500 0 0 0 354               0.800000 0.731200 0 0 0 355          
    0.650000 0.650000 0 0 0 356               0.800000 0.800000 0 0 0 357      
        0.518600 0.518600 0 0 0 358               0.750000 0.750000 0 0 0 359  
            0.773100 0.773100 0 0 0 360               0.775200 0.775200 0 0 0
361               0.689600 0.689600 0 0 0 362               0.585900 0.585900 0
0 0 363               0.800000 0.800000 0 0 0 364               0.560000
0.560000 0 0 0 365               0.800000 0.800000 0 0 0 366              
0.739600 0.739600 0 0 0 367               0.539800 0.539800 0 0 0 368          
    0.700000 0.631700 0 0 0 369               0.747100 0.747100 0 0 0 370      
        0.750000 0.750000 0 0 0 371               0.577500 0.577500 0 0 0 372  
            0.423500 0.348500 0 0 0 373               0.762800 0.762800 0 0 0
374               0.444800 0.444800 0 0 0 375               0.800000 0.800000 0
0 0 376               0.308200 0.308200 0 0 0 377               0.506500
0.506500 0 0 0 378               0.800000 0.800000 0 0 0 379              
0.598800 0.598800 0 0 0 380               0.726900 0.726900 0 0 0 381          
    0.627900 0.627900 0 0 0 382               0.583800 0.583800 0 0 0 383      
        0.505800 0.505800 0 0 0 384               0.800000 0.800000 0 0 0 385  
            0.424500 0.424500 0 0 0 386               0.678800 0.678800 0 0 0
387               0.606000 0.606000 0 0 0 388               0.432200 0.432200 0
0 0 389               0.793000 0.793000 0 0 0 390               0.768800
0.768800 0 0 0 391               0.800000 0.800000 0 0 0 392              
0.800000 0.800000 0 0 0 393               0.750000 0.750000 0 0 0 394          
    0.506900 0.506900 0 0 0 395               0.750000 0.750000 0 0 0 396      
        0.800000 0.800000 0 0 0 397               0.590300 0.590300 0 0 0 398  
            0.682800 0.682800 0 0 0 399               0.800000 0.800000 0 0 0
400               0.783900 0.783900 0 0 0 401               0.754600 0.754600 0
0 0 402               0.744000 0.722800 0 0 0 403               0.608600
0.608600 0 0 0 404               0.681300 0.681300 0 0 0 405              
0.772400 0.772400 0 0 0 406               0.764800 0.764800 0 0 0 407          
    0.506900 0.506900 0 0 0 408               0.621000 0.621000 0 0 0 409      
        0.415000 0.415000 0 0 0 410               0.566800 0.441800 0 0 0 411  
            0.347000 0.347000 0 0 0 412               0.671800 0.671800 0 0 0
413               0.533800 0.533800 0 0 0 414               0.750000 0.750000 0
0 0 415               0.685900 0.685900 0 0 0 416               0.689600
0.689600 0 0 0 417               0.592700 0.592700 0 0 0 418              
0.750000 0.750000 0 0 0 419               0.567700 0.410200 0 0 0 420          
    0.714200 0.714200 0 0 0 421               0.624800 0.624800 0 0 0 422      
        0.696200 0.696200 0 0 0 423               0.692500 0.692500 0 0 0 424  
            0.597000 0.597000 0 0 0 425               0.545800 0.545800 0 0 0
426               0.681100 0.681100 0 0 0 427               0.800000 0.800000 0
0 0 428               0.659000 0.659000 0 0 0 429               0.742500
0.742500 0 0 0 430               0.750000 0.750000 0 0 0 431              
0.730100 0.730100 0 0 0 432               0.800000 0.800000 0 0 0 433          
    0.600000 0.600000 0 0 0 434               0.750000 0.750000 0 0 0 435      
        0.800000 0.800000 0 0 0 436               0.729600 0.729600 0 0 0 437  
            0.694600 0.694600 0 0 0 438               0.800000 0.800000 0 0 0
439               0.800000 0.800000 0 0 0 440               0.650000 0.650000 0
0 0 441               0.750000 0.750000 0 0 0 442               0.800000
0.800000 0 0 0 443               0.800000 0.800000 0 0 0 444              
0.800000 0.697400 0 0 0 445               0.589600 0.589600 0 0 0 446          
    0.600000 0.600000 0 0 0 447               0.568100 0.568100 0 0 0 448      
        0.800000 0.800000 0 0 0 449               0.693500 0.693500 0 0 0 450  
            0.538700 0.538700 0 0 0 451               0.613900 0.613900 0 0 0
452               0.800000 0.800000 0 0 0 453               0.800000 0.800000 0
0 0 454               0.694300 0.694300 0 0 0 455               0.421900
0.421900 0 0 0 456               0.800000 0.800000 0 0 0 457              
0.761400 0.761400 0 0 0 458               0.840500 0.840500 0 0 0 459          
    0.800000 0.700000 0 0 0 460               0.571700 0.571700 0 0 0 461      
        0.608700 0.608700 0 0 0 462               0.777100 0.777100 0 0 0 463  
            0.790900 0.790900 0 0 0 464               0.800000 0.800000 0 0 0
465               0.625300 0.625300 0 0 0 466               0.663500 0.663500 0
0 0 467               0.726000 0.726000 0 0 0 468               0.800000
0.800000 0 0 0 469               0.740800 0.740800 0 0 0 470              
0.771000 0.771000 0 0 0 471               0.750000 0.750000 0 0 0 472          
    0.800000 0.800000 0 0 0 473               0.800000 0.800000 0 0 0 474      
        0.800000 0.800000 0 0 0 475               0.800000 0.800000 0 0 0 476  
            0.700000 0.700000 0 0 0 477               0.655500 0.655500 0 0 0
478               0.800000 0.800000 0 0 0 479               0.728300 0.728300 0
0 0 480               0.670000 0.670000 0 0 0 481               0.800000
0.800000 0 0 0 482               0.748600 0.748600 0 0 0 483     1235000 5
20121022     0.689900 0.689900 0 0 0 484               0.609500 0.609500 0 0 0
485               0.687100 0.687100 0 0 0 486               0.671100 0.671100 0
0 0 487     640000 5 20121023     0.612500 0.612500 0 0 0 488     1530000 5
20121025     0.592100 0.592100 0 0 0 489     1210000 5 20121023     0.696700
0.696700 0 0 0 490     1345000 5 20121023     0.467600 0.467600 0 0 0 491    
1370000 5 20121024     0.619700 0.619700 0 0 0 492               0.620800
0.620800 0 0 0 493               0.537500 0.537500 0 0 0 494              
0.664800 0.664800 0 0 0 495               0.502100 0.417000 0 0 0 496          
    0.638600 0.638600 0 0 0 497               0.547400 0.547400 0 0 0 498      
        0.325500 0.325500 0 0 0 499               0.700000 0.700000 0 0 0 500  
            0.590700 0.590700 0 0 0 501               0.641800 0.641800 0 0 0
502               0.679000 0.679000 0 0 0 503               0.575500 0.575500 0
0 0 504               0.656400 0.656400 0 0 0 505               0.711200
0.648700 0 0 0 506               0.684400 0.684400 0 0 0 507              
0.647100 0.647100 0 0 0 508               0.425500 0.425500 0 0 0 509          
    0.732100 0.482100 0 0 0 510               0.750000 0.450000 0 0 0 511      
        0.779100 0.612500 0 0 0

 

  141 142 143 144 145 146 147 148 149 150  

MI: Lender or

Borrower Paid?

Pool
Insurance Co.

Name

Pool
Insurance
Stop

Loss %

MI Certificate

Number

Updated DTI

(Front-end)

Updated DTI

(Back-end)

Modification

Effective Payment

Date

Total Capitalized

Amount

Total Deferred

Amount

Pre-
Modification

Interest (Note) Rate

1                     2                     3                     4            
        5                     6                     7                     8    
                9                     10                     11                
    12                     13                     14                     15    
                16                     17                     18                
    19                     20                     21                     22    
                23                     24                     25                
    26                     27                     28                     29    
                30                     31                     32                
    33                     34                     35                     36    
                37                     38                     39                
    40                     41                     42                     43    
                44                     45                     46                
    47                     48                     49                     50    
                51                     52                     53                
    54                     55                     56                     57    
                58                     59                     60                
    61                     62                     63                     64    
                65                     66                     67                
    68                     69                     70                     71    
                72                     73                     74                
    75                     76                     77                     78    
                79                     80                     81                
    82                     83                     84                     85    
                86                     87                     88                
    89                     90                     91                     92    
                93                     94                     95                
    96                     97                     98                     99    
                100                     101                     102            
        103                     104                     105                    
106                     107                     108                     109    
                110                     111                     112            
        113                     114                     115                    
116                     117                     118                     119    
                120                     121                     122            
        123                     124                     125                    
126                     127                     128                     129    
                130                     131                     132            
        133                     134                     135                    
136                     137                     138                     139    
                140                     141                     142            
        143                     144                     145                    
146                     147                     148                     149    
                150                     151                     152            
        153                     154                     155                    
156                     157                     158                     159    
                160                     161                     162            
        163                     164                     165                    
166                     167                     168                     169    
                170                     171                     172            
        173                     174                     175                    
176                     177                     178                     179    
                180                     181                     182            
        183                     184                     185                    
186                     187                     188                     189    
                190                     191                     192            
        193                     194                     195                    
196                     197                     198                     199    
                200                     201                     202            
        203                     204                     205                    
206                     207                     208                     209    
                210                     211                     212            
        213                     214                     215                    
216                     217                     218                     219    
                220                     221                     222            
        223                     224                     225                    
226                     227                     228                     229    
                230                     231                     232            
        233                     234                     235                    
236                     237                     238                     239    
                240                     241                     242            
        243                     244                     245                    
246                     247                     248                     249    
                250                     251                     252            
        253                     254                     255                    
256                     257                     258                     259    
                260                     261                     262            
        263                     264                     265                    
266                     267                     268                     269    
                270                     271                     272            
        273                     274                     275                    
276                     277                     278                     279    
                280                     281                     282            
        283                     284                     285                    
286                     287                     288                     289    
                290                     291                     292            
        293                     294                     295                    
296                     297                     298                     299    
                300                     301                     302            
        303                     304                     305                    
306                     307                     308                     309    
                310                     311                     312            
        313                     314                     315                    
316                     317                     318                     319    
                320                     321                     322            
        323                     324                     325                    
326                     327                     328                     329    
                330                     331                     332            
        333                     334                     335                    
336                     337                     338                     339    
                340                     341                     342            
        343                     344                     345                    
346                     347                     348                     349    
                350                     351                     352            
        353                     354                     355                    
356                     357                     358                     359    
                360                     361                     362            
        363                     364                     365                    
366                     367                     368                     369    
                370                     371                     372            
        373                     374                     375                    
376                     377                     378                     379    
                380                     381                     382            
        383                     384                     385                    
386                     387                     388                     389    
                390                     391                     392            
        393                     394                     395                    
396                     397                     398                     399    
                400                     401                     402            
        403                     404                     405                    
406                     407                     408                     409    
                410                     411                     412            
        413                     414                     415                    
416                     417                     418                     419    
                420                     421                     422            
        423                     424                     425                    
426                     427                     428                     429    
                430                     431                     432            
        433                     434                     435                    
436                     437                     438                     439    
                440                     441                     442            
        443                     444                     445                    
446                     447                     448                     449    
                450                     451                     452            
        453                     454                     455                    
456                     457                     458                     459    
                460                     461                     462            
        463                     464                     465                    
466                     467                     468                     469    
                470                     471                     472            
        473                     474                     475                    
476                     477                     478                     479    
                480                     481                     482            
        483             9/19/2011     0.055 484             4/17/2012     0.055
485             1/28/2012     0.04875 486             3/16/2012     0.04875 487
            4/25/2012     0.04875 488             2/23/2012     0.04875 489    
        4/20/2012     0.04625 490             4/24/2012     0.04625 491        
    4/24/2012     0.04625 492                     493                     494  
                  495                     496                     497          
          498                     499                     500                  
  501                     502                     503                     504  
                  505                     506                     507          
          508                     509                     510                  
  511                    

 

  151 152 153 154 155 156 157 158 159 160  

Pre-
Modification P&I

Payment

Pre-
Modification

Initial Interest Rate

Change Downward

Cap

Pre-
Modification

Subsequent Interest

Rate Cap

Pre-
Modification

Next Interest Rate

Change Date

Pre-
Modification I/O

Term

Forgiven Principal

Amount

Forgiven Interest

Amount

Number of

Modifications

Cash
To/From
Brrw at Closing Brrw -
Yrs at in
Industry 1                   14 2                   15 3                   12 4
                  12 5                   25 6                   33 7            
      16 8                   15 9                   28 10                   13
11                   29 12                   10 13                   15 14      
            10 15                   13 16                   55 17              
    26 18                   0 19                   30 20                   15 21
                  18 22                   13 23                   36 24        
          25 25                   20.4 26                   20.4 27            
      30 28                   57 29                   31 30                   22
31                   11 32                   13 33                   31 34      
            12 35                   24 36                   15 37              
    20 38                   30 39                   16 40                   8.1
41                   25 42                   21 43                   20 44      
            17 45                     46                   40 47                
  7 48                   8 49                   9 50                   8 51    
              30 52                   13.5 53                   15 54          
        16 55                   20 56                   10 57                  
20 58                   20 59                   25 60                   23 61  
                10 62                   15 63                   13 64          
        37 65                   25 66                   4 67                  
20 68                   20 69                   15 70                   25 71  
                20 72                   24 73                   19 74          
        23 75                     76                   21 77                  
25 78                   2 79                   10 80                   3 81    
              25 82                   15 83                   9.5 84            
      25.2 85                   21 86                   10.1 87                
  18 88                   10 89                   28 90                   13.9
91                   21 92                   15 93                   5.4 94    
              22 95                   5.1 96                   23 97            
      1 98                   21 99                   44 100                   25
101                   2 102                   22 103                   25 104  
                14 105                   20 106                   12 107        
          4.1 108                   25 109                   6 110              
    34 111                   21.9 112                   10 113                  
20 114                   19 115                   6.1 116                   8
117                   25 118                   30 119                   15 120  
                15 121                   15 122                   20 123        
          25.7 124                   31 125                   12 126            
      16 127                   26 128                   25 129                  
15 130                   18 131                   3.3 132                   11.7
133                   5.6 134                   15 135                   15 136
                  23 137                   7 138                   30 139      
            11 140                   13 141                     142            
      5 143                   23 144                   33 145                  
21 146                   23 147                   6 148                   18 149
                  24 150                   19 151                   15 152      
            28 153                   25 154                   23 155            
      19 156                   3 157                     158                    
159                   2 160                   16 161                   9 162    
              2 163                   2 164                   23 165            
      21 166                   12 167                   11.2 168                
  19 169                   3 170                   8 171                   12
172                   10 173                   8 174                   15 175  
                  176                   15 177                   11.2 178      
            19 179                   20 180                   14 181            
      8 182                   22 183                   17 184                  
5 185                   9 186                   10 187                   10.7
188                   17.7 189                   22 190                   4.4
191                     192                   36 193                   19 194  
                6.29 195                   5 196                   13 197      
            12.18 198                   8 199                   2.1 200        
          48 201                   20 202                   22.9 203            
      17 204                   11 205                   29 206                  
30 207                   12 208                   0.8 209                   10
210                   25 211                   20 212                   30 213  
                0 214                   30 215                   29 216        
          25 217                   30 218                   0 219              
    25 220                   35 221                   12 222                   2
223                   8.5 224                   13 225                   22 226
                  11 227                   14 228                   25 229      
            5 230                   13 231                   24 232            
      7 233                   20 234                   15 235                  
21 236                   14 237                   33 238                   32.25
239                   20 240                   22 241                   25 242  
                12 243                   0 244                   20.75 245      
            12 246                   30 247                   12 248            
      4 249                   20 250                   6 251                   5
252                   23 253                   5 254                   21.5 255
                  5 256                   21 257                   12 258      
            17 259                   13 260                   20 261            
      12 262                   14 263                   14 264                  
25 265                   31 266                   25 267                   14
268                   45 269                   16 270                   11 271  
                20 272                   15 273                   33 274        
          33 275                   5 276                   10 277              
    20 278                   15 279                   16 280                  
25 281                   38 282                   0 283                   2 284
                  3 285                   20.25 286                   23 287    
              20 288                   12 289                   20 290          
        7.25 291                   26 292                   20 293              
    6 294                   25 295                   27 296                   30
297                   32 298                   17 299                   7 300  
                8 301                   11 302                   23 303        
          43 304                   30 305                   14 306              
    20 307                   5 308                   9.5 309                  
30 310                   20 311                   2 312                   0 313
                  35 314                   29 315                   12.5 316    
              14 317                   10 318                   6 319          
        4 320                   35 321                   25 322                
  29 323                   13 324                   0 325                   13
326                   15 327                   30 328                   16 329  
                9 330                   10.25 331                   18 332      
            9 333                   10 334                   30 335            
      20 336                   18 337                   19 338                  
0 339                   7 340                   22 341                   3 342  
                0 343                   20 344                   20 345        
          28 346                   10 347                   10 348              
    8 349                   7 350                   20 351                  
1.25 352                   9 353                   21 354                   11
355                   28 356                   15 357                   9.75 358
                  6 359                   4 360                   20 361        
          20 362                   7 363                   12 364              
    28 365                   11 366                   9 367                   12
368                   10 369                   10 370                   27 371  
                15 372                   28 373                   30 374        
          10 375                   12 376                   20 377              
    18.5 378                   31 379                   23 380                  
17 381                   43 382                   23 383                   14
384                   18 385                   14 386                   15 387  
                16 388                   15 389                   20 390        
          12.5 391                   15 392                   10 393            
      7 394                   2.25 395                   12 396                
  10 397                   5 398                   11 399                   2
400                   8.5 401                   10 402                   15 403
                  10 404                   12 405                   20 406      
            12 407                   4 408                   16 409            
      21 410                   17 411                   24 412                  
11.6 413                   25 414                   8 415                   15
416                   10 417                   10 418                   14 419  
                39 420                   20 421                   13 422        
          13 423                   17 424                   15 425              
    20 426                   16.25 427                   21 428                
  30 429                   17 430                   0 431                   24
432                   14 433                   20 434                   1.5 435
                  10 436                   7 437                   13 438      
            6 439                   13 440                   24 441            
      2 442                   20 443                   10 444                  
16 445                   28 446                   33 447                   28
448                   16 449                   26 450                   16 451  
                13 452                   0.2 453                   12 454      
            17 455                   17 456                   3 457            
      12 458                   4 459                   27 460                  
16 461                   22 462                   10 463                   25
464                   40 465                   14 466                   3 467  
                17 468                   13 469                   16 470        
          11 471                     472                   5 473                
  10 474                   10 475                   7 476                   6
477                     478                   14 479                   13 480  
                16 481                   5 482                   17 483 5053.32
                15 484 4542.31                 20 485 3545.7                 23
486 2646.04                 14 487 2593.12                 20 488 4762.87      
          11 489 3341.91                 15 490 4267.36                 15 491
5655.53                 24 492                   9 493                   7 494  
                10 495                   11 496                   10 497        
          15 498                   30 499                   15 500              
    20 501                   31 502                   11 503                  
20 504                   4 505                   25 506                   20 507
                  14 508                   24 509                   10 510      
            25 511                   26

 

  161 162 163 164 165 166 167   CoBrrw - Yrs at in
Industry Junior Mortgage
Drawn Amount Maturity Date Primary Borrower
Wage Income
(Salary) Primary Borrower
Wage Income
(Bonus) Primary Borrower
Wage Income
(Commission) Co-Borrower
Wage Income
(Salary) 1 0 0 20411101 6193 0 0 0 2 4 280000 20410801 8333 0 0 7002 3 3.8 57500
20411101 6229.17 0 0 7355.79 4   130389 20271101 25781.25 0 0 0 5   0 20271001
24723 0 0 0 6 33 0 20271001 269436.19 0 0 269436.19 7 6 0 20271001 11030.79 0 0
2228.3 8   0 20271001 22253.77 0 0 0 9 13 0 20271001 14443.67 0 0 3375 10   0
20271001 26608.5 0 0 0 11   0 20271001 116173.15 0 0 0 12 10 0 20271001 9583.34
0 0 12083.33 13   0 20271101 16666.68 0 37595.06 0 14 10 0 20420201 0 0 0 0 15
20 0 20270901 17178 0 0 7719 16 40 0 20271101 50733.88 0 0 0 17 5 0 20271101 0 0
32485 0 18   0 20271001 35427.34 0 0 0 19   0 20271001 40000 0 0 0 20   0
20271001 43169.42 0 0 0 21 12 0 20420301 12500 0 0 3750 22   0 20420901 29620 0
0 0 23   430000 20420101 29166.67 27083.34 0 0 24   0 20220701 45422.38 0 0 0 25
  0 20220701 119059.99 0 0 0 26   0 20220701 45744 0 0 0 27 33 97120 20220701
14000 0 0 19250 28   0 20420601 1456.22 0 0 0 29   70000 20420901 6284.74 0 0 0
30 30 0 20420701 14166.66 -1058.08 0 5762 31 10 0 20420901 20000 9611 0 3847 32
  0 20420701 30942 0 0 0 33 1 0 20420701 22680 0 0 0 34   0 20420701 16360.82 0
0 0 35 12 0 20420801 7939.25 0 0 3333.33 36 10 0 20420701 5541.66 0 0 17916.67
37 11 0 20420701 12802.4 0 0 10193.73 38 30 0 20420701 19500 0 0 3600 39 14 0
20420601 13541.66 0 0 10416.67 40   0 20420601 7639 2468 6328 0 41 26 0 20420701
25981 0 0 13478.59 42   0 20420901 17500 0 0 0 43   0 20420601 18000 0 0 0 44  
0 20420901 11880.48 0 0 0 45 23 0 20420601 0 0 0 0 46   0 20420701 27466 10362 0
0 47   0 20420801 12500 0 0 0 48   0 20420801 0 0 73769.36 0 49 NA 0 20420701
12333 0 0 0 50   0 20420801 41636 0 0 0 51   0 20420801 19208 0 0 0 52   0
20420801 53382 0 0 0 53 15 0 20420801 16299 0 0 8301 54   0 20420801 35112 0 0 0
55 8 1000000 20420701 35639 1666 0 0 56 15 0 20420701 8333 0 0 16450 57 16 25000
20420701 8485 0 0 26058 58 5 0 20420601 11514 0 0 9752 59 20 0 20420601 20000 0
0 8563.25 60 14 0 20420601 12500 0 0 14107.76 61   0 20420601 10000 1151 0
11262.51 62   0 20420801 12500 7500 0 0 63   0 20420601 23332 0 0 0 64 32 0
20420801 23458 0 0 9913 65   0 20420601 43406 0 0 0 66   0 20420701 20773.67 0 0
0 67   0 20420601 15000 2455 0 0 68   0 20420601 62242 0 0 0 69   0 20420801
10675.25 0 0 0 70 28 520000 20420601 27083 0 0 10611 71 5.3 250000 20420601
10190 0 0 11675.1 72 NA 0 20261201 42066 0 0 0 73   37726 20270101 13333.33 0 0
0 74   0 20261201 20443 0 0 0 75   0 20270401 0 0 0 0 76 NA 0 20260701 70224.17
0 0 0 77   0 20260701 49521 0 0 0 78   0 20270701 12771 0 0 0 79   0 20270101
23421.13 0 0 0 80   0 20260201 7334.86 0 0 0 81   0 20270401 10419.99 14469 0 0
82 16 0 20261001 28302 8238 0 0 83 10.8 0 20261101 12061.71 0 0 9902.53 84   0
20270501 91423.83 0 0 0 85   0 20270101 36512.25 0 0 0 86   0 20261101 28816 0 0
0 87 15 0 20260301 19952 0 0 4768 88 NA 0 20260201 25000 0 0 0 89 10 0 20270101
13208 0 0 12000 90   0 20260401 8514.82 804.23 0 0 91 21 0 20260501 16572 0 0
19297 92 7 0 20270401 23333.33 9586.33 0 0 93 4.4 0 20261201 22045 2104 0 51459
94   0 20260301 26138.04 0 0 0 95 5.1 0 20270401 15989 0 0 8000 96   0 20270401
26000 0 0 0 97   0 20270701 19500 0 0 0 98 21 200000 20270401 15600 11666.66 0 0
99 37 0 20270601 32195 0 0 18041 100   0 20260801 19732 7146 0 0 101   0
20270101 45001 0 0 0 102   0 20270801 119559 0 0 0 103   0 20270801 83333 0 0 0
104 NA 0 20260201 62083.51 0 0 0 105 18 0 20270701 19833.33 1223 0 15950 106 12
0 20270401 23750 0 0 13733 107   0 20260201 6666 7143 38177 0 108   0 20260401
15833 7710 0 0 109   0 20260201 28918.24 0 0 0 110   0 20260901 14213.76
20770.03 0 0 111   0 20260401 48498.38 0 0 0 112 10 0 20270701 0 0 19849 7702
113   0 20270501 79480 0 0 0 114 21 0 20270301 6263 0 0 14166 115 8.1 0 20260401
40894.29 1476.53 0 0 116 6 0 20260201 10416.66 0 0 24637.51 117   0 20260201
24250 0 0 0 118 8 0 20260201 40575 0 0 0 119 14 0 20270101 32067 0 0 10062 120  
0 20260901 44395.67 0 0 0 121   0 20270601 24583 0 0 0 122 NA 0 20270201 34999
4849 0 0 123 7.1 0 20270701 13684 0 0 9585 124   0 20260401 26184 26067 0 0 125
  0 20260201 7550.8 0 0 0 126 12 0 20260601 19219.33 0 0 9266.13 127 26 0
20270801 60598 0 0 0 128   0 20261201 34984.92 0 0 0 129 9 0 20270601 15937.83
11605.56 0 0 130 4 0 20260201 4237.56 0 0 2160 131 3.1 0 20270101 25066.16 0 0
37500 132   0 20270201 8333.33 52041 0 0 133 6 0 20260401 37360.16 0 0 2569.83
134 NA 0 20260401 126316 0 0 0 135   0 20260201 36883.33 0 0 0 136   0 20270401
17500 0 0 0 137   0 20270401 53410 0 0 0 138   0 20260601 36666 0 0 0 139 11 0
20270701 6125 12617 0 0 140   0 20270201 54548.52 0 0 0 141 20 0 20260801 0 0 0
25415 142 8 0 20260901 30992.98 0 0 10241.66 143 NA 0 20260801 12915 0 0 0 144  
0 20261201 12158.59 69601 0 0 145   0 20261201 84196.71 0 0 0 146 NA 0 20260901
25299 0 0 0 147 9 0 20270501 12923 6938.07 0 0 148 18 445528 20260501 14369
23184 0 0 149   0 20260201 13750 0 0 0 150 17 0 20270501 19066 0 0 9254 151   0
20260701 59168.83 0 0 0 152 25 0 20261201 12533.84 0 0 10135.02 153 15 200000
20261201 40658.33 0 0 12501.46 154   0 20270101 28173 0 0 0 155 18 0 20261201
17222.22 0 0 10618.58 156 6 0 20270901 13583.33 0 0 19045.25 157   0 20270901 0
0 0 0 158 15 0 20270901 0 0 0 33333.32 159 6.3 0 20271001 11253.2 0 0 13475.82
160   0 20270901 57700.53 0 0 0 161   0 20420801 0 0 10129.75 0 162 2 0 20420901
13577 0 0 0 163   75000 20420901 16666.66 0 0 0 164 23 0 20220901 13059.18 0 0
23012.95 165   0 20270901 20000 46924 0 0 166   0 20270901 35416.66 0 0 0 167  
0 20420901 13715 0 0 0 168   0 20420801 17874.28 11374.67 0 0 169 3 0 20420901
9479.6 3640 0 0 170   0 20420601 18750 0 0 0 171   0 20420901 13000 0 0 0 172 16
0 20420901 13820.84 0 0 12916.66 173   0 20420901 15000.31 0 0 0 174   0
20420901 17484.68 2847.04 0 0 175   0 20420901 0 0 0 0 176   0 20420901 10416.66
0 53864 0 177   155400 20420901 19095 0 0 0 178   0 20420901 31285.87 0 0 0 179
NA 0 20420901 15416.67 0 0 0 180   0 20420901 12500 4224 0 0 181   0 20420901
63250 0 0 0 182   0 20420901 78618 0 0 0 183   0 20420901 29314 0 0 0 184   0
20220901 22354 0 0 0 185 8 0 20270901 0 0 0 0 186   0 20270901 36462 0 0 0 187  
0 20271001 53136.73 0 0 0 188 17.7 0 20271001 17466.79 0 0 0 189   0 20270901
24262.82 0 0 0 190   144000 20270901 28000 0 0 0 191 28.7 0 20270901 0 0 0
18755.91 192   0 20420101 29167 27083 0 0 193 7 0 20411001 10417 0 0 0 194  
500000 20420101 20833.34 6458.33 0 0 195   450000 20410701 0 0 0 0 196   0
20410801 11875 15000 0 0 197   0 20411201 15831.76 0 0 0 198   0 20420101
23403.93 0 0 0 199   0 20410901 21785.71 16642.06 0 0 200 0 0 20411201 17813 0 0
0 201 0 250000 20421001 20333.92 8246 0 0 202 0 0 20420601 20557 0 0 0 203 0 0
20420601 30667 0 0 0 204   0 20420501 18744.24 15521.88 0 0 205 23 0 20420601
50000 0 0 0 206 0 0 20420701 65354 0 0 0 207 10 0 20420801 17660.83 0 0 2348.42
208 0 0 20420501 16512 0 0 0 209   0 20420201 12500 0 6614.77 0 210 0 0 20411201
28277 0 0 0 211   0 20420401 30416.66 0 0 0 212   0 20420601 53884 0 0 0 213 0 0
20420701 0 0 0 0 214 22 0 20420601 4054.42 0 0 12428 215   0 20420701 24500.67 0
0 0 216   0 20420701 14445.76 10159.25 0 0 217   0 20420401 13000 0 0 0 218   0
20420601 0 0 0 0 219 15 0 20420301 42670 0 0 5225 220 7 0 20421001 15604 0 0
5460 221 0 0 20421001 25000 0 0 0 222   0 20421101 11166.13 0 0 0 223 12 0
20421101 14820 0 0 10213.75 224 13 0 20421101 13645.97 0 0 14471.77 225   333732
20420901 23206.95 0 0 0 226 11 0 20420901 13217 0 0 17232 227 11 0 20421001
6553.44 0 0 7347.82 228 15 0 20421101 7925.5 0 0 7083.34 229 2 0 20421101 15000
0 0 2950.67 230 17 0 20421101 9243.08 9642.87 0 9943.76 231 12 0 20421201
19208.91 0 0 8125.02 232 2 0 20421101 12553.83 0 0 11700.22 233 15 0 20421101
12292.48 0 0 6784.27 234 9 0 20421101 9168 0 0 4637.34 235   0 20420801 18754.89
0 0 0 236   0 20421101 14992.77 0 0 0 237   300000 20420901 16878.6 0 0 0 238 12
0 20421101 10666.67 0 0 33381.29 239 12 60000 20421101 0 0 0 21462.84 240 18 0
20421101 10841.96 0 0 8279.05 241   0 20421101 51823.62 0 0 0 242   0 20421101
14583.33 23504.63 0 0 243 8.5 0 20421101 0 0 0 80296.3 244 20.75 0 20421101
4636.71 0 0 3943 245   0 20421101 16781.71 0 0 0 246   0 20421101 9626.92 0 0 0
247   176596 20421101 22641.28 0 0 0 248 8 0 20421101 13332.8 0 0 2665.87 249  
0 20421101 12500 0 0 0 250 16 0 20421101 18862 0 0 5690.16 251 9 0 20421101
16138.33 0 0 8463.26 252 6.5 0 20421201 19719.62 0 0 0 253   0 20421101 20420.08
0 0 0 254 18.5 0 20421001 295781.58 0 0 0 255   0 20421001 37142 0 0 0 256   0
20421001 9370.5 0 0 0 257 9.5 0 20421101 12500 0 0 8626.8 258 15 0 20421101
19166.66 0 0 7271.55 259   0 20421101 14583.27 0 0 0 260   0 20421101 28767.75 0
0 0 261 12 0 20421101 5193.33 0 0 2098.5 262   0 20421101 1948.45 0 15200 0 263
16 0 20421101 27562.91 0 0 0 264   0 20421101 13820 0 0 0 265 15 0 20420901
19000 6666.67 0 915.59 266   0 20421001 14854.67 5456.84 0 0 267   0 20421001
20963.91 0 0 0 268 48 0 20421101 3677 0 0 0 269   0 20421101 0 0 38330 0 270   0
20421101 10172.17 0 0 0 271 28 0 20421101 24103.62 0 0 8696.55 272   0 20421101
16300.83 2986.32 6861.97 0 273   0 20421201 18937.94 0 0 0 274   0 20421101
32201.34 0 0 0 275 18 0 20420901 18333.34 0 0 7442.93 276   5050 20421101 18875
0 0 0 277   0 20421101 19445.13 0 0 0 278 13 0 20421201 12916.66 0 0 11666.66
279   0 20420701 18750 0 0 0 280 14 0 20420801 10417 0 0 13750 281 10 0 20421101
9395.17 0 0 9166.66 282 10.25 0 20420901 0 0 0 55676.41 283 12 0 20421001
7714.33 0 0 9335.85 284   0 20421001 12043.25 0 0 0 285   0 20421101 21541.5 0 0
0 286   0 20421001 15453.6 3301 0 0 287   0 20421101 20833.32 41992.84 0 0 288  
0 20421001 12553.33 0 0 0 289   0 20421101 14447.41 0 0 0 290   215000 20421101
33142.17 0 0 0 291   0 20421101 12495.38 2569 0 0 292   0 20421201 23760.92 0 0
0 293   0 20421201 13835.53 0 0 0 294 20 0 20421101 10333.33 0 0 9776.4 295 3 0
20421201 16982.41 0 0 8026.3 296 18 0 20421101 6203.79 0 0 9468.72 297 30 0
20421101 28531 0 0 28531 298 12 0 20421101 4556.5 0 0 6944.62 299 9 0 20421101
5833.33 0 0 2708.51 300 23 0 20421101 7500 0 0 10426 301   0 20421201 15833.34 0
0 0 302   0 20421001 18985.86 0 0 0 303 38 0 20421201 8861.58 0 0 2677.33 304 10
0 20421101 13596.18 0 0 16666.67 305 17 0 20421201 16900 0 0 6760.13 306   0
20421101 22916.66 0 0 0 307 9 0 20421101 6371.09 0 0 27083.32 308 10.5 0
20421101 40338.75 0 0 6000 309   0 20421101 19166.67 0 0 0 310 7 0 20421101
20108.33 0 0 5125 311   0 20421101 7308.15 0 0 0 312 15 0 20421101 1491.9 0 0
3797.83 313   0 20420901 8228 0 0 0 314   25000 20421001 10796 0 0 0 315   0
20421201 95737.33 0 0 0 316   0 20420901 15000 8958.33 0 0 317   0 20421101
8332.92 0 0 0 318 35 0 20421001 15806.74 0 0 3666 319 8 75000 20421101 9446.26 0
0 3483.46 320   0 20421101 22522.52 0 0 0 321   0 20421101 15833.34 0 0 0 322  
0 20421101 12368 0 0 0 323 12 0 20421101 10226.25 0 0 8372.49 324   0 20421101
7220.73 0 0 7420.01 325 12 0 20421101 6716.54 0 0 26250 326   92000 20421101
12500 1594.09 0 0 327   500000 20421101 12500 19437.33 0 0 328   0 20421101
13384.38 0 0 0 329 9 0 20421201 27304.87 0 0 0 330 7.5 0 20421101 27250 0 0
9016.8 331 13 0 20421101 23618.25 0 0 0 332 6 0 20421101 8193.74 0 0 5659.33 333
  0 20421201 20799.29 0 0 0 334 23 0 20421101 7805.55 0 0 8652.87 335 14 0
20421101 9750 19867.17 0 5666.68 336 6 0 20421201 14804.34 0 0 17833.4 337   0
20421201 8750 0 0 0 338   0 20421101 34598.71 0 0 0 339   0 20421201 15000 0 0 0
340   0 20421201 59956.75 0 0 0 341   0 20421101 16666.67 7333.33 0 0 342 9 0
20421101 0 0 0 13498.33 343   0 20421101 10090 0 0 0 344 15 0 20421101 8924.83 0
0 9708.31 345   0 20421101 12131.3 0 0 0 346 10 0 20421001 20292 0 0 5833 347  
0 20421101 31250.09 0 0 0 348 3 0 20421001 9583 4167 0 4635 349 7 0 20421101
7683.67 0 0 8333.33 350 0 0 20421001 10583 7667 0 0 351   0 20421101 14583.33 0
0 0 352   0 20421101 22083.34 0 0 0 353   0 20421101 31016 0 0 0 354   25557
20421101 25925 0 0 0 355   0 20421101 46660 0 0 0 356   0 20421101 15000 0 0 0
357   0 20421101 18471.34 0 0 0 358   0 20421201 15418.08 0 0 0 359 12 0
20421101 9146.04 0 0 12250.01 360 21 0 20421201 11493.64 0 0 5124.59 361 20 0
20421001 12692.91 0 0 13993 362   0 20421101 40381.75 0 0 0 363   0 20421101
15833.32 5000 0 0 364   0 20421101 23333.34 0 0 0 365 2 0 20421101 16334.07 0 0
8333.33 366 7 0 20421101 20000 6604.17 0 4524.98 367   0 20421101 16501.92 0 0 0
368   150000 20421101 20833.33 8930.08 0 0 369   0 20421101 7682.25 0 5583 0 370
  0 20421101 0 0 0 0 371 13 0 20421101 8899.93 0 0 6796.42 372   41509 20421101
14537.5 0 0 4354.61 373   0 20421101 5652.07 0 0 2309.82 374 12 0 20421101
9012.51 0 0 2383.41 375   0 20421101 30659.08 0 0 0 376 15 0 20421101 13904.9 0
0 15844 377 10 0 20421101 21610.83 0 0 156.71 378   0 20421101 65547.58 0 0 0
379   0 20421101 37559.55 0 0 0 380 14 0 20421101 13290.29 0 0 11641.6 381   0
20421101 33333.34 0 0 0 382   0 20420901 13053 0 0 0 383 14 0 20421201 13541.66
0 0 47903.92 384   0 20421201 28201.75 0 0 0 385   0 20421101 16158.33 3685.75 0
0 386   0 20421101 12473.35 13955.8 0 0 387   0 20421001 14905.77 0 0 0 388 15 0
20421201 4501.44 0 0 6666.68 389   0 20421101 20000.5 0 0 0 390 12 0 20421101
14582.53 5913.42 0 12274.44 391   0 20421101 13743.08 0 0 0 392 8 0 20421201
12280.46 2762.36 0 10686.35 393   0 20421101 25525.67 0 0 0 394   0 20421201
10857.42 0 0 0 395   0 20421001 20585.58 0 0 0 396   0 20421101 12065.41 0 0 0
397   0 20421101 15833.34 0 0 0 398 12 0 20421101 10758.32 0 0 0 399 6.5 0
20421101 6250 0 0 11123 400   0 20421101 16356.91 0 0 0 401 15 0 20421101
18128.71 0 0 5137.14 402   25000 20421101 1247.5 0 29342 0 403   0 20421101
11618.22 0 0 0 404   0 20421201 1972 0 19281.82 0 405 15 0 20421101 13333.33 0 0
6746.58 406   0 20421101 15022.88 0 0 0 407 20 0 20421001 6875 0 0 8155.68 408 0
0 20421001 36250 0 0 0 409 0 0 20420901 12500 0 0 0 410   200000 20421101
21248.93 0 0 0 411   0 20421101 9241.25 0 0 0 412 11.4 0 20421001 9072 0 0 9072
413   0 20421001 0 0 99438.29 0 414 17 0 20421001 12500 0 0 9888.08 415 13 0
20421001 8883.34 0 0 4683.34 416 7 0 20421001 13120 0 0 7417 417 16 0 20421001
6842.9 0 0 27000 418 0 0 20421001 17000 0 0 0 419 4 175200 20421101 16666.67 0 0
431.66 420 10 0 20421101 9584.84 0 0 5687.75 421 13 0 20421101 9071.96 0 0
9152.42 422 13 0 20421101 30275.83 0 0 6242.24 423 8 0 20421101 10790 0 0
6041.67 424   0 20421201 10045 0 0 0 425   0 20420901 18464.7 3333.33 0 0 426  
0 20421101 35093.04 0 0 0 427 20 0 20421101 10728.86 0 0 0 428 22 0 20421101
23743.04 0 0 6236.82 429 15 0 20421101 8154.16 0 0 7341.66 430   0 20421101
36911.33 0 0 0 431 0 0 20420901 44332 0 0 0 432   0 20421101 14583.33 0 22008.25
0 433 20 0 20421001 141838 0 0 0 434 1 0 20320801 49242 0 0 0 435   0 20420901 0
0 0 0 436 4 0 20421101 14409.13 4166.66 0 3992 437 7 0 20421101 16666.66 0 0
10833.42 438 12 0 20421101 0 0 0 0 439 4 0 20421101 25000 0 0 3281 440 15 0
20421101 36806.26 0 0 2266.66 441   0 20421201 0 0 0 0 442   0 20421101 0 0 0 0
443 10 0 20421201 18750 0 0 13500 444 3 200000 20421201 30833.33 0 0 13000 445  
0 20430101 46332.64 0 0 0 446   0 20421201 74208 0 0 0 447 16 0 20421201 6000 0
0 13050 448   0 20421201 32583.33 0 0 0 449 26 0 20430101 10125 0 0 19200 450 14
0 20420901 20000 0 0 23144 451 10 0 20420801 9914.75 0 0 11500 452 5 0 20420801
12924.82 0 0 11132.57 453 10 0 20420801 6863.37 0 0 18499.99 454 8 0 20420801
12158.34 7632.45 0 0 455 15 0 20420901 72092 0 0 0 456 3 0 20420901 13750 0 0
25000 457 11 0 20420901 7825.3 1532.45 0 4496.1 458   0 20420901 97495 0 0 0 459
  115295 20421001 34000 0 0 0 460 14 0 20420901 15719 0 0 17815 461   0 20420901
16583 0 0 0 462   0 20420901 33955 0 0 0 463 25 0 20420901 9111 0 0 16250 464  
0 20420901 22206 0 0 0 465 12 0 20420901 4500 0 1851.19 12930 466 5 0 20420901
31250 0 0 5725 467   0 20420901 12333.34 2236.38 0 0 468 18 0 20420901 13442 0 0
12083 469 14 0 20420901 17343.25 0 0 12519.92 470   0 20420901 9999.99 25000 0 0
471   0 20420901 0 0 0 0 472   0 20420901 17046.83 0 0 0 473   0 20420901 42419
0 0 0 474   0 20420901 1999 15119 6823 0 475   0 20420901 0 0 0 0 476 1.3 0
20420901 15416.66 0 0 9166.66 477   0 20421001 0 0 0 0 478 11 0 20421001 8333.34
0 2000 2069 479 12 0 20421001 17510 0 0 11539.42 480   0 20420901 14583.34 0 0 0
481 3 0 20420901 9458 0 0 8459 482   0 20420901 30024 0 0 0 483 9 0 20391101
10266.34 0 0 7757 484 20 0 20400101 20000 0 0 3061.88 485   0 20410101 22533.34
0 0 0 486   0 20410501 8245.18 0 0 0 487   0 20410601 10289.85 0 0 0 488 10 0
20410701 24999.99 0 0 15000 489 10 0 20410901 7877.32 0 0 18360.17 490   0
20410901 23340 0 0 0 491   0 20420101 57169.42 0 0 6786.16 492   0 20420201
15097.51 0 0 0 493   0 20420201 14875 0 0 0 494 11 0 20420301 15606 0 0 8541.56
495 3 200000 20420301 21547.62 0 0 12082.17 496 7 0 20420401 14838.55 0 0
13942.75 497 15 0 20420401 8148.92 0 0 8483.63 498   0 20420401 54166.66 0 0 0
499   0 20420401 0 0 0 0 500   0 20420401 25040.75 0 0 0 501   0 20420501
18555.93 0 0 0 502 25 0 20420501 7353.17 0 0 6989.57 503 16 0 20420601 6394.58 0
0 5311.83 504   0 20420601 9174.64 0 0 0 505 15 50000 20420601 13648.34 0 0
11466.26 506 12 0 20420601 10076.58 0 0 1239.17 507   0 20420701 17070.21 0 0 0
508   0 20420701 20833.33 242298.12 0 0 509 3 140035 20420701 20000 0 0 19166.66
510   450000 20420701 16250 37019.33 0 0 511 20 200000 20420801 20166.66 0 0
9567.62

 

  168 169 170 171 172   Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator Doc
Code RWT Income
Verification RWT Asset
Verification 1 0   Full Two Years One Month 2 0 0 Full Two Years Two Months 3 0
0 Full Two Years Two Months 4 0 0 Full Two Years Two Months 5 0 0 Full Two Years
Two Months 6 0 0 Full Two Years Two Months 7 0 0 Full Two Years Two Months 8 0 0
Full Two Years Two Months 9 0 0 Full Two Years Two Months 10 0 0 Full Two Years
Two Months 11 0 0 Full Two Years Two Months 12 0 0 Full Two Years Two Months 13
0 0 Full Two Years Two Months 14 0 0 Full Two Years Two Months 15 0 0 Full Two
Years Two Months 16 0 0 Full Two Years Two Months 17 0 0 Full Two Years Two
Months 18 0 0 Full Two Years Two Months 19 0 0 Full Two Years Two Months 20 0 0
Full Two Years Two Months 21 0 0 Full Two Years Two Months 22 0 0 Full Two Years
Two Months 23 0 0 Full Two Years Two Months 24 0 0 Full Two Years Two Months 25
0 0 Full Two Years Two Months 26 0 0 Full Two Years Two Months 27 0 0 Full Two
Years Two Months 28 0 0 Full Two Years Two Months 29 0 0 Full Two Years Two
Months 30 0 0 Full Two Years Two Months 31 0 0 Full Two Years Two Months 32 0 0
Full Two Years Two Months 33 0 0 Full Two Years Two Months 34 0 0 Full Two Years
Two Months 35 0 0 Full Two Years Two Months 36 0 0 Full Two Years Two Months 37
0 0 Full Two Years Two Months 38 0 0 Full Two Years Two Months 39 0 0 Full Two
Years Two Months 40 0 0 Full Two Years Two Months 41 0 0 Full Two Years Two
Months 42 0 0 Full Two Years Two Months 43 0 0 Full Two Years Two Months 44 0 0
Full Two Years Two Months 45 0 53020 Full Two Years Two Months 46 0 0 Full Two
Years Two Months 47 0 0 Full Two Years Two Months 48 0 0 Full Two Years Two
Months 49 0 0 Full Two Years Two Months 50 0 0 Full Two Years Two Months 51 0 0
Full Two Years Two Months 52 0 0 Full Two Years Two Months 53 0 0 Full Two Years
Two Months 54 0 0 Full Two Years Two Months 55 0 0 Full Two Years Two Months 56
0 0 Full Two Years Two Months 57 0 0 Full Two Years Two Months 58 0 0 Full Two
Years Two Months 59 0 0 Full Two Years Two Months 60 0 0 Full Two Years Two
Months 61 0 0 Full Two Years Two Months 62 0 0 Full Two Years Two Months 63 0 0
Full Two Years Two Months 64 0 0 Full Two Years Two Months 65 0 0 Full Two Years
Two Months 66 0 0 Full Two Years Two Months 67 0 0 Full Two Years Two Months 68
0 0 Full Two Years Two Months 69 0 0 Full Two Years Two Months 70 0 0 Full Two
Years Two Months 71 0 0 Full Two Years Two Months 72 0 0 Full Two Years Two
Months 73 0 0 Full Two Years Two Months 74 0 0 Full Two Years Two Months 75 0 0
Full Two Years Two Months 76 0 0 Full Two Years Two Months 77 0 0 Full Two Years
Two Months 78 0 0 Full Two Years Two Months 79 0 0 Full Two Years Two Months 80
0 0 Full Two Years Two Months 81 0 0 Full Two Years Two Months 82 0 0 Full Two
Years Two Months 83 0 0 Full Two Years Two Months 84 0 0 Full Two Years Two
Months 85 0 0 Full Two Years Two Months 86 0 0 Full Two Years Two Months 87 0 0
Full Two Years Two Months 88 0 0 Full Two Years Two Months 89 0 0 Full Two Years
Two Months 90 0 0 Full Two Years Two Months 91 0 0 Full Two Years Two Months 92
0 0 Full Two Years Two Months 93 0 0 Full Two Years Two Months 94 0 0 Full Two
Years Two Months 95 0 0 Full Two Years Two Months 96 0 0 Full Two Years Two
Months 97 0 0 Full Two Years Two Months 98 0 0 Full Two Years Two Months 99 0 0
Full Two Years Two Months 100 0 0 Full Two Years Two Months 101 0 0 Full Two
Years Two Months 102 0 0 Full Two Years Two Months 103 0 0 Full Two Years Two
Months 104 0 0 Full Two Years Two Months 105 1060 0 Full Two Years Two Months
106 0 0 Full Two Years Two Months 107 0 0 Full Two Years Two Months 108 0 0 Full
Two Years Two Months 109 0 0 Full Two Years Two Months 110 0 0 Full Two Years
Two Months 111 0 0 Full Two Years Two Months 112 0 0 Full Two Years Two Months
113 0 0 Full Two Years Two Months 114 0 0 Full Two Years Two Months 115 0 0 Full
Two Years Two Months 116 0 0 Full Two Years Two Months 117 0 0 Full Two Years
Two Months 118 0   Full Two Years Two Months 119 0 0 Full Two Years Two Months
120 0 0 Full Two Years Two Months 121 0 0 Full Two Years Two Months 122 0 0 Full
Two Years Two Months 123 0 0 Full Two Years Two Months 124 0 0 Full Two Years
Two Months 125 0 0 Full Two Years Two Months 126 0 0 Full Two Years Two Months
127 0 0 Full Two Years Two Months 128 0 0 Full Two Years Two Months 129 0 0 Full
Two Years Two Months 130 0 0 Full Two Years Two Months 131 0 0 Full Two Years
Two Months 132 0 0 Full Two Years Two Months 133 0 0 Full Two Years Two Months
134 0 0 Full Two Years Two Months 135 0 0 Full Two Years Two Months 136 0 0 Full
Two Years Two Months 137 0 0 Full Two Years Two Months 138 0 0 Full Two Years
Two Months 139 0 0 Full Two Years Two Months 140 0 0 Full Two Years Two Months
141 66104 0 Full Two Years Two Months 142 0 0 Full Two Years Two Months 143 0 0
Full Two Years Two Months 144 0 0 Full Two Years Two Months 145 0 0 Full Two
Years Two Months 146 0 0 Full Two Years Two Months 147 0 0 Full Two Years Two
Months 148 0 0 Full Two Years Two Months 149 0 0 Full Two Years Two Months 150 0
0 Full Two Years Two Months 151 0 0 Full Two Years Two Months 152 0 0 Full Two
Years Two Months 153 0 0 Full Two Years Two Months 154 0 0 Full Two Years Two
Months 155 0 0 Full Two Years Two Months 156 0 0 Full Two Years Two Months 157 0
0 Full Two Years Two Months 158 0 0 Full Two Years Two Months 159 0 0 Full Two
Years Two Months 160 0 0 Full Two Years Two Months 161 0 0 Full Two Years Two
Months 162 0 0 Full Two Years Two Months 163 0 0 Full Two Years Two Months 164 0
0 Full Two Years Two Months 165 0 0 Full Two Years Two Months 166 0 0 Full Two
Years Two Months 167 0 0 Full Two Years Two Months 168 0 0 Full Two Years Two
Months 169 0 0 Full Two Years Two Months 170 0 0 Full Two Years Two Months 171 0
0 Full Two Years Two Months 172 0 0 Full Two Years Two Months 173 0 0 Full Two
Years Two Months 174 0 0 Full Two Years Two Months 175 0 0 Full Two Years Two
Months 176 0 0 Full Two Years Two Months 177 0 0 Full Two Years Two Months 178 0
0 Full Two Years Two Months 179 0 0 Full Two Years Two Months 180 0 0 Full Two
Years Two Months 181 0 0 Full Two Years Two Months 182 0 0 Full Two Years Two
Months 183 0 0 Full Two Years Two Months 184 0 0 Full Two Years Two Months 185 0
0 Full Two Years Two Months 186 0 0 Full Two Years Two Months 187 0 0 Full Two
Years Two Months 188 0 0 Full Two Years Two Months 189 0 0 Full Two Years Two
Months 190 0 0 Full Two Years Two Months 191 0 0 Full Two Years Two Months 192 0
0 Full Two Years Two Months 193 0 0 Full Two Years Two Months 194 0 0 Full Two
Years Two Months 195 0 0 Full Two Years Two Months 196 0 0 Full Two Years Two
Months 197 0 0 Full Two Years Two Months 198 0 0 Full Two Years Two Months 199 0
0 Full Two Years Two Months 200 0 0 Full Two Years Two Months 201 0 0 Full Two
Years Two Months 202 0 0 Full Two Years Two Months 203 0 0 Full Two Years Two
Months 204 0 0 Full Two Years Two Months 205 0 0 Full Two Years Two Months 206 0
0 Full Two Years Two Months 207 0 0 Full Two Years Two Months 208 0 0 Full Two
Years Two Months 209 0 0 Full Two Years Two Months 210 0 0 Full Two Years Two
Months 211 0 0 Full Two Years Two Months 212 0 0 Full Two Years Two Months 213 0
0 Full Two Years Two Months 214 0 0 Full Two Years Two Months 215 0 0 Full Two
Years Two Months 216 0 0 Full Two Years Two Months 217 0 0 Full Two Years Two
Months 218 0 0 Full Two Years Two Months 219 0 0 Full Two Years Two Months 220 0
0 Full Two Years Two Months 221 0 0 Full Two Years Two Months 222 0 0 Full Two
Years Two Months 223 0 0 Full Two Years Two Months 224 0 0 Full Two Years Two
Months 225 0 0 Full Two Years Two Months 226 0 0 Full Two Years Two Months 227 0
0 Full Two Years Two Months 228 0 0 Full Two Years Two Months 229 0 0 Full Two
Years Two Months 230 0 0 Full Two Years Two Months 231 0 0 Full Two Years Two
Months 232 0 0 Full Two Years Two Months 233 0 0 Full Two Years Two Months 234 0
0 Full Two Years Two Months 235 0 0 Full Two Years Two Months 236 0 0 Full Two
Years Two Months 237 0 0 Full Two Years Two Months 238 0 0 Full Two Years Two
Months 239 0 0 Full Two Years Two Months 240 0 0 Full Two Years Two Months 241 0
0 Full Two Years Two Months 242 0 0 Full Two Years Two Months 243 0 0 Full Two
Years Two Months 244 0 0 Full Two Years Two Months 245 0 0 Full Two Years Two
Months 246 0 0 Full Two Years Two Months 247 0 0 Full Two Years Two Months 248 0
0 Full Two Years Two Months 249 0 0 Full Two Years Two Months 250 0 0 Full Two
Years Two Months 251 0 0 Full Two Years Two Months 252 0 0 Full Two Years Two
Months 253 0 0 Full Two Years Two Months 254 0 0 Full Two Years Two Months 255 0
0 Full Two Years Two Months 256 0 0 Full Two Years Two Months 257 0 0 Full Two
Years Two Months 258 0 0 Full Two Years Two Months 259 0 0 Full Two Years Two
Months 260 0 0 Full Two Years Two Months 261 0 0 Full Two Years Two Months 262 0
0 Full Two Years Two Months 263 0 0 Full Two Years Two Months 264 0 0 Full Two
Years Two Months 265 0 0 Full Two Years Two Months 266 0 0 Full Two Years Two
Months 267 0 0 Full Two Years Two Months 268 0 0 Full Two Years Two Months 269 0
0 Full Two Years Two Months 270 0 0 Full Two Years Two Months 271 0 0 Full Two
Years Two Months 272 0 0 Full Two Years Two Months 273 0 0 Full Two Years Two
Months 274 0 0 Full Two Years Two Months 275 0 0 Full Two Years Two Months 276 0
0 Full Two Years Two Months 277 0 0 Full Two Years Two Months 278 0 0 Full Two
Years Two Months 279 0 0 Full Two Years Two Months 280 0 0 Full Two Years Two
Months 281 0 0 Full Two Years Two Months 282 0 0 Full Two Years Two Months 283 0
0 Full Two Years Two Months 284 0 0 Full Two Years Two Months 285 0 0 Full Two
Years Two Months 286 0 0 Full Two Years Two Months 287 0 0 Full Two Years Two
Months 288 0 0 Full Two Years Two Months 289 0 0 Full Two Years Two Months 290 0
0 Full Two Years Two Months 291 0 0 Full Two Years Two Months 292 0 0 Full Two
Years Two Months 293 0 0 Full Two Years Two Months 294 0 0 Full Two Years Two
Months 295 0 0 Full Two Years Two Months 296 0 0 Full Two Years Two Months 297 0
0 Full Two Years Two Months 298 0 0 Full Two Years Two Months 299 0 0 Full Two
Years Two Months 300 0 0 Full Two Years Two Months 301 0 0 Full Two Years Two
Months 302 0 0 Full Two Years Two Months 303 0 0 Full Two Years Two Months 304 0
0 Full Two Years Two Months 305 0 0 Full Two Years Two Months 306 0 0 Full Two
Years Two Months 307 0 0 Full Two Years Two Months 308 1976.55 0 Full Two Years
Two Months 309 0 0 Full Two Years Two Months 310 0 0 Full Two Years Two Months
311 0 0 Full Two Years Two Months 312 0 0 Full Two Years Two Months 313 0 0 Full
Two Years Two Months 314 0 0 Full Two Years Two Months 315 0 0 Full Two Years
Two Months 316 0 0 Full Two Years Two Months 317 0 0 Full Two Years Two Months
318 0 0 Full Two Years Two Months 319 0 0 Full Two Years Two Months 320 0 0 Full
Two Years Two Months 321 0 0 Full Two Years Two Months 322 0 0 Full Two Years
Two Months 323 0 0 Full Two Years Two Months 324 0 0 Full Two Years Two Months
325 0 0 Full Two Years Two Months 326 0 0 Full Two Years Two Months 327 0 0 Full
Two Years Two Months 328 0 0 Full Two Years Two Months 329 0 0 Full Two Years
Two Months 330 0 0 Full Two Years Two Months 331 0 0 Full Two Years Two Months
332 0 0 Full Two Years Two Months 333 0 0 Full Two Years Two Months 334 0 0 Full
Two Years Two Months 335 0 0 Full Two Years Two Months 336 0 0 Full Two Years
Two Months 337 0 0 Full Two Years Two Months 338 0 0 Full Two Years Two Months
339 0 0 Full Two Years Two Months 340 0 0 Full Two Years Two Months 341 0 0 Full
Two Years Two Months 342 0 0 Full Two Years Two Months 343 0 0 Full Two Years
Two Months 344 0 10857.84 Full Two Years Two Months 345 0 0 Full Two Years Two
Months 346 0 0 Full Two Years Two Months 347 0 0 Full Two Years Two Months 348
634 0 Full Two Years Two Months 349 413.25 4022.71 Full Two Years Two Months 350
0 0 Full Two Years Two Months 351 0 0 Full Two Years Two Months 352 0 0 Full Two
Years Two Months 353 0 0 Full Two Years Two Months 354 0 0 Full Two Years Two
Months 355 0 0 Full Two Years Two Months 356 0 0 Full Two Years Two Months 357 0
0 Full Two Years Two Months 358 0 0 Full Two Years Two Months 359 0 0 Full Two
Years Two Months 360 0 0 Full Two Years Two Months 361 0 0 Full Two Years Two
Months 362 0 0 Full Two Years Two Months 363 0 0 Full Two Years Two Months 364 0
0 Full Two Years Two Months 365 0 0 Full Two Years Two Months 366 0 0 Full Two
Years Two Months 367 0 0 Full Two Years Two Months 368 0 0 Full Two Years Two
Months 369 0 0 Full Two Years Two Months 370 0 0 Full Two Years Two Months 371 0
0 Full Two Years Two Months 372 0 0 Full Two Years Two Months 373 0 0 Full Two
Years Two Months 374 0 0 Full Two Years Two Months 375 0 0 Full Two Years Two
Months 376 0 0 Full Two Years Two Months 377 0 0 Full Two Years Two Months 378 0
0 Full Two Years Two Months 379 0 0 Full Two Years Two Months 380 0 0 Full Two
Years Two Months 381 0 0 Full Two Years Two Months 382 0 0 Full Two Years Two
Months 383 0 0 Full Two Years Two Months 384 0 0 Full Two Years Two Months 385 0
0 Full Two Years Two Months 386 0 0 Full Two Years Two Months 387 0 0 Full Two
Years Two Months 388 0 4426.09 Full Two Years Two Months 389 0 0 Full Two Years
Two Months 390 0 0 Full Two Years Two Months 391 0 0 Full Two Years Two Months
392 0 0 Full Two Years Two Months 393 0 0 Full Two Years Two Months 394 0 0 Full
Two Years Two Months 395 0 0 Full Two Years Two Months 396 0 0 Full Two Years
Two Months 397 0 0 Full Two Years Two Months 398 0 0 Full Two Years Two Months
399 2555.5 0 Full Two Years Two Months 400 0 0 Full Two Years Two Months 401 0 0
Full Two Years Two Months 402 0 0 Full Two Years Two Months 403 0 0 Full Two
Years Two Months 404 0 0 Full Two Years Two Months 405 0 0 Full Two Years Two
Months 406 0 0 Full Two Years Two Months 407 0 0 Full Two Years Two Months 408 0
0 Full Two Years Two Months 409 0 0 Full Two Years Two Months 410 0 0 Full Two
Years Two Months 411 0 0 Full Two Years Two Months 412 0 0 Full Two Years Two
Months 413 0 0 Full Two Years Two Months 414 0 0 Full Two Years Two Months 415 0
0 Full Two Years Two Months 416 0 0 Full Two Years Two Months 417 0 0 Full Two
Years Two Months 418 0 0 Full Two Years Two Months 419 0 0 Full Two Years Two
Months 420 0 0 Full Two Years Two Months 421 0 0 Full Two Years Two Months 422 0
0 Full Two Years Two Months 423 0 0 Full Two Years Two Months 424 0 0 Full Two
Years Two Months 425 0 0 Full Two Years Two Months 426 0 0 Full Two Years Two
Months 427 0 0 Full Two Years Two Months 428 0 0 Full Two Years Two Months 429
1458.33 0 Full Two Years Two Months 430 0 0 Full Two Years Two Months 431 0 0
Full Two Years Two Months 432 0 0 Full Two Years Two Months 433 0 0 Full Two
Years One Month 434 0 0 Full Two Years Two Months 435 0 0 Full Two Years Two
Months 436 0 0 Full Two Years Two Months 437 0 0 Full Two Years Two Months 438 0
0 Full Two Years Two Months 439 0 0 Full Two Years Two Months 440 0 0 Full Two
Years Two Months 441 0 0 Full Two Years Two Months 442 0 0 Full Two Years Two
Months 443 0 0 Full Two Years Two Months 444 0 0 Full Two Years Two Months 445 0
0 Full Two Years Two Months 446 0 0 Full Two Years Two Months 447 0 0 Full Two
Years Two Months 448 0 0 Full Two Years Two Months 449 0 0 Full Two Years Two
Months 450 0 0 Full Two Years Two Months 451 0 0 Full Two Years Two Months 452 0
0 Full Two Years Two Months 453 0 0 Full Two Years Two Months 454 0 0 Full Two
Years Two Months 455 0 0 Full Two Years Two Months 456 0 0 Full Two Years Two
Months 457 0 0 Full Two Years Two Months 458 0 0 Full Two Years Two Months 459 0
0 Full Two Years Two Months 460 0 0 Full Two Years Two Months 461 0 0 Full Two
Years Two Months 462 0 0 Full Two Years Two Months 463 0 0 Full Two Years Two
Months 464 0 0 Full Two Years Two Months 465 0 0 Full Two Years Two Months 466 0
0 Full Two Years Two Months 467 0 0 Full Two Years Two Months 468 0 0 Full Two
Years Two Months 469 0 0 Full Two Years Two Months 470 0 0 Full Two Years Two
Months 471 0 0 Full Two Years Two Months 472 0 0 Full Two Years Two Months 473 0
0 Full Two Years Two Months 474 0 0 Full Two Years Two Months 475 0 0 Full Two
Years Two Months 476 0 0 Full Two Years Two Months 477 0 0 Full Two Years Two
Months 478 0 0 Full Two Years Two Months 479 0 0 Full Two Years Two Months 480 0
0 Full Two Years Two Months 481 0 0 Full Two Years Two Months 482 0 0 Full Two
Years Two Months 483 0 0 Full Two Years Two Months 484 0 0 Full Two Years Two
Months 485 0 0 Full Two Years Two Months 486 0 0 Full Two Years Two Months 487 0
0 Full Two Years Two Months 488 0 0 Full Two Years Two Months 489 0 0 Full Two
Years Two Months 490 0 0 Full Two Years Two Months 491 0 0 Full Two Years Two
Months 492 0 0 Full Two Years Two Months 493 0 0 Full Two Years Two Months 494 0
0 Full Two Years Two Months 495 0 0 Full Two Years Two Months 496 0 0 Full Two
Years Two Months 497 0 0 Full Two Years Two Months 498 0 0 Full Two Years Two
Months 499 0 0 Full Two Years Two Months 500 0 0 Full Two Years Two Months 501 0
0 Full Two Years Two Months 502 0 0 Full Two Years Two Months 503 0 0 Full Two
Years Two Months 504 0 0 Full Two Years Two Months 505 0 0 Full Two Years Two
Months 506 0 0 Full Two Years Two Months 507 0 0 Full Two Years Two Months 508 0
0 Full Two Years Two Months 509 0 0 Full Two Years Two Months 510 0 0 Full Two
Years Two Months 511 0 0 Full Two Years Two Months

 

 

 

 

MERSID Organization 1000200 PHH 1000383 RRAC/Cenlar 1000536 Prime Lending
1000634 EverBank 1001105 Fremont Bank 1002338 First Republic 1008498 Flagstar
Bank, F.S.B. 1009229 Independent Bankcorp 9999999 Other

 

 

 



 

 

ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 